Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of February 12, 2010 (this
“Agreement”), among SCIENTIFIC GAMES INTERNATIONAL, INC. (the “Borrower”),
SCIENTIFIC GAMES CORPORATION (“Holdings”), the LENDERS party hereto (the
“Consenting Lenders”) and JPMORGAN CHASE BANK, N.A., as Administrative Agent
(the “Administrative Agent”) for the Lenders under the Credit Agreement dated as
of June 9, 2008, as amended and restated as of March 27, 2009, September 30,
2009, and October 13, 2009 (as in effect immediately prior to the Restatement
Effective Date (as defined below), the “Existing Credit Agreement”), among the
Borrower, Holdings, the lenders from time to time party thereto (the “Lenders”)
and the Administrative Agent.

 

WHEREAS:

 


A.  PURSUANT TO THE EXISTING CREDIT AGREEMENT, THE LENDERS HAVE EXTENDED, AND
HAVE AGREED TO EXTEND, CREDIT TO THE BORROWER.


 


B.  THE BORROWER HAS REQUESTED THAT THE EXISTING CREDIT AGREEMENT BE AMENDED AND
RESTATED AS PROVIDED HEREIN.


 


C.  THE ADMINISTRATIVE AGENT AND THE CONSENTING LENDERS ARE WILLING TO AMEND AND
RESTATE THE CREDIT AGREEMENT, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH.


 

NOW, THEREFORE, in consideration of the above recitals and the covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, each of Holdings,
the Borrower, the Administrative Agent and the Consenting Lenders hereby agree
as follows:

 


SECTION 1.  DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL
HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE RESTATED CREDIT AGREEMENT
REFERRED TO BELOW.


 


SECTION 2.  AMENDMENT AND RESTATEMENT OF EXISTING CREDIT AGREEMENT; AMENDMENT OF
GUARANTEE AND COLLATERAL AGREEMENT.  (A)  EFFECTIVE ON THE RESTATEMENT EFFECTIVE
DATE, THE EXISTING CREDIT AGREEMENT (EXCLUDING THE ANNEXES, SCHEDULES AND
EXHIBITS THERETO TO THE EXTENT NOT ATTACHED AS PART OF EXHIBIT A HERETO, EACH OF
WHICH SHALL REMAIN UNCHANGED) IS HEREBY AMENDED AND RESTATED TO READ IN ITS
ENTIRETY AS SET FORTH IN EXHIBIT A HERETO (THE “RESTATED CREDIT AGREEMENT”). 
FROM AND AFTER THE RESTATEMENT EFFECTIVE DATE, THE TERMS “AGREEMENT”, “THIS
AGREEMENT”, “HEREIN”, “HEREINAFTER”, “HERETO”, “HEREOF” AND WORDS OF SIMILAR
IMPORT, AS USED IN THE RESTATED CREDIT

 

--------------------------------------------------------------------------------


 


AGREEMENT, SHALL, UNLESS THE CONTEXT OTHERWISE REQUIRES, REFER TO THE RESTATED
CREDIT AGREEMENT, AND THE TERM “CREDIT AGREEMENT”, AS USED IN THE OTHER LOAN
DOCUMENTS, SHALL MEAN THE RESTATED CREDIT AGREEMENT.


 


(B)  THE CONSENTING LENDERS HEREBY CONSENT TO THE AMENDMENT OF THE GUARANTEE AND
COLLATERAL AGREEMENT TO AMEND SECTION 3 THEREOF BY RESTATING THE FIRST PROVISO
AT THE END THEREOF IN ITS ENTIRETY AS FOLLOWS:


 


“PROVIDED, HOWEVER, THAT NOTWITHSTANDING ANY OF THE OTHER PROVISIONS SET FORTH
IN THIS SECTION 3, THIS AGREEMENT SHALL NOT CONSTITUTE A GRANT OF A SECURITY
INTEREST IN (I) ANY PROPERTY TO THE EXTENT THAT SUCH GRANT OF A SECURITY
INTEREST IS PROHIBITED BY ANY REQUIREMENTS OF LAW OF A GOVERNMENTAL AUTHORITY,
REQUIRES A CONSENT NOT OBTAINED OF ANY GOVERNMENTAL AUTHORITY PURSUANT TO SUCH
REQUIREMENT OF LAW OR IS PROHIBITED BY, OR CONSTITUTES A BREACH OR DEFAULT UNDER
OR RESULTS IN THE TERMINATION OF OR REQUIRES ANY CONSENT NOT OBTAINED UNDER, ANY
CONTRACT, LICENSE, AGREEMENT, INSTRUMENT OR OTHER DOCUMENT EVIDENCING OR GIVING
RISE TO SUCH PROPERTY OR, IN THE CASE OF ANY INVESTMENT PROPERTY, ANY APPLICABLE
SHAREHOLDER OR SIMILAR AGREEMENT, EXCEPT TO THE EXTENT THAT SUCH REQUIREMENT OF
LAW OR THE TERM IN SUCH CONTRACT, LICENSE, AGREEMENT, INSTRUMENT OR OTHER
DOCUMENT OR SHAREHOLDER OR SIMILAR AGREEMENT PROVIDING FOR SUCH PROHIBITION,
BREACH, DEFAULT OR TERMINATION OR REQUIRING SUCH CONSENT IS INEFFECTIVE UNDER
APPLICABLE LAW OR (II) THE CAPITAL STOCK OF SCIPLAY, SCIPLAY INTERNATIONAL OR
ANY OTHER PLAYTECH JOINT VENTURE IN WHICH ANY LOAN PARTY HAS ANY RIGHTS;”.


 


SECTION 3.  REPRESENTATIONS AND WARRANTIES. TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS AGREEMENT, EACH OF HOLDINGS AND THE BORROWER REPRESENTS AND
WARRANTS TO EACH OF THE OTHER PARTIES HERETO, THAT, AT THE TIME OF AND
IMMEDIATELY AFTER GIVING EFFECT TO THIS AGREEMENT:


 


(A)  EACH OF THE REPRESENTATIONS AND WARRANTIES MADE BY ANY LOAN PARTY IN OR
PURSUANT TO THE LOAN DOCUMENTS IS TRUE AND CORRECT ON AND AS OF THE RESTATEMENT
EFFECTIVE DATE AS IF MADE ON AND AS OF THE RESTATEMENT EFFECTIVE DATE, EXCEPT TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES RELATE TO AN EARLIER DATE, IN
WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF
SUCH EARLIER DATE; AND


 


(B)  NO EVENT OF DEFAULT OR DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 4.  AMENDMENT FEES.  (A)  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THAT EXECUTES AND DELIVERS A
COPY OF THIS AGREEMENT TO THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) AT OR PRIOR
TO 5:00 P.M., NEW YORK CITY TIME, ON FEBRUARY 10, 2010 (OR SUCH OTHER TIME OR
DATE ON WHICH THE ADMINISTRATIVE AGENT AND THE BORROWER SHALL AGREE), AN
AMENDMENT FEE (THE “AMENDMENT FEES”) IN AN AMOUNT EQUAL TO 0.25% OF THE SUM OF
(I) THE AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS OF SUCH LENDER AND (II) THE
REVOLVING COMMITMENT (WHETHER USED OR UNUSED) OF SUCH LENDER, IN EACH CASE AS OF
SUCH DATE; PROVIDED THAT THE BORROWER SHALL HAVE NO LIABILITY FOR ANY SUCH
AMENDMENT FEES IF THIS AGREEMENT AND THE RESTATED CREDIT AGREEMENT DO NOT BECOME
EFFECTIVE IN ACCORDANCE WITH SECTION 5 BELOW. 

 

2

--------------------------------------------------------------------------------


 

Such Amendment Fees shall be payable in immediately available funds on, and
subject to the occurrence of, the Restatement Effective Date (as defined below).

 


(B)  IN THE EVENT THAT AT ANY TIME FOLLOWING THE RESTATEMENT EFFECTIVE DATE AND
PRIOR TO THE DATE THAT IS 45 DAYS FOLLOWING THE FILING WITH THE SEC OF HOLDINGS’
ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009, EITHER
OF S&P OR MOODY’S (I) DOWNGRADES THE RATING ASSIGNED BY IT, AS OF THE
RESTATEMENT EFFECTIVE DATE, TO THE BORROWER’S CORPORATE CREDIT OR SENIOR SECURED
BANK DEBT (EACH SUCH RATING, A “CURRENT RATING”) OR (II) PLACES EITHER SUCH
CURRENT RATING ON REVIEW AND, WITHIN 90 DAYS FOLLOWING THE DATE ON WHICH SUCH
CURRENT RATING WAS PLACED ON REVIEW, DOWNGRADES SUCH CURRENT RATING (THE DATE OF
ANY SUCH DOWNGRADE UNDER CLAUSE (I) OR (II), THE “DOWNGRADE DATE”), THE BORROWER
SHALL, WITHIN TWO BUSINESS DAYS FOLLOWING SUCH DOWNGRADE DATE, PAY TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF EACH CONSENTING LENDER, AN ADDITIONAL
FEE (THE “ADDITIONAL FEES”) IN AN AMOUNT EQUAL TO 0.125% OF THE SUM OF (X) THE
AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS OF SUCH CONSENTING LENDER AND (Y) THE
REVOLVING COMMITMENT (WHETHER USE OR UNUSED) OF SUCH CONSENTING LENDER, IN EACH
CASE AS OF THE RESTATEMENT EFFECTIVE DATE; PROVIDED THAT THE BORROWER SHALL HAVE
NO LIABILITY FOR ANY SUCH ADDITIONAL FEES IF THIS AGREEMENT AND THE AMENDED AND
RESTATED CREDIT AGREEMENT DO NOT BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 5
BELOW.


 


SECTION 5.  CONDITIONS PRECEDENT.  THIS AGREEMENT AND THE RESTATED CREDIT
AGREEMENT SHALL BECOME EFFECTIVE AS OF THE DATE (THE “RESTATEMENT EFFECTIVE
DATE”) OF THE SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)  THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM EACH OF
HOLDINGS AND THE BORROWER AND THE REQUIRED LENDERS EITHER (I) A COUNTERPART OF
THIS AGREEMENT SIGNED ON BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH MAY INCLUDE TELECOPY OR OTHER
ELECTRONIC TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS AGREEMENT) THAT SUCH
PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.


 


(B)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE
AND PAYABLE HEREUNDER OR UNDER THE EXISTING CREDIT AGREEMENT ON OR PRIOR TO THE
RESTATEMENT EFFECTIVE DATE, INCLUDING THE AMENDMENT FEES AND, TO THE EXTENT
INVOICED, REIMBURSEMENT OR PAYMENT OF ALL REASONABLE OUT-OF-POCKET EXPENSES
(INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES, CHARGES AND DISBURSEMENTS
OF CRAVATH, SWAINE & MOORE LLP, COUNSEL FOR THE ADMINISTRATIVE AGENT) REQUIRED
TO BE REIMBURSED OR PAID BY THE BORROWER HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT.


 


SECTION 6.  GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


SECTION 7.  WAIVERS OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL

 

3

--------------------------------------------------------------------------------


 


BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR FOR ANY COUNTERCLAIM THEREIN.


 


SECTION 8.  NO NOVATION. NEITHER THIS AGREEMENT NOR THE EFFECTIVENESS OF THE
RESTATED CREDIT AGREEMENT SHALL EXTINGUISH THE OBLIGATIONS FOR THE PAYMENT OF
MONEY OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT OR DISCHARGE OR RELEASE
THE LIEN OR PRIORITY OF ANY LOAN DOCUMENT OR ANY OTHER SECURITY THEREFOR OR ANY
GUARANTEE THEREOF, AND THE LIENS AND SECURITY INTERESTS IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES SECURING PAYMENT OF
THE OBLIGATIONS ARE IN ALL RESPECTS CONTINUING AND IN FULL FORCE AND EFFECT WITH
RESPECT TO ALL OBLIGATIONS.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS A
SUBSTITUTION OR NOVATION, OR A PAYMENT AND REBORROWING, OR A TERMINATION, OF THE
OBLIGATIONS OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT OR INSTRUMENTS
GUARANTEEING OR SECURING THE SAME, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT,
EXCEPT AS MODIFIED HEREBY OR BY INSTRUMENTS EXECUTED CONCURRENTLY HEREWITH. 
NOTHING EXPRESSED OR IMPLIED IN THIS AGREEMENT, THE RESTATED CREDIT AGREEMENT OR
ANY OTHER DOCUMENT CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSTRUED AS A
RELEASE OR OTHER DISCHARGE OF THE BORROWER UNDER THE EXISTING CREDIT AGREEMENT
OR THE BORROWER OR ANY OTHER LOAN PARTY UNDER ANY LOAN DOCUMENT FROM ANY OF ITS
OBLIGATIONS AND LIABILITIES THEREUNDER, AND SUCH OBLIGATIONS ARE IN ALL RESPECTS
CONTINUING WITH ONLY THE TERMS BEING MODIFIED AS PROVIDED IN THIS AGREEMENT AND
IN THE RESTATED CREDIT AGREEMENT.  THE EXISTING CREDIT AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT, UNTIL AND EXCEPT AS
MODIFIED HEREBY.  THIS AGREEMENT SHALL CONSTITUTE A LOAN DOCUMENT FOR ALL
PURPOSES OF THE EXISTING CREDIT AGREEMENT AND THE RESTATED CREDIT AGREEMENT.


 


SECTION 9.  NOTICES.  ALL NOTICES HEREUNDER SHALL BE GIVEN IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 11.2 OF THE RESTATED CREDIT AGREEMENT.


 


SECTION 10.  COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AGREEMENT BY
FACSIMILE (OR OTHER ELECTRONIC) TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART HEREOF.


 


SECTION 11.  HEADINGS. THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AGREEMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AGREEMENT.


 

[Remainder of this page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC., as Borrower,

 

 

 

by

 

 

 

/s/ Jeff Lipkin

 

 

Name:

Jeff Lipkin

 

 

Title:

Vice President and CFO

 

 

 

SCIENTIFIC GAMES CORPORATION.,

as Holdings and a Guarantor,

 

 

 

by

 

 

 

/s/ Jeff Lipkin

 

 

Name:

Jeff Lipkin

 

 

Title:

Vice President and CFO

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender and as Administrative Agent,

 

 

 

By:

 

 

 

/s/ Ralph Totoonchie

 

 

Name:

Ralph Totoonchie

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: UBS LOAN FINANCE LLC

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Marie Haddad

 

 

Name:

Marie Haddad

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Marie Haddad

 

 

Name:

Marie Haddad

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: THE BANK OF EAST ASIA, LIMITED, NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Kitty Sin

 

 

Name:

Kitty Sin

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Peng-Wah Tang

 

 

Name:

Peng-Wah Tang

 

 

Title:

General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: CRÉDIT INDUSTRIEL ET COMMERCIAL

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Anthony Rock

 

 

Name:

Anthony Rock

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Marcus Edward

 

 

Name:

Marcus Edward

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Dawn Cheng

 

 

Name:

Dawn Cheng

 

 

Title:

AVP & AGM

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: UNION BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Pierre Bury

 

 

Name:

Pierre Bury

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: AIB DEBT MANAGEMENT, LIMITED

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Jim Dennehy

 

 

Name:

Jim Dennehy

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Edwin Holmes

 

 

Name:

Edwin Holmes

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: ALLIED IRISH BANKS, P.L.C.

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Jim Dennehy

 

 

Name:

Jim Dennehy

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Edwin Holmes

 

 

Name:

Edwin Holmes

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Debbi L. Brito

 

 

Name:

Debbi L. Brito

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: CIT BANK

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Benjamin Haslam

 

 

Name:

Benjamin Haslam

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Charles Stewart

 

 

Name:

Charles Stewart

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: RAYMOND JAMES BANK, FSB

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ James M. Armstrong

 

 

Name:

James M. Armstrong

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: HUA NAN COMMERCIAL BANK, LTD. NEW YORK AGENCY

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Lie-Pun Lin

 

 

Name:

Lie-Pun Lin

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Chi-Ming Huang

 

 

Name:

Chi-Ming Huang

 

 

Title:

General Manager & VP

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: PPM AMERICA, INC., as Attorney-in-fact, on behalf of
JACKSON NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ David C. Wagner

 

 

Name:

David C. Wagner

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: FIFTH THIRD BANK

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ George B. Davis

 

 

Name:

George B.Davis

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: THE GOVERNOR & COMPANY OF THE BANK OF IRELAND

 

 

 

 

 

By:

 

 

 

 

/s/ Edward A. Boyle

 

 

Name:

Edward A. Boyle

 

 

Title:

Senior Vice President

 

 

 

By:

 

 

 

 

/s/ Ricardo Nunes

 

 

Name:

Ricardo Nunes

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

/s/ Brandon Bolio

 

 

Name:

Brandon Bolio

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: TAIPEI FUBON COMMERCIAL BANK CO., LTD., LOS ANGELES BRANCH

 

 

 

 

 

By:

 

 

 

 

/s/ Bill Hwang

 

 

Name:

Bill Hwang

 

 

Title:

FVP & General Manager

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ William M. Ginn

 

 

Name:

William M. Ginn

 

 

Title:

Executive Officer

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: RZB FINANCE LLC

 

 

 

 

 

By:

 

 

 

 

/s/ John A. Valiska

 

 

Name:

John A. Valiska

 

 

Title:

First Vice President

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Shirley Ritch

 

 

Name:

Shirley Ritch

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: ISRAEL DISCOUNT BANK OF NEW YORK

 

 

 

 

 

By:

 

 

 

 

/s/ David Acosta

 

 

Name:

David Acosta

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Michael Paul

 

 

Name:

Michael Paul

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

 

 

 

 

/s/ Todd Meller

 

 

Name:

Todd Meller

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: UNICREDIT BANK AG, NEW YORK BRANCH (formerly BAYERISCHE
HYPO- UND VEREINSBANK AG, NEW YORK BRANCH)

 

 

 

 

 

By:

 

 

 

 

/s/ William W. Hunter

 

 

Name:

William W. Hunter

 

 

Title:

Director

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

/s/ Fabienne Lelievre

 

 

Name:

Fabienne Lelievre

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: ING CAPITAL LLC

 

 

 

 

 

By:

 

 

 

 

/s/ Christopher Moon

 

 

Name:

Christopher Moon

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: STATE BANK OF INDIA, LOS ANGELES AGENCY

 

 

 

 

 

By:

 

 

 

 

/s/ Sanjay Gautam

 

 

Name:

Sanjay Gautam

 

 

Title:

V.P. Credit and Operations

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO THE AMENDMENT AND RESTATEMENT AGREEMENT DATED AS OF THE DATE
FIRST WRITTEN ABOVE, AMONG SCIENTIFIC GAMES INTERNATIONAL, INC., SCIENTIFIC
GAMES CORPORATION, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK, N.A. AS
ADMINISTRATIVE AGENT

 

 

 

 

 

Name of Institution: HSBC BANK USA, N.A.

 

 

 

 

 

By:

 

 

 

 

/s/ Randolph Cates

 

 

Name:

Randolph Cates

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


EXHIBIT A

 

 

$800,000,000

 

CREDIT AGREEMENT

Dated as of



June 9, 2008,

 

as Amended and Restated as of February 12, 2010,

 

among

 

SCIENTIFIC GAMES INTERNATIONAL, INC.,
as Borrower,

 

SCIENTIFIC GAMES CORPORATION,
as Holdings and a Guarantor,

 

The Several Lenders
from Time to Time Parties Hereto,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES INC.

and
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.

and

UBS SECURITIES LLC

as Co-Syndication Agents,

 

and

 

ING CAPITAL LLC  and

BANK OF TOKYO - MITSUBISHI UFJ TRUST COMPANY,

as Co-Documentation Agents

 

 

 

 

[CS&M No. 6701-464]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1.

DEFINITIONS

 

1

1.1.

Defined Terms

 

1

1.2.

Other Definitional Provisions

 

41

1.3.

Currency Conversion

 

42

 

 

 

 

Section 2.

AMOUNT AND TERMS OF TERM LOANS

 

42

2.1.

Term Commitments; Term Loans

 

42

2.2.

Procedure for Term Loan Borrowing

 

42

2.3.

Repayment of Term Loans

 

43

 

 

 

 

Section 3.

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

 

43

3.1.

Revolving Commitments

 

43

3.2.

Procedure for Revolving Loan Borrowing

 

44

3.3.

Swingline Commitment

 

45

3.4.

Procedure for Swingline Borrowing; Refunding of Swingline Loans

 

45

3.5.

Commitment Fees, etc.

 

47

3.6.

Termination or Reduction of Revolving Commitments

 

47

3.7.

L/C Commitment

 

47

3.8.

Procedure for Issuance of Letters of Credit

 

48

3.9.

Fees and Other Charges

 

48

3.10.

L/C Participations

 

49

3.11.

Reimbursement Obligation of the Borrower

 

50

3.12.

Obligations Absolute

 

51

3.13.

Letter of Credit Payments

 

52

3.14.

Applications

 

52

 

 

 

 

Section 4.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

 

53

4.1.

Optional Prepayments

 

53

4.2.

Mandatory Prepayments

 

54

4.3.

Conversion and Continuation Options

 

55

4.4.

Limitations on Eurocurrency Tranches

 

56

4.5.

Interest Rates and Payment Dates

 

56

4.6.

Computation of Interest and Fees

 

56

4.7.

Inability to Determine Interest Rate

 

57

4.8.

Pro Rata Treatment and Payments

 

58

4.9.

Requirements of Law

 

60

4.10.

Taxes

 

62

4.11.

Indemnity

 

64

 

i

--------------------------------------------------------------------------------


 

4.12.

Change of Lending Office

 

65

4.13.

Replacement of Lenders

 

65

4.14.

Evidence of Debt

 

65

4.15.

Illegality

 

66

4.16.

Foreign Currency Exchange Rate

 

66

4.17.

Incremental Facilities

 

67

 

 

 

 

Section 5.

REPRESENTATIONS AND WARRANTIES

 

68

5.1.

Financial Condition

 

68

5.2.

No Change

 

68

5.3.

Corporate Existence; Compliance with Law

 

69

5.4.

Power; Authorization; Enforceable Obligations

 

69

5.5.

No Legal Bar

 

69

5.6.

Litigation

 

69

5.7.

No Default

 

70

5.8.

Ownership of Property; Liens

 

70

5.9.

Intellectual Property

 

70

5.10.

Taxes

 

70

5.11.

Federal Regulations

 

70

5.12.

Labor Matters

 

70

5.13.

ERISA

 

71

5.14.

Investment Company Act; Other Regulations

 

71

5.15.

Subsidiaries

 

71

5.16.

[Reserved]

 

71

5.17.

Environmental Matters

 

71

5.18.

Accuracy of Information, etc.

 

72

5.19.

Security Documents

 

73

5.20.

Solvency

 

73

5.21.

Senior Indebtedness

 

73

5.22.

Regulation H

 

74

5.23.

Material Contracts

 

74

5.24.

Insurance

 

74

 

 

 

 

Section 6.

CONDITIONS PRECEDENT

 

74

6.1.

Conditions to Initial Extension of Credit

 

74

6.2.

Conditions to Each Extension of Credit

 

77

 

 

 

 

Section 7.

AFFIRMATIVE COVENANTS

 

77

7.1.

Financial Statements

 

78

7.2.

Certificates; Other Information

 

78

7.3.

Payment of Obligations

 

79

7.4.

Maintenance of Existence; Compliance

 

80

7.5.

Maintenance of Property; Insurance

 

80

7.6.

Inspection of Property; Books and Records; Discussions

 

80

7.7.

Notices

 

80

 

ii

--------------------------------------------------------------------------------


 

7.8.

Environmental Laws

 

81

7.9.

Additional Collateral, etc.

 

82

7.10.

Further Assurances

 

84

7.11.

Use of Proceeds

 

84

7.12.

[Intentionally Omitted.]

 

84

7.13.

[Intentionally Omitted.]

 

84

7.14.

Lease Amendment

 

84

 

 

 

 

Section 8.

NEGATIVE COVENANTS

 

85

8.1.

Financial Condition Covenants

 

85

8.2.

Indebtedness

 

86

8.3.

Liens

 

88

8.4.

Fundamental Changes

 

91

8.5.

Disposition of Property

 

92

8.6.

Restricted Payments

 

95

8.7.

Payment Blockage Notice

 

96

8.8.

Investments

 

96

8.9.

Payments and Modifications of Certain Debt Instruments

 

99

8.10.

Transactions with Affiliates

 

100

8.11.

Sales and Leasebacks

 

100

8.12.

Changes in Fiscal Periods

 

101

8.13.

Negative Pledge Clauses

 

101

8.14.

Clauses Restricting Subsidiary Distributions

 

101

8.15.

Lines of Business

 

102

8.16.

Hedge Agreements

 

102

 

 

 

 

Section 9.

EVENTS OF DEFAULT

 

102

 

 

 

 

Section 10.

THE AGENTS

 

106

10.1.

Appointment

 

106

10.2.

Delegation of Duties

 

106

10.3.

Exculpatory Provisions

 

106

10.4.

Reliance by Agents

 

107

10.5.

Notice of Default

 

107

10.6.

Non-Reliance on Agents and Other Lenders

 

107

10.7.

Indemnification

 

108

10.8.

Agent in Its Individual Capacity

 

108

10.9.

Successor Administrative Agent

 

108

10.10.

Agents Generally

 

109

10.11.

Lead Arrangers and Syndication Agents

 

109

 

 

 

 

Section 11.

MISCELLANEOUS

 

109

11.1.

Amendments and Waivers

 

109

11.2.

Notices

 

112

11.3.

No Waiver; Cumulative Remedies

 

113

 

iii

--------------------------------------------------------------------------------


 

11.4.

Survival

 

114

11.5.

Payment of Expenses and Taxes

 

114

11.6.

Successors and Assigns

 

115

11.7.

Adjustments; Set-off

 

118

11.8.

Counterparts

 

119

11.9.

Severability

 

119

11.10.

Integration

 

119

11.11.

GOVERNING LAW

 

120

11.12.

Submission to Jurisdiction; Waivers

 

120

11.13.

Acknowledgments

 

120

11.14.

Releases of Guarantees and Liens

 

121

11.15.

Confidentiality

 

121

11.16.

WAIVERS OF JURY TRIAL

 

121

11.17.

[Reserved]

 

122

11.18.

Conversion of Currencies

 

122

11.19.

Interest Rate Limitation

 

122

 

SCHEDULES:

 

 

 

 

 

 

1.1(a)

Mortgaged Property

 

 

1.1(b)

Specified Hedge Agreements

 

 

1.1(c)

Italian Concession Obligations

 

 

 

 

 

 

2.1

Commitments

 

 

3.7

Existing Letters of Credit

 

 

5.4

Consents, Authorization, Filings and Notices

 

 

5.6

Litigation

 

 

5.15(a)

Subsidiaries

 

 

5.15(b)

Outstanding Equity Commitments

 

 

5.19(a)

UCC Filing Jurisdictions

 

 

5.19(b)

Mortgage Filing Jurisdictions

 

 

5.22

Regulation H

 

 

5.23

Material Contracts

 

 

5.24

Insurance

 

 

8.2(d)

Existing Indebtedness

 

 

8.3(l)

Existing Liens

 

 

8.8(f)

Existing Investments

 

 

8.13(c)

Specified Contracts — Negative Pledge

 

 

8.13(d)

Specified Contracts — Prohibition of Assignment

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

A

Form of Guarantee and Collateral Agreement

 

 

B

Form of Compliance Certificate

 

 

C-1

Form of Closing Certificate for Borrower

 

 

C-2

Form of Closing Certificate for Loan Parties

 

 

 

iv

--------------------------------------------------------------------------------


 

D

Form of Mortgage

 

 

E

Form of Assignment and Assumption

 

 

F-1

Form of Legal Opinion of Kramer Levin Naftalis & Frankel LLP

 

 

F-2

Form of Legal Opinion of Ira H. Raphaelson

 

 

G

Form of Exemption Certificate

 

 

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of June 9, 2008, as amended and restated as of
February 12, 2010, among SCIENTIFIC GAMES INTERNATIONAL, INC., a Delaware
corporation, as Borrower, SCIENTIFIC GAMES CORPORATION, a Delaware corporation,
as Holdings and a Guarantor, the several banks and other financial institutions
or entities from time to time parties to this Agreement, and JPMORGAN CHASE
BANK, N.A., as administrative agent.

 

WHEREAS, the Borrower has requested that (a) the Term Lenders extend credit in
the form of Term Loans on the Effective Date in an aggregate principal amount
not in excess of $550,000,000 and (b) the Revolving Lenders extend credit in the
form of Revolving Loans, the Swingline Lender extend credit in the form of
Swingline Loans and the Issuing Lenders issue Letters of Credit, in each case at
any time and from time to time during the Revolving Commitment Period, such that
the aggregate Revolving Extensions of Credit will not exceed $250,000,000 at any
time.  In addition, the Borrower may request that the Lenders and prospective
Additional Lenders agree to make available Incremental Facilities pursuant to
Section 4.17 from time to time after the Effective Date in an aggregate amount
not to exceed $200,000,000.  The proceeds of the Term Loans will be used to
effectuate the Existing Credit Agreement Repayment and for general corporate
purposes.  The proceeds of the Revolving Loans on the Effective Date will be
used to effectuate the Existing Credit Agreement Repayment.  The proceeds of the
Revolving Loans after the Effective Date and the proceeds of the Swingline Loans
after the Effective Date will be used only for general corporate purposes
(including Permitted Acquisitions).  Letters of Credit will be used only for
general corporate purposes; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower, and the
Issuing Lenders are willing to issue Letters of Credit for the account of the
Borrower, on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


SECTION 1.   DEFINITIONS


 


1.1.          DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE TERMS LISTED IN
THIS SECTION 1.1 SHALL HAVE THE RESPECTIVE MEANINGS SET FORTH IN THIS
SECTION 1.1.


 

“Additional Lenders”:  as defined in Section 4.17.

 

“Adjustment Date”:  as defined in the definition of the term “Applicable
Margin”.

 

“Administrative Agent”:  JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire”:  shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

 

“Affected Foreign Currency”:  as defined in Section 4.7(c).

 

--------------------------------------------------------------------------------


 

“Affiliate”:  as to any Person, any other Person that, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities or by contract
or otherwise.

 

“Agents”:  the collective reference to the Syndication Agents, the Documentation
Agents and the Administrative Agent, which term shall include, for purposes of
Section 10 only, the Issuing Lenders.

 

“Aggregate Exposure”:  with respect to any Lender at any time, the sum of
(a) the aggregate then unpaid principal amount of such Lender’s Term Loans,
(b) the amount of such Lender’s Revolving Commitments then in effect and (c) if
the Revolving Commitments of a Class have been terminated, the amount of such
Lender’s Revolving Extensions of Credit of such Class then outstanding.

 

“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

 

“Agreement”:  this Credit Agreement.

 

“Agreement Currency”:  as defined in Section 11.18(b).

 

“Amendment”:  Amendment dated as of March 27, 2009, to this Agreement.

 

“Applicable Creditor”:  as defined in Section 11.18(b).

 


“APPLICABLE MARGIN”: FOR ANY DAY WITH RESPECT TO A LOAN, THE APPLICABLE RATE PER
ANNUM SET FORTH BELOW UNDER THE CAPTION “APPLICABLE MARGIN FOR EUROCURRENCY
LOANS” OR “APPLICABLE MARGIN FOR BASE RATE LOANS”, AS THE CASE MAY BE, BASED
UPON THE CONSOLIDATED LEVERAGE RATIO AS OF THE MOST RECENT DETERMINATION DATE;
PROVIDED THAT, NOTWITHSTANDING THE PARAGRAPH SET FORTH BENEATH THE TABLE BELOW,
FOR A PERIOD OF SIX MONTHS BEGINNING ON THE SECOND AMENDMENT EFFECTIVE DATE (AS
DEFINED IN THE SECOND AMENDMENT), THE APPLICABLE MARGIN (INCLUDING FOR PURPOSES
OF SECTION 3.9) SHALL BE DEEMED TO BE AS SPECIFIED IN CATEGORY 1.

 

2

--------------------------------------------------------------------------------


 

Consolidated Leverage Ratio

 

Applicable Margin
for Eurocurrency
Loans

 

Applicable Margin for Base Rate Loans

 

Category 1



Greater than or equal to 4.75:1.00

 

3.50

%

2.50

%

 

 

 

 

 

 

Category 2



Less than 4.75:100 but greater than or equal to 4.25:1.00

 

3.25

%

2.25

%

 

 

 

 

 

 

Category 3



Less than 4.25:1.00 but greater than or equal to 4.00:1.00

 

3.00

%

2.00

%

 

 

 

 

 

 

Category 4



Less than 4.00:1.00 but greater than or equal to 3.25:1.00

 

2.75

%

1.75

%

 

 

 

 

 

 

Category 5



Less than 3.25:1.00 but greater than or equal to 2.75:1.00

 

2.50

%

1.50

%

 

 

 

 

 

 

Category 6



Less than 2:75:1.00 but greater than or equal to 2:25:1.00

 

2.25

%

1.25

%

 

 

 

 

 

 

Category 7



Less than 2.25:1.00

 

2.00

%

1.00

%

 

For purposes of the foregoing, the Applicable Margin shall be adjusted, on and
after the first Adjustment Date (as defined below) occurring after the Second
Amendment Effective Date, based on changes in the Consolidated Leverage Ratio,
with such adjustments to become effective on the date (the “Adjustment Date”)
that is three Business Days after the date on which the relevant financial
statements are delivered to the Lenders pursuant to Section 7.1 and to remain in
effect until the next adjustment to be effected pursuant to this paragraph.  If
any financial statements referred to above are not delivered within the time
periods specified in Section 7.1, then, until the date that is three Business
Days after the date on which such financial statements are delivered, the
highest rate set forth in each column of the grid above shall apply.  On each
Adjustment Date, the Applicable Margin shall be adjusted to be equal to the
Applicable Margin opposite the Category determined to exist on such Adjustment
Date from the financial statements relating to such Adjustment Date. 
Notwithstanding the foregoing, until the delivery pursuant to Section 7.1 of the
financial statements for the fiscal quarter ending June 30, 2010, the Applicable
Margin shall be that which would be applicable were the Consolidated Leverage
Ratio as of the last Adjustment Date determined to be in Category 1.

 

“Applicable Senior Debt”: as defined in Section 8.2(h).

 

“Application”:  an application, in such form as an Issuing Lender may specify
from time to time, requesting such Issuing Lender to open a Letter of Credit.

 

“Approved Fund”:  as defined in Section 11.6.

 

3

--------------------------------------------------------------------------------


 

“Asset Sale”:  any Disposition of Property or series of related Dispositions of
Property (excluding any such Disposition permitted by clause (a), (b), (c), (d),
(f) or (g) of Section 8.5) that yields Net Cash Proceeds to any Group Member
(valued at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $5,000,000.

 

“Assignment and Assumption”:  an Assignment and Assumption, substantially in the
form of Exhibit E.

 

“Available Revolving Commitment”:  as to any Revolving Lender under either
Revolving Facility at any time, an amount equal to the excess, if any, of
(a) such Lender’s Revolving Commitment under such Revolving Facility then in
effect over (b) such Lender’s Revolving Extensions of Credit under such
Revolving Facility then outstanding; provided that, in calculating any Dollar
Revolving Lender’s Revolving Extensions of Credit under the Dollar Revolving
Facility for the purpose of determining commitment fees with respect to such
Lender’s Available Revolving Commitment under the Dollar Revolving Facility
pursuant to Section 3.5, the aggregate principal amount of Swingline Loans then
outstanding shall be deemed to be zero.

 

“Base Rate”:  for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus
0.50%.  For purposes hereof, “Prime Rate” shall mean the rate of interest per
annum publicly announced from time to time by the Reference Lender as its prime
rate in effect at its principal office in New York City.  Any change in the Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Effective Rate, respectively.

 

“Base Rate Loans”:  Loans the rate of interest applicable to which is based upon
the Base Rate.

 

“Benefitted Lender”:  as defined in Section 11.7(a).

 

“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor thereto).

 

“Borrower”:  Scientific Games International, Inc., a Delaware corporation.

 

“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business”:  as defined in Section 5.17(b).

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided that (a) when used in connection with a Eurocurrency Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the applicable currency

 

4

--------------------------------------------------------------------------------


 

in the London interbank market, (b) when used in connection with a Multicurrency
Revolving Loan denominated in a Foreign Currency, the term “Business Day” shall
also exclude any day on which banks in (i) the jurisdiction of the account to
which the proceeds of such Loan are to be disbursed and (ii) the jurisdiction in
which payments of principal of and interest on such Loan are to made are
authorized or required by law to close and (c) when used in connection with any
Loan denominated in Euro, the term “Business Day” shall also exclude any day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euro.

 

“Calculation Date”:  with respect to each Foreign Currency, the fifteenth and
last day of each calendar month (or, if such day is not a Business Day, the next
succeeding Business Day); provided that the second Business Day preceding each
Borrowing Date with respect to any Multicurrency Revolving Loans denominated in
a Foreign Currency shall also be a “Calculation Date” with respect to such
Foreign Currency.

 

“Capital Expenditures”:  for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for (a) the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its subsidiaries, (b) the purchase
or development of computer software or systems to the extent such expenditures
are capitalized on the consolidated balance sheet of such Person and its
subsidiaries in conformity with GAAP and (c) deferred installation costs;
provided that Capital Expenditures shall not include expenditures recorded as
consideration paid in connection with acquisitions permitted by
Section 8.8(k) or any other related expenditure made substantially
contemporaneously therewith.

 

“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

 

“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“Cash Collateral Account”:  as defined in Section 4.2(e).

 

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of

 

5

--------------------------------------------------------------------------------


 

acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least “A-1” by Standard & Poor’s Ratings Services (“S&P”) or “P-1” by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“A” by S&P or “A” by Moody’s; (f) securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; (g) shares of Dollar denominated money market mutual or similar
funds which invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition or money market funds that (i) comply
with the criteria set forth in Securities and Exchange Conversion Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated “AAA” by S&P and “Aaa”
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000; (h) in
the case of Subsidiaries doing business outside of the United States,
substantially similar investments to those set forth in clauses (a) through
(g) above denominated in foreign currencies; provided that references to the
United States shall be deemed to mean foreign countries having a sovereign
rating of “A” or better from either S&P or Moody’s; or (i) in the case of
Subsidiaries doing business outside of the United States, substantially similar
investments to those set forth in clauses (a) through (g) above denominated in
foreign currencies; provided that (i) such investments are held in the ordinary
course of business, (ii) the aggregate amount of such investments do not exceed
the Dollar Equivalent of $50,000,000 at any time and (iii) such investments
would otherwise constitute Cash Equivalents under clause (h) above but for the
sovereign debt rating of the country issuing such foreign currency.

 

“Charges”:  as defined in Section 11.19.

 

“Class”:  (a) when used in reference to any Loan or borrowing, refers to whether
such Loan, or the Loans constituting such borrowing, are Dollar Revolving Loans,
Multicurrency Revolving Loans, Term Loans or Swingline Loans, (b) when used in
reference to any Commitment, refers to whether such Commitment is a Dollar
Revolving Commitment, Multicurrency Revolving Commitment or Term Commitment and
(c) when used in reference to any Lender, refers to whether such Lender is a
Dollar Revolving Lender, Multicurrency Revolving Lender or Term Lender.

 

“Class Vote”:  as defined in Section 11.1.

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

6

--------------------------------------------------------------------------------


 

“Collateral”:  all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

 

“Commitment”:  a Term Commitment or a Revolving Commitment.

 

“Commitment Fee Rate”:  If the Consolidated Leverage Ratio as of the most recent
determination date is (a) greater than or equal to 4.25:1.00, 0.75% per annum or
(b) less than 4.25:1.00, 0.50% per annum; provided that for a period of six
months beginning on the Second Amendment Effective Date, the Commitment Fee Rate
shall be deemed to be 0.75% per annum.  For purposes of the foregoing, the
Commitment Fee Rate shall be adjusted, on and after the first Adjustment Date
occurring after the Second Amendment Effective Date, based on changes in the
Consolidated Leverage Ratio, with such adjustments to become effective on the
Adjustment Date and to remain in effect until the next adjustment to be effected
pursuant to this paragraph.  If any financial statements delivered to the
Lenders pursuant to Section 7.1 are not delivered within the time periods
specified therein, until the date that is three Business Days after the date on
which such financial statements are delivered, the Commitment Fee Rate shall be
0.75%.  On each Adjustment Date, the Commitment Fee Rate be adjusted to be equal
to the rate per annum set forth in clause (a) or (b) above, as applicable.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, that is
under common control with Holdings within the meaning of Section 4001 of ERISA
or is part of a group that includes Holdings and that is treated as a single
employer under Section 414 of the Code.

 

“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

 

“Compliance Event”: in respect of any Person (other than the Borrower or any
other Wholly Owned Subsidiary of Holdings) in which Holdings or any of its
Subsidiaries owns an interest (a) the reasonable good faith determination by
Holdings (or the compliance committee thereof) that, or the notification of
Holdings or any of its Subsidiaries by any Governmental Authority to the effect
that, the ownership by Holdings or any of its Subsidiaries of interests in such
Person, or the association by Holdings or any of its Subsidiaries with any
Person (other than Holdings or any of its Wholly Owned Subsidiaries) that owns
or holds an interest in such Person (an “Other Joint Venture Party”) or any
Affiliate of such Other Joint Venture Party, in either case, would reasonably be
expected to (i) result in legal, regulatory or governmental liability or
sanction of Holdings or any of its Subsidiaries or the inability of Holdings or
any of its Subsidiaries to make its regulatory filings in a timely manner,
(ii) jeopardize in any material respect the existing licenses or permits of
Holdings or any of its Subsidiaries (or its ability to obtain future licenses or
permits) under applicable Gaming Laws or other applicable law (iii) interfere in
any material respect with the ability of Holdings or any of its Subsidiaries to
conduct a material part of its business (whether as then conducted or as then
proposed to be conducted) in compliance with applicable law or (b) the felony
indictment or felony conviction of any Other Joint Venture Party or any
Affiliate of such Other Joint Venture Party, or any of their respective
officers, directors, managers or 5% equity holders.

 

7

--------------------------------------------------------------------------------


 

“Conduit Lender”:  any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided that the designation by any Lender of a Conduit
Lender shall not relieve the designating Lender of any of its obligations to
fund a Loan under this Agreement if, for any reason, its Conduit Lender fails to
fund any such Loan, and the designating Lender (and not the Conduit Lender)
shall have the sole right and responsibility to deliver all consents and waivers
required or requested under this Agreement with respect to its Conduit Lender,
and provided, further, that no Conduit Lender shall (a) be entitled to receive
any greater amount pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the
designating Lender would have been entitled to receive in respect of the
extensions of credit made by such Conduit Lender or (b) be deemed to have any
Commitment.

 

“Confidential Information Memorandum”:  the Confidential Information Memorandum
relating to the Borrower and the Facilities dated May 2008, and furnished to the
Lenders.

 

“Consolidated EBITDA”:  for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) the earnout payments with
respect to the Global Draw Acquisition, the Games Media Acquisition, the Racing
Venue Acquisition and any Permitted Acquisitions (including any loss or expense
with respect to earnout payments with respect to such acquisitions), (f) any
extraordinary charges or losses determined in accordance with GAAP, (g) non-cash
stock-based compensation expenses, (h) any expenses, charges or losses incurred
after the Effective Date resulting from the Peru Investments in an aggregate
amount (for all periods combined) not to exceed $3,000,000, (i) the non-cash
portion of any non-recurring write-offs or write-downs as required in accordance
with GAAP, (j) any advisory fees and related expenses paid to advisory firms in
connection with Permitted Acquisitions, (k) any Permitted Add-Backs; provided
that such amounts do not include (i) write-offs or write-downs of accounts
receivable or inventory and (ii) except with respect to the Permitted Add-Backs,
any write-off or write-down to the extent it is in respect of cash payments to
be made in a future period, (l) to the extent treated as an expense in the
period paid or incurred, any Italian Concession Obligations contemplated by
clause (a) or (b) of the definition thereof paid or incurred in such period,
(m) restructuring charges, transaction expenses and shutdown expenses incurred
in connection with a Racing Business Disposition, together with any charges
incurred in connection with discontinued operations and cost-reduction
initiatives associated with such Racing Business Disposition, in an aggregate
amount (for all periods combined) not to exceed $7,325,000 and (n) any expenses
or charges incurred in connection with the payment of license royalties or other
fees to one or more Playtech Entities and for software services provided to the
Global Draw Entities by one or more Playtech Entities in an aggregate amount not
to exceed £5,250,000 during any four-quarter period minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) interest income,  (b) any extraordinary

 

8

--------------------------------------------------------------------------------


 

income or gains determined in accordance with GAAP and (c) any income or gains
with respect to earnout payments with respect to any acquisitions referred to in
clause (e).  For the purposes of calculating Consolidated EBITDA for any period
of four consecutive fiscal quarters (each, a “Reference Period”) (A) pursuant to
any determination of the Consolidated Leverage Ratio and the Consolidated Senior
Debt Ratio, (i) if at any time during such Reference Period Holdings or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period Holdings or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period and
(B) Consolidated EBITDA shall be calculated after giving effect to any Pro Forma
Adjustments associated with a Material Acquisition.

 

“Consolidated Interest Coverage Ratio”:  for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

 

“Consolidated Interest Expense”:  for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Holdings and its
Subsidiaries for such period with respect to all outstanding Indebtedness of
Holdings and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Hedge Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP
and excluding fees and expenses incurred in connection with the negotiation,
preparation and execution of this Agreement to the extent such fees are not
capitalized and are treated as interest expense in accordance with GAAP).

 

“Consolidated Leverage Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters then ended.

 

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary from such Person in the form of (i) dividends or
similar distributions or (ii) without duplication to the extent otherwise
treated as income, payments received by Holdings or such Subsidiary of principal
of, and interest, premium and fees on, loans made by Holdings or such Subsidiary
to such Person in lieu of an equity investment in or a capital contribution to
such Person as reasonably determined by Holdings or such Subsidiary in good
faith and (c) the undistributed earnings of any Subsidiary of Holdings (other
than the Borrower) to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any

 

9

--------------------------------------------------------------------------------


 

Contractual Obligation (other than under any Loan Document) or Requirement of
Law applicable to such Subsidiary.

 

“Consolidated Senior Debt”:  all Consolidated Total Debt other than the Senior
Subordinated Securities.

 

“Consolidated Senior Debt Ratio”:  as of the last day of any period, the ratio
of (a) Consolidated Senior Debt on such day to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters then ended.

 

“Consolidated Total Debt”:  at any date, the aggregate principal amount of all
Indebtedness of Holdings and its Subsidiaries at such date, determined on a
consolidated basis and required to be reflected on Holding’s balance sheet in
accordance with GAAP, provided that (a) for purposes of determining the
Consolidated Leverage Ratio as of any date of determination prior to the earlier
of the Convertible Debentures Repurchase Date, and the date the Convertible
Senior Subordinated Debentures are redeemed in full, cash and Cash Equivalents
of the Loan Parties (to the extent that such cash and Cash Equivalents are
(i) available to the Loan Parties without any restriction that would impair the
application thereof to pay Indebtedness within three Business Days and (ii) not
subject to any Liens other than (A) Liens created under the Loan Documents or
(B) Liens arising by operation of law, or bankers Liens and brokers Liens
arising under customary account agreements entered into in the ordinary course
of business, in each case that do not impair access to such cash or Cash
Equivalents), up to the Debenture Reserve Amount at such determination date,
will be netted against the then outstanding principal amount of the Convertible
Senior Subordinated Debentures (and Consolidated Total Debt thereby reduced to
the extent of such netting), and (b) for purposes of determining the
Consolidated Leverage Ratio and the Consolidated Senior Debt Ratio as of any
date of determination prior to the later of (x) the Convertible Debentures
Repurchase Date and (y) June 1, 2010, neither (i) the earnout payable with
respect to the Global Draw Acquisition, upon their becoming due and payable, nor
(ii) the principal amount of the GD Earnout Notes, shall be included as
Indebtedness in the calculation of Consolidated Total Debt; provided further
that Indebtedness of Holdings or any of its Subsidiaries incurred pursuant to
Section 8.2(s) shall not be included as Indebtedness in the calculation of
Consolidated Total Debt.

 

“Continuing Directors”:  the directors of Holdings on the Effective Date and
each other director, if, in each case, such other director’s nomination for
election to the board of directors of Holdings is recommended by a majority of
the then Continuing Directors.

 

“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Conversion Date”:  any date on which either (a) an Event of Default under
Section 9(f) has occurred or (b) the Commitments shall have been terminated
prior to the Revolving Termination Date and/or the Loans shall have been
declared immediately due and payable, in either case pursuant to Section 9.

 

10

--------------------------------------------------------------------------------

 


 

“Convertible Debentures Conditions”:  either (a) on or prior to the Convertible
Debentures Trigger Date, the right of holders of the Convertible Senior
Subordinated Debentures to require Holdings to repurchase Convertible Senior
Subordinated Debentures on the Convertible Debentures Repurchase Date shall have
been eliminated or (b) on or prior to the Convertible Debentures Trigger Date,
the Convertible Senior Subordinated Debentures shall have been refinanced,
redeemed or defeased (or funds shall have been segregated and held in a trust or
in escrow, on terms and conditions reasonably satisfactory to the Administrative
Agent, for purposes of and in an amount sufficient to discharge all payment
obligations with respect to the Convertible Senior Subordinated Debentures,
other than the obligations of Holdings to issue Equity Interests in connection
with a conversion of the Convertible Senior Subordinated Debentures), in each
case in a manner permitted hereunder (determined, for purposes of determining
the Revolving Termination Date or Term Loan Maturity Date, without giving effect
to any amendment or waiver that has not been approved by the Super Majority
Facility Lenders with respect to the applicable Facility), or (c) on the
Convertible Debentures Trigger Date, the Liquidity Condition is satisfied.

 

“Convertible Debentures Options Transactions”:  collectively, the transactions
in connection with the issuance of the Convertible Senior Subordinated
Debentures contemplated by (i) the letter agreements dated as of December 1,
2004, between Holdings and each of J.P. Morgan Securities Inc., as agent for
JPMorgan Chase Bank, N.A., London Branch, and Bear, Stearns International
Limited; (ii) the ISDA confirmations entered into on or about December 23, 2004,
between Holdings and each of J.P. Morgan Securities Inc., as agent for JPMorgan
Chase Bank, N.A., London Branch, and Bear, Stearns International Limited and the
related deemed 2002 ISDA Master Agreements as referred to therein; and (iii) any
other documents relating to the matters referenced in clauses (i) or (ii) above.

 

“Convertible Debentures Repurchase Date”:  the earliest date on which any of the
holders of the Convertible Senior Subordinated Debentures may require Holdings
to repurchase their Convertible Senior Subordinated Debentures.  As of the
Effective Date, the Convertible Debentures Repurchase Date is June 1, 2010.

 

“Convertible Debentures Trigger Date”:  March 1, 2010 or, if the Convertible
Debentures Repurchase Date is amended to be a date other than June 1, 2010, then
the date that is 90 days prior to the Convertible Debentures Repurchase Date.

 

“Convertible Senior Subordinated Debentures”:  the unsecured 0.75% Convertible
Senior Subordinated Debentures due 2024 of Holdings issued on or about
December 23, 2004 in an aggregate principal amount of $275,000,000 and the
Indebtedness represented thereby.

 

“CSL Retailer Consignment Business”:  the activities of Holdings, any of its
Subsidiaries, and/or any of its direct or indirect joint investments to promote
the sale of lottery tickets in the People’s Republic of China and/or to
facilitate the ability of lottery ticket retailers in the People’s Republic of
China to sell lottery tickets, including, without limitation, advertising,
acquiring and holding lottery ticket inventory, providing lottery tickets to
retailers on consignment, installing validation terminals, and providing
distribution and delivery services.

 

11

--------------------------------------------------------------------------------


 

“Debenture Reserve Amount”: an amount equal to the Net Cash Proceeds received by
the Loan Parties after the date of the Amendment and prior to the Convertible
Debentures Repurchase Date from (a) the issuance by Holdings of shares of its
Capital Stock (other than Disqualified Stock), or the issuance of Permitted
Additional Senior Indebtedness or Permitted Additional Subordinated Debt, or
Indebtedness under the Incremental Facilities, to the extent that the Borrower,
by notice to the Administrative Agent, identifies the amount thereof as being
for the purpose of redeeming Convertible Senior Subordinated Debentures and
(b) any Asset Sales (up to a maximum of $125,000,000 Net Cash Proceeds in the
aggregate) with respect to which a Reinvestment Notice is timely given; provided
that (i) the Debenture Reserve Amount shall not at any time exceed the
outstanding principal amount of the Convertible Senior Subordinated Debentures,
and shall be reduced to zero on the Convertible Debentures Repurchase Date; and
(ii) to the extent the Debenture Reserve Amount is increased as a result of
Assets Sales, the Debenture Reserve Amount will be decreased if and to the
extent that Term Loans are prepaid in lieu of reinvesting the Net Cash Proceeds
therefrom pursuant to a Reinvestment Notice.

 

“Default”:  any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Defaulting Lender” means any Revolving Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified Holdings,
the Borrower, the Administrative Agent, the Issuing Lenders, the Swingline
Lender or any Lender in writing that it does not intend to comply with any of
its funding obligations under this Agreement or has made a public statement to
the effect that it does not intend to comply with its funding obligations under
this Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.

 

“Disposition”:  with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Stock”: any Capital Stock which, by its terms (or by the terms of
any security or other Capital Stock into which it is convertible or for which it
is exchangeable), or upon the happening of any event or condition, (a) matures
or is mandatorily redeemable (other

 

12

--------------------------------------------------------------------------------


 

than solely for Capital Stock that would not constitute Disqualified Stock),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and all outstanding
Letters of Credit), (b) is redeemable at the option of the holder thereof (other
than solely for Capital Stock that would not constitute Disqualified Stock), in
whole or in part, (c) provides for the scheduled payments of dividends in cash,
or (d) is or becomes convertible into or exchangeable for Indebtedness or any
other Capital Stock that would constitute Disqualified Stock, in each case,
prior to the date that is 90 days after the fifth anniversary of the Effective
Date.

 

“Documentation Agents”:  ING Capital LLC and Bank of Tokyo - Mitsubishi UFJ
Trust Company, in their capacity as documentation agents for each Facility.

 

“Dollar Equivalent”:  at any time as to any amount denominated in a Foreign
Currency, the equivalent amount in Dollars as determined by the Administrative
Agent at such time on the basis of the Exchange Rate for the purchase of Dollars
with such Foreign Currency on the most recent Calculation Date for such Foreign
Currency.

 

“Dollar L/C Obligations”:  at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Dollar
Letters of Credit and (b) the aggregate amount of drawings under Dollar Letters
of Credit that have not then been reimbursed pursuant to Section 3.11.

 

“Dollar Letters of Credit”:  as defined in Section 3.7(a).

 

“Dollar Revolving Commitment”:  as to any Lender, the obligation of such Lender,
if any, to make Dollar Revolving Loans and participate in Swingline Loans and
Dollar Letters of Credit in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “Dollar Revolving Commitment” with
respect to such Lender on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender became a party to this Agreement, as the same may
be changed from time to time pursuant to the terms hereof.  The original
aggregate amount of the Dollar Revolving Commitments is $150,000,000.

 

“Dollar Revolving Extensions of Credit”:  as to any Dollar Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
Dollar Revolving Loans held by such Lender then outstanding, (b) such Lender’s
Dollar Revolving Percentage of the Dollar L/C Obligations then outstanding and
(c) such Lender’s Dollar Revolving Percentage of the aggregate principal amount
of Swingline Loans then outstanding.

 

“Dollar Revolving Facility”:  the credit facility represented by the Dollar
Revolving Commitments and Dollar Revolving Extensions of Credit.

 

“Dollar Revolving Lender”:  each Lender that has a Dollar Revolving Commitment
or any Dollar Revolving Extensions of Credit.

 

“Dollar Revolving Loans”:  as defined in Section 3.1(a).

 

13

--------------------------------------------------------------------------------


 

“Dollar Revolving Percentage”:  as to any Dollar Revolving Lender at any time,
the percentage which such Lender’s Dollar Revolving Commitment then constitutes
of the Total Dollar Revolving Commitments (or, at any time after the Dollar
Revolving Commitments shall have expired or terminated, the percentage which
such Lender’s Dollar Revolving Extensions of Credit then outstanding constitutes
of the Total Dollar Revolving Extensions of Credit then outstanding of all
Dollar Revolving Lenders).

 

“Dollars” and “$”:  dollars in lawful currency of the United States.

 

“Domestic Subsidiary”:  any Subsidiary of Holdings organized under the laws of
any jurisdiction within the United States; provided that any such Subsidiary
that is directly owned by a Foreign Subsidiary shall be deemed not to be a
“Domestic Subsidiary” (and thus shall be deemed to be a Foreign Subsidiary) if
and for so long as, in the Borrower’s reasonable judgment, there would be any
adverse tax consequences to, or such treatment as a “Domestic Subsidiary” would
otherwise be financially disadvantageous for, Holdings and its Subsidiaries if
such Subsidiary were to be treated as a “Domestic Subsidiary” under the Loan
Documents.

 

“Effective Date”:  the date on which the conditions specified in Section 6.1 are
satisfied.

 

“Environmental Laws”:  any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, binding agreements, judgments or requirements of any
Governmental Authority or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
pollution or protection of human health or the environment, as have been, are
now, or may at any time hereafter be in effect.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurocurrency Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars (or, in the case of a Eurocurrency Loan that is
a Multicurrency Revolving Loan denominated in a Foreign Currency, the applicable
Foreign Currency) for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 (or on the Page for the
applicable Foreign Currency) of the Telerate screen (or such other page that may
replace such page, as determined by the Administrative Agent) as of 11:00 A.M.,
London time, two Business Days prior to the beginning of such Interest Period
(or, in the case of Eurocurrency Loans denominated in British Pounds Sterling,
the relevant Page of the Telerate screen as of 11:00 A.M., London time, on the
first day of such Interest Period).  In the event that such rate does not appear
on Page 3750 (or on the Page for the applicable Foreign Currency) of the
Telerate screen (or otherwise on such screen), the “Eurocurrency Base Rate”
shall be determined by reference to such other comparable publicly available
service for displaying Eurocurrency rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits (or, in
the case of a Eurocurrency Loan that is a Multicurrency Revolving Loan
denominated in a Foreign Currency, deposits in the applicable Foreign Currency)
at or about 11:00 A.M., local time, two Business Days prior to the beginning of
such Interest Period in the interbank

 

14

--------------------------------------------------------------------------------


 

eurocurrency market where its eurocurrency and foreign currency and exchange
operations are then being conducted for delivery on the first day of such
Interest Period for the number of days comprised therein.

 

“Eurocurrency Loans”:  Loans the rate of interest applicable to which is based
upon the Eurocurrency Rate.

 

“Eurocurrency Rate”:  with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):

 

Eurocurrency Base Rate

1.00 - Eurocurrency Reserve Requirements

 

“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurocurrency
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including any
special, supplemental, marginal or emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.  Such reserve
requirements shall include those imposed pursuant to Regulation D.  Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Eurocurrency Reserve Requirements
shall be adjusted automatically on and as of the effective date of any change in
any reserve requirement.

 

“Eurocurrency Tranche”:  with respect to any Facility, the collective reference
to Eurocurrency Loans in the same currency under such Facility the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

 

“Event of Default”:  any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Rate”:  on any day, with respect to any currency (the “specified
currency”), the rate at which such specified currency may be exchanged into any
other relevant currency (the “exchange currency”), as set forth at approximately
11:00 A.M., London time, on such date on the Reuters World Currency Page for
such currency.  In the event that such rate does not appear on any Reuters World
Currency Page, the Exchange Rate shall be determined by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange of the Administrative Agent in the market where its
foreign currency exchange operations in respect of such specified currency are
then being conducted, at or about 10:00 A.M., local time, on such date for the
purchase of such exchange currency with the relevant specified currency for
delivery

 

15

--------------------------------------------------------------------------------


 

two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

 

“Excluded Indebtedness”:  all Indebtedness permitted by Section 8.2.

 

“Existing Credit Agreement”:  the Amended and Restated Credit Agreement dated as
of December 23, 2004, as amended and restated as of January 24, 2007, by and
among Holdings, as borrower, the several lenders from time to time party thereto
and the Administrative Agent.

 

“Existing Credit Agreement Repayment”:  (i) the termination of all financing
commitments under the Existing Credit Agreement, (ii) the repayment of all loans
and other amounts accrued and owing thereunder and (iii) the release and the
termination of all security interests and other liens securing obligations
thereunder.

 

“Existing Letters of Credit”:  the letters of credit listed on Schedule 3.7 that
are outstanding under the Existing Credit Agreement on the Effective Date.

 

“Expenditure Use Amounts”:  at any date, the amount equal to the sum of all
amounts utilized by Holdings and its Subsidiaries on and after the Effective
Date to make Restricted Payments in reliance on the Permitted Expenditure
Amount.

 

“Facility”:  each of (a) the Term Facility, (b) the Dollar Revolving Facility
and (c) the Multicurrency Revolving Facility.

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Reference Lender from three federal
funds brokers of recognized standing selected by such Reference Lender.

 

“Fee Payment Date”:  the third Business Day after the last day of each March,
June, September and December and the last day of the Revolving Commitment Period
(or, in respect of either Class of Revolving Commitments, on such earlier date
as the Revolving Commitments of such Class shall terminate as provided herein).

 

“Foreign Currency”:  (a) with respect to any Multicurrency Revolving Loan or
Multicurrency Revolving Letter of Credit, each of British Pounds Sterling, Euro
and any other currency approved by the Multicurrency Revolving Lenders or the
relevant Issuing Lender, as applicable, and the Administrative Agent, provided
that the Eurocurrency Base Rate applicable to Multicurrency Revolving Loans
denominated in a Foreign Currency approved after the Effective Date may be
amended as agreed by the Multicurrency Revolving Lenders, the Administrative
Agent and the Borrower, (b) solely with respect to any Multicurrency Revolving
Letter of Credit issued by JPMorgan Chase Bank, N.A., each of British Pounds
Sterling, Euro

 

16

--------------------------------------------------------------------------------


 

and Canadian Dollars, and, to the extent available, Chilean Pesos, Swiss Francs,
New Israeli Shekels, Turkish Liras and Indian Rupees and (c) with respect to any
Incremental Term Loans (as defined in Section 4.17), any currency approved by
the Borrower, the lender or lenders providing such Incremental Term Loans and
(if such currency is other than British Pounds Sterling or Euro) the
Administrative Agent.

 

“Foreign Currency Equivalent”:  at any time as to any amount denominated in
Dollars, the equivalent amount in the relevant Foreign Currency or Currencies as
determined by the Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of such Foreign Currency or Currencies with Dollars on the
date of determination thereof.

 

“Foreign Subsidiary”:  any Subsidiary of Holdings that is not a Domestic
Subsidiary.

 

“Funding Office”:  the office of the Administrative Agent specified in
Section 11.2, or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.  In the event that any Accounting Change (as defined
below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then,
at any time, the Borrower (by notice to the Administrative Agent) may, or the
Administrative Agent, or the Required Lenders (in each case, by notice to the
Borrower) may, elect to require negotiations in order to amend such provisions
of this Agreement so as to equitably reflect such Accounting Changes with the
desired result that the criteria for evaluating the financial condition of
Holdings and its Subsidiaries shall be the same after such Accounting Changes as
if such Accounting Changes had not been made.  In the event of any such
election, then, until such time as such an amendment shall have been executed
and delivered by the Borrower, the Administrative Agent and the Required Lenders
(or the electing party has rescinded its election), all financial covenants,
standards and terms in this Agreement shall continue to be calculated or
construed as if such Accounting Changes had not occurred.  “Accounting Changes”
refers to (a) changes in accounting principles required by the promulgation of
any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board, the Emerging Issues Task Force or, if applicable, the SEC or
(b) changes in the application of GAAP from the application used in preparation
of Holdings’s audited financial statements for its fiscal year ended
December 31, 2007.

 

“Games Media Acquisition”:  the purchase of Games Media Limited, a supplier of
amusement and gaming terminals and content, and certain related companies by one
or more Group Members pursuant to a stock purchase agreement for an initial
consideration not exceeding £10,200,000 plus (a) working capital adjustments,
(b) future earnout payments and (c) other payments pursuant to such stock
purchase agreement subject to a maximum amount to be agreed upon.

 

“Gaming Approval”:  any and all approvals, authorizations, consents, rulings,
orders or directives of any Governmental Authority (i) necessary, as of the
Effective Date, to enable the Group Members to engage in the lottery, gambling,
horse racing or gaming business

 

17

--------------------------------------------------------------------------------


 

or otherwise continue to conduct their business as it is conducted on the
Effective Date, (ii) that regulates gaming in any jurisdiction in which the
Group Members conduct gaming activities and has jurisdiction over such persons
(including any successors to any of them) or (iii) necessary, as of the
Effective Date, to accomplish the transactions contemplated hereby.

 

“Gaming Authority”:  as to any Person, any governmental agency, authority,
board, bureau, commission, department, office or instrumentality with
regulatory, licensing or permitting authority or jurisdiction over any gaming
business or enterprise or any Gaming Facility, or with regulatory, licensing or
permitting authority or jurisdiction over any gaming operation (or proposed
gaming operation) owned, managed or operated by any Group Member.

 

“Gaming Facility”:  as to any Person, any lottery operation, gaming
establishment and other property or assets directly ancillary thereto or used in
connection therewith, including, without limitation, any casinos, hotels,
resorts, race tracks, off-track wagering sites and other recreation and
entertainment facilities owned, managed or operated by any Group Member.

 

“Gaming Laws”:  as to any Person, (a) constitutions, treaties, statutes or laws
governing Gaming Facilities (including, without limitation, pari-mutuel race
tracks) and rules, regulations, codes and ordinances of any Gaming Authority,
and all administrative or judicial orders or decrees or other laws pursuant to
which any Gaming Authority possesses regulatory, licensing or permit authority
over gambling, gaming or Gaming Facility activities conducted by any Group
Member within its jurisdiction, (b) Gaming Approvals and (c) orders, decisions,
determinations, judgments, awards and decrees of any Gaming Authority.

 

“GD Earnout Notes”: promissory notes issued by Holdings, the Borrower or a
Subsidiary in order to replace (and therefor defer payment of) a portion of the
earnout payments payable with respect to the Global Draw Acquisition in an
amount the dollar equivalent of which is equal to the principal amount of such
promissory notes; provided that:

 

(A)     THE AGGREGATE PRINCIPAL AMOUNT OF GD EARNOUT NOTES ISSUED SHALL NOT
EXCEED THE EQUIVALENT OF US$60,000,000;

 

(B)     THE GD EARNOUT NOTES SHALL NOT REQUIRE ANY PRINCIPAL PAYMENT BEFORE
SEPTEMBER 30, 2010, BUT MAY BE PREPAYABLE EARLIER AT THE OPTION OF THE ISSUER OF
THE GD EARNOUT NOTES;

 

(C)     OBLIGORS (WHETHER AS ISSUERS OR PURSUANT TO GUARANTEE OBLIGATIONS) IN
RESPECT OF ANY OF THE GD EARNOUT NOTES THAT ARE SUBSIDIARIES (BUT NOT SUBSIDIARY
GUARANTORS), SHALL NOT, IN THE AGGREGATE (ON A CONSOLIDATED BASIS), ACCOUNT FOR
MORE THAN 10% OF CONSOLIDATED EBITDA FOR THE MOST RECENT PERIOD OF FOUR
CONSECUTIVE FISCAL QUARTERS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE
(DETERMINED ON A PRO FORMA BASIS FOR ANY TRANSACTION THAT AFFECTS SUCH
CALCULATION), DETERMINED AS OF THE DATE THAT ANY GD EARNOUT NOTE IS ISSUED OR
GUARANTEED BY ANY SUCH OBLIGOR, OR AS OF THE DATE OF ANY MERGER, ASSET TRANSFER
OR SIMILAR TRANSACTION THAT HAS THE EFFECT OF INCREASING THE PERCENTAGE OF
CONSOLIDATED EBITDA REPRESENTED BY SUCH OBLIGORS; AND

 

18

--------------------------------------------------------------------------------


 

(D)     OBLIGATIONS IN RESPECT OF THE GD EARNOUT NOTES SHALL NOT BE SECURED BY
ANY ASSETS OF ANY LOAN PARTY.

 

“GLB BUSINESS”:  THE ACTIVITIES OF HOLDINGS, ANY OF ITS SUBSIDIARIES, AND/OR ANY
OF ITS DIRECT OR INDIRECT JOINT INVESTMENTS TO EXPAND AND SUPPORT THE LOTTERY
TICKET VALIDATION NETWORK AND TICKET DISTRIBUTION SERVICES CURRENTLY PROVIDED TO
THE CHINA WELFARE LOTTERY IN THE PEOPLE’S REPUBLIC OF CHINA.

 

“Global Draw Acquisition”:  the purchase of Global Draw, Ltd., a supplier of
fixed odds betting terminals and systems, and interactive betting systems, and
certain related companies by one or more Group Members from Walter Grubmueller
and other parties.

 

“Global Draw Entities”:  collectively, Global Draw Limited, a company
incorporated in England and Wales, and Games Media Limited, a company
incorporated in England and Wales, or any Subsidiary thereof.

 

“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

 

“Group Members”:  the collective reference to Holdings and its Subsidiaries
(including the Borrower).

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
executed and delivered by the Borrower, Holdings and each Subsidiary Guarantor,
substantially in the form of Exhibit A.

 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee

 

19

--------------------------------------------------------------------------------


 

Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Guarantors”: the collective reference to Holdings and the Subsidiary
Guarantors.

 

“Hedge Agreements”:  any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of Holdings or the
Subsidiaries shall be a Hedge Agreement.

 

“Holdings”: Scientific Games Corporation, a Delaware corporation.

 

“Incremental Facilities”:  as defined in Section 4.17.

 

“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
mandatorily redeemable preferred Capital Stock of such Person, (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above and (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on Property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent that the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

 

“Indemnified Liabilities”:  as defined in Section 11.5.

 

“Indemnitee”:  as defined in Section 11.5.

 

20

--------------------------------------------------------------------------------

 


 

“Ineligible Assignee”:  (a) Holdings or any of its Subsidiaries or other
Affiliates (except any such Affiliate that is not a Subsidiary of Holdings and
is regularly engaged as its principal business in the purchase and sale of
senior secured loans) or (b) any other Person that is (i) to the extent required
under applicable Gaming Laws, a Person who is not registered or licensed with,
approved, qualified or found suitable by a Gaming Authority, or has been
disapproved, denied a license, qualification or approval or found unsuitable by
a Gaming Authority (whichever may be required under applicable Gaming Laws) or
(ii) a competitor of Holdings or an affiliate or related entity of any such
competitor.

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”:  pertaining to a condition of Insolvency.

 

“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

 

“Interest Payment Date”:  (a) as to any Base Rate Loan (other than a Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of such Interest Period, (c) as to any Eurocurrency Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period, (d) as to any Loan (other than any Dollar Revolving
Loan that is a Base Rate Loan and is prepaid prior to the end of the Revolving
Commitment Period), the date of any repayment or prepayment made in respect
thereof and (e) as to any Swingline Loan, the day that such Loan is required to
be repaid.

 

“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one, two, three or six months thereafter,
or, if available from all participating Lenders, nine or 12 months thereafter,
as selected by the Borrower in its notice of borrowing or notice of conversion,
as the case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurocurrency Loan and ending one, two, three or six months thereafter, or,
if available from all participating Lenders, nine or 12 months thereafter, as
selected by the Borrower by irrevocable notice to the Administrative Agent not
later than 11:00 A.M., New York City time, three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding

 

21

--------------------------------------------------------------------------------


 

Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month, in which event such Interest Period shall
end on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
a Revolving Facility) or beyond the date final payment is due on the Term Loans;
and

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

 

“ International Internet Gaming Joint Venture Agreement”:  the Shareholders’
Agreement of Sciplay International, dated as of January 21, 2010, by and among
Scientific Games Global Gaming S.à r.l., Playtech (Cyprus) Limited, Playtech
Limited (for the limited purposes set forth therein) and Holdings (for the
limited purposes set forth therein), as amended, supplemented or otherwise
modified from time to time.

 

“Internet JV Agreements”:  collectively, the International Internet Gaming Joint
Venture Agreement and the U.S. Internet Gaming Joint Venture Agreement.

 

“Investments”:  as defined in Section 8.8.

 

“Issuing Lenders”:  JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association and Toronto Dominion Texas (LLC), in their respective capacities as
an issuer of Letters of Credit hereunder, Bayerische Hypo- und Vereinsbank AG,
New York Branch, in its capacity as issuer of an Existing Letter of Credit, and
their respective successors or any other Revolving Lender under the relevant
Revolving Facility from time to time designated by the Borrower as an Issuing
Lender under such Revolving Facility with the consent of such Revolving Lender
and the Administrative Agent.  An Issuing Lender may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Lender, in which case the term “Issuing Lender” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

 

“Italian Concession”: any concession awarded to, or agreement entered into by,
the Borrower, Holdings, any Subsidiary of Holdings or any Italian Concession
Vehicle by or with the Amministrazione Autonoma dei Monopoli di Stato (or other
applicable Italian governmental authority), whether such concession or agreement
is now existing or hereafter arising and any renewals of such concession or
agreement, with respect to the public games known as national lotteries in Italy
(whether now existing or hereafter arising), together with any procedures,
activities, functions or requirements in connection therewith (or any amendment
or supplement to any such concession, agreement, procedures, activities,
functions or requirements).

 

22

--------------------------------------------------------------------------------


 

“Italian Concession Obligations”: any payments, costs, contributions or
obligations (in the case of clauses (a) and (b) hereof, in an aggregate amount
(based on the fair market value thereof, as reasonably determined in good faith
by the Borrower, in the case of non-cash assets) not to exceed the amount set
forth on Schedule 1.1(c)), made or incurred by any of the Borrower, Holdings or
any Subsidiary of Holdings (whether directly, or indirectly to or through any
Italian Concession Vehicle or any of its equity holders or members) in the form
of (and including any costs to obtain, or credits or discounts associated with)
(a) tender fees, up-front fees, bid or performance bonds, guarantees,
reimbursement obligations or similar arrangements, capital requirements or
contributions or similar payments or obligations in respect of any award,
renewal or extension of any Italian Concession or the formation of or entry into
or capitalization of any Italian Concession Vehicle, (b) other payments, costs,
contributions or obligations (including any credits or discounts) in connection
with obtaining, renewing or extending any Italian Concession, or the formation
of or entry into or capitalization of any Italian Concession Vehicle, that are
(and are certified by the Borrower to be) incurred or agreed to in lieu of
payments, costs, contributions or obligations described in clause (a) above or
(c) commissions, payments or other consideration (including any credits or
discounts) paid or given to any Italian Concession Vehicle or any of its equity
holders or members in connection with the direct or indirect provision by the
Borrower, Holdings or any Subsidiary of Holdings of goods or services to any
consortium, joint venture or other Person that is awarded any concession by, or
has an agreement with, the Amministrazione Autonoma dei Monopoli di Stato (or
other applicable Italian governmental authority) (whether now existing or
hereafter arising and any renewals thereof) with respect to the public games
known as national lotteries in Italy (whether now existing or hereafter arising)
other than an Italian Concession.

 

“Italian Concession Vehicle”: any consortium, joint venture or other Person
entered into by the Borrower, Holdings and/or any Subsidiary of Holdings or in
which the Borrower, Holdings and/or any Subsidiary of Holdings directly or
indirectly participates or has an interest or a contractual relationship, which
consortium, joint venture or other Person holds or is party to an Italian
Concession.

 

“Judgment Currency”:  as defined in Section 11.18(b).

 

“L/C Commitment”:  $200,000,000.

 

“L/C Disbursement”:  the amount of a drawing under a Letter of Credit that has
not then been reimbursed pursuant to Section 3.11.

 

“L/C Fee Payment Date”:  the third Business Day after the last day of each
March, June, September and December and the last day of the Revolving Commitment
Period.

 

“L/C Obligations”:  Dollar L/C Obligations and Multicurrency L/C Obligations.

 

“L/C Participants”:  with respect to any Letter of Credit issued under a
Revolving Facility or L/C Disbursement thereunder, the collective reference to
all the Revolving Lenders under such Revolving Facility other than the Issuing
Lender that issued such Letter of Credit (in the event such Issuing Lender is a
Revolving Lender).

 

23

--------------------------------------------------------------------------------


 

“Lead Arranger”:  J.P. Morgan Securities Inc., in its capacity as lead arranger
and bookrunner for each Facility.

 

“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender and that is engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (c) with respect to any Lender
which is a fund that invests in commercial loans and similar extensions of
credit, any other fund that invests in commercial loans and similar extensions
of credit and is managed or advised by the same investment advisor as such
Lender or by an Affiliate of such Lender or investment advisor.

 

“Lenders”:  the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided that, unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Swingline Lender, Issuing
Lender or Conduit Lender.

 

“Letter of Credit”:  a Dollar Letter of Credit or a Multicurrency Letter of
Credit.

 

“Lien”:  any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

 

“Liquidity Condition”: the condition that the sum of the aggregate Available
Revolving Commitments plus cash on hand and Cash Equivalents of the Loan Parties
(to the extent that such cash and Cash Equivalents are (i) available to the Loan
Parties without any restriction that would impair the application thereof to pay
Indebtedness within three Business Days and (ii) not subject to any Liens other
than (A) Liens created under the Loan Documents or (B) Liens arising by
operation of law, or bankers Liens and brokers Liens arising under customary
account agreements entered into in the ordinary course of business, in each case
that do not impair access to such cash or Cash Equivalents) shall be not less
than (a) for purposes of determining whether the Convertible Debentures
Conditions have been satisfied, the sum of the principal amount of Convertible
Senior Subordinated Debentures then outstanding plus $50,000,000, and (b) for
purposes of determining whether the Subordinated Notes Conditions have been
satisfied, the sum of the principal amount of 2004 Senior Subordinated Notes
then outstanding plus $50,000,000; provided that if the Liquidity Condition is
to be satisfied both for purposes of the Convertible Debentures Conditions and
the Subordinated Notes Conditions while the Convertible Senior Subordinated
Debentures and the 2004 Senior Subordinated Notes are outstanding, then such
conditions must be satisfied without counting the sum of the aggregate Available
Revolving Commitments plus cash on hand and Cash Equivalents that is utilized
for purposes of satisfying the Convertible Debentures Conditions also for
satisfying the Subordinated Notes Conditions.

 

“Loan”:  any loan made by any Lender pursuant to this Agreement.

 

24

--------------------------------------------------------------------------------


 

“Loan Documents”:  this Agreement, the Security Documents and the Notes.

 

“Loan Parties”:  the Borrower and each other Group Member that is a party to a
Loan Document as a Guarantor.

 

“Majority Facility Lenders”:  with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of a Revolving Facility, prior to any termination of
the Revolving Commitments thereunder, the holders of more than 50% of the Total
Revolving Commitments thereunder).

 

“Material Acquisition”:  any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Borrower and its Subsidiaries in excess of $5,000,000.

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise), results of operations or
prospects of Holdings and its Subsidiaries, taken as a whole or (b) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

 

“Material Contract”:  each contract of the Group Members described on
Schedule 5.23.

 

“Material Disposition”:  any Disposition of property or series of related
Dispositions of property that yields gross proceeds to Holdings or any of its
Subsidiaries in excess of $5,000,000.

 

“Material Indebtedness”:  Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedge Agreements, of Holdings
or any Subsidiary in an aggregate principal amount exceeding $20,000,000.  For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings or any Subsidiary in respect of any Hedge Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that Holdings or such Subsidiary would be required to pay if such
Hedge Agreement were terminated at such time.

 

“Materials of Environmental Concern”:  any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, asbestos or
asbestos-containing material, polychlorinated biphenyls, urea-formaldehyde
insulation, any hazardous or toxic substances, materials or wastes, defined as
such or regulated pursuant to any applicable Environmental Laws, and any other
substances that could reasonably be expected to result in liability under any
applicable Environmental Laws.

 

“Maximum Rate”:  as defined in Section 11.19.

 

25

--------------------------------------------------------------------------------


 

“Mortgaged Properties”:  the real properties listed on Schedule 1.1(a), as to
which the Administrative Agent for the benefit of the Lenders shall be granted a
Lien pursuant to the Mortgages.

 

“Mortgages”:  each of the mortgages and deeds of trust, as applicable, made by
any Loan Party in favor of, or for the benefit of, the Administrative Agent for
the benefit of the Lenders, substantially in the form of Exhibit D (with such
changes thereto as shall be advisable under the law of the jurisdiction in which
such mortgage or deed of trust is to be recorded).

 

“Multicurrency L/C Obligations”:  at any time, an amount equal to the sum of
(a) the aggregate then undrawn and unexpired amount of the then outstanding
Multicurrency Letters of Credit (including the Dollar Equivalent of
Multicurrency Letters of Credit issued in Foreign Currencies) and (b) the
aggregate amount of drawings under Multicurrency Letters of Credit (including
the Dollar Equivalent of Multicurrency Letters of Credit issued in Foreign
Currencies to the extent such amounts have not been converted to Dollars in
accordance with the terms hereof) that have not then been reimbursed pursuant to
Section 3.11.

 

“Multicurrency Letters of Credit”:  as defined in Section 3.7(a).

 

“Multicurrency Revolving Commitment”:  as to any Multicurrency Revolving Lender,
the obligation of such Lender, if any, to make Multicurrency Revolving Loans and
participate in Multicurrency Letters of Credit in an aggregate principal and/or
face amount (based on Dollar Equivalents, in the case of amounts denominated in
Foreign Currencies) not to exceed the amount set forth under the heading
“Multicurrency Revolving Commitment” with respect to such Lender on Schedule 2.1
or in the Assignment and Assumption pursuant to which such Lender became a party
to this Agreement, as the same may be changed from time to time pursuant to the
terms hereof.  The aggregate amount of the Multicurrency Revolving Commitments
on the Effective Date is $100,000,000.

 

“Multicurrency Revolving Extensions of Credit”:  as to any Multicurrency
Revolving Lender at any time, an amount equal to the sum of (a) the aggregate
principal amount of all Multicurrency Revolving Loans denominated in Dollars
held by such Lender then outstanding, (b) such Lender’s Multicurrency Revolving
Percentage of the Multicurrency L/C Obligations then outstanding and (c) such
Lender’s Multicurrency Revolving Percentage of the Dollar Equivalent of the
aggregate principal amount of Multicurrency Revolving Loans denominated in
Foreign Currencies then outstanding.

 

“Multicurrency Revolving Facility”:  the credit facility represented by the
Multicurrency Revolving Commitments and the Multicurrency Revolving Extensions
of Credit.

 

“Multicurrency Revolving Lender”:  each Lender that has a Multicurrency
Revolving Commitment or any Multicurrency Revolving Extensions of Credit.

 

“Multicurrency Revolving Loans”:  as defined in Section 3.1(a).

 

“Multicurrency Revolving Percentage”:  as to any Multicurrency Revolving Lender
at any time, the percentage which such Lender’s Multicurrency Revolving
Commitment

 

26

--------------------------------------------------------------------------------


 

then constitutes of the Total Multicurrency Revolving Commitments (or, at any
time after the Multicurrency Revolving Commitments shall have expired or
terminated, the percentage which the aggregate principal amount of such Lender’s
Multicurrency Revolving Extensions of Credit then outstanding constitutes of the
Total Multicurrency Revolving Extensions of Credit then outstanding of all
Multicurrency Revolving Lenders).

 

“Multiemployer Plan”:  a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds”:  (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of attorneys’ fees, accountants’ fees, investment banking fees, brokers’
fees, amounts required to be applied to the repayment of Indebtedness secured by
a Lien expressly permitted hereunder on any asset that is the subject of such
Asset Sale or Recovery Event (other than any Lien pursuant to a Security
Document) and other customary fees and expenses actually incurred in connection
therewith and net of taxes paid or reasonably estimated to be payable as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements) and (b) in connection with any
issuance or sale of Capital Stock or any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

 

“New Co-Operative Services Contract”:  any new contract relating to the
establishment and operation of a co-operative service instant ticket lottery
with a customer for whom neither Holdings nor any of its Subsidiaries operated a
co-operative service instant ticket lottery on or prior to the date such
contract is entered into or any new contract relating to a co-operative service
instant ticket lottery with an existing customer of Holdings or any of its
Subsidiaries that was entered into in accordance with normal jurisdictional laws
regarding “request for proposal” procedures, provided that such contract shall
cease to be a New Co-Operative Services Contract on the date on which Holdings
or such Subsidiary commences “commercial operations” under such contract.

 

“New On-Line Contract”:  any new contract relating to the establishment and
operation of an on-line lottery or other wide area gaming system with a customer
for whom neither Holdings nor any of its Subsidiaries operated an on-line
lottery or other wide area gaming system on or immediately prior to the date
such contract is entered into or any new contract relating to an on-line lottery
or other wide area gaming system with an existing customer of Holdings or any of
its Subsidiaries that was entered into in accordance with normal procurement
procedures; provided that, such contract shall cease to be a New On-Line
Contract three months after the date on which Holdings or such Subsidiary
commences “commercial operations” under such contract.

 

27

--------------------------------------------------------------------------------


 

“New Pari-Mutuel Contract”:  a new contract relating to the establishment and
operation of a pari-mutuel wagering system at a horse track, dog track or
off-track betting facility where neither Holdings nor any of its Subsidiaries
previously operated a pari-mutuel wagering system, provided that such contract
shall cease to be a New Pari-Mutuel Contract on the date on which Holdings or
such Subsidiary commences “commercial operations” under such contract.

 

“Non-Excluded Taxes”:  as defined in Section 4.10(a).

 

“Non-Guarantor Subsidiary”:  any Subsidiary of Holdings that is not the Borrower
or a Subsidiary Guarantor.

 

“Non-U.S. Lender”:  as defined in Section 4.10(d).

 

“Notes”:  the collective reference to any promissory note evidencing Loans.

 

“Obligations”:  the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower (or, in the case of Specified Hedge Agreements,
Holdings or any of its Subsidiaries) to any Agent or to any Lender (or, in the
case of Specified Hedge Agreements, any affiliate of any Lender or any
counterparty to a Specified Hedge Agreement set forth on Schedule 1.1(b)),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Hedge Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to any Agent or to any Lender that
are required to be paid by the Borrower pursuant to this Agreement) or
otherwise; provided that (i) obligations of Holdings or any Subsidiary under any
Specified Hedge Agreement shall be secured and guaranteed pursuant to the
Security Documents only to the extent that, and for so long as, the other
Obligations are so secured and guaranteed and (ii) any release of Collateral or
Subsidiary Guarantors effected in the manner permitted by this Agreement shall
not require the consent of holders of obligations under Specified Hedge
Agreements.

 

“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

 

“Participant”:  as defined in Section 11.6(c).

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Perfection Certificate”:  as defined in the Guarantee and Collateral Agreement.

 

28

--------------------------------------------------------------------------------


 

“Permitted Acquisition”:  as to any Person, (a) the acquisition by such Person
of the Capital Stock of another Person which is primarily engaged in the same or
related line of business of Holdings and its Subsidiaries (or any other Person
that is engaged in a business that is a reasonable extension of the business of
Holdings and its Subsidiaries and that utilizes the same or similar technology
as that used by Holdings and its Subsidiaries immediately prior to such
acquisition) so long as following such acquisition such other Person becomes a
Subsidiary of such Person or (b) the acquisition by such Person of all or
substantially all of the assets of another Person or all or substantially all of
the assets constituting a division or business unit of another Person.

 

“Permitted Add-Backs”:  (a) up to a maximum of $15,000,000 (which $15,000,000
shall be reduced by the amount of any Pro Forma Adjustment that is greater than
zero during such period) of charges incurred during any 12-month period
commencing on or after March 1, 2009, in connection with (i) reductions in
workforce, (ii)  contract losses, discontinued operations, shutdown expenses and
cost-reduction initiatives, (iii) legal, advisory and due diligence costs and
other transaction fees and expenses incurred in connection with potential
acquisitions and divestitures, whether or not consummated and (iv) restructuring
charges and legal, advisory and due diligence costs and other transaction fees
and expenses incurred in connection with the Playtech Transactions and
(b) reasonable and customary costs and fees incurred in connection with the
Amendment and any other amendment to this Agreement.

 

“Permitted Additional Senior Indebtedness”:  Indebtedness in respect of
unsecured debt issued by Holdings or the Borrower; provided that (a) such
Indebtedness matures no earlier than, and does not require any scheduled payment
of principal, mandatory prepayment or redemption of principal prior to, the date
that is 90 days after the fifth anniversary of the Effective Date (except for up
to $5,000,000 of principal payments during any year, in the aggregate for all
such Indebtedness, with carry forwards to the extent such $5,000,000 allowed
amount is not used in any year), (b) the other terms of such Indebtedness, taken
as a whole, are no less favorable to Holdings, the Borrower and the Lenders in
any material respect than those of senior unsecured debt securities issued in
the capital markets by similarly rated issuers, (c) such Indebtedness is not
subject to any Guarantee Obligation by any Person that is not a Loan Party (and
any such Guarantee Obligation by a Subsidiary Guarantor shall provide for
release thereof if the Guarantee Obligation of the applicable Subsidiary
Guarantor in respect of the Obligations is released unless such release of such
Guarantee Obligation of the applicable Subsidiary Guarantor in respect of the
Obligations is in connection with the repayment or refinancing in full of the
Obligations and the termination of the Commitments), (d) at the time of and
after giving effect to the incurrence of such Indebtedness, no Default or Event
of Default has occurred and is continuing, (e) Holdings shall be in compliance
with Section 8.1 as of the last day of the most recently ended fiscal quarter of
Holdings for which financial statements are available at the time of issuance of
such Indebtedness, determined on a Pro Forma Basis, and (f) Holdings or the
Borrower shall have delivered to the Administrative Agent, at least two Business
Days prior to the issuance of such Indebtedness, a description of the terms and
conditions of such Indebtedness and calculations demonstrating compliance with
clause (e) above, in each case certified by a financial officer of Holdings or
the Borrower.

 

29

--------------------------------------------------------------------------------


 

“Permitted Additional Subordinated Debt”:  Indebtedness in respect of unsecured
subordinated debt issued by Holdings or the Borrower; provided that (a) such
subordinated Indebtedness matures no earlier than, and does not require any
scheduled payment of principal prior to, the date that is 90 days after the
fifth anniversary of the Effective Date, (b) the terms and conditions of such
subordinated Indebtedness (other than interest rates and redemption premiums,
which shall be based on market conditions at the time of issuance), including,
without limitation, the subordination provisions thereof, shall be no less
favorable to the Lenders and the Loan Parties than those of the Senior
Subordinated Notes, (c) such Indebtedness shall not be subject to any Guarantee
Obligation other than Guarantee Obligations of Loan Parties that are
subordinated to the same extent as the obligations of the issuer in respect of
such Indebtedness, (d) Holdings shall be in compliance with Section 8.1 as of
the last day of the most recently ended fiscal quarter of Holdings for which
financial statements are available at the time of issuance of such Indebtedness,
determined on a Pro Forma Basis, and (e) Holdings or the Borrower shall have
delivered to the Administrative Agent, at least two Business Days prior to the
issuance of such subordinated Indebtedness, a description of the terms and
conditions of such subordinated Indebtedness and calculations demonstrating
compliance with clause (d) above, in each case certified by a financial officer
of Holdings or the Borrower.

 

“Permitted Expenditure Amount”:  at any date, the amount equal to (a) the sum of
(i) (A) 50% of the amount of Consolidated Net Income for each quarterly period
ended after the Effective Date for which financial statements have been
delivered pursuant to Section 7.1 to the extent the Consolidated Net Income for
such period is positive less (B) 100% of the amount of Consolidated Net Income
for each quarterly period ended after the Effective Date for which financial
statements have been delivered pursuant to Section 7.1 to the extent the
Consolidated Net Income for such period is negative (in no event shall the
amount in this clause (i) be less than zero); (ii) 100% of the Net Cash Proceeds
received by Holdings from the sale of Capital Stock (other than Disqualified
Stock) of Holdings (other than to a Group Member) during the period beginning on
the Effective Date and ending on such date; and (iii) $5,000,000, minus (b) the
aggregate amount of Expenditure Use Amounts as of such date.  For purposes of
this definition, Consolidated Net Income for any period shall be adjusted to add
back (to the extent otherwise deducted and without duplication) non-cash
stock-based compensation expenses.

 

“Permitted Refinancing Securities”: (a) Permitted Additional Subordinated Debt
and (b) Capital Stock of Holdings, other than Disqualified Stock.

 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Peru Investments”:  (a) (i) the promissory notes (“Peru Promissory Notes”)
issued as consideration by the Person who acquired, prior to the Effective Date,
the Investments in International Lotto Corporation and Scientific Games del
Peru, s.R.L. held by one or more Group Members, (ii) in the event that, after
the Effective Date, the Peru Promissory Notes are exchanged for such Investments
in International Lotto Corporation and Scientific Games del Peru, s.R.L., such
Investments or (iii) in the event of any bankruptcy, reorganization, insolvency
or liquidation proceeding with respect to the issuer of the Peru Promissory
Notes, any Investments received by any Group Member in respect of the Peru
Promissory Notes in

 

30

--------------------------------------------------------------------------------


 

connection with such proceeding and (b) up to $5,000,000 of additional
Investments in one or more Subsidiaries organized in Peru, made in connection
with the liquidation, dissolution, winding up or disposition of the Investments
described in clause (a) above.

 

“Peru Promissory Notes”:  as defined in the definition of the term “Peru
Investments”.

 

“Plan”:  at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which Holdings or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Playtech Agreements”:  collectively, (a) the International Internet Gaming
Joint Venture Agreement, (b) the U.S. Internet Gaming Joint Venture Agreement,
(c) the U.K. Terminal Agreement, (d) the Memorandum of Understanding, dated as
of January 21, 2010, by and among Scientific Games Holdings Limited, the
Borrower, and Video B Holdings Limited, (e) any agreement relating to
cooperation with respect to central monitoring and control systems by and among
one or more Playtech Entities and one or more of Holdings or its Affiliates,
(f) any agreement relating to gaming devices or terminals by and among one or
more Playtech Entities and one or more of Holdings or its Affiliates and
(g) each other agreement entered into by one or more of Holdings or its
Affiliates with one or more Playtech Entities in connection with or pursuant to
any of the foregoing, in each case of clauses (e), (f) and (g), providing for
transactions that are related to or contemplated by the Playtech Agreements
previously provided to the Administrative Agent on or prior to the Restatement
Effective Date.

 

“Playtech Entity”:  Playtech Limited, Playtech Services (Cyprus) Limited, Video
B Holdings Limited or any Affiliate of any of the foregoing.

 

“Playtech Joint Venture”: one or more joint ventures entered into among one or
more Group Members and one or more Playtech Entities in connection with the
Playtech Transactions.

 

“Playtech Transactions”: collectively, the agreements and undertakings of, and
related Investments made by, Holdings or any Subsidiary of Holdings in
connection with or pursuant to any Playtech Agreement.

 

“Pro Forma Adjustment”:  means, with respect to any period, the pro forma
increase or decrease in the Consolidated EBITDA of Holdings projected by
Holdings in good faith as a result of (a) actions taken during such period for
the purposes of realizing reasonably identifiable and factually supportable cost
savings or (b) any additional costs incurred during such period, in each case in
connection with the combination of the operations of any business or assets
acquired pursuant to a Material Acquisition with the operations of Holdings and
its Subsidiaries, which cost savings or additional costs (to the extent
recurring in nature) will be deemed, for purposes of projecting such pro forma
increase or decrease to Consolidated EBITDA, to be realizable or incurred, as
the case may be, during the entirety of such period; provided that at the time
at which any Pro Forma Adjustment is made, the Borrower shall deliver to the
Administrative Agent a certificate signed by a Responsible Officer of the
Borrower setting

 

31

--------------------------------------------------------------------------------


 

forth such cost savings or additional costs, as well as information (including
factual support) and calculations supporting in reasonable detail the amount of
such cost savings or additional costs; provided further that the Pro Forma
Adjustment for any period of four consecutive fiscal quarters shall not exceed
$15,000,000 minus the amount of any Permitted Add-Backs during such period.

 

“Pro Forma Basis”: for purposes of determining compliance with Section 8.1 as of
the last day of a fiscal quarter of Holdings (the “Compliance Date”) as a
condition to any proposed action or event hereunder (the “Proposed Action”), the
calculation of such compliance on the following basis:

 

(E)     CONSOLIDATED EBITDA FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS
ENDED ON THE COMPLIANCE DATE SHALL BE DETERMINED ON A PRO FORMA BASIS TO GIVE
EFFECT TO ANY MATERIAL ACQUISITION OR MATERIAL DISPOSITION MADE SUBSEQUENT TO
THE COMPLIANCE DATE (INCLUDING ANY MATERIAL ACQUISITION OR MATERIAL DISPOSITION
BEING MADE IN CONNECTION WITH THE PROPOSED ACTION) AS THOUGH MADE ON THE FIRST
DAY OF SUCH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS; PROVIDED THAT SOLELY FOR
PURPOSES OF (I) CLAUSE (E) OF THE DEFINITION OF THE TERM “PERMITTED ADDITIONAL
SENIOR INDEBTEDNESS” AND (II) CLAUSE (E) OF THE DEFINITION OF THE TERM
“PERMITTED ADDITIONAL SUBORDINATED DEBT”, CONSOLIDATED EBITDA FOR SUCH PERIOD
SHALL ALSO BE DETERMINED ON A PRO FORMA BASIS TO GIVE EFFECT TO ANY NEW ON-LINE
CONTRACT, NEW CO-OPERATIVE SERVICES CONTRACT OR NEW PARI-MUTUEL CONTRACT MADE OR
ENTERED INTO SUBSEQUENT TO THE COMPLIANCE DATE (INCLUDING ANY NEW ON-LINE
CONTRACT, NEW CO-OPERATIVE SERVICES CONTRACT OR NEW PARI-MUTUEL CONTRACT BEING
ENTERED INTO IN CONNECTION WITH THE PROPOSED ACTION) AS THOUGH MADE ON THE FIRST
DAY OF SUCH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS.

 

(F)      THE CONSOLIDATED LEVERAGE RATIO AND THE CONSOLIDATED SENIOR DEBT RATIO
AS OF THE COMPLIANCE DATE SHALL BE DETERMINED AS IF CONSOLIDATED TOTAL DEBT AND
CONSOLIDATED SENIOR DEBT AS OF THE COMPLIANCE DATE WERE EQUAL TO CONSOLIDATED
TOTAL DEBT OR CONSOLIDATED SENIOR DEBT, AS APPLICABLE, AS OF THE DATE OF AND
AFTER GIVING EFFECT TO THE PROPOSED ACTION (INCLUDING ANY INCURRENCE OR PAYMENT
OF INDEBTEDNESS IN CONNECTION THEREWITH).

 

(G)     CONSOLIDATED INTEREST EXPENSE FOR THE PERIOD OF FOUR CONSECUTIVE FISCAL
QUARTERS ENDED ON THE COMPLIANCE DATE SHALL BE DETERMINED AS THOUGH (I) ANY
PERMITTED ADDITIONAL SENIOR INDEBTEDNESS, ANY PERMITTED ADDITIONAL SUBORDINATED
DEBT, ANY INCREMENTAL FACILITY, OR ANY OTHER INDEBTEDNESS INCURRED IN CONNECTION
WITH ANY PERMITTED ACQUISITION OR RESTRICTED PAYMENT, IN EACH CASE ISSUED OR
INCURRED AFTER THE COMPLIANCE DATE (INCLUDING ANY SUCH INDEBTEDNESS BEING ISSUED
OR INCURRED IN CONNECTION WITH THE PROPOSED ACTION), HAD BEEN ISSUED OR INCURRED
ON THE FIRST DAY OF SUCH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS AND (II) ANY
INDEBTEDNESS REFINANCED OR REPAID AFTER THE COMPLIANCE DATE (INCLUDING ANY
INDEBTEDNESS BEING REFINANCED OR REPAID IN CONNECTION WITH THE PROPOSED ACTION),
TO THE EXTENT REFINANCED OR REPAID WITH THE PROCEEDS OF ANY INDEBTEDNESS
INCLUDED IN THE DETERMINATION PURSUANT TO CLAUSE (I) ABOVE, HAD BEEN REFINANCED
OR REPAID ON THE FIRST DAY OF SUCH PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS.

 

“Projections”:  as defined in Section 7.2(c).

 

32

--------------------------------------------------------------------------------


 

“Property”:  any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Racing Business”: the racing and venue management businesses of Holdings and
its Subsidiaries, as certified to the Administrative Agent by a Responsible
Officer of Holdings or the Borrower at least one Business Day prior to the
consummation of any Racing Business Disposition.

 

“Racing Business Disposition”: the sale or other Disposition by Holdings and
certain of its direct and indirect Subsidiaries of all or any part of the Racing
Business, however structured (which sale need not (but may) include the
interests of any Group Member in Roberts Communications Network, LLC), pursuant
to (a) the Purchase Agreement dated as of January 27, 2010 (as amended,
restated, supplemented or otherwise modified, the “Current Purchase Agreement”),
by and among Holdings, the Borrower, Scientific Games Racing, Inc.,  Scientific
Games Germany GmbH, Scientific Games Luxembourg Holdings SARL, Scientific Games
Holdings Limited, Scientific Games Racing, LLC, Sportech Plc, Sportech Holdco 1
Limited and Sportech Holdco 2 Limited or (b) if the Current Purchase Agreement
shall terminate for any reason, any other purchase agreement with respect to the
sale of the Racing Business.

 

“Racing Venue Acquisition”:  the purchase of assets by one or more Group Members
of Shore Line Star Greyhound Park and Entertainment Complex LLC.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

 

“Reference Lender”:  JPMorgan Chase Bank, N.A.

 

“Refunded Swingline Loans”:  as defined in Section 3.4.

 

“Refunding Date”:  as defined in Section 3.4.

 

“Register”:  as defined in Section 11.6.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Reimbursement Obligation”:  the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit issued by such Issuing Lender.

 

“Reinvestment Deferred Amount”:  with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 4.2(c) as a
result of the delivery of a Reinvestment Notice.

 

33

--------------------------------------------------------------------------------


 

“Reinvestment Event”:  any Asset Sale or Recovery Event in respect of which a
Responsible Officer has delivered a Reinvestment Notice.

 

“Reinvestment Notice”:  a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that one or
more Group Members intends and expects to use all or a specified portion of the
Net Cash Proceeds of an Asset Sale or Recovery Event to make a Permitted
Acquisition or to make or incur an Investment to fund or satisfy any Italian
Concession Obligations not yet made or satisfied (or to deem all or a specified
portion of such Net Cash Proceeds to have been applied to any such Investment
made or incurred no more than three months prior to the date of such notice;
provided that, notwithstanding the foregoing, as long as an Asset Sale is
publicly announced not more than three months after the making or incurrence of
an Investment to fund or satisfy any Italian Concession Obligations, then all or
a specified portion of the Net Cash Proceeds of such Asset Sale may, when
received, be deemed to have been applied to any such Investment already made or
incurred even if such Investment was made or incurred more than three months
prior to the receipt of such Net Cash Proceeds) or to acquire or repair fixed or
capital assets or to develop software useful in such Group Members’ business,
provided that the cost of any such software development is capitalized on
Holdings’s consolidated balance sheet in accordance with GAAP.

 

“Reinvestment Prepayment Amount”:  with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to make a Permitted Acquisition or to
make or incur an Investment to fund or satisfy any Italian Concession
Obligations that were, at the time of such Investment, not yet made or satisfied
(including all or the specified portion of the Net Cash Proceeds of such
Reinvestment Event deemed to have been applied to any Investment to fund or
satisfy any Italian Concession Obligations made or incurred no more than three
months prior to the date of the relevant Reinvestment Notice (or, in the case of
an Asset Sale, as long as such Asset Sale was publicly announced not more than
three months after the making or incurrence of any such Investment, all or the
specified portion of the Net Cash Proceeds of such Asset Sale which, when
received, were deemed to have been applied to any such Investment already made
or incurred even if such Investment was made or incurred more than three months
prior to the receipt of such Net Cash Proceeds)) or to acquire or repair fixed
or capital assets or to develop software useful in one or more Group Members’
business, provided that the cost of any such software development is capitalized
on Holdings’s consolidated balance sheet in accordance with GAAP.

 

“Reinvestment Prepayment Date”:  with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve months after such Reinvestment Event
and (b) the date on which one or more Group Members shall have determined not
to, or shall have otherwise ceased to, acquire or repair fixed or capital assets
or develop software useful in one or more Group Members’ business or make a
Permitted Acquisition or make or incur an Investment to fund or satisfy any
Italian Concession Obligations not yet made or satisfied (or deem all or a
specified portion of the Net Cash Proceeds of such Reinvestment Event to have
been applied to any Investment to fund or satisfy any Italian Concession
Obligations made or incurred no more than three months prior to the date of the
relevant Reinvestment Notice (or, with respect to any Asset Sale that was
publicly announced not more than three months after the making or incurrence of

 

34

--------------------------------------------------------------------------------


 

any Investment to fund or satisfy any Italian Concession Obligations, deem all
or a specified portion of the Net Cash Proceeds of such Asset Sale, when
received, to have been applied to any such Investment already made or incurred
even if such Investment was made or incurred more than three months prior to the
receipt of such Net Cash Proceeds) with all or any portion of the relevant
Reinvestment Deferred Amount.

 

“Related Parties”:  with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and trustees of such Person and such Person’s Affiliates.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the 30 day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

 

“Required Lenders”:  at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding and
(b) the Total Revolving Commitments then in effect (or, if the Revolving
Commitments under a Revolving Facility have been terminated, the Total Revolving
Extensions of Credit under such Revolving Facility then outstanding).

 

“Requirement of Law”:  as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Reset Date”:  as defined in Section 4.16(a).

 

“Responsible Officer”:  the chief executive officer, president, general counsel,
chief financial officer,  treasurer or chief accounting officer of the Borrower
or Holdings, but in any event, with respect to financial matters, the chief
financial officer, treasurer or chief accounting officer of the Borrower or
Holdings.

 

“Restatement Effective Date”:  as defined in the Amendment and Restatement
Agreement dated as of February 12, 2010, among the Borrower, Holdings, the
Lenders party thereto and the Administrative Agent.

 

“Restricted Payment”:  any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of Holdings or
any Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Capital Stock of Holdings or any Subsidiary or any option, warrant or other
right to acquire any such Capital Stock of Holdings or any Subsidiary.

 

35

--------------------------------------------------------------------------------


 

“Revolving Commitment”:  a Dollar Revolving Commitment or a Multicurrency
Revolving Commitment.

 

“Revolving Commitment Period”:  the period from and including the Effective Date
to the Revolving Termination Date.

 

“Revolving Extensions of Credit”:  Dollar Revolving Extensions of Credit or
Multicurrency Revolving Extensions of Credit (or both), as applicable.

 

“Revolving Facility”:  the Dollar Revolving Facility or the Multicurrency
Revolving Facility.

 

“Revolving Lender”:  a Dollar Revolving Lender or a Multicurrency Revolving
Lender.

 

“Revolving Loan”:  a Dollar Revolving Loan or a Multicurrency Revolving Loan.

 

“Revolving Percentage”:  a Dollar Revolving Percentage or a Multicurrency
Revolving Percentage, as applicable.

 

“Revolving Termination Date”:  the fifth anniversary of the Effective Date, if
each of the Convertible Debentures Conditions and the Subordinated Notes
Conditions have been satisfied or waived; provided that the Revolving
Termination Date shall be deemed to mean (a) September 15, 2012, if the
Convertible Debentures Conditions have been satisfied or waived, unless and
until the Subordinated Notes Conditions have been satisfied or waived or (b) the
Convertible Debentures Trigger Date, unless and until the Convertible Debentures
Conditions have been satisfied or waived; provided further that, if any GD
Earnout Notes are issued, then the Revolving Termination Date shall be deemed to
mean (if earlier than the date that would otherwise apply based on the foregoing
provisions of this definition) the date that is three months prior to the
earliest date that any principal payment is required in respect of the GD
Earnout Notes unless on such date (i) no GD Earnout Notes remain outstanding or
(ii) the sum of the aggregate Available Revolving Commitments plus cash on hand
and Cash Equivalents of the Loan Parties (to the extent that such cash and Cash
Equivalents are (A) available to the Loan Parties without any restriction that
would impair the application thereof to pay Indebtedness within three Business
Days (it being understood that cash in an amount equal to the Debenture Reserve
Amount at the time shall be treated as restricted for purposes of this
determination) and (B) not subject to any Liens other than (1) Liens created
under the Loan Documents or (2) Liens arising by operation of law, or bankers
Liens and brokers Liens arising under customary account agreements entered into
in the ordinary course of business, in each case that do not impair access to
such cash or Cash Equivalents) is not less than $50,000,000 in excess of the
amount required to repay the outstanding GD Earnout Notes in full.

 

“Sciplay”:  Sciplay (Luxembourg) S.à r.l., a société à responsabilité limitée
incorporated and existing under the laws of the Grand Duchy of Luxembourg.

 

“Sciplay International”:  Sciplay (International) S.à r.l. a société à
responsabilité limitée incorporated and existing under the laws of the Grand
Duchy of Luxembourg.

 

36

--------------------------------------------------------------------------------


 

“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Second Amendment”: the Second Amendment, dated as of September 30, 2009, to
this Agreement.

 

“Secured Surety Bond”: as defined in Section 8.3(q).

 

“Security Documents”:  the collective reference to the Guarantee and Collateral
Agreement, the Mortgages and all other security documents hereafter delivered to
the Administrative Agent granting a Lien on any property of any Person to secure
the obligations and liabilities of any Loan Party under any Loan Document.

 

“Senior Subordinated Notes”:  (a) the 2004 Senior Subordinated Notes and (b) the
2008 Senior Subordinated Notes.

 

“Senior Subordinated Securities”:  (a) the Senior Subordinated Notes, (b) the
Convertible Senior Subordinated Debentures and (c) any Permitted Additional
Subordinated Debt.

 

“Senior Subordinated Securities Indentures”:  the indentures entered into by
Holdings and certain of its Subsidiaries in connection with the issuance of the
Senior Subordinated Securities, together with all instruments and other
agreements entered into by Holdings or such Subsidiaries in connection
therewith.

 

“Single Employer Plan”:  any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solvent”:  when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable Federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature.  For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

 

“Specified Change of Control”:  a “Change of Control” (or any other defined term
having a similar purpose) as defined in any of the Senior Subordinated
Securities Indentures or

 

37

--------------------------------------------------------------------------------


 

any indenture or other agreement under which any Permitted Additional Senior
Indebtedness is issued or incurred, together with all instruments and other
agreements entered into by Holdings or its Subsidiaries in connection therewith.

 

“Specified Hedge Agreement”:  any Hedge Agreement (a) entered into by
(i) Holdings or any of its Subsidiaries and (ii) any Person that was a Lender or
any affiliate thereof at the time such Hedge Agreement was entered into (or, in
the case of Hedge Agreements in effect on the Effective Date, any Person that is
a Lender or an affiliate of a Lender as of the Effective Date), as counterparty
and (b) that has been designated by such Person or affiliate, as the case may
be, and Holdings or the Borrower, by notice to the Administrative Agent, as a
Specified Hedge Agreement, and any other Hedge Agreements listed on
Schedule 1.1(b) without giving effect to any extension of the termination or
maturity date thereof.  For purposes hereof, The Bear Stearns Companies, Inc.
and its subsidiaries shall be deemed to be affiliates of JPMorgan Chase Bank,
N.A., as of the Effective Date upon and after the date they become such
affiliates, and any Hedge Agreement with The Bear Stearns Companies, Inc. or any
of its subsidiaries existing at that time shall be deemed to have been
designated as a Specified Hedge Agreement.  The designation of any Hedge
Agreement as a Specified Hedge Agreement shall not create in favor of the Agent,
such Person or affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or of the
obligations of any Guarantor under the Guarantee and Collateral Agreement.

 

“Subject Properties”:  as defined in Section 5.17(a).

 

“Subordinated Notes Conditions”:  Either (a) on or prior to September 15, 2012,
the outstanding 2004 Senior Subordinated Notes have been refinanced, redeemed or
defeased (or funds shall have been segregated and held in a trust or in escrow,
on terms and conditions reasonably satisfactory to the Administrative Agent, for
purposes of and in an amount sufficient to discharge all payment obligations
with respect to the 2004 Senior Subordinated Notes), in each case in a manner
permitted hereunder (determined, for purposes of determining the Revolving
Termination Date or the Term Loan Maturity Date, without giving effect to any
amendment or waiver that has not been approved by the Super Majority Facility
Lenders with respect to the applicable Facility), or (b) on September 15, 2012,
the Liquidity Condition is satisfied.

 

“Subsidiary”:  as to any Person, (a) a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person and (b) any other Person the
accounts of which are required to be consolidated with those of such Person in
such Person’s consolidated financial statements in accordance with GAAP if
prepared at the date of determination.  Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of Holdings.

 

38

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor”:  a Subsidiary (other than the Borrower) that (i) is a
Domestic Subsidiary that is a Wholly Owned Subsidiary, (ii) provides a guarantee
of any Indebtedness of Holdings, the Borrower (other than the Loans) or any
other Subsidiary Guarantor that is a Domestic Subsidiary if the aggregate
principal amount of all such Indebtedness of Holdings, the Borrower and such
Subsidiary Guarantors guaranteed by such Subsidiary exceeds $5,000,000, or
(iii) becomes a party to the Loan Documents pursuant to Section 7.9(c).

 

“Super Majority Facility Lenders”: with respect to any Facility, the holders of
more than 66 2/3% of the aggregate unpaid principal amount of the Term Loans or
the Total Revolving Extensions of Credit, as the case may be, outstanding under
such Facility (or, in the case of a Revolving Facility, prior to any termination
of the Revolving Commitments thereunder, the holders of more than 66 2/3% of the
Total Revolving Commitments thereunder).

 

“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 3.3 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.

 

“Swingline Lender”:  JPMorgan Chase Bank, N.A., in its capacity as the lender of
Swingline Loans.

 

“Swingline Loans”:  as defined in Section 3.3.

 

“Swingline Participation Amount”:  as defined in Section 3.4(c).

 

“Syndication Agents”:  Bank of America, N.A. and UBS Securities LLC, in their
capacity as syndication agents for each Facility.

 

“Term Commitment”:  as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” with respect to such
Lender on Schedule 2.1.  The original aggregate amount of the Lenders’ Term
Commitments is $550,000,000.

 

“Term Facility”:  the credit facility represented by the Term Commitments and
the Term Loans made thereunder.

 

“Term Lender”:  each Lender that has a Term Commitment or that holds a Term
Loan.

 

“Term Loan”:  a Loan made pursuant to Section 2.1.

 

“Term Loan Maturity Date”:  the fifth anniversary of the Effective Date, if each
of the Convertible Debentures Conditions and the Subordinated Notes Conditions
have been satisfied or waived; provided that the Term Loan Maturity Date shall
be deemed to mean (a) September 15, 2012, if the Convertible Debentures
Conditions have been satisfied or waived, unless and until the Subordinated
Notes Conditions have been satisfied or waived or (b) the Convertible Debentures
Trigger Date, unless and until the Convertible Debentures Conditions have been
satisfied or waived; provided further that, if any GD Earnout Notes are issued,
then

 

39

--------------------------------------------------------------------------------


 

the Term Loan Maturity Date shall be deemed to mean (if earlier than the date
that would otherwise apply based on the foregoing provisions of this definition)
the date that is three months prior to the earliest date that any principal
payment is required in respect of the GD Earnout Notes unless on such date
(i) no GD Earnout Notes remain outstanding or (ii) the sum of the aggregate
Available Revolving Commitments plus cash on hand and Cash Equivalents of the
Loan Parties (to the extent that such cash and Cash Equivalents are
(A) available to the Loan Parties without any restriction that would impair the
application thereof to pay Indebtedness within three Business Days (it being
understood that cash in an amount equal to the Debenture Reserve Amount at the
time shall be treated as restricted for purposes of this determination) and
(B) not subject to any Liens other than (1) Liens created under the Loan
Documents or (2) Liens arising by operation of law, or bankers Liens and brokers
Liens arising under customary account agreements entered into in the ordinary
course of business, in each case that do not impair access to such cash or Cash
Equivalents) is not less than $50,000,000 in excess of the amount required to
repay the outstanding GD Earnout Notes in full.

 

“Term Percentage”:  as to any Lender, the percentage which the aggregate
principal amount of such Lender’s Term Loans then outstanding constitutes of the
aggregate principal amount of the Term Loans then outstanding.

 

“Title Policy”:  with respect to each Mortgaged Property, a mortgagee’s title
insurance policy (or policies) or marked up unconditional binder for such
insurance.

 

“Total Dollar Revolving Commitments”:  at any time, the aggregate amount of the
Dollar Revolving Commitments of all the Dollar Revolving Lenders.

 

“Total Dollar Revolving Extensions of Credit”:  at any time, the aggregate
amount of the Dollar Revolving Extensions of Credit of the Dollar Revolving
Lenders outstanding at such time.

 

“Total Multicurrency Revolving Commitments”:  at any time, the aggregate amount
of the Multicurrency Revolving Commitments of all the Multicurrency Revolving
Lenders.

 

“Total Multicurrency Revolving Extensions of Credit”:  at any time, the
aggregate amount of the Multicurrency Revolving Extensions of Credit of the
Multicurrency Revolving Lenders outstanding at such time.

 

“Total Revolving Commitments”:  the Total Dollar Revolving Commitments or Total
Multicurrency Revolving Commitments (or both), as the context requires.

 

“Total Revolving Extensions of Credit”:  at any time, the Total Dollar Revolving
Extensions of Credit or the Total Multicurrency Revolving Extensions of Credit
(or both), as the context requires.

 

“Transactions”:  collectively, (a) the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is or is to be a party,
(b) the borrowing of Loans and the use of the proceeds thereof, (c) the issuance
of Letters of Credit, (d) the Existing Credit

 

40

--------------------------------------------------------------------------------


 

Agreement Repayment, (e) the consummation of the transactions contemplated by
any of the foregoing and (f) the payment of fees and expenses in connection with
the foregoing.

 

“Transferee”:  any assignee that becomes a Lender pursuant to Section 11.6 or
any Participant.

 

“2004 Senior Subordinated Notes”:  the 6.25% Senior Subordinated Notes due 2012
issued by Holdings on December 23, 2004 in the aggregate principal amount of
$200,000,000 and the Indebtedness represented thereby.

 

“2008 Senior Subordinated Notes”:  the unsecured Senior Subordinated Notes due
2016 to be issued by the Borrower on or about the Effective Date in the
aggregate principal amount of $200,000,000 and the Indebtedness represented
thereby.

 

“Type”:  as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

 

“U.K. Terminal Agreement”:  the Agreement, dated as of January 21, 2010, between
Video B Holdings Limited and the Global Draw Entities, as amended, supplemented
or otherwise modified from time to time.

 

“United States”:  the United States of America.

 

“U.S. Internet Gaming Joint Venture Agreement”:  the Shareholders’ Agreement of
Sciplay, dated as of January 21, 2010, by and between Playtech (Cyprus) Limited,
the Borrower, Playtech Limited (for the limited purposes set forth therein) and
Holdings (for the limited purposes set forth therein), as amended, supplemented
or otherwise modified from time to time.

 

“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

 


1.2.          OTHER DEFINITIONAL PROVISIONS.  (A)  UNLESS OTHERWISE SPECIFIED
THEREIN, ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN THE OTHER LOAN DOCUMENTS OR ANY CERTIFICATE OR OTHER DOCUMENT MADE
OR DELIVERED PURSUANT HERETO OR THERETO.


 


(B)  AS USED HEREIN AND IN THE OTHER LOAN DOCUMENTS, AND IN ANY CERTIFICATE OR
OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO OR THERETO, (I) ALL TERMS OF AN
ACCOUNTING OR FINANCIAL NATURE, TO THE EXTENT NOT DEFINED, SHALL HAVE THE
RESPECTIVE MEANINGS GIVEN TO THEM UNDER GAAP, (II) THE WORDS “INCLUDE”,
“INCLUDES” AND “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION”, (III) THE WORD “INCUR” SHALL BE CONSTRUED TO MEAN INCUR, CREATE,
ISSUE, ASSUME, BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST (AND THE WORDS
“INCURRED” AND “INCURRENCE” SHALL HAVE CORRELATIVE MEANINGS), (IV) THE WORDS
“ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT
AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES,
INCLUDING CASH, CAPITAL STOCK, SECURITIES, REVENUES, ACCOUNTS, LEASEHOLD
INTERESTS AND CONTRACT RIGHTS, (V) THE WORD “WILL” SHALL BE CONSTRUED TO HAVE
THE SAME MEANING AND EFFECT AS THE WORD “SHALL” AND (VI) REFERENCES TO
AGREEMENTS OR OTHER

 

41

--------------------------------------------------------------------------------


 


CONTRACTUAL OBLIGATIONS SHALL, UNLESS OTHERWISE SPECIFIED, BE DEEMED TO REFER TO
SUCH AGREEMENTS OR CONTRACTUAL OBLIGATIONS AS AMENDED, SUPPLEMENTED, RESTATED OR
OTHERWISE MODIFIED FROM TIME TO TIME (SUBJECT TO ANY APPLICABLE RESTRICTIONS
HEREUNDER).


 


(C)  THE WORDS “HEREOF”, “HEREIN” AND “HEREUNDER” AND WORDS OF SIMILAR IMPORT
WHEN USED IN THIS AGREEMENT SHALL REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO
ANY PARTICULAR PROVISION OF THIS AGREEMENT, AND SECTION, SCHEDULE AND
EXHIBIT REFERENCES ARE TO THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.


 


(D)  THE MEANINGS GIVEN TO TERMS DEFINED HEREIN SHALL BE EQUALLY APPLICABLE TO
BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTRAL FORMS.


 


(E)  ANY REFERENCE TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS.


 


1.3.          CURRENCY CONVERSION.  (A)  IF MORE THAN ONE CURRENCY OR CURRENCY
UNIT ARE AT THE SAME TIME RECOGNIZED BY THE CENTRAL BANK OF ANY COUNTRY AS THE
LAWFUL CURRENCY OF THAT COUNTRY, THEN (I) ANY REFERENCE IN THE LOAN DOCUMENTS
TO, AND ANY OBLIGATIONS ARISING UNDER THE LOAN DOCUMENTS IN, THE CURRENCY OF
THAT COUNTRY SHALL BE TRANSLATED INTO OR PAID IN THE CURRENCY OR CURRENCY UNIT
OF THAT COUNTRY DESIGNATED BY THE ADMINISTRATIVE AGENT AND (II) ANY TRANSLATION
FROM ONE CURRENCY OR CURRENCY UNIT TO ANOTHER SHALL BE AT THE OFFICIAL RATE OF
EXCHANGE RECOGNIZED BY THE CENTRAL BANK FOR CONVERSION OF THAT CURRENCY OR
CURRENCY UNIT INTO THE OTHER, ROUNDED UP OR DOWN BY THE ADMINISTRATIVE AGENT AS
IT DEEMS APPROPRIATE.


 


(B)  IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS AGREEMENT SHALL BE
AMENDED (AND EACH PARTY HERETO AGREES TO ENTER INTO ANY SUPPLEMENTAL AGREEMENT
NECESSARY TO EFFECT ANY SUCH AMENDMENT) TO THE EXTENT THAT THE ADMINISTRATIVE
AGENT DETERMINES SUCH AMENDMENT TO BE NECESSARY TO REFLECT THE CHANGE IN
CURRENCY AND TO PUT THE LENDERS IN THE SAME POSITION, SO FAR AS POSSIBLE, THAT
THEY WOULD HAVE BEEN IN IF NO CHANGE IN CURRENCY HAD OCCURRED.


 


SECTION 2.  AMOUNT AND TERMS OF TERM LOANS


 


2.1.          TERM COMMITMENTS; TERM LOANS.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, EACH TERM LENDER AGREES TO MAKE A TERM LOAN DENOMINATED IN
DOLLARS TO THE BORROWER ON THE EFFECTIVE DATE IN A PRINCIPAL AMOUNT NOT
EXCEEDING ITS TERM COMMITMENT.  THE TERM LOANS MAY FROM TIME TO TIME BE
EUROCURRENCY LOANS OR BASE RATE LOANS, AS DETERMINED BY THE BORROWER AND
NOTIFIED TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH SECTIONS 2.2 AND 4.3.


 


2.2.          PROCEDURE FOR TERM LOAN BORROWING.  THE BORROWER SHALL GIVE THE
ADMINISTRATIVE AGENT IRREVOCABLE NOTICE (WHICH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME, (A) ONE BUSINESS
DAY PRIOR TO THE REQUESTED BORROWING DATE, IF ALL REQUESTED LOANS ARE TO BE MADE
AS BASE RATE LOANS, OR (B) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING
DATE, IF ANY OF THE REQUESTED LOANS ARE TO BE EUROCURRENCY LOANS) REQUESTING
THAT THE TERM LENDERS MAKE THE TERM LOANS AND SPECIFYING (I) THE AMOUNT AND TYPE
OF TERM LOANS TO BE BORROWED, (II) THE REQUESTED BORROWING DATE AND

 

42

--------------------------------------------------------------------------------


 


(III) IN THE CASE OF EUROCURRENCY LOANS, THE LENGTH OF THE INTEREST PERIOD
THEREFOR.  UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH TERM LENDER THEREOF.  NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME,
ON THE REQUESTED BORROWING DATE EACH TERM LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO THE TERM LOAN OR TERM LOANS TO BE MADE BY SUCH LENDER.  THE
ADMINISTRATIVE AGENT SHALL CREDIT THE ACCOUNT OF THE BORROWER ON THE BOOKS OF
SUCH OFFICE OF THE ADMINISTRATIVE AGENT WITH THE AGGREGATE OF THE AMOUNTS MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE TERM LENDERS IN IMMEDIATELY
AVAILABLE FUNDS.


 


2.3.          REPAYMENT OF TERM LOANS.  THE TERM LOAN OF EACH TERM LENDER SHALL
BE REPAID BY THE BORROWER IN QUARTERLY INSTALLMENTS ON MARCH 31, JUNE 30,
SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR, COMMENCING ON THE FIRST SUCH DATE
THAT OCCURS AFTER THE BORROWING DATE FOR THE TERM LOANS, EACH OF WHICH SHALL BE
IN AN AMOUNT EQUAL TO THE PRODUCT OF (I) SUCH LENDER’S TERM PERCENTAGE
MULTIPLIED BY (II) AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF TERM LOANS MADE ON
THE BORROWING DATE THEREFOR MULTIPLIED BY (III) 0.25%; PROVIDED THAT THE LAST
SUCH INSTALLMENT SHALL BE DUE ON THE TERM LOAN MATURITY DATE IN AN AMOUNT EQUAL
TO THE REMAINING PRINCIPAL AMOUNT OF TERM LOANS.


 


SECTION 3.  AMOUNT AND TERMS OF REVOLVING COMMITMENTS


 


3.1.          REVOLVING COMMITMENTS.  (A)   SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, EACH DOLLAR REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT
LOANS DENOMINATED IN DOLLARS (“DOLLAR REVOLVING LOANS”) TO THE BORROWER FROM
TIME TO TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE PRINCIPAL
AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S DOLLAR
REVOLVING PERCENTAGE OF THE SUM OF (I) THE DOLLAR L/C OBLIGATIONS THEN
OUTSTANDING AND (II) THE AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS THEN
OUTSTANDING, DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S DOLLAR REVOLVING
COMMITMENT.  SUBJECT TO THE TERMS AND CONDITIONS HEREOF, EACH MULTICURRENCY
REVOLVING LENDER SEVERALLY AGREES TO MAKE REVOLVING CREDIT LOANS DENOMINATED IN
DOLLARS OR A FOREIGN CURRENCY (“MULTICURRENCY REVOLVING LOANS”) TO THE BORROWER
FROM TIME TO TIME DURING THE REVOLVING COMMITMENT PERIOD IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY ONE TIME OUTSTANDING WHICH, WHEN ADDED TO SUCH LENDER’S
MULTICURRENCY REVOLVING PERCENTAGE OF THE MULTICURRENCY L/C OBLIGATIONS THEN
OUTSTANDING, DOES NOT EXCEED THE AMOUNT OF SUCH LENDER’S MULTICURRENCY REVOLVING
COMMITMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, IN NO EVENT MAY REVOLVING LOANS BE BORROWED UNDER A REVOLVING
FACILITY IF, AFTER GIVING EFFECT THERETO (AND TO ANY CONCURRENT REPAYMENT OR
PREPAYMENT OF REVOLVING LOANS), THE TOTAL REVOLVING EXTENSIONS OF CREDIT UNDER
SUCH REVOLVING FACILITY WOULD EXCEED THE TOTAL REVOLVING COMMITMENTS AT SUCH
TIME UNDER SUCH REVOLVING FACILITY.  DURING THE REVOLVING COMMITMENT PERIOD, THE
BORROWER MAY USE THE REVOLVING COMMITMENTS BY BORROWING, PREPAYING AND
REBORROWING THE REVOLVING LOANS UNDER THE RELEVANT REVOLVING FACILITY, IN WHOLE
OR IN PART, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS HEREOF. THE
REVOLVING LOANS MAY FROM TIME TO TIME BE EUROCURRENCY LOANS OR BASE RATE LOANS,
AS DETERMINED BY THE BORROWER AND NOTIFIED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH SECTIONS 3.2 AND 4.3; PROVIDED THAT MULTICURRENCY REVOLVING
LOANS DENOMINATED IN A FOREIGN CURRENCY MAY ONLY BE EUROCURRENCY LOANS.


 


(B)  THE BORROWER SHALL REPAY ALL OUTSTANDING REVOLVING LOANS ON THE REVOLVING
TERMINATION DATE.

 

43

--------------------------------------------------------------------------------


 


3.2.          PROCEDURE FOR REVOLVING LOAN BORROWING.  (A)  THE BORROWER MAY
BORROW UNDER SECTION 3.1 DURING THE REVOLVING COMMITMENT PERIOD ON ANY BUSINESS
DAY, PROVIDED THAT THE BORROWER SHALL GIVE THE ADMINISTRATIVE AGENT IRREVOCABLE
NOTICE (A “BORROWING REQUEST”)  BY TELEPHONE (WHICH NOTICE MUST BE RECEIVED BY
THE ADMINISTRATIVE AGENT PRIOR TO 12:00 NOON, NEW YORK CITY TIME (OR, IN THE
CASE OF A MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY, 12:00
NOON, LONDON TIME), (A) THREE BUSINESS DAYS PRIOR TO THE REQUESTED BORROWING
DATE, IN THE CASE OF EUROCURRENCY LOANS, OR (B) ONE BUSINESS DAY PRIOR TO THE
REQUESTED BORROWING DATE, IN THE CASE OF BASE RATE LOANS), SPECIFYING
(I) WHETHER THE REQUESTED BORROWING IS A BORROWING UNDER THE DOLLAR REVOLVING
FACILITY OR THE MULTICURRENCY REVOLVING FACILITY, PROVIDED THAT REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY MAY ONLY BE BORROWED UNDER THE MULTICURRENCY
REVOLVING FACILITY, (II) THE AMOUNT AND TYPE OF REVOLVING LOANS TO BE BORROWED,
(III) THE REQUESTED BORROWING DATE, (IV) IN THE CASE OF EUROCURRENCY LOANS, THE
RESPECTIVE AMOUNTS OF EACH SUCH TYPE OF REVOLVING LOAN, THE RESPECTIVE CURRENCY
THEREFOR AND THE RESPECTIVE LENGTHS OF THE INITIAL INTEREST PERIOD THEREFOR, AND
(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISTRIBUTED. SUCH TELEPHONIC REQUEST SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE BORROWER.


 


(B)   EACH BORROWING UNDER A REVOLVING FACILITY SHALL BE IN AN AMOUNT EQUAL TO
(X) IN THE CASE OF BASE RATE LOANS, $1,000,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF (OR, IF THE THEN AGGREGATE AVAILABLE REVOLVING COMMITMENTS
UNDER THE RELEVANT REVOLVING FACILITY ARE LESS THAN $100,000, SUCH LESSER
AMOUNT), (Y) IN THE CASE OF EUROCURRENCY LOANS DENOMINATED IN DOLLARS,
$3,000,000 OR A WHOLE MULTIPLE OF $500,000 IN EXCESS THEREOF OR (Z) IN THE CASE
OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, THE FOREIGN
CURRENCY EQUIVALENT OF $3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF; PROVIDED THAT THE SWINGLINE LENDER MAY REQUEST, ON BEHALF OF THE
BORROWER, BORROWINGS UNDER THE DOLLAR REVOLVING COMMITMENTS THAT ARE BASE RATE
LOANS IN OTHER AMOUNTS PURSUANT TO SECTION 3.4.


 


(C)   UPON RECEIPT OF ANY SUCH BORROWING REQUEST FROM THE BORROWER, THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH APPLICABLE REVOLVING LENDER OF
THE REQUESTED CURRENCY AND AGGREGATE AMOUNT (IN BOTH THE REQUESTED CURRENCY AND
DOLLARS) OF SUCH BORROWING.  EACH REVOLVING LENDER WILL MAKE THE AMOUNT OF ITS
PRO RATA SHARE OF EACH SUCH BORROWING, WHICH SHALL BE BASED ON ITS REVOLVING
PERCENTAGE UNDER THE RELEVANT REVOLVING FACILITY, AS APPLICABLE, AVAILABLE TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE BORROWER (I) IN THE CASE OF
DOLLARS, AT THE FUNDING OFFICE PRIOR TO 12:00 NOON, NEW YORK CITY TIME, ON THE
BORROWING DATE REQUESTED BY THE BORROWER IN FUNDS IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT OR (II) IN THE CASE OF A FOREIGN CURRENCY, BY WIRE TRANSFER
PRIOR TO 11:00 A.M., LONDON TIME, ON THE BORROWING DATE REQUESTED BY THE
BORROWER TO THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY
IT FOR SUCH PURPOSES BY NOTICE TO THE MULTICURRENCY REVOLVING LENDERS IN
IMMEDIATELY AVAILABLE FUNDS.  SUCH BORROWING WILL THEN BE MADE AVAILABLE TO THE
BORROWER BY THE ADMINISTRATIVE AGENT CREDITING THE ACCOUNT OF THE
BORROWER, (I) IN THE CASE OF DOLLARS, ON THE BOOKS OF SUCH FUNDING OFFICE, OR
(II) IN THE CASE OF A FOREIGN CURRENCY, IN ACCORDANCE WITH INSTRUCTIONS PROVIDED
BY THE BORROWER, IN EACH CASE WITH THE AGGREGATE OF THE AMOUNTS MADE

 

44

--------------------------------------------------------------------------------


 


AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REVOLVING LENDERS AND IN LIKE FUNDS
AS RECEIVED BY THE ADMINISTRATIVE AGENT.


 


3.3.          SWINGLINE COMMITMENT.  (A)  SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE SWINGLINE LENDER AGREES TO MAKE A PORTION OF THE CREDIT OTHERWISE
AVAILABLE TO THE BORROWER UNDER THE DOLLAR REVOLVING COMMITMENTS FROM TIME TO
TIME DURING THE REVOLVING COMMITMENT PERIOD BY MAKING SWINGLINE LOANS
DENOMINATED IN DOLLARS (“SWINGLINE LOANS”) TO THE BORROWER; PROVIDED THAT
(I) THE AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS OUTSTANDING AT ANY TIME
SHALL NOT EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT (NOTWITHSTANDING THAT
THE SWINGLINE LOANS OUTSTANDING AT ANY TIME, WHEN AGGREGATED WITH THE SWINGLINE
LENDER’S OTHER OUTSTANDING DOLLAR REVOLVING EXTENSIONS OF CREDIT HEREUNDER, MAY
EXCEED THE SWINGLINE COMMITMENT THEN IN EFFECT), (II) THE BORROWER SHALL NOT
REQUEST, AND THE SWINGLINE LENDER SHALL NOT MAKE, ANY SWINGLINE LOAN IF, AFTER
GIVING EFFECT TO THE MAKING OF SUCH SWINGLINE LOAN, THE AGGREGATE AMOUNT OF THE
AVAILABLE REVOLVING COMMITMENTS UNDER THE DOLLAR REVOLVING FACILITY WOULD BE
LESS THAN ZERO AND (III) THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO MAKE A
SWINGLINE LOAN TO REFINANCE AN EXISTING SWINGLINE LOAN.  DURING THE REVOLVING
COMMITMENT PERIOD, THE BORROWER MAY USE THE SWINGLINE COMMITMENT BY BORROWING,
REPAYING AND REBORROWING, ALL IN ACCORDANCE WITH THE TERMS AND CONDITIONS
HEREOF.  SWINGLINE LOANS SHALL BE BASE RATE LOANS ONLY.


 


(B)  THE BORROWER SHALL REPAY TO THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH SWINGLINE LOAN ON THE EARLIER OF THE REVOLVING TERMINATION DATE
AND THE 30TH DAY AFTER SUCH SWINGLINE LOAN IS MADE; PROVIDED THAT, DURING EACH
CALENDAR MONTH, THERE SHALL BE AT LEAST TWO CONSECUTIVE BUSINESS DAYS DURING
WHICH THE OUTSTANDING BALANCE OF THE SWINGLINE LOANS SHALL BE ZERO.


 


3.4.          PROCEDURE FOR SWINGLINE BORROWING; REFUNDING OF SWINGLINE LOANS. 
(A)   WHENEVER THE BORROWER DESIRES THAT THE SWINGLINE LENDER MAKE SWINGLINE
LOANS IT SHALL GIVE THE SWINGLINE LENDER IRREVOCABLE TELEPHONIC NOTICE CONFIRMED
PROMPTLY IN WRITING (WHICH TELEPHONIC NOTICE MUST BE RECEIVED BY THE SWINGLINE
LENDER NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ON THE PROPOSED BORROWING
DATE), SPECIFYING (I) THE AMOUNT TO BE BORROWED AND (II) THE REQUESTED BORROWING
DATE (WHICH SHALL BE A BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD). 
EACH BORROWING UNDER THE SWINGLINE COMMITMENT SHALL BE IN AN AMOUNT EQUAL TO
$250,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF.  NOT LATER THAN
3:00 P.M., NEW YORK CITY TIME, ON THE BORROWING DATE SPECIFIED IN A NOTICE IN
RESPECT OF SWINGLINE LOANS, THE SWINGLINE LENDER SHALL MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT AT THE FUNDING OFFICE AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO THE AMOUNT OF THE SWINGLINE LOAN TO BE MADE BY THE SWINGLINE
LENDER.  THE ADMINISTRATIVE AGENT SHALL MAKE THE PROCEEDS OF SUCH SWINGLINE LOAN
AVAILABLE TO THE BORROWER ON SUCH BORROWING DATE BY DEPOSITING SUCH PROCEEDS IN
THE ACCOUNT OF THE BORROWER WITH THE ADMINISTRATIVE AGENT ON SUCH BORROWING DATE
IN IMMEDIATELY AVAILABLE FUNDS.


 


(B)   THE SWINGLINE LENDER, AT ANY TIME AND FROM TIME TO TIME IN ITS SOLE AND
ABSOLUTE DISCRETION MAY, ON BEHALF OF THE BORROWER (WHICH HEREBY IRREVOCABLY
DIRECTS THE SWINGLINE LENDER TO ACT ON ITS BEHALF), ON ONE BUSINESS DAY’S NOTICE
GIVEN BY THE SWINGLINE LENDER NO LATER THAN 12:00 NOON, NEW YORK CITY TIME,
REQUEST EACH DOLLAR REVOLVING LENDER TO MAKE, AND EACH DOLLAR REVOLVING LENDER
HEREBY AGREES TO MAKE, A DOLLAR REVOLVING LOAN, IN AN AMOUNT EQUAL TO SUCH
LENDER’S DOLLAR REVOLVING PERCENTAGE OF THE AGGREGATE AMOUNT OF THE

 

45

--------------------------------------------------------------------------------


 


SWINGLINE LOANS (THE “REFUNDED SWINGLINE LOANS”) OUTSTANDING ON THE DATE OF SUCH
NOTICE, TO REPAY THE SWINGLINE LENDER.  EACH DOLLAR REVOLVING LENDER SHALL MAKE
THE AMOUNT OF SUCH DOLLAR REVOLVING LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT
AT THE FUNDING OFFICE IN IMMEDIATELY AVAILABLE FUNDS, NOT LATER THAN 10:00 A.M.,
NEW YORK CITY TIME, ONE BUSINESS DAY AFTER THE DATE OF SUCH NOTICE.  THE
PROCEEDS OF SUCH DOLLAR REVOLVING LOANS SHALL BE IMMEDIATELY MADE AVAILABLE BY
THE ADMINISTRATIVE AGENT TO THE SWINGLINE LENDER FOR APPLICATION BY THE
SWINGLINE LENDER TO THE REPAYMENT OF THE REFUNDED SWINGLINE LOANS.  THE BORROWER
IRREVOCABLY AUTHORIZES THE SWINGLINE LENDER TO CHARGE THE BORROWER’S ACCOUNTS
WITH THE ADMINISTRATIVE AGENT (UP TO THE AMOUNT AVAILABLE IN EACH SUCH ACCOUNT)
IN ORDER TO IMMEDIATELY PAY THE AMOUNT OF SUCH REFUNDED SWINGLINE LOANS TO THE
EXTENT AMOUNTS RECEIVED FROM THE DOLLAR REVOLVING LENDERS ARE NOT SUFFICIENT TO
REPAY IN FULL SUCH REFUNDED SWINGLINE LOANS.


 


(C)   IF PRIOR TO THE TIME A DOLLAR REVOLVING LOAN WOULD HAVE OTHERWISE BEEN
MADE PURSUANT TO SECTION 3.4(B), ONE OF THE EVENTS DESCRIBED IN
SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH RESPECT TO THE BORROWER
OR IF FOR ANY OTHER REASON, AS DETERMINED BY THE SWINGLINE LENDER IN ITS SOLE
DISCRETION, DOLLAR REVOLVING LOANS MAY NOT BE MADE AS CONTEMPLATED BY
SECTION 3.4(B), EACH DOLLAR REVOLVING LENDER SHALL, ON THE DATE SUCH DOLLAR
REVOLVING LOAN WAS TO HAVE BEEN MADE PURSUANT TO THE NOTICE REFERRED TO IN
SECTION 3.4(B) (THE “REFUNDING DATE”), PURCHASE FOR CASH AN UNDIVIDED
PARTICIPATING INTEREST IN THE THEN OUTSTANDING SWINGLINE LOANS BY PAYING TO THE
SWINGLINE LENDER AN AMOUNT (THE “SWINGLINE PARTICIPATION AMOUNT”) EQUAL TO
(I) SUCH LENDER’S DOLLAR REVOLVING PERCENTAGE TIMES (II) THE SUM OF THE
AGGREGATE PRINCIPAL AMOUNT OF SWINGLINE LOANS THEN OUTSTANDING THAT WERE TO HAVE
BEEN REPAID WITH SUCH DOLLAR REVOLVING LOANS.


 


(D)   WHENEVER, AT ANY TIME AFTER THE SWINGLINE LENDER HAS RECEIVED FROM ANY
DOLLAR REVOLVING LENDER SUCH LENDER’S SWINGLINE PARTICIPATION AMOUNT, THE
SWINGLINE LENDER RECEIVES ANY PAYMENT ON ACCOUNT OF THE SWINGLINE LOANS, THE
SWINGLINE LENDER WILL DISTRIBUTE TO SUCH LENDER ITS SWINGLINE PARTICIPATION
AMOUNT (APPROPRIATELY ADJUSTED, IN THE CASE OF INTEREST PAYMENTS, TO REFLECT THE
PERIOD OF TIME DURING WHICH SUCH LENDER’S PARTICIPATING INTEREST WAS OUTSTANDING
AND FUNDED AND, IN THE CASE OF PRINCIPAL AND INTEREST PAYMENTS, TO REFLECT SUCH
LENDER’S PRO RATA PORTION OF SUCH PAYMENT IF SUCH PAYMENT IS NOT SUFFICIENT TO
PAY THE PRINCIPAL OF AND INTEREST ON ALL SWINGLINE LOANS THEN DUE); PROVIDED,
HOWEVER, THAT IN THE EVENT THAT SUCH PAYMENT RECEIVED BY THE SWINGLINE LENDER IS
REQUIRED TO BE RETURNED, SUCH DOLLAR REVOLVING LENDER WILL RETURN TO THE
SWINGLINE LENDER ANY PORTION THEREOF PREVIOUSLY DISTRIBUTED TO IT BY THE
SWINGLINE LENDER.


 


(E)   EACH DOLLAR REVOLVING LENDER’S OBLIGATION TO MAKE THE LOANS REFERRED TO IN
SECTION 3.4(B) AND TO PURCHASE PARTICIPATING INTERESTS PURSUANT TO
SECTION 3.4(C) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY
ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR
OTHER RIGHT THAT SUCH DOLLAR REVOLVING LENDER OR THE BORROWER MAY HAVE AGAINST
THE SWINGLINE LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 6; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER REVOLVING LENDER; OR

 

46

--------------------------------------------------------------------------------


 


(V) ANY OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING.


 


3.5.          COMMITMENT FEES, ETC.  (A)   THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING LENDER A COMMITMENT FEE
FOR THE PERIOD FROM AND INCLUDING THE EFFECTIVE DATE TO THE LAST DAY OF THE
REVOLVING COMMITMENT PERIOD, COMPUTED AT THE COMMITMENT FEE RATE ON THE AVERAGE
DAILY AMOUNT OF THE AVAILABLE REVOLVING COMMITMENT OF SUCH LENDER UNDER EACH
REVOLVING FACILITY DURING THE PERIOD FOR WHICH PAYMENT IS MADE, PAYABLE
QUARTERLY IN ARREARS ON EACH FEE PAYMENT DATE, COMMENCING ON THE FIRST OF SUCH
DATES TO OCCUR AFTER THE DATE HEREOF.


 


(B)   THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE AGENT THE FEES IN THE
AMOUNTS AND ON THE DATES PREVIOUSLY AGREED TO IN WRITING BY THE BORROWER AND THE
ADMINISTRATIVE AGENT.


 


3.6.          TERMINATION OR REDUCTION OF REVOLVING COMMITMENTS.  THE BORROWER
SHALL HAVE THE RIGHT, UPON NOT LESS THAN THREE BUSINESS DAYS’ NOTICE TO THE
ADMINISTRATIVE AGENT, TO TERMINATE THE REVOLVING COMMITMENTS UNDER EITHER
REVOLVING FACILITY OR, FROM TIME TO TIME, TO REDUCE THE AMOUNT OF THE REVOLVING
COMMITMENTS UNDER EITHER REVOLVING FACILITY; PROVIDED THAT NO SUCH TERMINATION
OR REDUCTION OF REVOLVING COMMITMENTS UNDER EITHER REVOLVING FACILITY SHALL BE
PERMITTED IF, AFTER GIVING EFFECT THERETO AND TO ANY PREPAYMENTS OF THE
REVOLVING LOANS OR SWINGLINE LOANS MADE ON THE EFFECTIVE DATE THEREOF, THE TOTAL
REVOLVING EXTENSIONS OF CREDIT UNDER SUCH REVOLVING FACILITY WOULD EXCEED THE
TOTAL REVOLVING COMMITMENTS UNDER SUCH REVOLVING FACILITY.  ANY SUCH REDUCTION
SHALL BE IN AN AMOUNT EQUAL TO $1,000,000, OR A WHOLE MULTIPLE THEREOF, AND
SHALL REDUCE PERMANENTLY THE REVOLVING COMMITMENTS UNDER THE RELEVANT REVOLVING
FACILITY THEN IN EFFECT.


 


3.7.          L/C COMMITMENT.  (A)   SUBJECT TO THE TERMS AND CONDITIONS HEREOF,
EACH ISSUING LENDER (IN RELIANCE ON THE AGREEMENTS SET FORTH IN
SECTION 3.10(A) OF THE REVOLVING LENDERS UNDER THE RELEVANT REVOLVING FACILITY),
AGREES TO ISSUE LETTERS OF CREDIT UNDER THE DOLLAR REVOLVING FACILITY (“DOLLAR
LETTERS OF CREDIT”) AND LETTERS OF CREDIT UNDER THE MULTICURRENCY REVOLVING
FACILITY (“MULTICURRENCY LETTERS OF CREDIT”), IN EACH CASE FOR THE ACCOUNT OF
THE BORROWER ON ANY BUSINESS DAY DURING THE REVOLVING COMMITMENT PERIOD IN SUCH
FORM AS MAY BE APPROVED FROM TIME TO TIME BY SUCH ISSUING LENDER; PROVIDED THAT
NO ISSUING LENDER SHALL HAVE ANY OBLIGATION TO ISSUE ANY LETTER OF CREDIT UNDER
A REVOLVING FACILITY IF, AFTER GIVING EFFECT TO SUCH ISSUANCE, (I) THE TOTAL L/C
OBLIGATIONS WOULD EXCEED THE L/C COMMITMENT OR (II) THE AGGREGATE AMOUNT OF THE
AVAILABLE REVOLVING COMMITMENTS UNDER SUCH REVOLVING FACILITY WOULD BE LESS THAN
ZERO.  EACH DOLLAR LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS AND EACH
MULTICURRENCY LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS OR A FOREIGN
CURRENCY.  EACH LETTER OF CREDIT SHALL EXPIRE NO LATER THAN THE EARLIER OF
(X) THE FIRST ANNIVERSARY OF ITS DATE OF ISSUANCE AND (Y) THE DATE THAT IS FIVE
BUSINESS DAYS PRIOR TO THE REVOLVING TERMINATION DATE (THE “REQUIRED EXPIRY
DATE”); PROVIDED THAT ANY LETTER OF CREDIT WITH A ONE-YEAR TERM MAY PROVIDE FOR
THE RENEWAL THEREOF FOR ADDITIONAL ONE-YEAR PERIODS (WHICH SHALL IN NO EVENT
EXTEND BEYOND THE REQUIRED EXPIRY DATE).  AN ISSUING LENDER MAY, IN ITS SOLE
DISCRETION, EXTEND A LETTER OF CREDIT BEYOND THE REQUIRED EXPIRY DATE, PROVIDED
THAT (I) EACH L/C PARTICIPANT’S INTEREST IN THE ISSUING LENDER’S OBLIGATIONS AND
RIGHTS UNDER AND IN RESPECT OF SUCH LETTER OF CREDIT SHALL TERMINATE AT THE
CLOSE OF BUSINESS ON THE REQUIRED EXPIRY DATE (EXCEPT WITH RESPECT TO DEMANDS

 

47

--------------------------------------------------------------------------------


 


FOR DRAWINGS THEREUNDER SUBMITTED PRIOR TO THAT TIME) AND (II) SUCH ISSUING
LENDER MAY, AS A CONDITION TO EXTENDING SUCH LETTER OF CREDIT, REQUIRE
ADDITIONAL FEES OR COLLATERAL.


 


(B)   NO ISSUING LENDER SHALL AT ANY TIME BE OBLIGATED TO ISSUE ANY LETTER OF
CREDIT HEREUNDER IF SUCH ISSUANCE WOULD CONFLICT WITH, OR CAUSE SUCH ISSUING
LENDER OR ANY L/C PARTICIPANT TO EXCEED ANY LIMITS IMPOSED BY, ANY APPLICABLE
REQUIREMENT OF LAW.


 


(C)   THE EXISTING LETTERS OF CREDIT SHALL CONSTITUTE LETTERS OF CREDIT
HEREUNDER AS THOUGH ISSUED ON THE EFFECTIVE DATE FOR THE BORROWER’S ACCOUNT.


 


3.8.          PROCEDURE FOR ISSUANCE OF LETTERS OF CREDIT.  THE BORROWER MAY
FROM TIME TO TIME REQUEST THAT AN ISSUING LENDER ISSUE A DOLLAR LETTER OF CREDIT
OR A MULTICURRENCY LETTER OF CREDIT BY DELIVERING TO SUCH ISSUING LENDER AT ITS
ADDRESS FOR NOTICES SPECIFIED HEREIN AN APPLICATION THEREFOR, COMPLETED TO THE
SATISFACTION OF SUCH ISSUING LENDER, AND SUCH OTHER CERTIFICATES, DOCUMENTS AND
OTHER PAPERS AND INFORMATION AS SUCH ISSUING LENDER MAY REQUEST.  UPON RECEIPT
OF ANY APPLICATION, AN ISSUING LENDER WILL NOTIFY THE ADMINISTRATIVE AGENT OF
(I) WHETHER THE APPLICATION IS WITH RESPECT TO A DOLLAR LETTER OF CREDIT OR
MULTICURRENCY LETTER OF CREDIT AND (II) THE AMOUNT, CURRENCY, REQUESTED
EXPIRATION AND BENEFICIARY OF THE REQUESTED LETTER OF CREDIT. UPON RECEIPT OF
CONFIRMATION FROM THE ADMINISTRATIVE AGENT THAT AFTER GIVING EFFECT TO THE
REQUESTED ISSUANCE, THE AVAILABLE REVOLVING COMMITMENTS UNDER THE RELEVANT
REVOLVING FACILITY WOULD NOT BE LESS THAN ZERO, SUCH ISSUING LENDER WILL PROCESS
SUCH APPLICATION AND THE CERTIFICATES, DOCUMENTS AND OTHER PAPERS AND
INFORMATION DELIVERED TO IT IN CONNECTION THEREWITH IN ACCORDANCE WITH ITS
CUSTOMARY PROCEDURES AND SHALL PROMPTLY ISSUE THE LETTER OF CREDIT REQUESTED
THEREBY (BUT IN NO EVENT SHALL SUCH ISSUING LENDER BE REQUIRED TO ISSUE ANY
LETTER OF CREDIT EARLIER THAN THREE BUSINESS DAYS AFTER ITS RECEIPT OF THE
APPLICATION THEREFOR AND ALL SUCH OTHER CERTIFICATES, DOCUMENTS AND OTHER PAPERS
AND INFORMATION RELATING THERETO) BY ISSUING THE ORIGINAL OF SUCH LETTER OF
CREDIT TO THE BENEFICIARY THEREOF OR AS OTHERWISE MAY BE AGREED TO BY SUCH
ISSUING LENDER AND THE BORROWER.  EACH ISSUING LENDER SHALL FURNISH A COPY OF
SUCH LETTER OF CREDIT TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT)
PROMPTLY FOLLOWING THE ISSUANCE THEREOF.  EACH ISSUING LENDER SHALL PROMPTLY
FURNISH TO THE ADMINISTRATIVE AGENT, WHICH SHALL IN TURN PROMPTLY FURNISH TO THE
LENDERS, NOTICE OF THE ISSUANCE OF EACH LETTER OF CREDIT ISSUED BY SUCH ISSUING
LENDER (INCLUDING THE AMOUNT AND CURRENCY THEREOF).


 


3.9.          FEES AND OTHER CHARGES.  (A)   THE BORROWER WILL PAY A FEE ON ALL
OUTSTANDING LETTERS OF CREDIT UNDER EACH REVOLVING FACILITY (DETERMINED BASED
UPON DOLLAR EQUIVALENTS IN THE CASE OF MULTICURRENCY LETTERS OF CREDIT ISSUED IN
FOREIGN CURRENCIES) AT A PER ANNUM RATE EQUAL TO THE APPLICABLE MARGIN THEN IN
EFFECT WITH RESPECT TO EUROCURRENCY LOANS UNDER SUCH REVOLVING FACILITY, SHARED
RATABLY AMONG THE REVOLVING LENDERS UNDER SUCH REVOLVING FACILITY.  SUCH FEES
SHALL BE PAYABLE QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE
ISSUANCE DATE.  IN ADDITION, THE BORROWER SHALL PAY TO THE RELEVANT ISSUING
LENDER FOR ITS OWN ACCOUNT A FRONTING FEE ON THE UNDRAWN AND UNEXPIRED AMOUNT OF
EACH LETTER OF CREDIT AS AGREED BY THE BORROWER AND THE ISSUING LENDER, PAYABLE
QUARTERLY IN ARREARS ON EACH L/C FEE PAYMENT DATE AFTER THE ISSUANCE DATE.


 


(B)   IN ADDITION TO THE FOREGOING FEES, THE BORROWER SHALL PAY OR REIMBURSE
EACH ISSUING LENDER FOR SUCH NORMAL AND CUSTOMARY COSTS AND EXPENSES AS ARE
INCURRED OR CHARGED BY SUCH ISSUING LENDER IN ISSUING, NEGOTIATING, EFFECTING
PAYMENT UNDER, AMENDING OR OTHERWISE

 

48

--------------------------------------------------------------------------------


 


ADMINISTERING ANY LETTER OF CREDIT TO THE EXTENT THAT THE FEES AND EXPENSES
ASSOCIATED WITH THE ISSUANCE OF SUCH LETTER OF CREDIT EXCEED THE FRONTING FEE
THEREFOR AS SPECIFIED IN SECTION 3.9(A).


 


3.10.        L/C PARTICIPATIONS.  (A)   EACH ISSUING LENDER IRREVOCABLY AGREES
TO GRANT AND HEREBY GRANTS TO EACH L/C PARTICIPANT, AND, TO INDUCE SUCH ISSUING
LENDER TO ISSUE OR MAINTAIN LETTERS OF CREDIT HEREUNDER, EACH L/C PARTICIPANT
IRREVOCABLY AGREES TO ACCEPT AND PURCHASE AND HEREBY ACCEPTS AND PURCHASES FROM
SUCH ISSUING LENDER, ON THE TERMS AND CONDITIONS SET FORTH BELOW, FOR SUCH L/C
PARTICIPANT’S OWN ACCOUNT AND RISK AN UNDIVIDED INTEREST EQUAL TO (I) SUCH L/C
PARTICIPANT’S DOLLAR REVOLVING PERCENTAGE IN EACH ISSUING LENDER’S OBLIGATIONS
AND RIGHTS UNDER AND IN RESPECT OF EACH DOLLAR LETTER OF CREDIT ISSUED BY SUCH
ISSUING LENDER HEREUNDER AND THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING
LENDER THEREUNDER AND (II) SUCH L/C PARTICIPANT’S MULTICURRENCY REVOLVING
PERCENTAGE IN EACH ISSUING LENDER’S OBLIGATIONS AND RIGHTS UNDER AND IN RESPECT
OF EACH MULTICURRENCY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER HEREUNDER
AND THE AMOUNT OF EACH DRAFT PAID BY SUCH ISSUING LENDER THEREUNDER.  EACH L/C
PARTICIPANT IN RESPECT OF A LETTER OF CREDIT UNCONDITIONALLY AND IRREVOCABLY
AGREES WITH THE ISSUING LENDER IN RESPECT OF SUCH LETTER OF CREDIT THAT, IF A
DRAFT IS PAID UNDER SUCH LETTER OF CREDIT FOR WHICH SUCH ISSUING LENDER IS NOT
REIMBURSED IN FULL BY THE BORROWER IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT, SUCH L/C PARTICIPANT SHALL PAY TO THE ADMINISTRATIVE AGENT UPON
DEMAND OF SUCH ISSUING LENDER AN AMOUNT EQUAL TO SUCH L/C PARTICIPANT’S
REVOLVING PERCENTAGE UNDER THE RELEVANT REVOLVING FACILITY OF THE AMOUNT OF SUCH
DRAFT, OR ANY PART THEREOF, THAT IS NOT SO REIMBURSED; PROVIDED THAT THE RELATED
REIMBURSEMENT OBLIGATION WITH RESPECT TO A MULTICURRENCY LETTER OF CREDIT
DENOMINATED IN A FOREIGN CURRENCY MAY BE CONVERTED TO DOLLARS PURSUANT TO
SECTION 3.11.  THE ADMINISTRATIVE AGENT SHALL PROMPTLY FORWARD SUCH AMOUNTS TO
THE RELEVANT ISSUING LENDER.


 


(B)   IF ANY AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF AN ISSUING LENDER PURSUANT TO
SECTION 3.10(A) IN RESPECT OF ANY UNREIMBURSED PORTION OF ANY PAYMENT MADE BY
SUCH ISSUING LENDER UNDER ANY LETTER OF CREDIT IS PAID TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER WITHIN THREE BUSINESS DAYS AFTER
THE DATE SUCH PAYMENT IS DUE, SUCH L/C PARTICIPANT SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER ON DEMAND AN AMOUNT
EQUAL TO THE PRODUCT OF (I) SUCH AMOUNT TIMES (II) THE DAILY AVERAGE FEDERAL
FUNDS EFFECTIVE RATE DURING THE PERIOD FROM AND INCLUDING THE DATE SUCH PAYMENT
IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE TO SUCH
ISSUING LENDER TIMES (III) A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF
DAYS THAT ELAPSE DURING SUCH PERIOD AND THE DENOMINATOR OF WHICH IS 360.  IF ANY
SUCH AMOUNT REQUIRED TO BE PAID BY ANY L/C PARTICIPANT PURSUANT TO
SECTION 3.10(A) IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE RELEVANT ISSUING LENDER BY SUCH L/C PARTICIPANT WITHIN THREE
BUSINESS DAYS AFTER THE DATE SUCH PAYMENT IS DUE, SUCH ISSUING LENDER SHALL BE
ENTITLED TO RECOVER FROM SUCH L/C PARTICIPANT, ON DEMAND, SUCH AMOUNT WITH
INTEREST THEREON CALCULATED FROM SUCH DUE DATE AT THE RATE PER ANNUM APPLICABLE
TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY.  A CERTIFICATE OF SUCH
ISSUING LENDER SUBMITTED TO ANY L/C PARTICIPANT WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS SECTION SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.


 


(C)   WHENEVER, AT ANY TIME AFTER AN ISSUING LENDER HAS MADE PAYMENT UNDER ANY
LETTER OF CREDIT AND HAS RECEIVED FROM ANY L/C PARTICIPANT ITS PRO RATA SHARE OF
SUCH PAYMENT IN

 

49

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SECTION 3.10(A), THE ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER
RECEIVES ANY PAYMENT RELATED TO SUCH LETTER OF CREDIT (WHETHER DIRECTLY FROM THE
BORROWER OR OTHERWISE, INCLUDING PROCEEDS OF COLLATERAL APPLIED THERETO BY SUCH
ISSUING LENDER), OR ANY PAYMENT OF INTEREST ON ACCOUNT THEREOF, THE
ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, AS THE CASE MAY BE, WILL DISTRIBUTE
TO SUCH L/C PARTICIPANT ITS PRO RATA SHARE THEREOF; PROVIDED, HOWEVER, THAT IN
THE EVENT THAT ANY SUCH PAYMENT RECEIVED BY ADMINISTRATIVE AGENT OR SUCH ISSUING
LENDER, AS THE CASE MAY BE, SHALL BE REQUIRED TO BE RETURNED BY THE
ADMINISTRATIVE AGENT OR SUCH ISSUING LENDER, SUCH L/C PARTICIPANT SHALL RETURN
TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH ISSUING LENDER THE PORTION
THEREOF PREVIOUSLY DISTRIBUTED BY THE ADMINISTRATIVE AGENT OR SUCH ISSUING
LENDER, AS THE CASE MAY BE, TO IT.


 


(D)   EACH L/C PARTICIPANT’S OBLIGATION TO PURCHASE PARTICIPATING INTERESTS
PURSUANT TO SECTION 3.10(B) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM,
RECOUPMENT, DEFENSE OR OTHER RIGHT THAT SUCH L/C PARTICIPANT OR THE BORROWER MAY
HAVE AGAINST ANY ISSUING LENDER, THE BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (II) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT OR AN EVENT OF
DEFAULT OR THE FAILURE TO SATISFY ANY OF THE OTHER CONDITIONS SPECIFIED IN
SECTION 6; (III) ANY ADVERSE CHANGE IN THE CONDITION (FINANCIAL OR OTHERWISE) OF
THE BORROWER; (IV) ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY
THE BORROWER, ANY OTHER LOAN PARTY OR ANY OTHER L/C PARTICIPANT; OR (V) ANY
OTHER CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY
OF THE FOREGOING.


 


3.11.        REIMBURSEMENT OBLIGATION OF THE BORROWER.  THE BORROWER AGREES TO
REIMBURSE EACH ISSUING LENDER ON THE BUSINESS DAY NEXT SUCCEEDING THE BUSINESS
DAY ON WHICH SUCH ISSUING LENDER NOTIFIES THE BORROWER OF THE DATE AND AMOUNT OF
A DRAFT PRESENTED UNDER ANY LETTER OF CREDIT AND PAID BY SUCH ISSUING LENDER FOR
THE AMOUNT OF SUCH DRAFT SO PAID AND ANY TAXES, FEES, CHARGES OR OTHER
REASONABLE COSTS OR EXPENSES INCURRED BY SUCH ISSUING LENDER IN CONNECTION WITH
SUCH PAYMENT.  EACH SUCH PAYMENT SHALL BE MADE TO THE RELEVANT ISSUING LENDER IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, PROVIDED THAT (A) THE BORROWER MAY,
AT ITS OPTION, ELECT BY NOTICE TO SUCH ISSUING LENDER IMMEDIATELY FOLLOWING
RECEIPT OF NOTICE OF SUCH DRAFT, TO REIMBURSE A DRAFT PAID IN A FOREIGN CURRENCY
IN THE SAME FOREIGN CURRENCY AND (B) IF THE BORROWER DOES NOT MAKE SUCH
ELECTION, OR IF (NOTWITHSTANDING SUCH ELECTION) THE BORROWER DOES NOT IN FACT
REIMBURSE ANY SUCH DRAFT MADE IN A FOREIGN CURRENCY ON OR PRIOR TO THE DATE
REQUIRED PURSUANT TO THE FIRST SENTENCE OF THIS SECTION 3.11, THEN SUCH ISSUING
LENDER SHALL CONVERT SUCH REIMBURSEMENT OBLIGATION INTO DOLLARS AT THE RATE OF
EXCHANGE THEN AVAILABLE TO SUCH ISSUING LENDER IN THE INTERBANK MARKET WHERE ITS
FOREIGN CURRENCY EXCHANGE OPERATIONS IN RESPECT OF SUCH FOREIGN CURRENCY ARE
THEN BEING CONDUCTED AND THE BORROWER SHALL THEREAFTER BE REQUIRED TO REIMBURSE
SUCH ISSUING LENDER IN DOLLARS FOR SUCH REIMBURSEMENT OBLIGATION (IN THE AMOUNT
SO CONVERTED).  INTEREST SHALL BE PAYABLE ON ANY SUCH AMOUNTS DENOMINATED IN
DOLLARS FROM THE DATE ON WHICH THE RELEVANT DRAFT IS PAID UNTIL THE RELEVANT
ISSUING LENDER RECEIVES PAYMENT IN FULL AT THE RATE SET FORTH IN (I) UNTIL THE
BUSINESS DAY NEXT SUCCEEDING THE DATE OF THE RELEVANT NOTICE,
SECTION 4.5(B) WITH RESPECT TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING
FACILITY AND (II) THEREAFTER, SECTION 4.5(C).  INTEREST SHALL BE PAYABLE ON ANY
SUCH AMOUNTS DENOMINATED IN A FOREIGN CURRENCY FROM THE DATE ON WHICH THE
RELEVANT DRAFT IS PAID UNTIL THE RELEVANT ISSUING LENDER RECEIVES PAYMENT IN
FULL OR CONVERSION TO DOLLARS AS PROVIDED HEREIN (I) UNTIL THE BUSINESS DAY NEXT
SUCCEEDING THE DATE OF THE RELEVANT NOTICE, AT THE RATE DETERMINED BY THE
RELEVANT ISSUING

 

50

--------------------------------------------------------------------------------


 


LENDER AS ITS COST OF FUNDING SUCH PAYMENT PLUS THE APPLICABLE MARGIN WITH
RESPECT TO EUROCURRENCY LOANS UNDER THE RELEVANT REVOLVING FACILITY AND
(II) THEREAFTER, THE RATE SET FORTH IN SECTION 4.5(C).  EACH DRAWING UNDER ANY
DOLLAR LETTER OF CREDIT SHALL (UNLESS AN EVENT OF THE TYPE DESCRIBED IN
CLAUSE (I) OR (II) OF SECTION 9(F) SHALL HAVE OCCURRED AND BE CONTINUING WITH
RESPECT TO THE BORROWER, IN WHICH CASE THE PROCEDURES SPECIFIED IN SECTION 3.10
FOR FUNDING BY L/C PARTICIPANTS SHALL APPLY) CONSTITUTE A REQUEST BY THE
BORROWER TO THE ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO SECTION 3.2 OF
BASE RATE LOANS UNDER THE DOLLAR REVOLVING FACILITY (OR, AT THE OPTION OF THE
ADMINISTRATIVE AGENT AND THE SWINGLINE LENDER IN THEIR SOLE DISCRETION, A
BORROWING PURSUANT TO SECTION 3.4 OF SWINGLINE LOANS) IN THE AMOUNT OF SUCH
DRAWING EXCEPT THAT, IN SUCH EVENT, BORROWER IS NOT DEEMED TO HAVE GIVEN ANY
REPRESENTATIONS AND WARRANTIES PURSUANT TO SECTION 6.2.  EXCEPT IN THE CASE OF A
DRAWING DENOMINATED IN A FOREIGN CURRENCY THAT THE BORROWER ELECTS TO REIMBURSE,
AND IN FACT REIMBURSES, IN SUCH FOREIGN CURRENCY AS PROVIDED ABOVE, EACH DRAWING
UNDER ANY MULTICURRENCY LETTER OF CREDIT SHALL (UNLESS AN EVENT OF THE TYPE
DESCRIBED IN CLAUSE (I) OR (II) OF SECTION 9(F) SHALL HAVE OCCURRED AND BE
CONTINUING WITH RESPECT TO THE BORROWER, IN WHICH CASE THE PROCEDURES SPECIFIED
IN SECTION 3.10 FOR FUNDING BY L/C PARTICIPANTS SHALL APPLY), CONSTITUTE A
REQUEST BY THE BORROWER TO THE ADMINISTRATIVE AGENT FOR A BORROWING PURSUANT TO
SECTION 3.2 OF BASE RATE LOANS UNDER THE MULTICURRENCY REVOLVING FACILITY
DENOMINATED IN DOLLARS IN THE AMOUNT OF SUCH DRAWING (OR, IN THE CASE OF A
DRAWING DENOMINATED IN A FOREIGN CURRENCY, THE AMOUNT IN DOLLARS INTO WHICH THE
REIMBURSEMENT OBLIGATION WAS CONVERTED) EXCEPT THAT, IN EITHER SUCH EVENT, THE
BORROWER IS NOT DEEMED TO HAVE GIVEN ANY REPRESENTATIONS AND WARRANTIES PURSUANT
TO SECTION 6.2.  THE BORROWING DATE WITH RESPECT TO SUCH BORROWING SHALL BE THE
FIRST DATE ON WHICH A BORROWING OF REVOLVING LOANS (OR, IF APPLICABLE, SWINGLINE
LOANS) COULD BE MADE PURSUANT TO SECTION 3.2 (OR, IF APPLICABLE, SECTION 3.4),
IF THE ADMINISTRATIVE AGENT HAD RECEIVED A NOTICE OF SUCH BORROWING AT THE TIME
THE ADMINISTRATIVE AGENT RECEIVES NOTICE FROM SUCH ISSUING LENDER OF SUCH
DRAWING UNDER SUCH LETTER OF CREDIT.


 


3.12.        OBLIGATIONS ABSOLUTE.  THE BORROWER’S OBLIGATIONS UNDER
SECTION 3.11 SHALL BE ABSOLUTE AND UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES
AND IRRESPECTIVE OF ANY SETOFF, COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE
BORROWER MAY HAVE OR HAVE HAD AGAINST ANY ISSUING LENDER, ANY BENEFICIARY OF A
LETTER OF CREDIT OR ANY OTHER PERSON.  THE BORROWER ALSO AGREES WITH EACH
ISSUING LENDER THAT SUCH ISSUING LENDER NOT SHALL BE RESPONSIBLE FOR, AND THE
BORROWER’S REIMBURSEMENT OBLIGATIONS UNDER SECTION 3.11 SHALL NOT BE AFFECTED
BY, AMONG OTHER THINGS, THE VALIDITY OR GENUINENESS OF DOCUMENTS OR OF ANY
ENDORSEMENTS THEREON, EVEN THOUGH SUCH DOCUMENTS SHALL IN FACT PROVE TO BE
INVALID, FRAUDULENT OR FORGED, OR ANY DISPUTE BETWEEN OR AMONG THE BORROWER AND
ANY BENEFICIARY OF ANY LETTER OF CREDIT OR ANY OTHER PARTY TO WHICH SUCH LETTER
OF CREDIT MAY BE TRANSFERRED OR ANY CLAIMS WHATSOEVER OF THE BORROWER AGAINST
ANY BENEFICIARY OF SUCH LETTER OF CREDIT OR ANY SUCH TRANSFEREE.  NO ISSUING
LENDER SHALL BE LIABLE FOR ANY ERROR, OMISSION, INTERRUPTION OR DELAY IN
TRANSMISSION, DISPATCH OR DELIVERY OF ANY MESSAGE OR ADVICE, HOWEVER
TRANSMITTED, IN CONNECTION WITH ANY LETTER OF CREDIT, EXCEPT FOR ERRORS OR
OMISSIONS FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT
JURISDICTION TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH ISSUING LENDER.  THE BORROWER AGREES THAT ANY ACTION TAKEN OR OMITTED BY AN
ISSUING LENDER UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR THE RELATED
DRAFTS OR DOCUMENTS, IF DONE IN THE ABSENCE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT AND IN ACCORDANCE WITH THE STANDARDS OF CARE SPECIFIED IN THE

 

51

--------------------------------------------------------------------------------


 


UNIFORM COMMERCIAL CODE OF THE STATE OF NEW YORK AND UCP 500, SHALL BE BINDING
ON THE BORROWER AND SHALL NOT RESULT IN ANY LIABILITY OF SUCH ISSUING LENDER TO
THE BORROWER.


 


3.13.        LETTER OF CREDIT PAYMENTS.  IF ANY DRAFT SHALL BE PRESENTED FOR
PAYMENT UNDER ANY LETTER OF CREDIT, THE RELEVANT ISSUING LENDER SHALL PROMPTLY
NOTIFY THE BORROWER OF THE DATE AND AMOUNT THEREOF.  THE RESPONSIBILITY OF THE
RELEVANT ISSUING LENDER TO THE BORROWER IN CONNECTION WITH ANY DRAFT PRESENTED
FOR PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY SUCH ISSUING LENDER SHALL, IN
ADDITION TO ANY PAYMENT OBLIGATION EXPRESSLY PROVIDED FOR IN SUCH LETTER OF
CREDIT, BE LIMITED TO DETERMINING IN COMPLIANCE WITH UCP 500 THAT THE DOCUMENTS
(INCLUDING EACH DRAFT) DELIVERED UNDER SUCH LETTER OF CREDIT IN CONNECTION WITH
SUCH PRESENTMENT ARE SUBSTANTIALLY IN CONFORMITY WITH THE REQUIREMENTS OF SUCH
LETTER OF CREDIT.


 


3.14.        APPLICATIONS.  TO THE EXTENT THAT ANY PROVISION OF ANY APPLICATION
RELATED TO ANY LETTER OF CREDIT IS INCONSISTENT WITH THE PROVISIONS OF THIS
SECTION 3, THE PROVISIONS OF THIS SECTION 3 SHALL APPLY.


 


3.15.        DEFAULTING LENDERS.  (A)   NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, IF ANY REVOLVING LENDER BECOMES A DEFAULTING LENDER,
THEN THE FOLLOWING PROVISIONS SHALL APPLY FOR SO LONG AS SUCH LENDER IS A
DEFAULTING LENDER:


 

(I)      IF ANY SWINGLINE LOAN OR L/C OBLIGATIONS EXISTS AT THE TIME A REVOLVING
LENDER IS A DEFAULTING LENDER, THE BORROWER SHALL WITHIN ONE BUSINESS DAY
FOLLOWING NOTICE BY THE ADMINISTRATIVE AGENT (A) IF SUCH DEFAULTING LENDER IS A
DOLLAR REVOLVING LENDER, PREPAY SUCH SWINGLINE LOAN OR, IF AGREED BY THE
SWINGLINE LENDER, CASH COLLATERALIZE THE SWINGLINE PARTICIPATION AMOUNT OF THE
DEFAULTING LENDER ON TERMS SATISFACTORY TO THE SWINGLINE LENDER AND (B) CASH
COLLATERALIZE SUCH DEFAULTING LENDER’S DOLLAR REVOLVING PERCENTAGE OF THE DOLLAR
L/C OBLIGATIONS OR MULTICURRENCY REVOLVING PERCENTAGE OF THE MULTICURRENCY L/C
OBLIGATIONS, AS APPLICABLE, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
PARAGRAPH (B) BELOW FOR SO LONG AS SUCH L/C OBLIGATIONS ARE OUTSTANDING;

 

(II)     THE SWINGLINE LENDER SHALL NOT BE REQUIRED TO FUND ANY SWINGLINE LOAN
AND THE ISSUING LENDERS SHALL NOT BE REQUIRED TO ISSUE, AMEND OR INCREASE ANY
LETTER OF CREDIT UNLESS THEY ARE SATISFIED THAT CASH COLLATERAL WILL BE PROVIDED
BY THE BORROWER IN ACCORDANCE WITH CLAUSE (I) ABOVE;

 

(III)    COMMITMENT FEES SHALL CEASE TO ACCRUE ON THE AVAILABLE REVOLVING
COMMITMENT OF SUCH DEFAULTING LENDER PURSUANT TO SECTION 3.5 FROM AND AFTER THE
DATE THAT SUCH LENDER BECOMES A DEFAULTING LENDER; PROVIDED THAT THE FOREGOING
SHALL NOT APPLY TO ANY REVOLVING LENDER THAT DOES NOT EXECUTE THE SECOND
AMENDMENT (BUT SHALL APPLY TO ITS SUCCESSORS AND ASSIGNS); AND

 

(IV)    THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF TERM LOANS MADE BY, AND THE
REVOLVING COMMITMENT AND ANY REVOLVING EXTENSIONS OF CREDIT OF, SUCH DEFAULTING
LENDER SHALL BE EXCLUDED FOR PURPOSES OF DETERMINING WHETHER ALL LENDERS, EACH
AFFECTED LENDER, THE REQUIRED LENDERS, THE MAJORITY FACILITY LENDERS, THE SUPER
MAJORITY FACILITY LENDERS OR ANY OTHER GROUP OR SUBSET OF LENDERS HAVE TAKEN OR
MAY TAKE ANY ACTION

 

52

--------------------------------------------------------------------------------


 

HEREUNDER (INCLUDING ANY CONSENT TO ANY AMENDMENT OR WAIVER PURSUANT TO
SECTION 11.1), PROVIDED THAT ANY WAIVER, AMENDMENT OR MODIFICATION REQUIRING THE
CONSENT OF ALL LENDERS OR EACH AFFECTED LENDER AND WHICH TREATS SUCH DEFAULTING
LENDER DIFFERENTLY THAN OTHER AFFECTED LENDERS SHALL REQUIRE THE CONSENT OF SUCH
DEFAULTING LENDER; PROVIDED FURTHER THAT THE FOREGOING SHALL NOT APPLY TO ANY
LENDER THAT DOES NOT EXECUTE THE SECOND AMENDMENT (BUT SHALL APPLY TO ITS
SUCCESSORS AND ASSIGNS).

 


(B)  IF ANY LENDER BECOMES A DEFAULTING LENDER, ON THE BUSINESS DAY THAT THE
BORROWER IS REQUIRED TO DEPOSIT OF CASH COLLATERAL PURSUANT TO PARAGRAPH
(A)(I)(B) ABOVE, THE BORROWER SHALL MAKE SUCH DEPOSIT IN AN ACCOUNT WITH THE
ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT AND FOR THE
BENEFIT OF THE SWINGLINE LENDERS OR ISSUING LENDERS AS APPLICABLE.  EACH SUCH
DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT
AND PERFORMANCE OF THE OBLIGATIONS OF THE BORROWER AND THE DEFAULTING LENDER
UNDER THIS AGREEMENT.  THE ADMINISTRATIVE AGENT SHALL HAVE EXCLUSIVE DOMINION
AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT. 
OTHER THAN ANY INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS, WHICH
INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
ADMINISTRATIVE AGENT AND AT THE BORROWER’S RISK AND EXPENSE, SUCH DEPOSITS SHALL
NOT BEAR INTEREST.  INTEREST OR PROFITS, IF ANY, ON SUCH INVESTMENTS SHALL BE
REMITTED TO THE BORROWER PROMPTLY BY THE ADMINISTRATIVE AGENT UNLESS A DEFAULT
HAS OCCURRED AND IS CONTINUING.  CASH COLLATERAL DEPOSITED PURSUANT TO PARAGRAPH
(A)(I)(B) ABOVE IN RESPECT OF ANY DEFAULTING LENDER SHALL BE APPLIED BY THE
ADMINISTRATIVE AGENT TO SUCH DEFAULTING LENDER’S OBLIGATIONS IN RESPECT OF
SWINGLINE LOANS OR L/C OBLIGATIONS.  IF THE BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER PURSUANT TO PARAGRAPH (A)(I)(B) ABOVE, SUCH
AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE
BORROWER WITHIN THREE BUSINESS DAYS AFTER SUCH AMOUNT IS NO LONGER REQUIRED IN
ORDER TO COMPLY WITH PARAGRAPH (A)(I)(B) ABOVE (AND NO EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING).


 


SECTION 4.   GENERAL PROVISIONS APPLICABLE
TO LOANS AND LETTERS OF CREDIT


 


4.1.          OPTIONAL PREPAYMENTS.  (A)   THE BORROWER MAY AT ANY TIME AND FROM
TIME TO TIME PREPAY THE LOANS (OTHER THAN MULTICURRENCY REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY) UNDER THE RELEVANT FACILITY, IN WHOLE OR IN
PART, WITHOUT PREMIUM OR PENALTY, UPON IRREVOCABLE NOTICE DELIVERED TO THE
ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS PRIOR THERETO IN THE CASE OF
EUROCURRENCY LOANS DENOMINATED IN DOLLARS AND AT LEAST ONE BUSINESS DAY PRIOR
THERETO IN THE CASE OF BASE RATE LOANS, WHICH NOTICE SHALL SPECIFY THE DATE AND
AMOUNT OF PREPAYMENT AND WHETHER THE PREPAYMENT IS OF EUROCURRENCY LOANS
DENOMINATED IN DOLLARS OR BASE RATE LOANS; PROVIDED THAT, IF A EUROCURRENCY LOAN
DENOMINATED IN DOLLARS IS PREPAID ON ANY DAY OTHER THAN THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, THE BORROWER SHALL ALSO PAY ANY AMOUNTS
OWING PURSUANT TO SECTION 4.11.  UPON RECEIPT OF ANY SUCH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT LENDER THEREOF.  IF ANY
SUCH NOTICE IS GIVEN, THE AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND
PAYABLE ON THE DATE SPECIFIED THEREIN, TOGETHER WITH (EXCEPT IN THE CASE OF
DOLLAR REVOLVING LOANS THAT ARE BASE RATE LOANS AND ARE PREPAID PRIOR TO THE END
OF THE REVOLVING COMMITMENT PERIOD) ACCRUED INTEREST TO SUCH DATE ON THE AMOUNT
PREPAID.  PARTIAL PREPAYMENTS OF TERM LOANS AND REVOLVING LOANS DENOMINATED IN
DOLLARS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE
MULTIPLE THEREOF. 

 

53

--------------------------------------------------------------------------------


 


PARTIAL PREPAYMENTS OF SWINGLINE LOANS SHALL BE IN AN AGGREGATE PRINCIPAL AMOUNT
OF $100,000 OR A WHOLE MULTIPLE THEREOF.


 


(B)   THE BORROWER MAY AT ANY TIME AND FROM TIME TO TIME PREPAY MULTICURRENCY
REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, IN WHOLE OR IN PART, WITHOUT
PREMIUM OR PENALTY EXCEPT AS SPECIFIED IN SECTION 4.11, UPON IRREVOCABLE NOTICE
(WHICH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO 11:00 A.M.,
NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT)
SPECIFYING THE DATE AND AMOUNT OF PREPAYMENT.  IF ANY SUCH NOTICE IS GIVEN, THE
AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE SPECIFIED
THEREIN, TOGETHER WITH ANY AMOUNTS PAYABLE PURSUANT TO SECTION 4.11 AND ACCRUED
INTEREST TO SUCH DATE ON THE AMOUNT PREPAID.  PARTIAL PREPAYMENTS OF
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY SHALL BE IN A
MINIMUM PRINCIPAL AMOUNT EQUAL TO THE FOREIGN CURRENCY EQUIVALENT OF $1,000,000
IN THE RELEVANT FOREIGN CURRENCY OR A MULTIPLE OF THE FOREIGN CURRENCY
EQUIVALENT OF $100,000 IN THE RELEVANT FOREIGN CURRENCY IN EXCESS THEREOF.


 


4.2.          MANDATORY PREPAYMENTS.  (A)   [INTENTIONALLY OMITTED.]


 


(B)   IF ANY INDEBTEDNESS SHALL BE INCURRED BY ANY GROUP MEMBER (OTHER THAN
EXCLUDED INDEBTEDNESS), AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS THEREOF
SHALL BE APPLIED NO LATER THAN ONE BUSINESS DAY FOLLOWING THE DATE OF SUCH
INCURRENCE TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 4.2(D).


 


(C)   IF ON ANY DATE ANY GROUP MEMBER SHALL RECEIVE NET CASH PROCEEDS FROM ANY
ASSET SALE OR RECOVERY EVENT THEN, UNLESS A REINVESTMENT NOTICE SHALL BE
DELIVERED IN RESPECT THEREOF, SUCH NET CASH PROCEEDS SHALL BE APPLIED NO LATER
THAN ONE BUSINESS DAY FOLLOWING SUCH DATE TOWARD THE PREPAYMENT OF THE TERM
LOANS AS SET FORTH IN SECTION 4.2(D); PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING, ON EACH REINVESTMENT PREPAYMENT DATE, AN AMOUNT EQUAL TO THE
REINVESTMENT PREPAYMENT AMOUNT WITH RESPECT TO THE RELEVANT REINVESTMENT EVENT
SHALL BE APPLIED TOWARD THE PREPAYMENT OF THE TERM LOANS AS SET FORTH IN
SECTION 4.2(D).


 


(D)   AMOUNTS TO BE APPLIED IN CONNECTION WITH PREPAYMENTS OF TERM LOANS MADE
PURSUANT TO SECTION 4.2 SHALL BE APPLIED TO THE PREPAYMENT OF THE TERM LOANS IN
ACCORDANCE WITH SECTION 4.8(B).  THE APPLICATION OF ANY PREPAYMENT PURSUANT TO
SECTION 4.2 SHALL BE MADE, FIRST, TO BASE RATE LOANS UNDER THE RELEVANT FACILITY
AND, SECOND, TO EUROCURRENCY LOANS UNDER SUCH FACILITY.  EACH PREPAYMENT OF THE
LOANS UNDER SECTION 4.2 SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE DATE OF
SUCH PREPAYMENT ON THE AMOUNT PREPAID.


 


(E)   IF, ON ANY CALCULATION DATE, THE TOTAL MULTICURRENCY REVOLVING EXTENSIONS
OF CREDIT EXCEED AN AMOUNT EQUAL TO 105% OF THE TOTAL MULTICURRENCY REVOLVING
COMMITMENTS ON SUCH DATE, THE BORROWER SHALL, WITHOUT NOTICE OR DEMAND,
IMMEDIATELY REPAY SUCH OF THE OUTSTANDING MULTICURRENCY REVOLVING LOANS IN AN
AGGREGATE PRINCIPAL AMOUNT SUCH THAT, AFTER GIVING EFFECT THERETO, THE TOTAL
MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT DO NOT EXCEED THE TOTAL
MULTICURRENCY REVOLVING COMMITMENTS, TOGETHER WITH INTEREST ACCRUED TO THE DATE
OF SUCH PAYMENT OR PREPAYMENT ON THE PRINCIPAL SO PREPAID IF REQUIRED HEREBY AND
ANY AMOUNTS PAYABLE UNDER SECTION 4.11 IN CONNECTION THEREWITH.  AFTER PREPAYING
ANY MULTICURRENCY REVOLVING LOANS DENOMINATED IN DOLLARS, THE BORROWER MAY IN
LIEU OF PREPAYING MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN
CURRENCY IN ORDER TO COMPLY WITH THIS PARAGRAPH DEPOSIT

 

54

--------------------------------------------------------------------------------


 


AMOUNTS IN THE RELEVANT FOREIGN CURRENCY OR FOREIGN CURRENCIES IN A CASH
COLLATERAL ACCOUNT IN ACCORDANCE WITH THE NEXT SUCCEEDING SENTENCE EQUAL TO THE
AGGREGATE PRINCIPAL AMOUNT OF MULTICURRENCY REVOLVING LOANS DENOMINATED IN A
FOREIGN CURRENCY REQUIRED TO BE PREPAID.  TO THE EXTENT THAT AFTER GIVING EFFECT
TO ANY PREPAYMENT OF MULTICURRENCY REVOLVING LOANS REQUIRED BY THIS PARAGRAPH,
THE TOTAL MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT AT SUCH TIME EXCEED THE
TOTAL MULTICURRENCY REVOLVING COMMITMENTS AT SUCH TIME, THE BORROWER SHALL,
WITHOUT NOTICE OR DEMAND, IMMEDIATELY DEPOSIT IN A CASH COLLATERAL ACCOUNT UPON
TERMS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE
AMOUNT BY WHICH TOTAL MULTICURRENCY REVOLVING EXTENSIONS OF CREDIT EXCEED THE
TOTAL MULTICURRENCY REVOLVING COMMITMENTS.  THE ADMINISTRATIVE AGENT SHALL APPLY
ANY CASH DEPOSITED IN THE CASH COLLATERAL ACCOUNT (TO THE EXTENT THEREOF) TO PAY
ANY REIMBURSEMENT OBLIGATIONS WHICH ARE OR BECOME DUE THEREAFTER AND/OR TO REPAY
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY AT THE END OF
THE INTEREST PERIODS THEREFOR; PROVIDED THAT (X) THE ADMINISTRATIVE AGENT SHALL
RELEASE TO THE BORROWER FROM TIME TO TIME SUCH PORTION OF THE AMOUNT ON DEPOSIT
IN THE CASH COLLATERAL ACCOUNT TO THE EXTENT SUCH AMOUNT IS NOT REQUIRED TO BE
SO DEPOSITED IN ORDER FOR THE BORROWER TO BE IN COMPLIANCE WITH THIS PARAGRAPH
AND (Y) THE ADMINISTRATIVE AGENT MAY SO APPLY SUCH CASH AT ANY TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT.  “CASH COLLATERAL
ACCOUNT” MEANS AN ACCOUNT SPECIFICALLY ESTABLISHED BY THE BORROWER WITH THE
ADMINISTRATIVE AGENT FOR PURPOSES OF THIS SECTION 4.2 AND HEREBY PLEDGED TO THE
ADMINISTRATIVE AGENT AND OVER WHICH THE ADMINISTRATIVE AGENT SHALL HAVE
EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE RIGHT OF WITHDRAWAL FOR
APPLICATION IN ACCORDANCE WITH THIS SECTION 4.2.


 


4.3.          CONVERSION AND CONTINUATION OPTIONS.  (A)   THE BORROWER MAY ELECT
FROM TIME TO TIME TO CONVERT EUROCURRENCY LOANS DENOMINATED IN DOLLARS TO BASE
RATE LOANS BY GIVING THE ADMINISTRATIVE AGENT AT LEAST TWO BUSINESS DAYS’ PRIOR
IRREVOCABLE NOTICE OF SUCH ELECTION, PROVIDED THAT ANY SUCH CONVERSION OF
EUROCURRENCY LOANS DENOMINATED IN DOLLARS MAY ONLY BE MADE ON THE LAST DAY OF AN
INTEREST PERIOD WITH RESPECT THERETO.  THE BORROWER MAY ELECT FROM TIME TO TIME
TO CONVERT BASE RATE LOANS TO EUROCURRENCY LOANS DENOMINATED IN DOLLARS BY
GIVING THE ADMINISTRATIVE AGENT AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE
NOTICE OF SUCH ELECTION (WHICH NOTICE SHALL SPECIFY THE LENGTH OF THE INITIAL
INTEREST PERIOD THEREFOR), PROVIDED THAT NO BASE RATE LOAN UNDER A PARTICULAR
FACILITY MAY BE CONVERTED INTO A EUROCURRENCY LOAN DENOMINATED IN DOLLARS WHEN
ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT
OR THE MAJORITY FACILITY LENDERS IN RESPECT OF SUCH FACILITY HAVE DETERMINED IN
ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONVERSIONS.  UPON RECEIPT OF
ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH RELEVANT
LENDER THEREOF.  NOTWITHSTANDING THE FOREGOING, THE BORROWER MAY NOT ELECT TO
CONVERT THE CURRENCY IN WHICH ANY LOAN IS DENOMINATED.


 


(B)   ANY EUROCURRENCY LOAN MAY BE CONTINUED AS SUCH UPON THE EXPIRATION OF THE
THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO BY THE BORROWER GIVING
IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF THE TERM “INTEREST PERIOD” SET FORTH IN SECTION 1.1, OF
THE LENGTH OF THE NEXT INTEREST PERIOD TO BE APPLICABLE TO SUCH LOANS, PROVIDED
THAT NO EUROCURRENCY LOAN DENOMINATED IN DOLLARS UNDER A PARTICULAR FACILITY MAY
BE CONTINUED AS SUCH WHEN ANY EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING
AND THE ADMINISTRATIVE AGENT HAS OR THE MAJORITY FACILITY LENDERS IN RESPECT OF
SUCH FACILITY HAVE DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH
CONTINUATIONS, AND PROVIDED, FURTHER,

 

55

--------------------------------------------------------------------------------


 


THAT IF THE BORROWER SHALL FAIL TO GIVE ANY REQUIRED NOTICE AS DESCRIBED ABOVE
IN THIS PARAGRAPH OR IF SUCH CONTINUATION IS NOT PERMITTED PURSUANT TO THE
PRECEDING PROVISO SUCH EUROCURRENCY LOANS DENOMINATED IN DOLLARS SHALL BE
AUTOMATICALLY CONVERTED TO BASE RATE LOANS ON THE LAST DAY OF SUCH THEN EXPIRING
INTEREST PERIOD AND, IF THE BORROWER SHALL FAIL TO GIVE SUCH NOTICE OF
CONTINUATION OF A MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN
CURRENCY, SUCH MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY
SHALL BE AUTOMATICALLY CONTINUED FOR AN INTEREST PERIOD OF ONE MONTH.  UPON
RECEIPT OF ANY SUCH NOTICE THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH
RELEVANT LENDER THEREOF.


 


4.4.          LIMITATIONS ON EUROCURRENCY TRANCHES.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS AGREEMENT, ALL BORROWINGS, CONVERSIONS AND CONTINUATIONS OF
EUROCURRENCY LOANS HEREUNDER AND ALL SELECTIONS OF INTEREST PERIODS HEREUNDER
SHALL BE IN SUCH AMOUNTS AND BE MADE PURSUANT TO SUCH ELECTIONS SO THAT,
(A) AFTER GIVING EFFECT THERETO, THE AGGREGATE PRINCIPAL AMOUNT OF THE
EUROCURRENCY LOANS COMPRISING EACH EUROCURRENCY TRANCHE SHALL BE EQUAL TO
$3,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF AND (B) NO MORE
THAN FIFTEEN EUROCURRENCY TRANCHES SHALL BE OUTSTANDING AT ANY ONE TIME.


 


4.5.          INTEREST RATES AND PAYMENT DATES.  (A)   EACH EUROCURRENCY LOAN
SHALL BEAR INTEREST FOR EACH DAY DURING EACH INTEREST PERIOD WITH RESPECT
THERETO AT A RATE PER ANNUM EQUAL TO THE EUROCURRENCY RATE DETERMINED FOR SUCH
DAY PLUS THE APPLICABLE MARGIN.


 


(B)   EACH BASE RATE LOAN SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO THE
BASE RATE PLUS THE APPLICABLE MARGIN.


 


(C)  (I) IF ALL OR A PORTION OF THE PRINCIPAL AMOUNT OF ANY LOAN OR
REIMBURSEMENT OBLIGATION SHALL NOT BE PAID WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE AMOUNT SHALL BEAR INTEREST
AT A RATE PER ANNUM EQUAL TO (X) IN THE CASE OF THE LOANS, THE RATE THAT WOULD
OTHERWISE BE APPLICABLE THERETO PURSUANT TO THE FOREGOING PROVISIONS OF THIS
SECTION PLUS 2% OR (Y) IN THE CASE OF REIMBURSEMENT OBLIGATIONS, THE RATE
APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY PLUS 2%, AND
(II) IF ALL OR A PORTION OF ANY INTEREST PAYABLE ON ANY LOAN OR REIMBURSEMENT
OBLIGATION OR ANY FEE OR OTHER AMOUNT PAYABLE HEREUNDER SHALL NOT BE PAID WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM EQUAL TO (A) THE RATE THEN
APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT FACILITY PLUS 2% (OR, IN THE
CASE OF ANY SUCH OTHER AMOUNTS THAT DO NOT RELATE TO A PARTICULAR FACILITY, THE
RATE THEN APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT REVOLVING FACILITY
PLUS 2%), IN THE CASE OF AMOUNTS THAT ARE OWING IN DOLLARS, OR (B)(I) THE RATE
THEN APPLICABLE TO EUROCURRENCY LOANS IN RESPECT OF THE RELEVANT FOREIGN
CURRENCY PLUS (II) 2%, IN THE CASE OF AMOUNTS OWING THAT ARE DENOMINATED IN
FOREIGN CURRENCIES, IN EACH CASE, WITH RESPECT TO CLAUSES (I) AND (II) ABOVE,
FROM THE DATE OF SUCH NON-PAYMENT UNTIL SUCH AMOUNT IS PAID IN FULL (AFTER AS
WELL AS BEFORE JUDGMENT).


 


(D)   INTEREST SHALL BE PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE,
PROVIDED THAT INTEREST ACCRUING PURSUANT TO PARAGRAPH (C) OF THIS SECTION SHALL
BE PAYABLE FROM TIME TO TIME ON DEMAND.


 


4.6.          COMPUTATION OF INTEREST AND FEES.  (A)   INTEREST AND FEES PAYABLE
PURSUANT HERETO SHALL BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE
ACTUAL DAYS ELAPSED, EXCEPT THAT,

 

56

--------------------------------------------------------------------------------


 


WITH RESPECT TO BASE RATE LOANS THE RATE OF INTEREST ON WHICH IS CALCULATED ON
THE BASIS OF THE PRIME RATE, THE INTEREST THEREON SHALL BE CALCULATED ON THE
BASIS OF A 365- (OR 366-, AS THE CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS
ELAPSED.  THE ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE
BORROWER AND THE RELEVANT LENDERS OF EACH DETERMINATION OF A EUROCURRENCY RATE. 
ANY CHANGE IN THE INTEREST RATE ON A LOAN RESULTING FROM A CHANGE IN THE BASE
RATE OR THE EUROCURRENCY RESERVE REQUIREMENTS SHALL BECOME EFFECTIVE AS OF THE
OPENING OF BUSINESS ON THE DAY ON WHICH SUCH CHANGE BECOMES EFFECTIVE.  THE
ADMINISTRATIVE AGENT SHALL AS SOON AS PRACTICABLE NOTIFY THE BORROWER AND THE
RELEVANT LENDERS OF THE EFFECTIVE DATE AND THE AMOUNT OF EACH SUCH CHANGE IN
INTEREST RATE.


 


(B)   EACH DETERMINATION OF AN INTEREST RATE BY THE ADMINISTRATIVE AGENT
PURSUANT TO ANY PROVISION OF THIS AGREEMENT SHALL BE CONCLUSIVE AND BINDING ON
THE BORROWER AND THE LENDERS IN THE ABSENCE OF MANIFEST ERROR.  THE
ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE BORROWER, DELIVER TO THE
BORROWER A STATEMENT SHOWING THE QUOTATIONS USED BY THE ADMINISTRATIVE AGENT IN
DETERMINING ANY INTEREST RATE PURSUANT TO SECTION 4.5(A).


 


4.7.          INABILITY TO DETERMINE INTEREST RATE.  IF PRIOR TO THE FIRST DAY
OF ANY INTEREST PERIOD:


 

(A)     THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER ABSENT MANIFEST ERROR) THAT,
BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH
INTEREST PERIOD IN RESPECT OF LOANS DENOMINATED IN DOLLARS, OR

 

(B)     THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE MAJORITY
FACILITY LENDERS IN RESPECT OF THE RELEVANT FACILITY THAT THE EUROCURRENCY RATE
DETERMINED OR TO BE DETERMINED FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS (AS CONCLUSIVELY CERTIFIED BY SUCH
LENDERS) OF MAKING OR MAINTAINING THEIR AFFECTED LOANS DURING SUCH INTEREST
PERIOD, OR

 

(C)     THE ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION
SHALL BE CONCLUSIVE AND BINDING UPON THE BORROWER, ABSENT MANIFEST ERROR) THAT,
BY REASON OF CIRCUMSTANCES AFFECTING THE RELEVANT MARKET, ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING THE EUROCURRENCY RATE FOR SUCH
INTEREST PERIOD IN RESPECT OF ANY FOREIGN CURRENCY (ANY SUCH FOREIGN CURRENCY IS
REFERRED TO AS AN “AFFECTED FOREIGN CURRENCY”),

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) pursuant to clause (a) or (b) of this Section 4.7 in respect
of Eurocurrency Loans denominated in Dollars, then (i) any Eurocurrency Loans
denominated in Dollars under the relevant Facility requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (ii) any
Loans under the relevant Facility that were to have been converted on the first
day of such Interest Period to Eurocurrency Loans denominated in Dollars shall
be continued as Base Rate Loans and (iii) any outstanding Eurocurrency Loans
denominated in Dollars under the relevant Facility shall be converted, on the
last day of the then-current Interest Period, to Base Rate Loans and (y) in
respect of any Multicurrency Revolving Loans denominated in a Foreign Currency,
then

 

57

--------------------------------------------------------------------------------


 

(i) any Multicurrency Revolving Loans in an Affected Foreign Currency requested
to be made on the first day of such Interest Period shall not be made and
(ii) any outstanding Multicurrency Revolving Loans denominated in an Affected
Foreign Currency shall be due and payable on the first day of such Interest
Period.  Until such notice has been withdrawn by the Administrative Agent, no
further Eurocurrency Loans denominated in Dollars under the relevant Facility or
Multicurrency Revolving Loans denominated in a Foreign Currency in an Affected
Foreign Currency shall be made or continued as such, nor shall the Borrower have
the right to convert Loans under the relevant Facility to Eurocurrency Loans.

 


4.8.          PRO RATA TREATMENT AND PAYMENTS.  (A)   EACH BORROWING BY THE
BORROWER FROM THE LENDERS HEREUNDER, EACH PAYMENT BY THE BORROWER ON ACCOUNT OF
ANY COMMITMENT FEE AND ANY REDUCTION OF THE COMMITMENTS OF THE LENDERS SHALL BE
MADE PRO RATA ACCORDING TO THE RESPECTIVE TERM PERCENTAGES, DOLLAR REVOLVING
PERCENTAGES OR MULTICURRENCY REVOLVING PERCENTAGES, AS THE CASE MAY BE, OF THE
RELEVANT LENDERS.


 


(B)  EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE TERM LOANS SHALL BE MADE PRO RATA ACCORDING TO
THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS OF THE TERM LOANS THEN HELD BY THE
LENDERS.  THE AMOUNT OF EACH PRINCIPAL PREPAYMENT OF THE TERM LOANS SHALL BE
APPLIED TO REDUCE THE THEN REMAINING INSTALLMENTS OF THE TERM LOANS PRO-RATA
BASED UPON THE THEN REMAINING PRINCIPAL AMOUNT THEREOF.  AMOUNTS REPAID OR
PREPAID ON ACCOUNT OF THE TERM LOANS MAY NOT BE REBORROWED.


 


(C)   EACH PAYMENT (INCLUDING EACH PREPAYMENT) BY THE BORROWER ON ACCOUNT OF
PRINCIPAL OF AND INTEREST ON THE REVOLVING LOANS UNDER A REVOLVING FACILITY
SHALL BE MADE PRO RATA ACCORDING TO THE RESPECTIVE OUTSTANDING PRINCIPAL AMOUNTS
OF THE REVOLVING LOANS UNDER SUCH REVOLVING FACILITY THEN HELD BY THE REVOLVING
LENDERS UNDER SUCH REVOLVING FACILITY.  EACH PAYMENT IN RESPECT OF REIMBURSEMENT
OBLIGATIONS IN RESPECT OF ANY LETTER OF CREDIT SHALL BE MADE TO THE ISSUING
LENDER THAT ISSUED SUCH LETTER OF CREDIT.


 


(D)   ALL PAYMENTS (INCLUDING PREPAYMENTS) TO BE MADE BY THE BORROWER HEREUNDER,
WHETHER ON ACCOUNT OF PRINCIPAL, INTEREST, FEES OR OTHERWISE, SHALL BE MADE
WITHOUT SETOFF OR COUNTERCLAIM AND SHALL BE MADE PRIOR TO 12:00 NOON, NEW YORK
CITY TIME, ON THE DUE DATE THEREOF TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT
OF THE LENDERS, AT THE FUNDING OFFICE, IN DOLLARS AND IN IMMEDIATELY AVAILABLE
FUNDS, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO AN ISSUING LENDER OR SWINGLINE
LENDER AS EXPRESSLY PROVIDED HEREIN AND EXCEPT THAT PAYMENTS PURSUANT TO
SECTIONS 4.9, 4.10, 4.11 AND 11.5 SHALL BE MADE DIRECTLY TO THE PERSONS ENTITLED
THERETO; PROVIDED THAT PAYMENTS MADE IN A FOREIGN CURRENCY SHALL BE MADE PRIOR
TO 12:00 NOON, LOCAL TIME IN THE PLACE OF PAYMENT, ON THE DUE DATE THEREOF TO
THE ADMINISTRATIVE AGENT AT THE OFFICE OF THE ADMINISTRATIVE AGENT DESIGNATED BY
THE ADMINISTRATIVE AGENT FROM TIME TO TIME FOR PAYMENTS MADE IN SUCH FOREIGN
CURRENCY.  ALL PAYMENTS TO BE MADE BY THE BORROWER HEREUNDER SHALL BE MADE IN
DOLLARS; PROVIDED THAT (I) PAYMENTS IN RESPECT OF THE PRINCIPAL OF OR INTEREST
ON ANY MULTICURRENCY REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY SHALL BE
MADE IN SUCH FOREIGN CURRENCY, (II) ANY AMOUNTS PAYABLE UNDER SECTION 4.9 OR
4.11 IN RESPECT OF ANY MULTICURRENCY REVOLVING LOAN OR MULTICURRENCY LETTER OF
CREDIT DENOMINATED IN A FOREIGN CURRENCY SHALL BE PAYABLE IN SUCH FOREIGN
CURRENCY IF THE CERTIFICATE SUBMITTED BY THE APPLICABLE LENDER OR ISSUING LENDER
IN RESPECT OF SUCH AMOUNT SPECIFIES SUCH AMOUNT IN SUCH FOREIGN CURRENCY,
(III) PAYMENTS IN RESPECT OF MULTICURRENCY LETTERS OF CREDIT AND MULTICURRENCY
L/C

 

58

--------------------------------------------------------------------------------


 


OBLIGATIONS DENOMINATED IN A FOREIGN CURRENCY MAY BE MADE IN SUCH FOREIGN
CURRENCY TO THE EXTENT PERMITTED BY, AND SHALL BE MADE TO THE EXTENT REQUIRED
BY, THE APPLICABLE PROVISIONS OF THIS AGREEMENT AND (IV) PAYMENTS IN RESPECT OF
THE PRINCIPAL OF OR INTEREST ON ANY INCREMENTAL TERM LOAN DENOMINATED IN A
FOREIGN CURRENCY (AND, IF APPLICABLE, FEES AND EXPENSES IN RESPECT OF ANY SUCH
INCREMENTAL TERM LOAN) SHALL BE MADE IN SUCH FOREIGN CURRENCY.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENTS RECEIVED BY IT FOR THE
ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY UPON RECEIPT
IN LIKE FUNDS AS RECEIVED.  IF ANY PAYMENT HEREUNDER (OTHER THAN PAYMENTS ON THE
EUROCURRENCY LOANS) BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A BUSINESS DAY,
SUCH PAYMENT SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY.  IF ANY
PAYMENT ON A EUROCURRENCY LOAN BECOMES DUE AND PAYABLE ON A DAY OTHER THAN A
BUSINESS DAY, THE MATURITY THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
BUSINESS DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO EXTEND SUCH PAYMENT
INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH PAYMENT SHALL BE MADE ON THE
IMMEDIATELY PRECEDING BUSINESS DAY.  IN THE CASE OF ANY EXTENSION OF ANY PAYMENT
OF PRINCIPAL PURSUANT TO THE PRECEDING TWO SENTENCES, INTEREST THEREON SHALL BE
PAYABLE AT THE THEN APPLICABLE RATE DURING SUCH EXTENSION.


 


(E)   THE FAILURE OF ANY LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL
NOT RELIEVE ANY OTHER LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE
COMMITMENTS OF THE LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR
ANY OTHER LENDER’S FAILURE TO MAKE LOANS AS REQUIRED.  UNLESS THE ADMINISTRATIVE
AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY ANY LENDER PRIOR TO A BORROWING
THAT SUCH LENDER WILL NOT MAKE THE AMOUNT THAT WOULD CONSTITUTE ITS SHARE OF
SUCH BORROWING AVAILABLE TO THE ADMINISTRATIVE AGENT, THE ADMINISTRATIVE AGENT
MAY ASSUME THAT SUCH LENDER IS MAKING SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT, AND THE ADMINISTRATIVE AGENT MAY, IN RELIANCE UPON SUCH
ASSUMPTION, MAKE AVAILABLE TO THE BORROWER A CORRESPONDING AMOUNT.  IF SUCH
AMOUNT IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY THE REQUIRED TIME ON
THE BORROWING DATE THEREFOR, SUCH LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT,
ON DEMAND, SUCH AMOUNT WITH INTEREST THEREON (I) IN THE CASE OF LOANS
DENOMINATED IN DOLLARS, AT THE GREATER OF (A) A RATE EQUAL TO THE DAILY AVERAGE
FEDERAL FUNDS EFFECTIVE RATE AND (B) A RATE DETERMINED BY THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH BANKING INDUSTRY RATES ON INTERBANK COMPENSATION FOR
THE PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT AND (II) IN THE CASE OF MULTICURRENCY REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY, AT A RATE PER ANNUM REASONABLY DETERMINED BY
THE ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT FOR THE
PERIOD UNTIL SUCH LENDER MAKES SUCH AMOUNT IMMEDIATELY AVAILABLE TO THE
ADMINISTRATIVE AGENT.  A CERTIFICATE OF THE ADMINISTRATIVE AGENT SUBMITTED TO
ANY LENDER WITH RESPECT TO ANY AMOUNTS OWING UNDER THIS PARAGRAPH SHALL BE
CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  IF SUCH LENDER’S SHARE OF SUCH
BORROWING IS NOT MADE AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER
WITHIN THREE BUSINESS DAYS OF SUCH BORROWING DATE, THE ADMINISTRATIVE AGENT
SHALL ALSO BE ENTITLED TO RECOVER SUCH AMOUNT WITH INTEREST THEREON AT THE RATE
PER ANNUM APPLICABLE TO BASE RATE LOANS UNDER THE RELEVANT FACILITY (OR WITH
RESPECT TO MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, AT A
RATE PER ANNUM REASONABLY DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE COST
TO IT OF FUNDING SUCH AMOUNT), ON DEMAND, FROM THE BORROWER.


 


(F)   UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED IN WRITING BY THE
BORROWER PRIOR TO THE DATE OF ANY PAYMENT DUE TO BE MADE BY THE BORROWER
HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT TO THE ADMINISTRATIVE
AGENT, THE ADMINISTRATIVE AGENT

 

59

--------------------------------------------------------------------------------


 


MAY ASSUME THAT THE BORROWER IS MAKING SUCH PAYMENT, AND THE ADMINISTRATIVE
AGENT MAY, BUT SHALL NOT BE REQUIRED TO, IN RELIANCE UPON SUCH ASSUMPTION, MAKE
AVAILABLE TO THE LENDERS UNDER THE RELEVANT FACILITY OR THE ISSUING LENDER THEIR
RESPECTIVE PRO RATA SHARES OF A CORRESPONDING AMOUNT.  IF SUCH PAYMENT IS NOT
MADE TO THE ADMINISTRATIVE AGENT BY THE BORROWER WITHIN THREE BUSINESS DAYS
AFTER SUCH DUE DATE, THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO RECOVER, ON
DEMAND, FROM EACH LENDER TO WHICH ANY AMOUNT WHICH WAS MADE AVAILABLE PURSUANT
TO THE PRECEDING SENTENCE, SUCH AMOUNT WITH INTEREST THEREON (I) IN THE CASE OF
LOANS DENOMINATED IN DOLLARS, AT THE GREATER OF (A) THE RATE PER ANNUM EQUAL TO
THE DAILY AVERAGE FEDERAL FUNDS EFFECTIVE RATE AND (B) A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RATES ON INTERBANK
COMPENSATION AND (II) IN THE CASE OF MULTICURRENCY REVOLVING LOANS DENOMINATED
IN A FOREIGN CURRENCY, AT A RATE PER ANNUM REASONABLY DETERMINED BY THE
ADMINISTRATIVE AGENT TO BE THE COST TO IT OF FUNDING SUCH AMOUNT.  NOTHING
HEREIN SHALL BE DEEMED TO LIMIT THE RIGHTS OF THE ADMINISTRATIVE AGENT OR ANY
LENDER AGAINST THE BORROWER.


 


4.9.          REQUIREMENTS OF LAW.  (A)   IF THE ADOPTION OF OR ANY CHANGE IN
ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR APPLICATION THEREOF OR
COMPLIANCE BY ANY LENDER OR ANY ISSUING LENDER WITH ANY REQUEST OR DIRECTIVE
(WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY CENTRAL BANK OR OTHER
GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE EFFECTIVE DATE:


 

(I)      SHALL IMPOSE, MODIFY OR HOLD APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, DEPOSITS OR OTHER
LIABILITIES IN OR FOR THE ACCOUNT OF, ADVANCES, LOANS OR OTHER EXTENSIONS OF
CREDIT BY, OR ANY OTHER ACQUISITION OF FUNDS BY, ANY OFFICE OF SUCH LENDER OR
ISSUING LENDER THAT IS NOT OTHERWISE INCLUDED IN THE DETERMINATION OF THE
EUROCURRENCY RATE HEREUNDER; OR

 

(II)     SHALL IMPOSE ON SUCH LENDER OR ISSUING LENDER ANY OTHER CONDITION;

 

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender, by an amount that such Lender or Issuing Lender deems to be
material, of making, converting into, continuing or maintaining Eurocurrency
Loans or issuing, maintaining or participating in Letters of Credit, or to
reduce any amount receivable hereunder in respect thereof, then, in any such
case, the Borrower shall promptly pay such Lender or Issuing Lender, upon its
demand, any additional amounts necessary to compensate such Lender or Issuing
Lender for such increased cost or reduced amount received or receivable.  If any
Lender or Issuing Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

 


(B)   IF ANY LENDER OR ISSUING LENDER SHALL HAVE DETERMINED THAT THE ADOPTION OF
OR ANY CHANGE IN ANY REQUIREMENT OF LAW REGARDING CAPITAL ADEQUACY OR IN THE
INTERPRETATION OR APPLICATION THEREOF OR COMPLIANCE BY SUCH LENDER OR ISSUING
LENDER OR ANY CORPORATION CONTROLLING SUCH LENDER OR ISSUING LENDER WITH ANY
REQUEST OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE
OF LAW) FROM ANY GOVERNMENTAL AUTHORITY MADE SUBSEQUENT TO THE EFFECTIVE DATE
SHALL HAVE THE EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S OR ISSUING
LENDER’S OR SUCH CORPORATION’S CAPITAL AS A CONSEQUENCE OF ITS OBLIGATIONS
HEREUNDER OR UNDER OR IN RESPECT OF ANY LETTER OF CREDIT TO A LEVEL BELOW THAT
WHICH SUCH LENDER OR ISSUING LENDER OR SUCH CORPORATION COULD HAVE ACHIEVED BUT
FOR SUCH ADOPTION, CHANGE OR

 

60

--------------------------------------------------------------------------------



 


COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR ISSUING LENDER’S OR SUCH
CORPORATION’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY
SUCH LENDER OR ISSUING LENDER TO BE MATERIAL, THEN FROM TIME TO TIME, AFTER
SUBMISSION BY SUCH LENDER OR ISSUING LENDER TO THE BORROWER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) OF A WRITTEN REQUEST THEREFOR, THE BORROWER SHALL PAY TO
SUCH LENDER OR ISSUING LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR ISSUING LENDER OR SUCH CORPORATION FOR SUCH
REDUCTION.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR ISSUING LENDER TO
DEMAND COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF
SUCH LENDER’S OR ISSUING LENDER’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED
THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR ISSUING LENDER
PURSUANT TO THIS PARAGRAPH FOR ANY AMOUNTS INCURRED MORE THAN SIX MONTHS PRIOR
TO THE DATE THAT SUCH LENDER OR ISSUING LENDER NOTIFIES THE BORROWER OF SUCH
LENDER’S OR ISSUING LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED
FURTHER THAT, IF THE CIRCUMSTANCES GIVING RISE TO SUCH CLAIM HAVE A RETROACTIVE
EFFECT, THEN SUCH SIX-MONTH PERIOD SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
SUCH RETROACTIVE EFFECT.


 


(C)   IF ANY GOVERNMENTAL AUTHORITY OF THE JURISDICTION OF ANY FOREIGN CURRENCY
(OR ANY OTHER JURISDICTION IN WHICH THE FUNDING OPERATIONS OF ANY MULTICURRENCY
REVOLVING LENDER SHALL BE CONDUCTED WITH RESPECT TO SUCH FOREIGN CURRENCY) SHALL
HAVE IN EFFECT ANY RESERVE, LIQUID ASSET OR SIMILAR REQUIREMENT WITH RESPECT TO
ANY CATEGORY OF DEPOSITS OR LIABILITIES CUSTOMARILY USED TO FUND LOANS IN SUCH
FOREIGN CURRENCY, OR BY REFERENCE TO WHICH INTEREST RATES APPLICABLE TO LOANS IN
SUCH FOREIGN CURRENCY ARE DETERMINED, AND THE RESULT OF SUCH REQUIREMENT SHALL
BE TO INCREASE THE COST TO ANY MULTICURRENCY REVOLVING LENDER OF MAKING OR
MAINTAINING ANY MULTICURRENCY REVOLVING LOAN IN SUCH FOREIGN CURRENCY, AND SUCH
MULTICURRENCY REVOLVING LENDER SHALL DELIVER TO THE BORROWER A NOTICE REQUESTING
COMPENSATION UNDER THIS PARAGRAPH, THEN THE BORROWER WILL PAY TO SUCH
MULTICURRENCY REVOLVING LENDER ON EACH INTEREST PAYMENT DATE WITH RESPECT TO
EACH MULTICURRENCY REVOLVING LOAN IN SUCH AFFECTED FOREIGN CURRENCY AN AMOUNT
THAT WILL COMPENSATE SUCH MULTICURRENCY REVOLVING LENDER FOR SUCH ADDITIONAL
COST.


 


(D)   A CERTIFICATE AS TO ANY ADDITIONAL AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED BY ANY LENDER OR ISSUING LENDER TO THE BORROWER (WITH A COPY
TO THE ADMINISTRATIVE AGENT) SETTING FORTH THE BASIS OF CALCULATION OF SUCH
ADDITIONAL AMOUNTS SHALL BE CONCLUSIVE IN THE ABSENCE OF MANIFEST ERROR.  THE
OBLIGATIONS OF THE BORROWER PURSUANT TO THIS SECTION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER.


 


(E)   NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IF, (I)(A) THE
ADOPTION OF ANY LAW, RULE OR REGULATION AFTER THE EFFECTIVE DATE, (B) ANY CHANGE
IN ANY LAW, RULE OR REGULATION OR IN THE INTERPRETATION OR APPLICATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY AFTER THE EFFECTIVE DATE OR (C) COMPLIANCE BY ANY
MULTICURRENCY REVOLVING LENDER WITH ANY REQUEST, GUIDELINE OR DIRECTIVE (WHETHER
OR NOT HAVING THE FORCE OF LAW) OF ANY GOVERNMENTAL AUTHORITY MADE OR ISSUED
AFTER THE EFFECTIVE DATE, SHALL MAKE IT UNLAWFUL FOR ANY SUCH MULTICURRENCY
REVOLVING LENDER TO MAKE OR MAINTAIN ANY MULTICURRENCY REVOLVING LOAN
DENOMINATED IN A FOREIGN CURRENCY OR TO GIVE EFFECT TO ITS OBLIGATIONS AS
CONTEMPLATED HEREBY WITH RESPECT TO ANY MULTICURRENCY REVOLVING LOAN DENOMINATED
IN A FOREIGN CURRENCY OR (II) THERE SHALL HAVE OCCURRED ANY CHANGE IN NATIONAL
OR INTERNATIONAL FINANCIAL, POLITICAL OR ECONOMIC CONDITIONS (INCLUDING THE
IMPOSITION OF OR ANY CHANGE IN EXCHANGE CONTROLS, BUT EXCLUDING CONDITIONS

 

61

--------------------------------------------------------------------------------


 


OTHERWISE COVERED BY THIS SECTION 4.9) WHICH WOULD MAKE IT IMPRACTICABLE FOR ANY
MULTICURRENCY REVOLVING LENDERS TO MAKE OR MAINTAIN MULTICURRENCY REVOLVING
LOANS DENOMINATED IN THE RELEVANT FOREIGN CURRENCY AFTER THE EFFECTIVE DATE TO,
OR FOR THE ACCOUNT OF, THE BORROWER, THEN:


 

(I)      BY WRITTEN NOTICE TO THE BORROWER AND TO THE ADMINISTRATIVE AGENT, SUCH
MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS MAY DECLARE
THAT MULTICURRENCY REVOLVING LOANS DENOMINATED IN THE AFFECTED FOREIGN CURRENCY
WILL NOT THEREAFTER (FOR THE DURATION OF SUCH UNLAWFULNESS) BE MADE BY SUCH
MULTICURRENCY REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS HEREUNDER (OR
BE CONTINUED FOR ADDITIONAL INTEREST PERIODS), WHEREUPON ANY REQUEST FOR A
MULTICURRENCY REVOLVING LOAN DENOMINATED IN SUCH FOREIGN CURRENCY OR TO CONTINUE
A MULTICURRENCY REVOLVING LOAN DENOMINATED IN SUCH FOREIGN CURRENCY, AS THE CASE
MAY BE, FOR AN ADDITIONAL INTEREST PERIOD SHALL, AS TO SUCH MULTICURRENCY
REVOLVING LENDER OR MULTICURRENCY REVOLVING LENDERS ONLY, BE OF NO FORCE AND
EFFECT, UNLESS SUCH DECLARATION SHALL BE SUBSEQUENTLY WITHDRAWN; AND

 

(II)     ALL OUTSTANDING MULTICURRENCY REVOLVING LOANS DENOMINATED IN THE
AFFECTED FOREIGN CURRENCY MADE BY SUCH MULTICURRENCY REVOLVING LENDER OR
MULTICURRENCY REVOLVING LENDERS SHALL BE REPAID ON THE LAST DAY OF THE THEN
CURRENT INTEREST PERIOD WITH RESPECT THERETO OR, IF EARLIER, THE DATE ON WHICH
THE APPLICABLE NOTICE BECOMES EFFECTIVE.

 


(F)      FOR PURPOSES OF SECTION 4.9(E), A NOTICE TO THE BORROWER BY ANY
MULTICURRENCY REVOLVING LENDER SHALL BE EFFECTIVE AS TO EACH MULTICURRENCY
REVOLVING LOAN DENOMINATED IN THE AFFECTED FOREIGN CURRENCY MADE BY SUCH
MULTICURRENCY REVOLVING LENDER, IF LAWFUL, ON THE LAST DAY OF THE INTEREST
PERIOD CURRENTLY APPLICABLE TO SUCH MULTICURRENCY REVOLVING LOAN DENOMINATED IN
A FOREIGN CURRENCY; IN ALL OTHER CASES SUCH NOTICE SHALL BE EFFECTIVE ON THE
DATE OF RECEIPT THEREOF BY THE BORROWER.


 


4.10.        TAXES.  (A)   ANY AND ALL PAYMENTS MADE BY OR ON BEHALF OF THE
BORROWER UNDER THIS AGREEMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT
DEDUCTION OR WITHHOLDING FOR OR ON ACCOUNT OF, ANY PRESENT OR FUTURE INCOME,
STAMP OR OTHER TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR
WITHHOLDINGS, NOW OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED
BY ANY GOVERNMENTAL AUTHORITY, EXCLUDING (I) NET INCOME TAXES AND FRANCHISE
TAXES (IMPOSED IN LIEU OF NET INCOME TAXES) IMPOSED ON ANY AGENT OR ANY LENDER
AS A RESULT OF A PRESENT OR FORMER CONNECTION BETWEEN SUCH AGENT OR SUCH LENDER
AND THE JURISDICTION OF THE GOVERNMENTAL AUTHORITY IMPOSING SUCH TAX OR ANY
POLITICAL SUBDIVISION OR TAXING AUTHORITY THEREOF OR THEREIN (OTHER THAN ANY
SUCH CONNECTION ARISING SOLELY FROM SUCH AGENT OR SUCH LENDER HAVING EXECUTED,
DELIVERED OR PERFORMED ITS OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED,
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT), (II) TAXES THAT ARE ATTRIBUTABLE TO
THE APPLICABLE LENDER’S FAILURE TO COMPLY WITH THE REQUIREMENTS OF PARAGRAPH
(D) OR (E) OF THIS SECTION AND (III) TAXES THAT ARE UNITED STATES WITHHOLDING
TAXES IMPOSED ON AMOUNTS PAYABLE TO THE APPLICABLE LENDER AT THE TIME SUCH
LENDER BECOMES A PARTY TO THIS AGREEMENT OR DESIGNATES A NEW LENDING OFFICE,
EXCEPT TO THE EXTENT THAT SUCH LENDER’S ASSIGNOR (IF ANY) WAS ENTITLED, AT THE
TIME OF ASSIGNMENT, TO RECEIVE ADDITIONAL AMOUNTS FROM THE BORROWER WITH RESPECT
TO SUCH TAXES PURSUANT TO THIS PARAGRAPH (ALL SUCH TAXES, LEVIES, IMPOSTS,
DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS OTHER THAN THOSE DESCRIBED IN
CLAUSES (I), (II) OR (III) ABOVE BEING REFERRED TO HEREIN AS THE “NON-EXCLUDED
TAXES”).  IF ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE REQUIRED TO BE

 

62

--------------------------------------------------------------------------------


 


WITHHELD FROM ANY AMOUNTS PAYABLE TO ANY AGENT OR ANY LENDER HEREUNDER, THE
AMOUNTS SO PAYABLE TO SUCH AGENT OR SUCH LENDER SHALL BE INCREASED TO THE EXTENT
NECESSARY TO YIELD TO SUCH AGENT OR SUCH LENDER (AFTER PAYMENT OF ALL
NON-EXCLUDED TAXES AND OTHER TAXES) INTEREST OR ANY SUCH OTHER AMOUNTS PAYABLE
HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS AGREEMENT.


 


(B)   IN ADDITION, THE BORROWER SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)   WHENEVER ANY NON-EXCLUDED TAXES OR OTHER TAXES ARE PAYABLE BY THE
BORROWER, AS PROMPTLY AS POSSIBLE THEREAFTER THE BORROWER SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF THE RELEVANT
AGENT OR LENDER, AS THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL
RECEIPT RECEIVED BY THE BORROWER SHOWING PAYMENT THEREOF.  IF THE BORROWER FAILS
TO PAY ANY NON-EXCLUDED TAXES OR OTHER TAXES WHEN DUE TO THE APPROPRIATE TAXING
AUTHORITY OR FAILS TO REMIT TO THE ADMINISTRATIVE AGENT THE REQUIRED RECEIPTS OR
OTHER REQUIRED DOCUMENTARY EVIDENCE, THE BORROWER SHALL INDEMNIFY THE AGENTS AND
THE LENDERS FOR ANY INCREMENTAL TAXES, INTEREST OR PENALTIES THAT MAY BECOME
PAYABLE BY ANY AGENT OR ANY LENDER AS A RESULT OF ANY SUCH FAILURE.


 


(D)   EACH LENDER (OR TRANSFEREE) THAT IS NOT A “U.S. PERSON” AS DEFINED IN
SECTION 7701(A)(30) OF THE CODE (A “NON-U.S. LENDER”) SHALL DELIVER TO THE
BORROWER AND THE ADMINISTRATIVE AGENT (OR, IN THE CASE OF A PARTICIPANT, TO THE
LENDER FROM WHICH THE RELATED PARTICIPATION SHALL HAVE BEEN PURCHASED) TWO
COPIES OF EITHER U.S. INTERNAL REVENUE SERVICE FORM W-8BEN OR FORM W-8ECI, OR,
IN THE CASE OF A NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST”, A STATEMENT SUBSTANTIALLY IN THE FORM OF
EXHIBIT G AND A FORM W-8BEN, OR ANY SUBSEQUENT VERSIONS THEREOF OR SUCCESSORS
THERETO, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH NON-U.S. LENDER CLAIMING
COMPLETE EXEMPTION FROM, OR A REDUCED RATE OF, U.S. FEDERAL WITHHOLDING TAX ON
ALL PAYMENTS BY THE BORROWER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS. 
SUCH FORMS SHALL BE DELIVERED BY EACH NON-U.S. LENDER ON OR BEFORE THE DATE IT
BECOMES A PARTY TO THIS AGREEMENT (OR, IN THE CASE OF ANY PARTICIPANT, ON OR
BEFORE THE DATE SUCH PARTICIPANT PURCHASES THE RELATED PARTICIPATION).  IN
ADDITION, EACH NON-U.S. LENDER SHALL DELIVER SUCH FORMS PROMPTLY UPON THE
OBSOLESCENCE OR INVALIDITY OF ANY FORM PREVIOUSLY DELIVERED BY SUCH NON-U.S.
LENDER.  EACH NON-U.S. LENDER SHALL PROMPTLY NOTIFY THE BORROWER AT ANY TIME IT
DETERMINES THAT IT IS NO LONGER IN A POSITION TO PROVIDE ANY PREVIOUSLY
DELIVERED CERTIFICATE TO THE BORROWER (OR ANY OTHER FORM OF CERTIFICATION
ADOPTED BY THE U.S. TAXING AUTHORITIES FOR SUCH PURPOSE).  NOTWITHSTANDING ANY
OTHER PROVISION OF THIS PARAGRAPH, A NON-U.S. LENDER SHALL NOT BE REQUIRED TO
DELIVER ANY FORM PURSUANT TO THIS PARAGRAPH THAT SUCH NON-U.S. LENDER IS NOT
LEGALLY ABLE TO DELIVER.


 


(E)   EACH LENDER (OR TRANSFEREE) THAT IS ENTITLED TO AN EXEMPTION FROM OR
REDUCTION OF NON-U.S. WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH
THE BORROWER IS LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY,
WITH RESPECT TO PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER
(WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES PRESCRIBED BY
APPLICABLE LAW OR REASONABLY REQUESTED BY THE BORROWER, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE, PROVIDED THAT SUCH
LENDER IS

 

63

--------------------------------------------------------------------------------


 


LEGALLY ENTITLED TO COMPLETE, EXECUTE AND DELIVER SUCH DOCUMENTATION AND IN SUCH
LENDER’S JUDGMENT SUCH COMPLETION, EXECUTION OR SUBMISSION WOULD NOT MATERIALLY
PREJUDICE THE LEGAL POSITION OF SUCH LENDER.


 


(F)   THE AGREEMENTS IN THIS SECTION 4.10 SHALL SURVIVE THE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


(G)   IF ANY LENDER OR THE ADMINISTRATIVE AGENT DETERMINES, IN ITS SOLE
DISCRETION, THAT IT HAS RECEIVED A REFUND ATTRIBUTABLE TO ANY NON-EXCLUDED TAXES
OR OTHER TAXES PAID BY THE BORROWER OR FOR WHICH THE LENDER OR THE
ADMINISTRATIVE AGENT HAS RECEIVED PAYMENT FROM THE BORROWER HEREUNDER, SUCH
LENDER OR THE ADMINISTRATIVE AGENT, WITHIN 30 DAYS OF SUCH RECEIPT, SHALL
DELIVER TO THE BORROWER THE AMOUNT OF SUCH REFUND WITHOUT INTEREST (OTHER THAN
ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND); PROVIDED, HOWEVER, THAT THE BORROWER AGREES TO REPAY THE AMOUNT PAID
OVER TO THE BORROWER (PLUS ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY
THE RELEVANT GOVERNMENTAL AUTHORITY) TO SUCH LENDER OR THE ADMINISTRATIVE AGENT
IN THE EVENT THAT SUCH LENDER OR THE ADMINISTRATIVE AGENT IS REQUIRED TO REPAY
SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  IN ADDITION, UPON A WRITTEN REQUEST
BY THE BORROWER, ANY LENDER AND THE ADMINISTRATIVE AGENT SHALL TIMELY EXECUTE
AND DELIVER TO THE BORROWER SUCH CERTIFICATES, FORMS OR OTHER DOCUMENTS WHICH
CAN BE REASONABLY FURNISHED CONSISTENT WITH THE FACTS TO ASSIST THE BORROWER IN
APPLYING FOR REFUNDS OF NON-EXCLUDED TAXES OR OTHER TAXES REMITTED HEREUNDER,
UNLESS TO DO SO WILL UNDULY PREJUDICE OR CAUSE UNDUE HARDSHIP TO SUCH LENDER OR
THE ADMINISTRATIVE AGENT (AS DETERMINED IN THE SOLE DISCRETION OF SUCH LENDER OR
THE ADMINISTRATIVE AGENT).  THIS PARAGRAPH SHALL NOT BE CONSTRUED TO REQUIRE ANY
LENDER OR THE ADMINISTRATIVE AGENT TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.


 


4.11.        INDEMNITY.  THE BORROWER AGREES TO INDEMNIFY EACH LENDER AND TO
HOLD EACH LENDER HARMLESS FROM ANY LOSS OR EXPENSE THAT SUCH LENDER MAY SUSTAIN
OR INCUR AS A CONSEQUENCE OF (A) DEFAULT BY THE BORROWER IN MAKING A BORROWING
OF, CONVERSION INTO OR CONTINUATION OF EUROCURRENCY LOANS AFTER THE BORROWER HAS
GIVEN A NOTICE REQUESTING THE SAME IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, (B) DEFAULT BY THE BORROWER IN MAKING ANY PREPAYMENT OF OR CONVERSION
FROM EUROCURRENCY LOANS AFTER THE BORROWER HAS GIVEN A NOTICE THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT OR (C) THE MAKING OF A
PREPAYMENT OF EUROCURRENCY LOANS OR THE CONVERSION OF EUROCURRENCY LOANS, IN
EACH CASE, ON A DAY THAT IS NOT THE LAST DAY OF AN INTEREST PERIOD WITH RESPECT
THERETO.  SUCH INDEMNIFICATION MAY INCLUDE AN AMOUNT EQUAL TO THE EXCESS, IF
ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED ON THE AMOUNT SO
PREPAID, OR NOT SO BORROWED, CONVERTED OR CONTINUED, FOR THE PERIOD FROM THE
DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO BORROW, CONVERT OR CONTINUE TO THE
LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE CASE OF A FAILURE TO BORROW,
CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD HAVE COMMENCED ON THE DATE
OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE OF INTEREST FOR SUCH LOANS
PROVIDED FOR HEREIN (EXCLUDING, HOWEVER, THE APPLICABLE MARGIN INCLUDED THEREIN,
IF ANY) OVER (II) THE AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH
LENDER) THAT WOULD HAVE ACCRUED TO SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH
AMOUNT ON DEPOSIT FOR A COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK
EUROCURRENCY MARKET.  A CERTIFICATE AS TO ANY AMOUNTS PAYABLE PURSUANT TO THIS
SECTION SUBMITTED TO THE BORROWER BY ANY LENDER SHALL BE CONCLUSIVE IN

 

64

--------------------------------------------------------------------------------


 


THE ABSENCE OF MANIFEST ERROR.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF
THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE
HEREUNDER.


 


4.12.        CHANGE OF LENDING OFFICE.  EACH LENDER AGREES THAT, UPON THE
OCCURRENCE OF ANY EVENT GIVING RISE TO THE OPERATION OF SECTION 4.9, 4.10(A) OR
4.10(B) WITH RESPECT TO SUCH LENDER, IT WILL, IF REQUESTED BY THE BORROWER, USE
REASONABLE EFFORTS (SUBJECT TO OVERALL POLICY CONSIDERATIONS OF SUCH LENDER) TO
DESIGNATE ANOTHER LENDING OFFICE FOR ANY LOANS AFFECTED BY SUCH EVENT WITH THE
OBJECT OF AVOIDING THE CONSEQUENCES OF SUCH EVENT; PROVIDED THAT SUCH
DESIGNATION IS MADE ON TERMS THAT, IN THE SOLE JUDGMENT OF SUCH LENDER, CAUSE
SUCH LENDER AND ITS LENDING OFFICE(S) TO SUFFER NO ECONOMIC, LEGAL OR REGULATORY
DISADVANTAGE; PROVIDED FURTHER, THAT NOTHING IN THIS SECTION SHALL AFFECT OR
POSTPONE ANY OF THE OBLIGATIONS OF THE BORROWER OR THE RIGHTS OF ANY LENDER
PURSUANT TO SECTION 4.9, 4.10(A) OR 4.10(B).


 


4.13.        REPLACEMENT OF LENDERS.  THE BORROWER SHALL BE PERMITTED TO REPLACE
ANY LENDER THAT (A) REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO
SECTION 4.9, 4.10(A) OR 4.10(B) OR (B) IS A DEFAULTING LENDER AT THE TIME, WITH
A REPLACEMENT FINANCIAL INSTITUTION; PROVIDED THAT (I) SUCH REPLACEMENT DOES NOT
CONFLICT WITH ANY REQUIREMENT OF LAW, (II) NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AT THE TIME OF SUCH REPLACEMENT, (III) PRIOR TO ANY
SUCH REPLACEMENT, SUCH LENDER SHALL HAVE TAKEN NO ACTION UNDER SECTION 4.12 SO
AS TO ELIMINATE THE CONTINUED NEED FOR PAYMENT OF AMOUNTS OWING PURSUANT TO
SECTION 4.9, 4.10(A) OR 4.10(B), (IV) THE REPLACEMENT FINANCIAL INSTITUTION
SHALL PURCHASE, AT PAR, ALL LOANS AND OTHER AMOUNTS OWING TO SUCH REPLACED
LENDER ON OR PRIOR TO THE DATE OF REPLACEMENT, (V) THE BORROWER SHALL BE LIABLE
TO SUCH REPLACED LENDER UNDER SECTION 4.11 IF ANY EUROCURRENCY LOAN OWING TO
SUCH REPLACED LENDER SHALL BE PURCHASED OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD RELATING THERETO, (VI) THE REPLACEMENT FINANCIAL INSTITUTION, IF
NOT ALREADY A LENDER, SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (IF THE REPLACED LENDER WAS A REVOLVING LENDER) EACH ISSUING LENDER
AND (IF THE REPLACED LENDER WAS A DOLLAR REVOLVING LENDER) THE SWINGLINE LENDER,
(VII) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH REPLACEMENT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 11.6, (VIII) UNTIL SUCH TIME AS SUCH
REPLACEMENT SHALL BE CONSUMMATED, THE BORROWER SHALL PAY ALL ADDITIONAL AMOUNTS
(IF ANY) REQUIRED PURSUANT TO SECTION 4.9, 4.10(A) OR 4.10(B), AS THE CASE MAY
BE, AND (IX) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY
RIGHTS THAT THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL
HAVE AGAINST THE REPLACED LENDER.


 


4.14.        EVIDENCE OF DEBT.  (A)   EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING INDEBTEDNESS OF THE
BORROWER TO SUCH LENDER RESULTING FROM EACH LOAN OF SUCH LENDER FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(B)   THE ADMINISTRATIVE AGENT, ON BEHALF OF THE BORROWER, SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 11.6, AND A SUBACCOUNT THEREIN FOR EACH LENDER, IN
WHICH SHALL BE RECORDED (I) THE AMOUNT OF EACH LOAN MADE HEREUNDER AND ANY NOTE
EVIDENCING SUCH LOAN, THE TYPE OF SUCH LOAN AND EACH INTEREST PERIOD APPLICABLE
THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO
BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND (III) BOTH
THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER FROM THE
BORROWER AND EACH LENDER’S SHARE THEREOF.

 

65

--------------------------------------------------------------------------------


 


(C)   THE ENTRIES MADE IN THE REGISTER AND THE ACCOUNTS OF EACH LENDER
MAINTAINED PURSUANT TO SECTION 4.14(A) SHALL, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE
OBLIGATIONS OF THE BORROWER THEREIN RECORDED; PROVIDED, HOWEVER, THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN THE REGISTER OR
ANY SUCH ACCOUNT, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(D)   THE BORROWER AGREES THAT, UPON THE REQUEST BY ANY LENDER (THROUGH THE
ADMINISTRATIVE AGENT), THE BORROWER WILL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE OF THE BORROWER PAYABLE TO THE ORDER OF SUCH LENDER (OR
IF REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A
FORM APPROVED BY THE ADMINISTRATIVE AGENT, EVIDENCING LOANS MADE BY SUCH LENDER.


 


4.15.        ILLEGALITY.  NOTWITHSTANDING ANY OTHER PROVISION HEREIN, IF THE
ADOPTION OF OR ANY CHANGE IN ANY REQUIREMENT OF LAW OR IN THE INTERPRETATION OR
APPLICATION THEREOF SHALL MAKE IT UNLAWFUL FOR ANY LENDER TO MAKE OR MAINTAIN
EUROCURRENCY LOANS AS CONTEMPLATED BY THIS AGREEMENT, (A) THE COMMITMENT OF SUCH
LENDER HEREUNDER TO MAKE EUROCURRENCY LOANS, CONTINUE EUROCURRENCY LOANS AS SUCH
AND CONVERT BASE RATE LOANS TO EUROCURRENCY LOANS SHALL FORTHWITH BE CANCELED
AND (B) SUCH LENDER’S LOANS THEN OUTSTANDING AS EUROCURRENCY LOANS, IF ANY,
SHALL BE CONVERTED AUTOMATICALLY TO BASE RATE LOANS (OR, IN THE CASE OF
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY, BE REPAID) ON
THE RESPECTIVE LAST DAYS OF THE THEN CURRENT INTEREST PERIODS WITH RESPECT TO
SUCH LOANS OR WITHIN SUCH EARLIER PERIOD AS REQUIRED BY LAW.  IF ANY SUCH
CONVERSION OF A EUROCURRENCY LOAN OCCURS ON A DAY WHICH IS NOT THE LAST DAY OF
THE THEN CURRENT INTEREST PERIOD WITH RESPECT THERETO, THE BORROWER SHALL PAY TO
SUCH LENDER SUCH AMOUNTS, IF ANY, AS MAY BE REQUIRED PURSUANT TO SECTION 4.11.


 


4.16.        FOREIGN CURRENCY EXCHANGE RATE.  (A)  NO LATER THAN 1:00 P.M.,
LONDON TIME, ON EACH CALCULATION DATE WITH RESPECT TO A FOREIGN CURRENCY, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EXCHANGE RATE AS OF SUCH CALCULATION
DATE WITH RESPECT TO SUCH FOREIGN CURRENCY, PROVIDED THAT, UPON RECEIPT OF A
BORROWING REQUEST PURSUANT TO SECTION 3.2 FOR A BORROWING OF A MULTICURRENCY
REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY OR A REQUEST FOR A LETTER OF
CREDIT DENOMINATED IN A FOREIGN CURRENCY PURSUANT TO SECTION 3.8, THE
ADMINISTRATIVE AGENT SHALL DETERMINE THE EXCHANGE RATE WITH RESPECT TO THE
RELEVANT FOREIGN CURRENCY IN ACCORDANCE WITH THE FOREGOING (IT BEING
ACKNOWLEDGED AND AGREED THAT THE ADMINISTRATIVE AGENT SHALL USE SUCH EXCHANGE
RATE FOR THE PURPOSES OF DETERMINING COMPLIANCE WITH SECTION 3.1(A) OR 3.7(A),
AS APPLICABLE, WITH RESPECT TO SUCH BORROWING REQUEST OR APPLICATION).  THE
EXCHANGE RATES SO DETERMINED SHALL BECOME EFFECTIVE ON THE FIRST BUSINESS DAY
IMMEDIATELY FOLLOWING THE RELEVANT CALCULATION DATE (A “RESET DATE”), SHALL
REMAIN EFFECTIVE UNTIL THE NEXT SUCCEEDING RESET DATE AND SHALL FOR ALL PURPOSES
OF THIS AGREEMENT (OTHER THAN SECTION 4.7, 11.18 OR ANY OTHER PROVISION
EXPRESSLY REQUIRING THE USE OF A CURRENT EXCHANGE RATE) BE THE EXCHANGE RATES
EMPLOYED IN CONVERTING ANY AMOUNTS BETWEEN DOLLARS AND FOREIGN CURRENCIES.


 


(B)   NO LATER THAN 5:00 P.M., LONDON TIME, ON EACH RESET DATE AND EACH
BORROWING DATE WITH RESPECT TO MULTICURRENCY REVOLVING LOANS DENOMINATED IN A
FOREIGN CURRENCY, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE AGGREGATE AMOUNT
OF THE DOLLAR

 

66

--------------------------------------------------------------------------------


 


EQUIVALENTS OF THE PRINCIPAL AMOUNTS OF THE MULTICURRENCY REVOLVING LOANS
DENOMINATED IN A FOREIGN CURRENCY THEN OUTSTANDING (AFTER GIVING EFFECT TO ANY
MULTICURRENCY REVOLVING LOANS DENOMINATED IN A FOREIGN CURRENCY TO BE MADE OR
REPAID ON SUCH DATE AND THE AGGREGATE AMOUNT OF THE L/C OBLIGATIONS THEN
OUTSTANDING).


 


(C)   THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER OF EACH
DETERMINATION OF AN EXCHANGE RATE HEREUNDER.


 


4.17.        INCREMENTAL FACILITIES.  THE BORROWER MAY AT ANY TIME OR FROM TIME
TO TIME AFTER THE EFFECTIVE DATE, BY NOTICE TO THE ADMINISTRATIVE AGENT, REQUEST
ONE OR MORE ADDITIONAL TRANCHES OF TERM LOANS (THE “INCREMENTAL TERM LOANS”) OR
REQUEST AN INCREASE IN THE COMMITMENTS UNDER EITHER OR BOTH OF THE REVOLVING
FACILITIES (“REVOLVING COMMITMENT INCREASES”, TOGETHER WITH THE INCREMENTAL TERM
LOANS, THE “INCREMENTAL FACILITIES”) OR A COMBINATION THEREOF; PROVIDED THAT
(I) UPON THE EFFECTIVENESS OF ANY INCREMENTAL AMENDMENT REFERRED TO BELOW, NO
DEFAULT OR EVENT OF DEFAULT SHALL EXIST AND, AT THE TIME THAT ANY SUCH
INCREMENTAL FACILITY IS MADE (AND AFTER GIVING EFFECT THERETO), NO DEFAULT OR
EVENT OF DEFAULT SHALL EXIST AND (II) HOLDINGS SHALL BE IN COMPLIANCE WITH
SECTION 8.1 AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF
HOLDINGS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE AT THE TIME, DETERMINED ON
A PRO FORMA BASIS.  THE INCREMENTAL FACILITIES SHALL RANK PARI PASSU IN RIGHT OF
PAYMENT AND OF SECURITY WITH THE REVOLVING LOANS AND THE TERM LOANS.  THE
INCREMENTAL TERM LOANS (A) SHALL NOT MATURE EARLIER THAN THE TERM LOAN MATURITY
DATE (BUT MAY, SUBJECT TO CLAUSE (B) BELOW, HAVE AMORTIZATION PRIOR TO SUCH
DATE), (B) SHALL NOT HAVE A WEIGHTED AVERAGE LIFE THAT IS SHORTER THAN THE
REMAINING WEIGHTED AVERAGE LIFE OF THE TERM LOANS, AND (C) EXCEPT AS SET FORTH
ABOVE, SHALL BE TREATED SUBSTANTIALLY THE SAME AS (AND IN ANY EVENT NO MORE
FAVORABLY THAN) THE TERM LOANS (IN EACH CASE, INCLUDING WITH RESPECT TO
MANDATORY AND VOLUNTARY PREPAYMENTS AND VOTING RIGHTS); PROVIDED THAT (I) THE
TERMS AND CONDITIONS APPLICABLE TO INCREMENTAL TERM LOANS MATURING AFTER THE
TERM LOAN MATURITY DATE MAY PROVIDE FOR MATERIAL ADDITIONAL OR DIFFERENT
FINANCIAL OR OTHER COVENANTS OR PREPAYMENT REQUIREMENTS APPLICABLE ONLY DURING
PERIODS AFTER THE TERM LOAN MATURITY DATE, (II) SUBJECT TO CLAUSE (III) BELOW,
THE INCREMENTAL TERM LOANS MAY BE PRICED DIFFERENTLY THAN THE TERM LOANS,
(III) IF THE INITIAL YIELD ON SUCH INCREMENTAL TERM LOANS (AS DETERMINED BY THE
ADMINISTRATIVE AGENT TO BE EQUAL TO THE SUM OF (X) THE MARGIN ABOVE THE
EUROCURRENCY RATE ON SUCH INCREMENTAL TERM LOANS AND (Y) IF SUCH INCREMENTAL
TERM LOANS ARE INITIALLY MADE AT A DISCOUNT OR THE LENDERS MAKING THE SAME
RECEIVE A FEE DIRECTLY OR INDIRECTLY FROM THE BORROWER, HOLDINGS OR ANY
SUBSIDIARY FOR DOING SO (THE AMOUNT OF SUCH DISCOUNT OR FEE, EXPRESSED AS A
PERCENTAGE OF THE INCREMENTAL TERM LOANS, BEING REFERRED TO HEREIN AS “OID”),
THE AMOUNT OF SUCH OID DIVIDED BY THE LESSER OF (A) THE AVERAGE LIFE TO MATURITY
OF SUCH INCREMENTAL TERM LOANS AND (B) FOUR) EXCEEDS BY MORE THAN 0 BASIS POINTS
(THE AMOUNT OF SUCH EXCESS ABOVE 0 BASIS POINTS BEING REFERRED TO HEREIN AS THE
“YIELD DIFFERENTIAL”) THE APPLICABLE RATE THEN IN EFFECT FOR EURODOLLAR TERM
LOANS, THEN THE APPLICABLE RATE THEN IN EFFECT FOR TERM LOANS SHALL
AUTOMATICALLY BE INCREASED BY THE YIELD DIFFERENTIAL, EFFECTIVE UPON THE MAKING
OF THE INCREMENTAL TERM LOANS; PROVIDED THAT THIS CLAUSE (III) SHALL APPLY ONLY
WITH RESPECT TO INCREMENTAL TERM LOANS WHICH ARE MADE ON OR PRIOR TO
DECEMBER 31, 2008, AND (IV) THE INCREMENTAL TERM LOANS MAY BE DENOMINATED IN
DOLLARS OR A FOREIGN CURRENCY.  EACH NOTICE SHALL SET FORTH THE REQUESTED AMOUNT
AND PROPOSED TERMS OF THE RELEVANT INCREMENTAL FACILITIES.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE AGGREGATE AMOUNT OF THE
INCREMENTAL FACILITIES ESTABLISHED HEREUNDER SHALL NOT EXCEED $200,000,000. 
EACH EXISTING TERM

 

67

--------------------------------------------------------------------------------


 


LENDER SHALL BE AFFORDED THE OPPORTUNITY, BUT SHALL NOT BE REQUIRED, TO PROVIDE
A RATABLE SHARE OF ANY INCREMENTAL TERM LOAN.  EACH EXISTING REVOLVING LENDER
UNDER A REVOLVING FACILITY SHALL BE AFFORDED THE OPPORTUNITY, BUT SHALL NOT BE
REQUIRED, TO PROVIDE A RATABLE SHARE OF ANY REVOLVING COMMITMENT INCREASE WITH
RESPECT TO SUCH REVOLVING FACILITY.  THE BORROWER MAY ALSO ARRANGE FOR ONE OR
MORE BANKS OR OTHER FINANCIAL INSTITUTIONS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT (ANY SUCH BANK OR OTHER FINANCIAL INSTITUTION BEING CALLED
AN “ADDITIONAL LENDER”) TO EXTEND COMMITMENTS TO PROVIDE SUCH INCREMENTAL
FACILITY.  COMMITMENTS IN RESPECT OF INCREMENTAL FACILITIES SHALL BECOME
COMMITMENTS UNDER THIS AGREEMENT PURSUANT TO AN AMENDMENT (AN “INCREMENTAL
AMENDMENT”) TO THIS AGREEMENT AND, AS APPROPRIATE, THE OTHER LOAN DOCUMENTS,
EXECUTED BY THE BORROWER, EACH LENDER AGREEING TO PROVIDE SUCH COMMITMENT, IF
ANY, EACH ADDITIONAL LENDER, IF ANY, AND THE ADMINISTRATIVE AGENT.  THE
INCREMENTAL AMENDMENT MAY, WITHOUT THE CONSENT OF ANY OTHER LENDERS, EFFECT SUCH
AMENDMENTS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS MAY BE NECESSARY OR
APPROPRIATE, IN THE REASONABLE OPINION OF THE ADMINISTRATIVE AGENT, TO EFFECT
THE PROVISIONS OF THIS SECTION, INCLUDING, IN THE CASE OF ANY INCREMENTAL TERM
LOANS DENOMINATED IN A FOREIGN CURRENCY, AMENDMENTS IN ORDER TO REFLECT THE
DENOMINATION OF SUCH LOANS IN SUCH FOREIGN CURRENCY.  THE EFFECTIVENESS OF ANY
INCREMENTAL AMENDMENT SHALL BE SUBJECT TO THE SATISFACTION ON THE DATE THEREOF
OF EACH OF THE CONDITIONS SET FORTH IN SECTION 6.2 (IT BEING UNDERSTOOD THAT ALL
REFERENCES TO THE DATE OF “ANY EXTENSION OF CREDIT” IN SUCH SECTION 6.2 SHALL BE
DEEMED TO REFER TO THE EFFECTIVE DATE OF SUCH INCREMENTAL AMENDMENT) AND SUCH
OTHER CONDITIONS AS THE PARTIES THERETO SHALL AGREE.  NO LENDER SHALL BE
OBLIGATED TO PROVIDE ANY INCREMENTAL FACILITY, UNLESS IT SO AGREES.


 


SECTION 5.   REPRESENTATIONS AND WARRANTIES


 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, Holdings and the
Borrower hereby represent and warrant to each Agent and each Lender that:

 


5.1.          FINANCIAL CONDITION.  THE AUDITED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT DECEMBER 31, 2007, AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR THE FISCAL YEAR
ENDED ON SUCH DATE, REPORTED ON BY AND ACCOMPANIED BY AN UNQUALIFIED REPORT FROM
DELOITTE & TOUCHE LLP, PRESENT FAIRLY THE CONSOLIDATED FINANCIAL CONDITION OF
HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT SUCH DATE, AND THE CONSOLIDATED
RESULTS OF ITS OPERATIONS AND ITS CONSOLIDATED CASH FLOWS FOR THE FISCAL YEAR
THEN ENDED.  ALL SUCH FINANCIAL STATEMENTS, INCLUDING THE RELATED SCHEDULES AND
NOTES THERETO, HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP APPLIED CONSISTENTLY
THROUGHOUT THE PERIODS INVOLVED (EXCEPT AS APPROVED BY THE AFOREMENTIONED FIRM
OF ACCOUNTANTS AND DISCLOSED THEREIN).  NO GROUP MEMBER HAS ANY MATERIAL
GUARANTEE OBLIGATIONS, CONTINGENT LIABILITIES AND LIABILITIES FOR TAXES, OR ANY
LONG-TERM LEASES OR UNUSUAL FORWARD OR LONG-TERM COMMITMENTS, INCLUDING ANY
INTEREST RATE OR FOREIGN CURRENCY SWAP OR EXCHANGE TRANSACTION OR OTHER
OBLIGATION IN RESPECT OF DERIVATIVES, THAT ARE NOT REFLECTED IN THE MOST RECENT
FINANCIAL STATEMENTS REFERRED TO IN THIS PARAGRAPH OR DISCLOSED IN THIS
SECTION 5..


 


5.2.          NO CHANGE.  SINCE DECEMBER 31, 2007, THERE HAS BEEN NO DEVELOPMENT
OR EVENT THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.

 

68

--------------------------------------------------------------------------------


 


5.3.          CORPORATE EXISTENCE; COMPLIANCE WITH LAW.  EACH GROUP MEMBER
(A) IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION, (B) HAS THE POWER AND AUTHORITY, AND THE
LEGAL RIGHT, TO OWN AND OPERATE ITS PROPERTY, TO LEASE THE PROPERTY IT OPERATES
AS LESSEE AND TO CONDUCT THE BUSINESS IN WHICH IT IS CURRENTLY ENGAGED, (C) IS
DULY QUALIFIED AS A FOREIGN CORPORATION AND IN GOOD STANDING UNDER THE LAWS OF
EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR OPERATION OF PROPERTY OR THE
CONDUCT OF ITS BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT
THE FAILURE TO SO QUALIFY COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE,
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND (D) IS IN
COMPLIANCE WITH ALL REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT THE FAILURE TO
COMPLY THEREWITH COULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.4.          POWER; AUTHORIZATION; ENFORCEABLE OBLIGATIONS.  EACH LOAN PARTY
HAS THE POWER AND AUTHORITY, AND THE LEGAL RIGHT, TO MAKE, DELIVER AND PERFORM
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO
OBTAIN EXTENSIONS OF CREDIT HEREUNDER.  EACH LOAN PARTY HAS TAKEN ALL NECESSARY
ORGANIZATIONAL ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND PERFORMANCE OF
THE LOAN DOCUMENTS TO WHICH IT IS A PARTY AND, IN THE CASE OF THE BORROWER, TO
AUTHORIZE THE EXTENSIONS OF CREDIT ON THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  NO CONSENT OR AUTHORIZATION OF, FILING WITH, NOTICE TO OR OTHER ACT
BY OR IN RESPECT OF, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS REQUIRED
IN CONNECTION WITH THE EXTENSIONS OF CREDIT HEREUNDER OR WITH THE EXECUTION,
DELIVERY, PERFORMANCE, VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS, EXCEPT (I) CONSENTS, AUTHORIZATIONS, FILINGS AND
NOTICES DESCRIBED IN SCHEDULE 5.4, WHICH CONSENTS, AUTHORIZATIONS, FILINGS AND
NOTICES HAVE BEEN OBTAINED OR MADE AND ARE IN FULL FORCE AND EFFECT AND (II) THE
FILINGS REFERRED TO IN SECTION 5.19.  EACH LOAN DOCUMENT HAS BEEN DULY EXECUTED
AND DELIVERED ON BEHALF OF EACH LOAN PARTY THERETO.  THIS AGREEMENT CONSTITUTES,
AND EACH OTHER LOAN DOCUMENT UPON EXECUTION WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF EACH LOAN PARTY THERETO, ENFORCEABLE AGAINST EACH SUCH
LOAN PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED
BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR SIMILAR LAWS
AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (WHETHER ENFORCEMENT IS SOUGHT BY PROCEEDINGS IN EQUITY OR
AT LAW).


 


5.5.          NO LEGAL BAR.  THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE ISSUANCE OF LETTERS OF CREDIT, THE
BORROWINGS HEREUNDER AND THE USE OF THE PROCEEDS THEREOF WILL NOT VIOLATE ANY
REQUIREMENT OF LAW OR ANY CONTRACTUAL OBLIGATION OF ANY GROUP MEMBER AND WILL
NOT RESULT IN, OR REQUIRE, THE PREPAYMENT OF ANY INDEBTEDNESS (OTHER THAN AS
CONTEMPLATED HEREBY) OR THE CREATION OR IMPOSITION OF ANY LIEN ON ANY OF THEIR
RESPECTIVE PROPERTIES OR REVENUES PURSUANT TO ANY REQUIREMENT OF LAW OR ANY SUCH
CONTRACTUAL OBLIGATION (OTHER THAN THE LIENS CREATED BY THE SECURITY
DOCUMENTS).  NO REQUIREMENT OF LAW OR CONTRACTUAL OBLIGATION APPLICABLE TO
HOLDINGS OR ANY OF ITS SUBSIDIARIES COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


5.6.          LITIGATION.  EXCEPT AS DESCRIBED ON SCHEDULE 5.6, NO LITIGATION,
INVESTIGATION OR PROCEEDING OF OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL
AUTHORITY IS PENDING OR, TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER,
THREATENED BY OR AGAINST ANY GROUP MEMBER OR AGAINST ANY OF THEIR RESPECTIVE
PROPERTIES OR REVENUES (A) WITH RESPECT TO ANY OF THE LOAN

 

69

--------------------------------------------------------------------------------


 


DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY OR (B) THAT
COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


5.7.          NO DEFAULT.  NO GROUP MEMBER IS IN DEFAULT UNDER OR WITH RESPECT
TO ANY OF ITS CONTRACTUAL OBLIGATIONS IN ANY RESPECT THAT COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


5.8.          OWNERSHIP OF PROPERTY; LIENS.  EACH GROUP MEMBER HAS TITLE IN FEE
SIMPLE TO, OR A VALID LEASEHOLD INTEREST IN, ALL ITS REAL PROPERTY MATERIAL TO
ITS BUSINESS, AND, TO ITS KNOWLEDGE, GOOD TITLE TO, OR A VALID LEASEHOLD
INTEREST IN, ALL ITS OTHER PROPERTY, AND NONE OF SUCH PROPERTY IS SUBJECT TO ANY
LIEN EXCEPT AS PERMITTED BY SECTION 8.3, AND AS SET FORTH ON SCHEDULE B TO EACH
TITLE POLICY.


 


5.9.          INTELLECTUAL PROPERTY.  EACH GROUP MEMBER OWNS, OR IS LICENSED TO
USE, ALL MATERIAL INTELLECTUAL PROPERTY NECESSARY FOR THE CONDUCT OF ITS
BUSINESS AS CURRENTLY CONDUCTED.  NO CLAIM HAS BEEN ASSERTED AND IS PENDING BY
ANY PERSON CHALLENGING OR QUESTIONING THE USE OF ANY INTELLECTUAL PROPERTY OR
THE VALIDITY OR EFFECTIVENESS OF ANY INTELLECTUAL PROPERTY, NOR DOES HOLDINGS OR
THE BORROWER KNOW OF ANY VALID BASIS FOR ANY SUCH CLAIM, EXCEPT SUCH CLAIMS
THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO HAVE
A MATERIAL ADVERSE EFFECT.  TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER, THE
USE OF INTELLECTUAL PROPERTY BY EACH GROUP MEMBER DOES NOT INFRINGE ON THE
RIGHTS OF ANY PERSON IN ANY MATERIAL RESPECT.


 


5.10.        TAXES.  EACH GROUP MEMBER HAS FILED OR CAUSED TO BE FILED ALL
FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED AND
HAS PAID ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SAID RETURNS OR ON ANY
ASSESSMENTS MADE AGAINST IT OR ANY OF ITS PROPERTY AND ALL OTHER TAXES, FEES OR
OTHER CHARGES IMPOSED ON IT OR ANY OF ITS PROPERTY BY ANY GOVERNMENTAL AUTHORITY
WHICH HAVE BECOME DUE AND PAYABLE (OTHER THAN ANY TAXES THE AMOUNT OR VALIDITY
OF WHICH ARE CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND WITH RESPECT TO WHICH RESERVES IN CONFORMITY WITH GAAP HAVE BEEN PROVIDED ON
THE BOOKS OF THE RELEVANT GROUP MEMBER); NO TAX LIEN HAS BEEN FILED, AND, TO THE
KNOWLEDGE OF HOLDINGS AND THE BORROWER, NO CLAIM IS BEING ASSERTED, WITH RESPECT
TO ANY SUCH TAX, FEE OR OTHER CHARGE.


 


5.11.        FEDERAL REGULATIONS.  NO PART OF THE PROCEEDS OF ANY LOANS, AND NO
OTHER EXTENSIONS OF CREDIT HEREUNDER, WILL BE USED FOR “BUYING” OR “CARRYING”
ANY “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS
UNDER REGULATION U AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY
PURPOSE THAT VIOLATES THE PROVISIONS OF THE REGULATIONS OF THE BOARD.  IF
REQUESTED BY ANY LENDER OR THE ADMINISTRATIVE AGENT, THE BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT AND EACH LENDER A STATEMENT TO THE FOREGOING EFFECT
IN CONFORMITY WITH THE REQUIREMENTS OF FR FORM G-3 OR FR FORM U-1, AS
APPLICABLE, REFERRED TO IN REGULATION U.


 


5.12.        LABOR MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) THERE ARE NO STRIKES OR
OTHER LABOR DISPUTES AGAINST ANY GROUP MEMBER PENDING OR, TO THE KNOWLEDGE OF
HOLDINGS AND THE BORROWER, THREATENED; (B) HOURS WORKED BY AND PAYMENT MADE TO
EMPLOYEES OF EACH GROUP MEMBER HAVE NOT BEEN IN VIOLATION OF THE FAIR LABOR
STANDARDS ACT OR ANY OTHER APPLICABLE REQUIREMENT OF LAW DEALING WITH SUCH
MATTERS; AND (C) ALL PAYMENTS DUE FROM ANY GROUP MEMBER ON ACCOUNT OF

 

70

--------------------------------------------------------------------------------



 


EMPLOYEE HEALTH AND WELFARE INSURANCE HAVE BEEN PAID OR ACCRUED AS A LIABILITY
ON THE BOOKS OF THE RELEVANT GROUP MEMBER.


 


5.13.        ERISA.  EXCEPT AS, IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:  (A) NEITHER A REPORTABLE EVENT NOR
AN “ACCUMULATED FUNDING DEFICIENCY” (WITHIN THE MEANING OF SECTION 412 OF THE
CODE OR SECTION 302 OF ERISA) HAS OCCURRED DURING THE FIVE-YEAR PERIOD PRIOR TO
THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE WITH RESPECT TO ANY
PLAN, AND EACH PLAN HAS COMPLIED IN ALL MATERIAL RESPECTS WITH THE APPLICABLE
PROVISIONS OF ERISA AND THE CODE; (B) NO TERMINATION OF A SINGLE EMPLOYER PLAN
HAS OCCURRED, AND NO LIEN IN FAVOR OF THE PBGC OR A PLAN HAS ARISEN, DURING SUCH
FIVE-YEAR PERIOD THAT WOULD RESULT IN A MATERIAL LIABILITY; (C) THE PRESENT
VALUE OF ALL ACCRUED BENEFITS UNDER EACH SINGLE EMPLOYER PLAN (BASED ON THOSE
ASSUMPTIONS USED TO FUND SUCH PLANS) DID NOT, AS OF THE LAST ANNUAL VALUATION
DATE PRIOR TO THE DATE ON WHICH THIS REPRESENTATION IS MADE OR DEEMED MADE,
EXCEED THE VALUE OF THE ASSETS OF SUCH PLAN ALLOCABLE TO SUCH ACCRUED BENEFITS
BY A MATERIAL AMOUNT IN RELATION TO THE BUSINESS OF HOLDINGS AND THE
SUBSIDIARIES; (D) NEITHER HOLDINGS, THE BORROWER NOR ANY COMMONLY CONTROLLED
ENTITY HAS HAD A COMPLETE OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PLAN THAT
HAS RESULTED OR COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY
UNDER ERISA; AND (E) NO SUCH MULTIEMPLOYER PLAN IS IN REORGANIZATION OR
INSOLVENT.


 


5.14.        INVESTMENT COMPANY ACT; OTHER REGULATIONS.  NO LOAN PARTY IS AN
“INVESTMENT COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”,
WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED.  NO LOAN
PARTY IS SUBJECT TO REGULATION UNDER ANY REQUIREMENT OF LAW (OTHER THAN
REGULATION X OF THE BOARD) THAT LIMITS ITS ABILITY TO INCUR INDEBTEDNESS.


 


5.15.        SUBSIDIARIES.  EXCEPT AS DISCLOSED TO THE ADMINISTRATIVE AGENT BY
THE BORROWER IN WRITING FROM TIME TO TIME AFTER THE EFFECTIVE DATE,
(A) SCHEDULE 5.15(A) SETS FORTH THE NAME AND JURISDICTION OF INCORPORATION OF
EACH SUBSIDIARY AND, AS TO EACH SUCH SUBSIDIARY, THE PERCENTAGE OF EACH CLASS OF
CAPITAL STOCK OWNED BY ANY LOAN PARTY AND (B) THERE ARE NO OUTSTANDING
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS, RIGHTS OR OTHER AGREEMENTS OR
COMMITMENTS (OTHER THAN STOCK OPTIONS OR OTHER EQUITY GRANTED TO EMPLOYEES,
DIRECTORS OR OTHER PERSONS AND DIRECTORS’ QUALIFYING SHARES) OF ANY NATURE
RELATING TO ANY CAPITAL STOCK OF HOLDINGS OR ANY SUBSIDIARY, EXCEPT AS CREATED
BY THE LOAN DOCUMENTS OR, AS OF THE EFFECTIVE DATE, EXCEPT AS DISCLOSED ON
SCHEDULE 5.15(B).


 


5.16.        [RESERVED]


 


5.17.        ENVIRONMENTAL MATTERS.  EXCEPT AS, IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT:


 

(A)     THE FACILITIES AND PROPERTIES CURRENTLY OWNED, LEASED OR OPERATED BY ANY
GROUP MEMBER (THE “SUBJECT PROPERTIES”) AND, TO THE KNOWLEDGE OF HOLDINGS AND
THE BORROWER, THE FACILITIES AND PROPERTIES FORMERLY OWNED, LEASED OR OPERATED
BY ANY GROUP MEMBER DO NOT CONTAIN, AND HAVE NOT PREVIOUSLY CONTAINED, ANY
MATERIALS OF ENVIRONMENTAL CONCERN IN AMOUNTS OR CONCENTRATIONS OR UNDER
CIRCUMSTANCES THAT CONSTITUTE OR CONSTITUTED A VIOLATION OF, OR COULD REASONABLY
BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

 

71

--------------------------------------------------------------------------------


 

(B)     NO GROUP MEMBER HAS RECEIVED ANY WRITTEN NOTICE OF, OR IS AWARE OF, ANY
VIOLATION, ALLEGED VIOLATION OR NON-COMPLIANCE, REQUEST FOR INFORMATION, CLAIM
OR DEMAND LIABILITY OR POTENTIAL LIABILITY ARISING UNDER OR RELATING TO ANY
ENVIRONMENTAL LAWS INVOLVING ANY GROUP MEMBER (THE “BUSINESS”), NOR DOES
HOLDINGS OR THE BORROWER HAVE KNOWLEDGE OR REASON TO BELIEVE THAT ANY SUCH
NOTICE WILL BE RECEIVED OR IS BEING THREATENED;

 

(C)     MATERIALS OF ENVIRONMENTAL CONCERN HAVE NOT BEEN TRANSPORTED OR DISPOSED
OF FROM THE SUBJECT PROPERTIES IN VIOLATION OF, OR IN A MANNER OR TO A LOCATION
THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY
APPLICABLE ENVIRONMENTAL LAW, NOR HAVE ANY MATERIALS OF ENVIRONMENTAL CONCERN
BEEN GENERATED, TREATED, STORED OR DISPOSED OF AT, ON OR UNDER ANY OF THE
SUBJECT PROPERTIES IN VIOLATION OF, OR IN A MANNER THAT COULD REASONABLY BE
EXPECTED TO GIVE RISE TO LIABILITY UNDER, ANY APPLICABLE ENVIRONMENTAL LAW;

 

(D)     NO JUDICIAL PROCEEDING OR GOVERNMENTAL OR ADMINISTRATIVE ACTION IS
PENDING OR, TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER, THREATENED, UNDER ANY
ENVIRONMENTAL LAW NOR ARE THERE ANY CONSENT DECREES OR OTHER DECREES, CONSENT
ORDERS, ADMINISTRATIVE ORDERS OR OTHER ORDERS, OR OTHER ADMINISTRATIVE OR
JUDICIAL REQUIREMENTS OUTSTANDING UNDER ANY ENVIRONMENTAL LAW IN EITHER CASE, AS
TO WHICH ANY GROUP MEMBER IS OR, TO THE KNOWLEDGE OF HOLDINGS AND THE BORROWER,
WILL BE NAMED AS A PARTY;

 

(E)     THERE HAS BEEN NO RELEASE OR THREAT OF RELEASE OF MATERIALS OF
ENVIRONMENTAL CONCERN AT OR FROM THE SUBJECT PROPERTIES, OR ARISING FROM OR
RELATED TO THE OPERATIONS OF ANY GROUP MEMBER IN CONNECTION WITH THE SUBJECT
PROPERTIES OR OTHERWISE IN CONNECTION WITH THE BUSINESS, IN VIOLATION OF OR IN
AMOUNTS OR IN A MANNER THAT COULD REASONABLY BE EXPECTED TO GIVE RISE TO
LIABILITY UNDER ANY APPLICABLE ENVIRONMENTAL LAWS;

 

(F)      THE SUBJECT PROPERTIES AND ALL OPERATIONS AT THE SUBJECT PROPERTIES ARE
IN COMPLIANCE, AND HAVE IN THE LAST FIVE YEARS BEEN IN COMPLIANCE, WITH ALL
APPLICABLE ENVIRONMENTAL LAWS, AND THERE IS NO VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW WITH RESPECT TO THE SUBJECT PROPERTIES OR THE BUSINESS; AND

 

(G)     NO GROUP MEMBER HAS ASSUMED OR RETAINED ANY LIABILITY OF ANY OTHER
PERSON UNDER ENVIRONMENTAL LAWS.

 


5.18.        ACCURACY OF INFORMATION, ETC.   NO STATEMENT OR INFORMATION
CONTAINED IN THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE CONFIDENTIAL
INFORMATION MEMORANDUM OR ANY OTHER DOCUMENT, CERTIFICATE OR STATEMENT FURNISHED
BY OR ON BEHALF OF ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR THE LENDERS, OR
ANY OF THEM, FOR USE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS, CONTAINED AS OF THE DATE SUCH STATEMENT,
INFORMATION, DOCUMENT OR CERTIFICATE WAS SO FURNISHED (OR, IN THE CASE OF THE
CONFIDENTIAL INFORMATION MEMORANDUM, AS OF THE DATE OF THIS AGREEMENT), ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL FACT
NECESSARY TO MAKE THE STATEMENTS CONTAINED HEREIN OR THEREIN NOT MISLEADING. 
THE PROJECTIONS CONTAINED IN THE MATERIALS REFERENCED ABOVE ARE BASED UPON GOOD
FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY MANAGEMENT OF HOLDINGS AND THE
BORROWER TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS
THAT SUCH

 

72

--------------------------------------------------------------------------------


 


FINANCIAL INFORMATION AS IT RELATES TO FUTURE EVENTS IS NOT TO BE VIEWED AS FACT
AND THAT ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY SUCH FINANCIAL
INFORMATION MAY DIFFER FROM THE PROJECTED RESULTS SET FORTH THEREIN BY A
MATERIAL AMOUNT.  THERE IS NO FACT KNOWN TO ANY LOAN PARTY THAT COULD REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT THAT HAS NOT BEEN EXPRESSLY
DISCLOSED HEREIN, IN THE OTHER LOAN DOCUMENTS, IN THE CONFIDENTIAL INFORMATION
MEMORANDUM OR IN ANY OTHER DOCUMENTS, CERTIFICATES AND STATEMENTS FURNISHED TO
THE ADMINISTRATIVE AGENT AND THE LENDERS FOR USE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY AND BY THE OTHER LOAN DOCUMENTS.


 


5.19.        SECURITY DOCUMENTS.  (A)   THE GUARANTEE AND COLLATERAL AGREEMENT
IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF
THE LENDERS, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL
DESCRIBED THEREIN AND PROCEEDS THEREOF.  IN THE CASE OF THE PLEDGED STOCK
DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN STOCK CERTIFICATES
REPRESENTING SUCH PLEDGED STOCK HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT,
TOGETHER WITH PROPER ENDORSEMENTS EXECUTED IN BLANK AND SUCH OTHER ACTION HAS
BEEN TAKEN WITH RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES AS SPECIFIED IN
THE GUARANTEE AND COLLATERAL AGREEMENT, AND IN THE CASE OF THE OTHER COLLATERAL
DESCRIBED IN THE GUARANTEE AND COLLATERAL AGREEMENT, WHEN FINANCING STATEMENTS
SPECIFIED ON SCHEDULE 5.19(A) HAVE BEEN FILED IN THE OFFICES SPECIFIED ON
SCHEDULE 5.19(A), THE GUARANTEE AND COLLATERAL AGREEMENT CONSTITUTES A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS THEREOF, AS SECURITY FOR
THE OBLIGATIONS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT), IN EACH
CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON (EXCEPT, IN THE CASE OF
COLLATERAL OTHER THAN PLEDGED STOCK, LIENS PERMITTED BY SECTION 8.3).


 


(B)   EACH MORTGAGE IS EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE LENDERS (AS DEFINED IN THE GUARANTEE AND COLLATERAL
AGREEMENT), A LEGAL, VALID AND ENFORCEABLE LIEN ON THE MORTGAGED PROPERTIES
DESCRIBED THEREIN AND PROCEEDS THEREOF, AND WHEN THE MORTGAGES ARE FILED IN THE
OFFICES SPECIFIED ON SCHEDULE 5.19(B), SUCH MORTGAGES SHALL CONSTITUTE A FULLY
PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF
THE LOAN PARTIES IN SUCH MORTGAGED PROPERTIES AND THE PROCEEDS THEREOF, AS
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE RELEVANT MORTGAGE), IN EACH CASE
PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, SUBJECT TO THE EXCEPTIONS SET
FORTH ON SCHEDULE B TO THE APPLICABLE TITLE POLICY AND THE LIENS PERMITTED UNDER
SECTION 8.3.  SCHEDULE 1.1(A) LISTS EACH PARCEL OF REAL PROPERTY IN THE UNITED
STATES OWNED IN FEE SIMPLE BY ANY GROUP MEMBER AS OF THE EFFECTIVE DATE.


 


5.20.        SOLVENCY.  EACH LOAN PARTY IS, AND AFTER GIVING EFFECT TO THE
TRANSACTIONS AND THE INCURRENCE OF ALL INDEBTEDNESS AND OBLIGATIONS BEING
INCURRED IN CONNECTION HEREWITH AND THEREWITH WILL BE AND WILL CONTINUE TO BE,
SOLVENT.


 


5.21.        SENIOR INDEBTEDNESS.  THE OBLIGATIONS CONSTITUTE “GUARANTOR SENIOR
DEBT” AND “DESIGNATED GUARANTOR SENIOR DEBT” OF THE BORROWER UNDER AND AS
DEFINED IN EACH SENIOR SUBORDINATED SECURITIES INDENTURE.  THE OBLIGATIONS OF
EACH SUBSIDIARY GUARANTOR UNDER THE GUARANTEE AND COLLATERAL AGREEMENT
CONSTITUTE “GUARANTOR SENIOR DEBT” OF SUCH SUBSIDIARY GUARANTOR UNDER AND AS
DEFINED IN EACH SENIOR SUBORDINATED SECURITIES INDENTURE.  THE OBLIGATIONS OF
HOLDINGS UNDER THE GUARANTEE AND COLLATERAL AGREEMENT CONSTITUTE “SENIOR DEBT”
AND “DESIGNATED SENIOR DEBT” OF HOLDINGS UNDER AND AS DEFINED IN EACH SENIOR
SUBORDINATED SECURITIES INDENTURE.

 

73

--------------------------------------------------------------------------------


 


5.22.        REGULATION H.  AS OF THE EFFECTIVE DATE, EXCEPT AS SPECIFIED ON
SCHEDULE 5.22, NO MORTGAGE ENCUMBERS IMPROVED REAL PROPERTY THAT IS LOCATED IN
AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING AND URBAN
DEVELOPMENT AS AN AREA HAVING SPECIAL FLOOD HAZARDS AND IN WHICH FLOOD INSURANCE
HAS BEEN MADE AVAILABLE UNDER THE NATIONAL FLOOD INSURANCE ACT OF 1968.


 


5.23.        MATERIAL CONTRACTS.  (A)   AS OF THE EFFECTIVE DATE, (I) EACH
MATERIAL CONTRACT IS IN FULL FORCE AND EFFECT AND IS A LEGAL, VALID AND BINDING
OBLIGATION OF EACH PARTY THERETO ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AND
(II) NO GROUP MEMBER IS IN DEFAULT OF ANY MATERIAL PROVISION OF ANY MATERIAL
CONTRACT.


 


(B)   TO THE BEST KNOWLEDGE OF HOLDINGS AND THE BORROWER, (I) THERE HAS BEEN NO
DEFAULT, BREACH OR OTHER VIOLATION OF ANY MATERIAL CONTRACT AND (II) NO
GOVERNMENTAL AUTHORITY HAS ANY BASIS FOR TERMINATING ANY MATERIAL CONTRACT OTHER
THAN CUSTOMARY TERMINATION PROVISIONS RELATING TO CONVENIENCE AND OTHER SIMILAR
PROVISIONS, EXCEPT, IN EACH CASE, AS COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 


(C)   TO THE BEST KNOWLEDGE OF HOLDINGS AND THE BORROWER, NO GOVERNMENTAL
AUTHORITY HAS DELIVERED NOTICE OF OR OTHERWISE DEMONSTRATED ITS INTENTION TO
EXERCISE ITS OPTION TO TERMINATE A MATERIAL CONTRACT ON THE BASIS OF
CLAUSE (B)(II) ABOVE BETWEEN ITSELF AND ANY OF THE GROUP MEMBERS, EXCEPT FOR ANY
SUCH TERMINATIONS THAT, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(D)   SCHEDULE 5.23 SETS FORTH EACH MATERIAL CONTRACT BETWEEN ANY GROUP MEMBER
AND ANY GOVERNMENTAL AUTHORITY IN EFFECT ON THE EFFECTIVE DATE.


 


5.24.        INSURANCE.  SCHEDULE 5.24 SETS FORTH A DESCRIPTION OF ALL MATERIAL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE GROUP MEMBERS AS OF THE EFFECTIVE
DATE.  AS OF THE EFFECTIVE DATE, ALL PREMIUMS DUE AND PAYABLE IN RESPECT OF SUCH
INSURANCE HAVE BEEN PAID.  HOLDINGS AND THE BORROWER REASONABLY BELIEVE THAT THE
INSURANCE MAINTAINED BY OR ON BEHALF OF THE GROUP MEMBERS IS ADEQUATE.


 


SECTION 6.   CONDITIONS PRECEDENT


 


6.1.          CONDITIONS TO INITIAL EXTENSION OF CREDIT.  THE AGREEMENT OF EACH
LENDER TO MAKE THE INITIAL EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT IS
SUBJECT TO THE SATISFACTION, PRIOR TO OR CONCURRENTLY WITH THE MAKING OF SUCH
EXTENSION OF CREDIT ON THE EFFECTIVE DATE, OF THE FOLLOWING CONDITIONS
PRECEDENT:


 

(A)     CREDIT AGREEMENT; GUARANTEE AND COLLATERAL AGREEMENT.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) THIS AGREEMENT EXECUTED AND
DELIVERED BY EACH AGENT, EACH LENDER, HOLDINGS AND THE BORROWER AND (II) THE
GUARANTEE AND COLLATERAL AGREEMENT, EXECUTED AND DELIVERED BY THE BORROWER,
HOLDINGS AND EACH OTHER GUARANTOR.

 

(B)     ORGANIZATION, EXISTENCE, GOOD STANDING, AUTHORITY, ETC.  THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH DOCUMENTS AND CERTIFICATES AS THE
ADMINISTRATIVE AGENT OR ITS COUNSEL MAY REASONABLY REQUEST RELATING TO THE
ORGANIZATION, EXISTENCE AND GOOD

 

74

--------------------------------------------------------------------------------


 

STANDING OF EACH LOAN PARTY, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY OTHER
LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE
TRANSACTIONS, ALL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND ITS COUNSEL.

 

(C)     APPROVALS.  ALL GOVERNMENTAL AND THIRD-PARTY APPROVALS (INCLUDING
LANDLORDS’ AND OTHER CONSENTS) NECESSARY OR ADVISABLE IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL HAVE BEEN OBTAINED AND BE IN FULL FORCE
AND EFFECT, AND ALL APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY
ACTION BEING TAKEN OR THREATENED BY ANY COMPETENT AUTHORITY THAT WOULD RESTRAIN,
PREVENT OR OTHERWISE IMPOSE MATERIAL ADVERSE CONDITIONS ON THE FINANCING
CONTEMPLATED HEREBY.

 

(D)     FEES.  THE LENDERS AND THE AGENTS SHALL HAVE RECEIVED ALL FEES REQUIRED
TO BE PAID IN RESPECT OF THIS AGREEMENT, AND ALL EXPENSES FOR WHICH INVOICES
HAVE BEEN PRESENTED (INCLUDING THE REASONABLE FEES AND EXPENSES OF LEGAL
COUNSEL) THAT ARE REQUIRED TO BE PAID OR REIMBURSED PURSUANT TO THIS AGREEMENT,
ON OR BEFORE THE EFFECTIVE DATE.  ALL SUCH AMOUNTS WILL BE PAID WITH PROCEEDS OF
LOANS MADE ON THE EFFECTIVE DATE AND WILL BE REFLECTED IN THE FUNDING
INSTRUCTIONS GIVEN BY THE BORROWER TO THE ADMINISTRATIVE AGENT ON OR BEFORE THE
EFFECTIVE DATE.

 

(E)     CLOSING CERTIFICATES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
(I) A CERTIFICATE OF EACH LOAN PARTY, DATED THE EFFECTIVE DATE, SUBSTANTIALLY IN
THE FORM OF EXHIBIT C-2, WITH APPROPRIATE INSERTIONS AND ATTACHMENTS AND (II) A
CERTIFICATE OF THE BORROWER, DATED THE EFFECTIVE DATE, CERTIFYING TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 6.2 SUBSTANTIALLY
IN THE FORM OF EXHIBIT C-1.

 

(F)      LEGAL OPINIONS.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED THE
FOLLOWING EXECUTED LEGAL OPINIONS:

 

(I)            THE LEGAL OPINION OF KRAMER LEVIN NAFTALIS & FRANKEL LLP, COUNSEL
TO THE LOAN PARTIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-1;

 

(II)           THE LEGAL OPINION OF IRA H. RAPHAELSON, GENERAL COUNSEL OF
HOLDINGS AND ITS SUBSIDIARIES, SUBSTANTIALLY IN THE FORM OF EXHIBIT F-2; AND

 

(III)          THE LEGAL OPINION OF LOCAL COUNSEL IN EACH OF CONNECTICUT AND
GEORGIA AND OF SUCH OTHER SPECIAL AND LOCAL COUNSEL AS MAY BE REASONABLY
REQUIRED BY THE ADMINISTRATIVE AGENT, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

 

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

 

(G)     PERFECTION CERTIFICATE. THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
COMPLETED PERFECTION CERTIFICATE DATED THE EFFECTIVE DATE AND SIGNED BY AN
EXECUTIVE OFFICER OR RESPONSIBLE OFFICER OF HOLDINGS AND THE BORROWER, TOGETHER
WITH ALL ATTACHMENTS CONTEMPLATED THEREBY, INCLUDING THE RESULTS OF A SEARCH OF
THE UNIFORM COMMERCIAL CODE (OR EQUIVALENT) FILINGS MADE WITH RESPECT TO THE
LOAN PARTIES IN THE

 

75

--------------------------------------------------------------------------------


 

JURISDICTIONS CONTEMPLATED BY THE PERFECTION CERTIFICATE AND COPIES OF THE
FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) DISCLOSED BY SUCH SEARCH AND
EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE LIENS
INDICATED BY SUCH FINANCING STATEMENTS (OR SIMILAR DOCUMENTS) ARE PERMITTED BY
SECTION 8.3 OR HAVE BEEN RELEASED.

 

(H)     PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES.  THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED (I) THE CERTIFICATES REPRESENTING THE SHARES OF CAPITAL
STOCK PLEDGED PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT, TOGETHER WITH
AN UNDATED STOCK POWER FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY
AUTHORIZED OFFICER OF THE PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY)
PLEDGED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE GUARANTEE AND COLLATERAL
AGREEMENT ENDORSED (WITHOUT RECOURSE) IN BLANK (OR ACCOMPANIED BY AN EXECUTED
TRANSFER FORM IN BLANK) BY THE PLEDGOR THEREOF OR SUCH OTHER ACTION IS TAKEN
WITH RESPECT TO PLEDGED STOCK OF FOREIGN SUBSIDIARIES AS SPECIFIED IN THE
GUARANTEE AND COLLATERAL AGREEMENT.

 

(I)      FILINGS, REGISTRATIONS AND RECORDINGS.  THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED EACH DOCUMENT (INCLUDING ANY UNIFORM COMMERCIAL CODE FINANCING
STATEMENT) REQUIRED BY THE SECURITY DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 8.3), AND EACH SUCH DOCUMENT SHALL BE IN PROPER
FORM FOR FILING, REGISTRATION OR RECORDATION.

 

(J)      MORTGAGES, ETC.  (I)  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A
MORTGAGE WITH RESPECT TO EACH MORTGAGED PROPERTY, EXECUTED AND DELIVERED BY A
DULY AUTHORIZED OFFICER OF EACH PARTY THERETO.

 

(II)           THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A TITLE POLICY WITH
RESPECT TO EACH MORTGAGED PROPERTY AND THE MORTGAGE WITH RESPECT THERETO.  EACH
SUCH TITLE POLICY SHALL (A) ENSURE THAT THE MORTGAGE INSURED THEREBY IS A VALID
FIRST LIEN ON THE RELEVANT MORTGAGED PROPERTY ENCUMBERED THEREBY FREE AND CLEAR
OF ALL DEFECTS AND ENCUMBRANCES, EXCEPT THOSE PERMITTED BY SECTION 8.3 AND AS
DISCLOSED THEREIN, (B) NAME THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE
LENDERS (AS DEFINED IN THE GUARANTEE AND COLLATERAL AGREEMENT) AS THE INSURED
THEREUNDER AND (C) BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED EVIDENCE
REASONABLY SATISFACTORY TO IT THAT ALL PREMIUMS IN RESPECT OF EACH SUCH TITLE
POLICY, AND ALL CHARGES FOR MORTGAGE RECORDING TAX AND ALL RELATED EXPENSES, IF
ANY, HAVE BEEN PAID.  THE ADMINISTRATIVE AGENT SHALL HAVE ALSO RECEIVED A COPY
OF ALL RECORDED DOCUMENTS REFERRED TO, OR LISTED AS EXCEPTIONS TO TITLE IN, EACH
TITLE POLICY REFERRED TO IN THIS SUBSECTION AND A COPY OF ALL OTHER DOCUMENTS
AFFECTING EACH MORTGAGED PROPERTY ENCUMBERED BY A MORTGAGE AS SHALL HAVE BEEN
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT; NOTWITHSTANDING THE FOREGOING,
WITHIN 60 DAYS AFTER THE EFFECTIVE DATE (SUBJECT TO EXTENSION IN THE DISCRETION
OF THE ADMINISTRATIVE AGENT) THE BORROWER WILL DELIVER TO THE ADMINISTRATIVE
AGENT (I) A SURVEY WITH RESPECT TO THE PROPERTY LOCATED AT 54 COLLEGE AVENUE, 13
MAPLE STREET, 15 MAPLE STREET (FORMERLY 19 MAPLE STREET) AND 5 ASH STREET,
WATERVILLE, MAINE (KENNEBEC COUNTY); (II) AN UPDATED TITLE POLICY WITH

 

76

--------------------------------------------------------------------------------


 

RESPECT TO THE PROPERTY LOCATED AT 54 COLLEGE AVENUE, 13 MAPLE STREET, 15 MAPLE
STREET (FORMERLY 19 MAPLE STREET) AND 5 ASH STREET, WATERVILLE, MAINE (KENNEBEC
COUNTY), TOGETHER WITH THE DELETION OF THE STANDARD SURVEY EXCEPTION FROM
SCHEDULE B OF SAID TITLE POLICY AND THE INCLUSION OF ALL SURVEY RELATED
ENDORSEMENTS INCLUDING ADDRESS, ASSESSMENTS, CONTIGUITY, LAND SAME AS SURVEY,
PUBLIC STREET ACCESS, RESTRICTIONS, ENCROACHMENTS AND MINERALS, TAX LOT AND ANY
OTHER ENDORSEMENTS REASONABLY REQUESTED BY ADMINISTRATIVE AGENT; AND (III) A
ZONING REPORT WITH RESPECT TO THE PROPERTY LOCATED AT 1500 BLUEGRASS LAKES
PARKWAY, ALPHARETTA, GEORGIA (FORSYTH COUNTY).

 

(K)     INSURANCE.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED INSURANCE
CERTIFICATES SATISFYING THE REQUIREMENTS OF SECTION 5.24 AND THE GUARANTEE AND
COLLATERAL AGREEMENT.

 

(L)      PATRIOT ACT.  EACH LENDER SHALL HAVE RECEIVED ALL DOCUMENTATION AND
OTHER INFORMATION REQUIRED BY BANK REGULATORY AUTHORITIES UNDER APPLICABLE
“KNOW-YOUR-CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING,
WITHOUT LIMITATION, THE UNITED STATES PATRIOT ACT, TO THE EXTENT REASONABLY
REQUESTED THROUGH THE ADMINISTRATIVE AGENT WITHIN A REASONABLE PERIOD OF TIME
PRIOR TO THE EFFECTIVE DATE.

 

(M)    REPAYMENT OF EXISTING CREDIT AGREEMENT.  CONCURRENTLY WITH THE INITIAL
FUNDING OF THE LOANS ON THE EFFECTIVE DATE, HOLDINGS SHALL EFFECTUATE THE
EXISTING CREDIT AGREEMENT REPAYMENT.

 


6.2.          CONDITIONS TO EACH EXTENSION OF CREDIT.  THE AGREEMENT OF EACH
LENDER TO MAKE ANY EXTENSION OF CREDIT REQUESTED TO BE MADE BY IT ON ANY DATE
(INCLUDING ITS INITIAL EXTENSION OF CREDIT), AND OF THE ISSUING BANK TO ISSUE,
INCREASE, RENEW OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION
OF THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)   REPRESENTATIONS AND WARRANTIES.  EACH OF THE REPRESENTATIONS AND
WARRANTIES MADE BY ANY LOAN PARTY IN OR PURSUANT TO THE LOAN DOCUMENTS SHALL BE
TRUE AND CORRECT ON AND AS OF SUCH DATE AS IF MADE ON AND AS OF SUCH DATE.


 


(B)   NO DEFAULT.  NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON SUCH DATE OR AFTER GIVING EFFECT TO THE EXTENSIONS OF CREDIT
REQUESTED TO BE MADE ON SUCH DATE.


 

Each borrowing by and each issuance, increase, renewal or extension of a Letter
of Credit for the account of the Borrower hereunder shall constitute a
representation and warranty by the Borrower as of the date of such borrowing,
issuance, renewal, extension or increase that the conditions contained in this
Section 6.2 have been satisfied.

 


SECTION 7.   AFFIRMATIVE COVENANTS


 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or Agent hereunder, Holdings and the Borrower
shall and shall cause each of their Subsidiaries to:

 

77

--------------------------------------------------------------------------------


 


7.1.          FINANCIAL STATEMENTS.  FURNISH TO THE ADMINISTRATIVE AGENT FOR
DISTRIBUTION TO EACH LENDER:


 

(A)     AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 90 DAYS AFTER THE END OF
EACH FISCAL YEAR OF HOLDINGS, A COPY OF THE AUDITED CONSOLIDATED BALANCE SHEET
OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH YEAR AND THE
RELATED AUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS YEAR, REPORTED ON WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION, OR QUALIFICATION ARISING OUT OF THE SCOPE OF THE AUDIT, BY DELOITTE &
TOUCHE LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF NATIONALLY
RECOGNIZED STANDING; AND

 

(B)     AS SOON AS AVAILABLE, BUT IN ANY EVENT NOT LATER THAN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE QUARTERLY PERIODS OF EACH FISCAL YEAR OF
HOLDINGS, THE UNAUDITED CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES AS AT THE END OF SUCH QUARTER AND THE RELATED
UNAUDITED CONSOLIDATED STATEMENTS OF INCOME AND OF CASH FLOWS FOR SUCH QUARTER
AND THE PORTION OF THE FISCAL YEAR THROUGH THE END OF SUCH QUARTER, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS YEAR,
CERTIFIED BY A RESPONSIBLE OFFICER OF HOLDINGS AS BEING FAIRLY STATED IN ALL
MATERIAL RESPECTS (SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS).

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with
GAAP.  Any financial statements required to be delivered pursuant to this
Section 7.1 and any financial statements or reports required to be delivered
pursuant to clause (f) of Section 7.2 shall be deemed to have been furnished to
the Administrative Agent on the date that (i) such financial statements or
report (as applicable) is posted on the Securities and Exchange Commission’s
website at www.sec.gov or the website for Holdings and (ii) the Administrative
Agent has been provided written notice of such posting.

 


7.2.          CERTIFICATES; OTHER INFORMATION.  FURNISH TO THE ADMINISTRATIVE
AGENT FOR DISTRIBUTION TO EACH LENDER (OR, IN THE CASE OF CLAUSE (H), TO THE
RELEVANT LENDER):


 

(A)     CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS REFERRED TO
IN SECTION 7.1(A), A CERTIFICATE OF THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
REPORTING ON SUCH FINANCIAL STATEMENTS STATING THAT IN MAKING THE EXAMINATION
NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT OR EVENT OF DEFAULT,
EXCEPT AS SPECIFIED IN SUCH CERTIFICATE;

 

(B)     CONCURRENTLY WITH THE DELIVERY OF ANY FINANCIAL STATEMENTS PURSUANT TO
SECTION 7.1, (I) A CERTIFICATE OF A RESPONSIBLE OFFICER OF HOLDINGS STATING
THAT, TO THE BEST OF EACH SUCH RESPONSIBLE OFFICER’S KNOWLEDGE, EACH LOAN PARTY
DURING SUCH PERIOD HAS OBSERVED OR PERFORMED ALL OF ITS COVENANTS AND OTHER
AGREEMENTS, AND SATISFIED EVERY CONDITION, CONTAINED IN THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY TO BE OBSERVED, PERFORMED OR
SATISFIED BY IT, AND THAT SUCH RESPONSIBLE OFFICER HAS OBTAINED NO KNOWLEDGE OF
ANY DEFAULT OR EVENT OF DEFAULT EXCEPT AS SPECIFIED IN SUCH CERTIFICATE AND
(II) A COMPLIANCE CERTIFICATE CONTAINING ALL INFORMATION AND CALCULATIONS
NECESSARY FOR DETERMINING, ON A CONSOLIDATED BASIS, COMPLIANCE BY ALL GROUP
MEMBERS

 

78

--------------------------------------------------------------------------------


 

WITH THE PROVISIONS OF THIS AGREEMENT REFERRED TO THEREIN AS OF THE LAST DAY OF
THE FISCAL QUARTER OR FISCAL YEAR OF HOLDINGS, AS THE CASE MAY BE, AND, IF
APPLICABLE, FOR DETERMINING THE APPLICABLE MARGINS;

 

(C)     AS SOON AS AVAILABLE, AND IN ANY EVENT NO LATER THAN 45 DAYS AFTER THE
END OF EACH FISCAL YEAR OF HOLDINGS, A DETAILED CONSOLIDATED BUDGET FOR THE
FOLLOWING FISCAL YEAR (INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF THE FOLLOWING FISCAL YEAR, THE
RELATED CONSOLIDATED STATEMENTS OF PROJECTED CASH FLOW, PROJECTED CHANGES IN
FINANCIAL POSITION AND PROJECTED INCOME AND A DESCRIPTION OF THE UNDERLYING
ASSUMPTIONS APPLICABLE THERETO) (COLLECTIVELY, THE “PROJECTIONS”), WHICH
PROJECTIONS SHALL IN EACH CASE BE ACCOMPANIED BY A CERTIFICATE OF A RESPONSIBLE
OFFICER OF HOLDINGS STATING THAT SUCH PROJECTIONS ARE BASED ON REASONABLE
ESTIMATES, INFORMATION AND ASSUMPTIONS AND THAT SUCH RESPONSIBLE OFFICER HAS NO
REASON TO BELIEVE THAT SUCH PROJECTIONS ARE INCORRECT IN ANY MATERIAL RESPECT IN
LIGHT OF THE CIRCUMSTANCES UNDER WHICH SUCH ESTIMATES AND ASSUMPTIONS WERE MADE;

 

(D)     IF AT ANY TIME HOLDINGS IS NOT REQUIRED TO FILE PERIODIC REPORTS WITH
THE SEC PURSUANT TO SECTION 13 OR 15(D) OF THE EXCHANGE ACT, WITHIN 90 DAYS
AFTER THE END OF EACH FISCAL YEAR OF HOLDINGS AND WITHIN 45 DAYS AFTER THE END
OF EACH OTHER FISCAL QUARTER OF HOLDINGS, A NARRATIVE DISCUSSION AND ANALYSIS OF
THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF HOLDINGS AND ITS
SUBSIDIARIES FOR SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF
THE THEN CURRENT FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, AS COMPARED TO
THE COMPARABLE PERIODS OF THE PREVIOUS YEAR;

 

(E)     NO LATER THAN TEN BUSINESS DAYS PRIOR TO THE EFFECTIVENESS THEREOF,
COPIES OF SUBSTANTIALLY FINAL DRAFTS OF ANY PROPOSED AMENDMENT, SUPPLEMENT,
WAIVER OR OTHER MODIFICATION WITH RESPECT TO ANY SENIOR SUBORDINATED SECURITIES
INDENTURE;

 

(F)      WITHIN FIVE DAYS AFTER THE SAME ARE SENT, COPIES OF ALL FINANCIAL
STATEMENTS AND REPORTS THAT HOLDINGS SENDS TO THE HOLDERS OF ANY CLASS OF ITS
DEBT SECURITIES OR PUBLIC EQUITY SECURITIES AND, WITHIN FIVE DAYS AFTER THE SAME
ARE FILED, COPIES OF ALL FINANCIAL STATEMENTS AND REPORTS HOLDINGS MAY MAKE TO,
OR FILE WITH, THE SEC (IT BEING UNDERSTOOD THAT SUCH FINANCIAL STATEMENTS OR
REPORTS MAY BE FURNISHED AS CONTEMPLATED BY THE LAST SENTENCE OF SECTION 7.1);

 

(G)     IF ANY SUBSIDIARY ORGANIZED UNDER THE LAWS OF ANY JURISDICTION WITHIN
THE UNITED STATES BECOMES DIRECTLY OWNED BY A FOREIGN SUBSIDIARY, PROMPT NOTICE
THEREOF, INCLUDING WHETHER SUCH SUBSIDIARY IS TO BE TREATED AS A FOREIGN
SUBSIDIARY IN ACCORDANCE WITH THE PROVISO TO THE DEFINITION OF THE TERM
“DOMESTIC SUBSIDIARY”; AND

 

(H)     PROMPTLY, SUCH ADDITIONAL FINANCIAL AND OTHER INFORMATION AS ANY LENDER
THROUGH THE ADMINISTRATIVE AGENT MAY FROM TIME TO TIME REASONABLY REQUEST.

 


7.3.          PAYMENT OF OBLIGATIONS.  PAY, DISCHARGE OR OTHERWISE SATISFY AT OR
BEFORE MATURITY OR BEFORE THEY BECOME DELINQUENT, AS THE CASE MAY BE, ALL ITS
MATERIAL OBLIGATIONS OF WHATEVER NATURE (INCLUDING, FOR THE AVOIDANCE OF DOUBT,
ANY TAX OBLIGATIONS), EXCEPT WHERE THE AMOUNT OR VALIDITY THEREOF IS CURRENTLY
BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS

 

79

--------------------------------------------------------------------------------


 


AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN PROVIDED ON
THE BOOKS OF THE RELEVANT GROUP MEMBER.


 


7.4.          MAINTENANCE OF EXISTENCE; COMPLIANCE.  (A)  (I)  PRESERVE, RENEW
AND KEEP IN FULL FORCE AND EFFECT ITS CORPORATE EXISTENCE AND (II) TAKE ALL
REASONABLE ACTION TO MAINTAIN ALL RIGHTS, PRIVILEGES AND FRANCHISES NECESSARY OR
DESIRABLE IN THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT, IN EACH CASE, AS
OTHERWISE PERMITTED BY SECTION 8.4 AND EXCEPT, IN THE CASE OF CLAUSE (II) ABOVE,
TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND (B) COMPLY WITH ALL CONTRACTUAL OBLIGATIONS AND
REQUIREMENTS OF LAW EXCEPT TO THE EXTENT THAT FAILURE TO COMPLY THEREWITH COULD
NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


7.5.          MAINTENANCE OF PROPERTY; INSURANCE.  (A)   KEEP ALL PROPERTY
MATERIAL TO THE CONDUCT OF ITS BUSINESS IN GOOD WORKING ORDER AND CONDITION,
ORDINARY WEAR AND TEAR EXCEPTED AND (B) MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES INSURANCE ON ALL ITS PROPERTY IN AT LEAST SUCH
AMOUNTS AND AGAINST AT LEAST SUCH RISKS (BUT INCLUDING IN ANY EVENT PUBLIC
LIABILITY, PRODUCT LIABILITY AND BUSINESS INTERRUPTION) AS ARE USUALLY INSURED
AGAINST IN THE SAME GENERAL AREA BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR
BUSINESS.


 


7.6.          INSPECTION OF PROPERTY; BOOKS AND RECORDS; DISCUSSIONS.  (A)  
KEEP PROPER BOOKS OF RECORDS AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES
IN CONFORMITY WITH GAAP AND ALL MATERIAL REQUIREMENTS OF LAW SHALL BE MADE OF
ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS AND ACTIVITIES AND
(B) PERMIT REPRESENTATIVES OF ANY LENDER TO VISIT AND INSPECT ANY OF ITS
PROPERTIES AND EXAMINE AND MAKE ABSTRACTS FROM ANY OF ITS BOOKS AND RECORDS AT
ANY REASONABLE TIME DURING REGULAR BUSINESS HOURS UPON REASONABLE NOTICE AND AS
OFTEN AS MAY REASONABLY BE DESIRED AND TO DISCUSS THE BUSINESS, OPERATIONS,
PROPERTIES AND FINANCIAL AND OTHER CONDITION OF THE GROUP MEMBERS WITH
RESPONSIBLE OFFICERS OF THE GROUP MEMBERS AND WITH THEIR INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS; PROVIDED THAT, SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING, SUCH VISITS, INSPECTIONS AND EXAMINATIONS BY ANY
SUCH LENDER SHALL BE COORDINATED THROUGH THE ADMINISTRATIVE AGENT AND SHALL NOT
EXCEED TWO VISITS EACH YEAR.


 


7.7.          NOTICES.  PROMPTLY GIVE NOTICE TO THE ADMINISTRATIVE AGENT AND
EACH LENDER OF:


 

(A)     THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT;

 

(B)     ANY (I) DEFAULT OR EVENT OF DEFAULT UNDER ANY CONTRACTUAL OBLIGATION OF
ANY GROUP MEMBER OF WHICH ANY GROUP MEMBER HAS KNOWLEDGE OR NOTICE OR
(II) LITIGATION, REQUEST FOR INFORMATION, INVESTIGATION OR PROCEEDING THAT MAY
EXIST AT ANY TIME BETWEEN ANY GROUP MEMBER AND ANY GOVERNMENTAL AUTHORITY OF
WHICH ANY GROUP MEMBER HAS KNOWLEDGE OR NOTICE, WHICH IN EITHER CASE, IF NOT
CURED OR IF ADVERSELY DETERMINED, AS THE CASE MAY BE, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

 

(C)     ANY LITIGATION OR PROCEEDING AFFECTING ANY GROUP MEMBER OF WHICH ANY
GROUP MEMBER HAS KNOWLEDGE OR NOTICE (I) IN WHICH THE AMOUNT INVOLVED IS
$20,000,000 OR MORE AND NOT COVERED BY INSURANCE, (II) IN WHICH INJUNCTIVE OR
SIMILAR RELIEF IS SOUGHT,

 

80

--------------------------------------------------------------------------------


 

WHICH, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT OR (III) WHICH RELATES TO ANY LOAN DOCUMENT;

 

(D)              THE FOLLOWING EVENTS, AS SOON AS POSSIBLE AND IN ANY EVENT
WITHIN 30 DAYS AFTER HOLDINGS OR THE BORROWER KNOWS THEREOF:  (I) THE OCCURRENCE
OF ANY REPORTABLE EVENT WITH RESPECT TO ANY SINGLE EMPLOYER PLAN OR A
MULTIEMPLOYER PLAN, A FAILURE TO MAKE ANY REQUIRED CONTRIBUTION TO A PLAN, THE
CREATION OF ANY LIEN IN FAVOR OF THE PBGC OR A PLAN OR ANY WITHDRAWAL FROM, OR
THE TERMINATION, REORGANIZATION OR INSOLVENCY OF, ANY MULTIEMPLOYER PLAN, IN
EACH CASE, IF HOLDINGS OR THE BORROWER WOULD REASONABLY BE EXPECTED TO INCUR ANY
MATERIAL LIABILITIES AS A RESULT OF SUCH EVENT OR (II) THE INSTITUTION OF
PROCEEDINGS OR THE TAKING OF ANY OTHER ACTION BY THE PBGC OR HOLDINGS OR THE
BORROWER OR ANY COMMONLY CONTROLLED ENTITY OR ANY MULTIEMPLOYER PLAN WITH
RESPECT TO THE WITHDRAWAL FROM, OR THE TERMINATION, REORGANIZATION OR INSOLVENCY
OF, ANY PLAN IF HOLDINGS OR THE BORROWER COULD REASONABLY BE EXPECTED TO INCUR
ANY MATERIAL LIABILITIES AS A RESULT OF ANY SUCH EVENT; AND

 

(E)               ANY DEVELOPMENT OR EVENT THAT HAS HAD OR COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Holdings or the relevant Subsidiary proposes to
take with respect thereto.

 


7.8.                            ENVIRONMENTAL LAWS.  (A)   COMPLY IN ALL
MATERIAL RESPECTS WITH, AND USE REASONABLE EFFORTS TO ENSURE COMPLIANCE IN ALL
MATERIAL RESPECTS BY ALL TENANTS AND SUBTENANTS, IF ANY, WITH, ALL APPLICABLE
ENVIRONMENTAL LAWS, AND TO OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND
MAINTAIN, AND USE REASONABLE EFFORTS TO ENSURE THAT ALL TENANTS AND SUBTENANTS
OBTAIN AND COMPLY IN ALL MATERIAL RESPECTS WITH AND MAINTAIN, ANY AND ALL
LICENSES, APPROVALS, NOTIFICATIONS, REGISTRATIONS OR PERMITS REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS.


 


(B)   CONDUCT AND COMPLETE ALL INVESTIGATIONS, STUDIES, SAMPLING AND TESTING,
AND ALL RESPONSE, MONITORING, REMEDIAL, REMOVAL AND OTHER ACTIONS REQUIRED UNDER
APPLICABLE ENVIRONMENTAL LAWS AND PROMPTLY COMPLY IN ALL RESPECTS WITH ALL
ORDERS AND DIRECTIVES OF ALL GOVERNMENTAL AUTHORITIES REGARDING ENVIRONMENTAL
LAWS; PROVIDED, HOWEVER, THAT HOLDINGS AND THE BORROWER SHALL NOT BE DEEMED IN
VIOLATION OF THIS CLAUSE (B) IF IT PROMPTLY CHALLENGES ANY SUCH ORDER OR
DIRECTIVE OF ANY GOVERNMENTAL AUTHORITIES IN A MANNER CONSISTENT WITH
ENVIRONMENTAL LAWS AND PURSUES SUCH CHALLENGE OR CHALLENGES DILIGENTLY AND THE
PENDENCY OF SUCH CHALLENGES, IN THE AGGREGATE, COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.


 


(C)   GENERATE, USE, TREAT, STORE, RELEASE, DISPOSE OF, AND OTHERWISE MANAGE
MATERIALS OF ENVIRONMENTAL CONCERN IN A MANNER THAT WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR TO MATERIALLY AFFECT ANY REAL
PROPERTY OWNED, LEASED OR OPERATED BY, ANY GROUP MEMBER; AND TAKE REASONABLE
EFFORTS TO PREVENT ANY OTHER PERSON FROM GENERATING, USING, TREATING, STORING,
RELEASING, DISPOSING OF, OR OTHERWISE MANAGING HAZARDOUS MATERIALS IN A MANNER
THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL LIABILITY TO, OR
MATERIALLY AFFECT

 

81

--------------------------------------------------------------------------------



 


ANY REAL PROPERTY OWNED OR OPERATED BY, ANY GROUP MEMBER OR ANY OFFSITE LOCATION
TO WHICH ANY GROUP MEMBER SENT MATERIALS OF ENVIRONMENTAL CONCERN FOR DISPOSAL
OR TREATMENT.


 


7.9.                            ADDITIONAL COLLATERAL, ETC.  (A)   WITH RESPECT
TO ANY PROPERTY ACQUIRED AFTER THE EFFECTIVE DATE BY HOLDINGS, THE BORROWER OR
ANY OTHER GUARANTOR (OTHER THAN (X) ANY PROPERTY DESCRIBED IN PARAGRAPH (B),
(C), (D) OR (E) BELOW, AND (Y) ANY PROPERTY SUBJECT TO A LIEN EXPRESSLY
PERMITTED BY SECTION 8.3(M) OR 8.3(P) AND (Z) ANY PROPERTY EXPRESSLY EXCLUDED
FROM THE GRANTING CLAUSE IN SECTION 3 OF THE GUARANTEE AND COLLATERAL AGREEMENT)
AS TO WHICH THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, DOES NOT
HAVE A PERFECTED LIEN, PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT SUCH AMENDMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT OR SUCH OTHER
DOCUMENTS AS THE ADMINISTRATIVE AGENT REASONABLY DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A SECURITY
INTEREST IN SUCH PROPERTY AND (II) TAKE ALL ACTIONS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN SUCH PROPERTY, INCLUDING THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS REASONABLY AS
MAY BE REQUIRED BY THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE
REQUESTED BY THE ADMINISTRATIVE AGENT.


 


(B)  WITH RESPECT TO ANY FEE INTEREST IN ANY REAL PROPERTY HAVING A VALUE
(TOGETHER WITH IMPROVEMENTS THEREOF) OF AT LEAST $1,000,000 ACQUIRED AFTER THE
EFFECTIVE DATE BY THE BORROWER, HOLDINGS OR ANY OTHER GUARANTOR (OTHER THAN ANY
SUCH REAL PROPERTY SUBJECT TO A LIEN EXPRESSLY PERMITTED BY SECTION 8.3(M)),
INCLUDING ANY SUCH REAL PROPERTY OWNED BY A NEW SUBSIDIARY AT THE TIME IT
BECOMES SUBJECT TO THE REQUIREMENTS OF SECTION 7.9(C) BELOW, PROMPTLY
(I) EXECUTE AND DELIVER A FIRST PRIORITY MORTGAGE, IN FAVOR OF THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, COVERING SUCH REAL
PROPERTY, (II) IF REQUESTED BY THE ADMINISTRATIVE AGENT, PROVIDE THE LENDERS
WITH (X) TITLE INSURANCE COVERING SUCH REAL PROPERTY IN AN AMOUNT AT LEAST EQUAL
TO THE PURCHASE PRICE OF SUCH REAL PROPERTY (OR SUCH OTHER AMOUNT AS SHALL BE
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT) AS WELL AS A CURRENT ALTA
SURVEY THEREOF, TOGETHER WITH A SURVEYOR’S CERTIFICATE AND (Y) ANY CONSENTS OR
ESTOPPELS REASONABLY DEEMED NECESSARY OR ADVISABLE BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH SUCH MORTGAGE, EACH OF THE FOREGOING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(C)  WITH RESPECT TO ANY NEW SUBSIDIARY (OTHER THAN A FOREIGN SUBSIDIARY OR A
NON-WHOLLY OWNED SUBSIDIARY) CREATED OR ACQUIRED AFTER THE EFFECTIVE DATE
(WHICH, FOR THE PURPOSES OF THIS PARAGRAPH (C), SHALL INCLUDE (A) ANY EXISTING
SUBSIDIARY THAT CEASES TO BE A FOREIGN SUBSIDIARY, (B) ANY NON-WHOLLY OWNED
SUBSIDIARY THAT BECOMES A WHOLLY OWNED SUBSIDIARY AND (C) ANY FOREIGN SUBSIDIARY
OR NON-WHOLLY OWNED SUBSIDIARY THAT PROVIDES A GUARANTEE OF ANY INDEBTEDNESS
(OTHER THAN THE LOANS) OF THE BORROWER, HOLDINGS OR ANY OTHER GUARANTOR THAT IS
A DOMESTIC SUBSIDIARY IF THE AGGREGATE PRINCIPAL AMOUNT OF ALL SUCH INDEBTEDNESS
OF THE BORROWER, HOLDINGS AND OTHER GUARANTORS GUARANTEED BY SUCH SUBSIDIARY
EXCEEDS $5,000,000), PROMPTLY (I) EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT
AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED FIRST

 

82

--------------------------------------------------------------------------------



 


PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY THAT IS
OWNED BY THE BORROWER, HOLDINGS OR ANY OTHER GUARANTOR, (II) DELIVER TO THE
ADMINISTRATIVE AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER
WITH UNDATED STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED
OFFICER OF THE RELEVANT GROUP MEMBER OR TAKE SUCH OTHER ACTION WITH RESPECT TO
PLEDGED STOCK OF FOREIGN SUBSIDIARIES NECESSARY TO PERFECT THE FIRST PRIORITY
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN SUCH PLEDGED STOCK, (III) CAUSE
SUCH NEW SUBSIDIARY (A) TO BECOME A PARTY TO THE GUARANTEE AND COLLATERAL
AGREEMENT, (B) TO TAKE SUCH ACTIONS NECESSARY OR ADVISABLE TO GRANT TO THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE LENDERS A PERFECTED FIRST PRIORITY
SECURITY INTEREST IN THE COLLATERAL DESCRIBED IN THE GUARANTEE AND COLLATERAL
AGREEMENT OWNED BY SUCH NEW SUBSIDIARY, INCLUDING THE FILING OF UNIFORM
COMMERCIAL CODE FINANCING STATEMENTS IN SUCH JURISDICTIONS AS MAY BE REQUIRED BY
THE GUARANTEE AND COLLATERAL AGREEMENT OR BY LAW OR AS MAY BE REQUESTED BY THE
ADMINISTRATIVE AGENT AND (C) TO DELIVER TO THE ADMINISTRATIVE AGENT A
CERTIFICATE OF SUCH SUBSIDIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT C, WITH
APPROPRIATE INSERTIONS AND ATTACHMENTS, AND (IV) IF REQUESTED BY THE
ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(D)  WITH RESPECT TO ANY DOMESTIC SUBSIDIARY THAT DOES NOT BECOME A SUBSIDIARY
GUARANTOR PURSUANT TO SECTION 7.9(C), PROMPTLY (I) EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH SUBSIDIARY THAT IS
OWNED BY THE BORROWER OR ANY GUARANTOR, (II) DELIVER TO THE ADMINISTRATIVE AGENT
THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED STOCK
POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF THE
RELEVANT GROUP MEMBER, AS THE CASE MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE
NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT
THE ADMINISTRATIVE AGENT’S SECURITY INTEREST THEREIN, AND (III) IF REQUESTED BY
THE ADMINISTRATIVE AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL OPINIONS
RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN FORM AND
SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(E)   WITH RESPECT TO ANY FOREIGN SUBSIDIARY, PROMPTLY (I) EXECUTE AND DELIVER
TO THE ADMINISTRATIVE AGENT SUCH AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND
COLLATERAL AGREEMENT AS THE ADMINISTRATIVE AGENT DEEMS NECESSARY OR ADVISABLE TO
GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A PERFECTED
FIRST PRIORITY SECURITY INTEREST IN THE CAPITAL STOCK OF SUCH SUBSIDIARY THAT IS
DIRECTLY OWNED BY THE BORROWER OR ANY GUARANTOR (PROVIDED THAT IN NO EVENT SHALL
MORE THAN 65% OF THE TOTAL OUTSTANDING VOTING CAPITAL STOCK OF ANY SUCH
SUBSIDIARY BE REQUIRED TO BE SO PLEDGED), (II) DELIVER TO THE ADMINISTRATIVE
AGENT THE CERTIFICATES REPRESENTING SUCH CAPITAL STOCK, TOGETHER WITH UNDATED
STOCK POWERS, IN BLANK, EXECUTED AND DELIVERED BY A DULY AUTHORIZED OFFICER OF
THE BORROWER OR RELEVANT GUARANTOR, OR TAKE SUCH OTHER ACTION WITH RESPECT TO
PLEDGED STOCK OF FOREIGN SUBSIDIARIES NECESSARY TO PERFECT THE FIRST PRIORITY
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT IN SUCH PLEDGED STOCK, AS THE CASE
MAY BE, AND TAKE SUCH OTHER ACTION AS MAY BE NECESSARY OR, IN THE REASONABLE
OPINION OF THE ADMINISTRATIVE AGENT, DESIRABLE TO PERFECT THE ADMINISTRATIVE
AGENT’S SECURITY INTEREST THEREIN, AND (III) IF REQUESTED BY THE ADMINISTRATIVE
AGENT, DELIVER TO THE ADMINISTRATIVE AGENT LEGAL

 

83

--------------------------------------------------------------------------------



 


OPINIONS RELATING TO THE MATTERS DESCRIBED ABOVE, WHICH OPINIONS SHALL BE IN
FORM AND SUBSTANCE, AND FROM COUNSEL, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT.


 


(F)   WITH RESPECT TO ANY INTELLECTUAL PROPERTY, ACQUIRED BY THE BORROWER OR ANY
GUARANTOR THAT IS NOT IDENTIFIED ON THE PERFECTION CERTIFICATE DELIVERED ON THE
EFFECTIVE DATE, PROMPTLY (I) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH
INTELLECTUAL PROPERTY, (II) EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT SUCH
AMENDMENTS OR SUPPLEMENTS TO THE GUARANTEE AND COLLATERAL AGREEMENT OR SUCH
OTHER DOCUMENTS AS SHALL BE NECESSARY OR AS THE ADMINISTRATIVE AGENT REASONABLY
REQUESTS TO GRANT TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, A
SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND (III) TAKE ALL ACTIONS
NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO PERFECT A FIRST
PRIORITY SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY.


 


7.10.                     FURTHER ASSURANCES.  FROM TIME TO TIME EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, SUCH ADDITIONAL INSTRUMENTS,
CERTIFICATES OR DOCUMENTS, AND TAKE ALL SUCH ACTIONS, AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST FOR THE PURPOSES OF IMPLEMENTING OR EFFECTUATING
THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR OF MORE FULLY
PERFECTING OR RENEWING THE RIGHTS OF THE ADMINISTRATIVE AGENT AND THE LENDERS
WITH RESPECT TO THE COLLATERAL (OR WITH RESPECT TO ANY ADDITIONS THERETO OR
REPLACEMENTS OR PROCEEDS THEREOF OR WITH RESPECT TO ANY OTHER PROPERTY OR ASSETS
HEREAFTER ACQUIRED BY THE BORROWER OR ANY GUARANTOR WHICH MAY BE DEEMED TO BE
PART OF THE COLLATERAL) PURSUANT HERETO OR THERETO.  UPON THE EXERCISE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ANY POWER, RIGHT, PRIVILEGE OR REMEDY
PURSUANT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS WHICH REQUIRES ANY
CONSENT, APPROVAL, RECORDING, QUALIFICATION OR AUTHORIZATION OF ANY GOVERNMENTAL
AUTHORITY, HOLDINGS AND THE BORROWER WILL EXECUTE AND DELIVER, OR WILL CAUSE THE
EXECUTION AND DELIVERY OF, ALL APPLICATIONS, CERTIFICATIONS, INSTRUMENTS AND
OTHER DOCUMENTS AND PAPERS THAT THE ADMINISTRATIVE AGENT OR SUCH LENDERS MAY BE
REQUIRED TO OBTAIN FROM ANY GROUP MEMBER FOR SUCH GOVERNMENTAL CONSENT,
APPROVAL, RECORDING, QUALIFICATION OR AUTHORIZATION.


 


7.11.                     USE OF PROCEEDS.  USE THE PROCEEDS OF THE TERM LOANS
TO EFFECTUATE THE EXISTING CREDIT AGREEMENT REPAYMENT, TO PAY FEES AND EXPENSES
RELATED TO THE TRANSACTIONS AND FOR GENERAL CORPORATE PURPOSES, INCLUDING
REPURCHASES OF THE CAPITAL STOCK OF HOLDINGS PERMITTED PURSUANT TO
SECTION 8.6(B).  USE THE PROCEEDS OF THE REVOLVING FACILITIES TO EFFECTUATE THE
EXISTING CREDIT AGREEMENT REPAYMENT AND FOR GENERAL CORPORATE PURPOSES,
INCLUDING PERMITTED ACQUISITIONS.  USE THE LETTERS OF CREDIT TO SUPPORT
OBLIGATIONS INCURRED BY HOLDINGS AND ITS SUBSIDIARIES FOR GENERAL CORPORATE
PURPOSES.


 


7.12.                     [INTENTIONALLY OMITTED.]


 


7.13.                     [INTENTIONALLY OMITTED.]


 


7.14.                     LEASE AMENDMENT.  HOLDINGS AND THE BORROWER WILL USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER TO THE ADMINISTRATIVE AGENT, WITHIN
90 DAYS AFTER THE EFFECTIVE DATE, AN AMENDMENT TO THE LEASE AGREEMENT DATED AS
OF AUGUST 1, 2004 (AS AMENDED) BY AND BETWEEN THE DEVELOPMENT AUTHORITY OF
FORSYTH COUNTY AND SCIENTIFIC GAMES INTERNATIONAL, INC., PROVIDING THE
ADMINISTRATIVE AGENT WITH THE LENDER PROTECTIONS SET FORTH IN SECTION 10.3 OF
SUCH LEASE AGREEMENT.

 

84

--------------------------------------------------------------------------------



 


SECTION 8.  NEGATIVE COVENANTS


 

Each of Holdings and the Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or Agent hereunder, each of Holdings and the
Borrower shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly:

 


8.1.                            FINANCIAL CONDITION COVENANTS.


 


(A)  CONSOLIDATED LEVERAGE RATIO.  PERMIT THE CONSOLIDATED LEVERAGE RATIO AS AT
THE LAST DAY OF ANY FISCAL QUARTER OF HOLDINGS TO EXCEED THE RATIO SET FORTH
BELOW WITH RESPECT TO SUCH FISCAL QUARTER OR WITH RESPECT TO THE PERIOD DURING
WHICH SUCH FISCAL QUARTER ENDS:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

June 30, 2008 through September 30, 2009

 

4.25 to 1.00

 

 

 

December 31, 2009 through March 31, 2012

 

5.75 to 1.00

 

 

 

June 30, 2012

 

5.50 to 1.00

 

 

 

September 30, 2012 and thereafter

 

5.25 to 1.00


 


(B)  [INTENTIONALLY OMITTED.]


 


(C)  CONSOLIDATED SENIOR DEBT RATIO.  PERMIT THE CONSOLIDATED SENIOR DEBT RATIO
AS AT THE LAST DAY OF ANY FISCAL QUARTER OF HOLDINGS TO EXCEED THE RATIO SET
FORTH BELOW WITH RESPECT TO SUCH FISCAL QUARTER OR WITH RESPECT TO THE PERIOD
DURING WHICH SUCH FISCAL QUARTER ENDS:

 

Fiscal Quarter Ending

 

Ratio

 

 

 

June 30, 2008 through September 30, 2009

 

2.50 to 1.00

 

 

 

December 31, 2009 through June 30, 2012

 

2.75 to 1.00

 

 

 

September 30, 2012 and thereafter

 

2.50 to 1.00


 


(D)  CONSOLIDATED INTEREST COVERAGE RATIO.  PERMIT THE CONSOLIDATED INTEREST
COVERAGE RATIO FOR ANY PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS OF HOLDINGS TO
BE LESS THAN THE RATIO SET FORTH BELOW WITH RESPECT TO SUCH PERIOD OR WITH
RESPECT TO THE PERIOD DURING WHICH SUCH FOUR CONSECUTIVE FISCAL QUARTERS ENDS:

 

85

--------------------------------------------------------------------------------


 

Four Consecutive Fiscal Quarters Ending

 

Ratio

 

 

 

On or prior to September 30, 2009

 

3.50 to 1.00

 

 

 

December 31, 2009 through June 30, 2010

 

2.50 to 1.00

 

 

 

September 30, 2010 and thereafter

 

2.25 to 1.00


 


NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 8.1, SOLELY FOR
PURPOSES OF DETERMINING WHETHER HOLDINGS OR THE BORROWER MAY INCUR PERMITTED
ADDITIONAL SUBORDINATED DEBT OR PERMITTED ADDITIONAL SENIOR INDEBTEDNESS, THE
REQUIRED CONSOLIDATED LEVERAGE RATIO, CONSOLIDATED SENIOR DEBT RATIO AND
CONSOLIDATED INTEREST COVERAGE RATIO FOR ANY DATE BEFORE DECEMBER 31, 2009 SHALL
BE DEEMED TO BE THE SAME AS THOSE REQUIRED FOR DECEMBER 31, 2009.


 


8.2.                            INDEBTEDNESS.  CREATE, ISSUE, INCUR, ASSUME,
BECOME LIABLE IN RESPECT OF OR SUFFER TO EXIST ANY INDEBTEDNESS, EXCEPT:


 

(A)              INDEBTEDNESS OF ANY LOAN PARTY PURSUANT TO ANY LOAN DOCUMENT;

 

(B)              INDEBTEDNESS (I) OF HOLDINGS TO ANY SUBSIDIARY, (II) OF THE
BORROWER OR ANY SUBSIDIARY GUARANTOR TO HOLDINGS OR ANY OTHER SUBSIDIARY,
(III) OF ANY NON-GUARANTOR SUBSIDIARY TO ANY OTHER NON-GUARANTOR SUBSIDIARY AND
(IV) SUBJECT TO SECTION 8.8(J), OF ANY NON-GUARANTOR SUBSIDIARY TO THE BORROWER
OR ANY GUARANTOR;

 

(C)               GUARANTEE OBLIGATIONS INCURRED IN THE ORDINARY COURSE OF
BUSINESS BY HOLDINGS OR ANY OF ITS SUBSIDIARIES OF OBLIGATIONS OF ANY LOAN PARTY
AND, SUBJECT TO SECTION 8.8(J), OF ANY NON-GUARANTOR SUBSIDIARY, AND GUARANTEE
OBLIGATIONS INCURRED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN RESPECT OF OR
CONSTITUTING ITALIAN CONCESSION OBLIGATIONS DESCRIBED IN CLAUSE (A) OR (B) OF
THE DEFINITION THEREOF;

 

(D)              INDEBTEDNESS OUTSTANDING ON THE EFFECTIVE DATE AND LISTED ON
SCHEDULE 8.2(D) AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF
(WITHOUT INCREASING THE PRINCIPAL AMOUNT THEREOF, SHORTENING THE MATURITY
THEREOF OR DECREASING THE WEIGHTED AVERAGE LIFE THEREOF);

 

(E)               INDEBTEDNESS OF HOLDINGS OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT BY IT OF ANY FIXED OR CAPITAL
ASSETS IN THE ORDINARY COURSE OF BUSINESS, INCLUDING CAPITAL LEASE OBLIGATIONS
AND ANY INDEBTEDNESS ASSUMED IN CONNECTION WITH THE ACQUISITION OF ANY SUCH
ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS PRIOR TO THE ACQUISITION THEREOF,
AND EXTENSIONS, RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT
INCREASE THE OUTSTANDING PRINCIPAL AMOUNT THEREOF OR RESULT IN AN EARLIER
MATURITY DATE OR DECREASED WEIGHTED AVERAGE LIFE THEREOF; PROVIDED THAT (A) SUCH
INDEBTEDNESS IS INCURRED PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR
THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE 8.2(E) SHALL NOT
EXCEED $75,000,000 AT ANY TIME OUTSTANDING;

 

86

--------------------------------------------------------------------------------


 

(F)                (I)        INDEBTEDNESS OF HOLDINGS IN RESPECT OF (X) THE
2004 SENIOR SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED
THE PRINCIPAL AMOUNT THEREOF OUTSTANDING ON THE EFFECTIVE DATE AND (Y) THE
CONVERTIBLE SENIOR SUBORDINATED DEBENTURES IN AN AGGREGATE PRINCIPAL AMOUNT NOT
TO EXCEED THE PRINCIPAL AMOUNT THEREOF OUTSTANDING ON THE EFFECTIVE DATE AND
(II) GUARANTEE OBLIGATIONS OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR IN
RESPECT OF SUCH INDEBTEDNESS; PROVIDED THAT SUCH GUARANTEE OBLIGATIONS ARE
SUBORDINATED TO THE SAME EXTENT AS THE OBLIGATIONS OF HOLDINGS IN RESPECT OF THE
RELATED SENIOR SUBORDINATED SECURITIES;

 

(G)               ADDITIONAL INDEBTEDNESS OF THE BORROWER OR ANY OF THE
GUARANTORS IN AN AGGREGATE PRINCIPAL AMOUNT (FOR THE BORROWER AND ALL
GUARANTORS) NOT TO EXCEED $75,000,000 AT ANY ONE TIME OUTSTANDING;

 

(H)              ADDITIONAL INDEBTEDNESS OF NON-GUARANTOR SUBSIDIARIES IN AN
AGGREGATE PRINCIPAL AMOUNT (FOR ALL SUCH SUBSIDIARIES) NOT TO EXCEED
$250,000,000 AT ANY ONE TIME OUTSTANDING, PROVIDED THAT, ANY SUCH INDEBTEDNESS
THAT IS RECOURSE TO (INCLUDING PURSUANT TO ANY GUARANTEE OBLIGATIONS OF) ANY
LOAN PARTY SHALL BE COUNTED AGAINST THE LIMIT IMPOSED BY THE PROVISO TO CLAUSE
(J) OF SECTION 8.8; PROVIDED FURTHER THAT UNLESS (I) THE CONSOLIDATED LEVERAGE
RATIO AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS
FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 7.1(A) OR
(B), AS APPLICABLE, DETERMINED AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH
INDEBTEDNESS, IS LESS THAN 3.00:1.00 OR (II) NONE OF THE APPLICABLE SENIOR DEBT
IS THEN OUTSTANDING, WITHIN 60 DAYS OF THE INCURRENCE OF ANY SUCH INDEBTEDNESS
IN EXCESS OF $100,000,000, AN AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS
THEREOF (OR, IF THE CONSOLIDATED LEVERAGE RATIO REFERRED TO IN CLAUSE (I) ABOVE,
DETERMINED AFTER GIVING EFFECT TO THE INCURRENCE OF SUCH INDEBTEDNESS AND THE
PREPAYMENT OF AN AMOUNT EQUAL TO LESS THAN 100% OF SUCH NET CASH PROCEEDS WOULD
BE LESS THAN 3.00:1.00, SUCH LESSER AMOUNT) SHALL BE APPLIED (X) TOWARD THE
PREPAYMENT OF GD EARNOUT NOTES OR (Y) RATABLY (BASED ON THE AGGREGATE PRINCIPAL
AMOUNT OF SUCH INDEBTEDNESS THEN OUTSTANDING) TOWARD THE PREPAYMENT OF 2004
SENIOR SUBORDINATED NOTES AND TERM LOANS AS SET FORTH IN SECTION 4.2(D) (OR A
COMBINATION THEREOF) OR, IF ALL TERM LOANS HAVE BEEN REPAID, TOWARD THE
PREPAYMENT OF ANY OTHER OUTSTANDING SENIOR SECURED INDEBTEDNESS (OTHER THAN
REVOLVING LOANS) OF ANY GROUP MEMBER THAT RANKS PARI PASSU IN RIGHT OF PAYMENT
WITH THE LOANS (SUCH INDEBTEDNESS, TOGETHER WITH THE 2004 SENIOR SUBORDINATED
NOTES, GD EARNOUT NOTES AND TERM LOANS, THE “APPLICABLE SENIOR DEBT”);

 

(I)                  INDEBTEDNESS CONSISTING OF INDEMNITIES RELATING TO SURETY
BONDS ISSUED IN THE ORDINARY COURSE OF BUSINESS;

 

(J)                 UNSECURED OBLIGATIONS PURSUANT TO “EARNOUT” PROVISIONS IN
RESPECT OF THE GLOBAL DRAW ACQUISITION, THE RACING VENUE ACQUISITION, THE GAMES
MEDIA ACQUISITION AND PERMITTED ACQUISITIONS;

 

(K)              [RESERVED];

 

(L)                  PERMITTED ADDITIONAL SUBORDINATED DEBT;

 

87

--------------------------------------------------------------------------------


 

(M)          PERMITTED ADDITIONAL SENIOR INDEBTEDNESS;

 

(N)              INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY PURSUANT
TO A PERMITTED ACQUISITION AFTER THE EFFECTIVE DATE, PROVIDED THAT SUCH
INDEBTEDNESS EXISTS AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY AND IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH PERSON BECOMING A
SUBSIDIARY, PROVIDED FURTHER THAT (A) SUCH INDEBTEDNESS SHALL NOT BE GUARANTEED
BY A GUARANTOR THAT IS NOT A GUARANTOR OF SUCH INDEBTEDNESS IMMEDIATELY PRIOR TO
SUCH PERSON BECOMING A SUBSIDIARY AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (N) SHALL NOT EXCEED $50,000,000 AT ANY
TIME OUTSTANDING AND (II) ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS
OF SUCH INDEBTEDNESS (WITHOUT INCREASING THE PRINCIPAL AMOUNT THEREOF,
SHORTENING THE MATURITY THEREOF OR DECREASING THE WEIGHTED AVERAGE LIFE
THEREOF);

 

(O)              (I) INDEBTEDNESS OF THE BORROWER IN RESPECT OF THE 2008 SENIOR
SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED THE PRINCIPAL
AMOUNT THEREOF ORIGINALLY ISSUED AND (II) GUARANTEE OBLIGATIONS OF ANY GUARANTOR
IN RESPECT OF SUCH INDEBTEDNESS; PROVIDED THAT SUCH GUARANTEE OBLIGATIONS ARE
SUBORDINATED TO THE SAME EXTENT AS THE OBLIGATIONS OF THE BORROWER IN RESPECT OF
THE RELATED SENIOR SUBORDINATED SECURITIES;

 

(P)              INDEBTEDNESS IN RESPECT OF ANY GD EARNOUT NOTES;

 

(Q)              INDEBTEDNESS OF HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS INCURRED
(AND THE PROCEEDS OF WHICH ARE ACTUALLY USED) TO FUND INVESTMENTS PURSUANT TO,
OR TO FINANCE THE OPERATIONS OF THE BUSINESSES PROVIDED FOR IN,
SECTION 8.8(X) IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $55,000,000;

 

(R)                 INDEBTEDNESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES IN THE
FORM OF AMOUNTS PAYABLE TO VENDORS (WITH PAYMENT TERMS PROVIDING FOR PAYMENT ON
A DATE ONE YEAR OR MORE AFTER THE DATE OF PURCHASE) FOR THE PURCHASE OF ASSETS
FROM SUCH VENDORS IN THE ORDINARY COURSE OF BUSINESS IN AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $15,000,000 AT ANY ONE TIME OUTSTANDING; AND

 

(S)                INDEBTEDNESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES IN THE
FORM OF RENTAL PAYMENTS OR ASSET MANAGEMENT FEES PAID TO ANY PLAYTECH JOINT
VENTURE PURSUANT TO SECTION 10.3.5 OF THE U.K. TERMINAL AGREEMENT OR ANY
PROVISION IN ANY OTHER PLAYTECH AGREEMENT PROVIDING FOR THE PAYMENT OF SIMILARLY
STRUCTURED ASSET MANAGEMENT FEES OR RENTAL PAYMENTS TO ANY PLAYTECH JOINT
VENTURE.

 


8.3.                            LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST
ANY LIEN UPON ANY OF ITS PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED,
EXCEPT FOR:


 

(A)              LIENS FOR TAXES, ASSESSMENTS, GOVERNMENTAL CHARGES OR CLAIMS
NOT YET DUE OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS; PROVIDED THAT ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF HOLDINGS OR ITS SUBSIDIARIES, AS THE CASE MAY BE, IN CONFORMITY
WITH GAAP;

 

88

--------------------------------------------------------------------------------


 

(B)              CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S,
REPAIRMEN’S, STATUTORY BANK LIENS, RIGHTS OF SET-OFF OR OTHER LIKE LIENS ARISING
IN THE ORDINARY COURSE OF BUSINESS THAT ARE NOT OVERDUE FOR A PERIOD OF MORE
THAN 30 DAYS OR THAT ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS;

 

(C)               PLEDGES OR DEPOSITS IN CONNECTION WITH WORKERS’ COMPENSATION,
UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY LEGISLATION AND LETTERS OF
CREDIT ISSUED IN LIEU OF SUCH DEPOSITS IN THE ORDINARY COURSE OF BUSINESS;

 

(D)              DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS
(OTHER THAN FOR BORROWED MONEY), LEASES, STATUTORY OBLIGATIONS, SURETY AND
APPEAL BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED
IN THE ORDINARY COURSE OF BUSINESS;

 

(E)               EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS THAT, IN THE AGGREGATE,
ARE NOT SUBSTANTIAL IN AMOUNT AND THAT DO NOT IN ANY CASE MATERIALLY DETRACT
FROM THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF HOLDINGS OR ANY OF ITS SUBSIDIARIES;

 

(F)                ATTACHMENT OR JUDGMENT LIENS NOT CONSTITUTING AN EVENT OF
DEFAULT UNDER SECTION 9; PROVIDED THAT SUCH LIEN IS RELEASED WITHIN 60 DAYS
AFTER THE ENTRY THEREOF;

 

(G)               LIENS IN FAVOR OF CUSTOMS AND REVENUE AUTHORITIES TO SECURE
PAYMENT OF CUSTOMS DUTIES IN CONNECTION WITH THE IMPORTATION OF GOODS THAT ARE
NOT OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR THAT ARE BEING CONTESTED IN
GOOD FAITH BY APPROPRIATE PROCEEDINGS; PROVIDED THAT SUCH LIENS DO NOT ENCUMBER
ANY PROPERTY OTHER THAN THE GOODS SUBJECT TO SUCH CUSTOMS DUTIES;

 

(H)              ZONING OR SIMILAR LAWS OR RIGHTS RESERVED TO OR VESTED IN ANY
GOVERNMENTAL AUTHORITY TO CONTROL OR REGULATE THE USE OF ANY REAL PROPERTY;

 

(I)                  LIENS SECURING OBLIGATIONS (OTHER THAN OBLIGATIONS
REPRESENTING INDEBTEDNESS FOR BORROWED MONEY) UNDER OPERATING, RECIPROCAL
EASEMENT OR SIMILAR AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS
OF HOLDINGS AND ITS SUBSIDIARIES;

 

(J)                 LICENSES OF INTELLECTUAL PROPERTY GRANTED BY HOLDINGS OR ANY
OF ITS SUBSIDIARIES WHICH DO NOT INTERFERE IN ANY MATERIAL RESPECT WITH THE
ORDINARY CONDUCT OF THE BUSINESS OF HOLDINGS OR SUCH SUBSIDIARY;

 

(K)              LIENS SECURING INDEBTEDNESS OF ANY NON-GUARANTOR SUBSIDIARY
PERMITTED BY SECTION 8.2(B)(III) AND SECTION 8.2(H), TO THE EXTENT SUCH LIEN
DOES NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN THE PROPERTY OF SUCH
NON-GUARANTOR SUBSIDIARY;

 

(L)                  LIENS IN EXISTENCE ON THE EFFECTIVE DATE LISTED ON
SCHEDULE 8.3(L), SECURING INDEBTEDNESS PERMITTED BY SECTION 8.2(D); PROVIDED
THAT NO SUCH LIEN IS SPREAD TO COVER ANY ADDITIONAL PROPERTY AFTER THE EFFECTIVE
DATE AND THAT THE AMOUNT OF INDEBTEDNESS SECURED THEREBY IS NOT INCREASED;

 

89

--------------------------------------------------------------------------------


 

(M)          LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED
BY HOLDINGS OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; PROVIDED THAT
(I) SUCH SECURITY INTERESTS SECURE INDEBTEDNESS PERMITTED BY SECTION 8.2(E),
(II) SUCH SECURITY INTERESTS AND THE INDEBTEDNESS SECURED THEREBY ARE INCURRED
PRIOR TO OR WITHIN 90 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT, AND (III) SUCH SECURITY INTERESTS SHALL NOT APPLY
TO ANY OTHER PROPERTY OR ASSETS OF HOLDINGS OR ANY SUBSIDIARY;

 

(N)              LIENS CREATED PURSUANT TO THE SECURITY DOCUMENTS;

 

(O)              ANY INTEREST OR TITLE OF A LESSOR UNDER ANY LEASE ENTERED INTO
BY HOLDINGS OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF ITS BUSINESS AND
COVERING ONLY THE ASSETS SO LEASED;

 

(P)              LIENS SECURING INDEBTEDNESS OF THE BORROWER OR ANY GUARANTORS
INCURRED PURSUANT TO SECTION 8.2(G) SO LONG AS NEITHER (I) THE AGGREGATE
OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS SECURED THEREBY NOR (II) THE
AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE DATE SUCH LIEN IS INCURRED) OF
THE ASSETS SUBJECT THERETO EXCEEDS (AS TO HOLDINGS AND ALL SUBSIDIARIES)
$35,000,000 AT ANY ONE TIME;

 

(Q)              LIENS IN FAVOR OF SURETY BOND PROVIDERS SECURING PERFORMANCE
AND INDEMNITY OBLIGATIONS OF THE GROUP MEMBERS TO SUCH PROVIDERS IN CONNECTION
WITH SURETY BONDS ISSUED IN THE ORDINARY COURSE OF BUSINESS TO SUPPORT
PERFORMANCE OBLIGATIONS (NOT INCLUDING INDEBTEDNESS) OF SUCH GROUP MEMBERS UNDER
CONTRACTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS (ANY SUCH SURETY BOND,
A “SECURED SURETY BOND”); PROVIDED THAT (I) TO THE EXTENT THAT ANY SUCH LIEN
BECOMES SECURED AND PERFECTED ON A FIRST PRIORITY BASIS, HOLDINGS OR ANY OF ITS
SUBSIDIARIES SHALL CAUSE, WITHIN 75 DAYS AFTER THE DATE THAT IS THE EARLIER OF
(A) THE DATE THAT HOLDINGS OR ANY OF ITS SUBSIDIARIES BECOMES AWARE OF A DEFAULT
UNDER A CONTRACT IN RESPECT OF WHICH A SECURED SURETY BOND HAS BEEN ISSUED OR
(B) THE DATE THAT HOLDINGS OR ANY OF ITS SUBSIDIARIES BECOMES AWARE THAT SUCH
LIEN HAS BECOME SO PERFECTED, EITHER (X) SUCH LIEN TO BE RELEASED OR TERMINATED
OR (Y) SUCH LIEN TO BE JUNIOR TO THE LIENS CREATED PURSUANT TO THE SECURITY
DOCUMENTS ON TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND (II) THE TERMS OF ANY SUCH LIEN SHALL PROVIDE, AT THE TIME PROVISION
IS MADE FOR THE GRANTING OF SUCH LIEN, THAT SUCH LIEN SHALL ONLY BECOME
EFFECTIVE UPON THE OCCURRENCE OF A DEFAULT IN RESPECT OF THE RELATED CONTRACT
FOR WHICH A SECURED SURETY BOND HAS BEEN ISSUED OR A BANKRUPTCY OR SIMILAR EVENT
WITH RESPECT TO THE RELEVANT GROUP MEMBERS;

 

(R)                 ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE
ACQUISITION THEREOF BY HOLDINGS OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR
ASSET OF ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE EFFECTIVE DATE PRIOR TO
THE TIME SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT
CREATED IN CONTEMPLATION OF OR IN CONNECTION WITH SUCH ACQUISITION OR SUCH
PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE, (II) SUCH LIEN SHALL NOT APPLY
TO ANY OTHER PROPERTY OR ASSETS OF HOLDINGS OR ANY SUBSIDIARY, (III) SUCH LIEN
DOES NOT SECURE INDEBTEDNESS (OTHER THAN INDEBTEDNESS PERMITTED IN SECTION 8.2
(N)) AND (IV) SUCH LIEN SHALL SECURE ONLY THOSE OBLIGATIONS WHICH IT SECURES ON
THE DATE OF SUCH ACQUISITION OR THE DATE SUCH PERSON BECOMES A SUBSIDIARY, AS
THE CASE MAY BE (AND,

 

90

--------------------------------------------------------------------------------


 

IN THE CASE OF ANY SUCH LIENS SECURING INDEBTEDNESS PERMITTED BY SECTION 8.2(N),
ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF (WITHOUT INCREASING
THE PRINCIPAL AMOUNT THEREOF, SHORTENING THE MATURITY THEREOF OR DECREASING THE
WEIGHTED AVERAGE LIFE THEREOF) PERMITTED BY SUCH SECTION 8.2(N));

 

(S)                LIENS IN FAVOR OF THE HOLDERS OF ANY PERMITTED ADDITIONAL
SENIOR INDEBTEDNESS OR SENIOR SUBORDINATED SECURITIES (OR ANY TRUSTEE OR AGENT
THEREFOR) ON FUNDS DEPOSITED PURSUANT TO ANY ARRANGEMENT FOR DEFEASANCE OR
SEGREGATION OF FUNDS FOR THE PAYMENT OF SUCH INDEBTEDNESS IN COMPLIANCE WITH
SECTION 8.9(A);

 

(T)                 LIENS NOT OTHERWISE PERMITTED BY THIS SECTION SO LONG AS
NEITHER (I) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE OBLIGATIONS
SECURED THEREBY NOR (II) THE AGGREGATE FAIR MARKET VALUE (DETERMINED AS OF THE
DATE SUCH LIEN IS INCURRED) OF THE ASSETS SUBJECT THERETO EXCEEDS (AS TO
HOLDINGS AND ALL SUBSIDIARIES) $25,000,000 AT ANY ONE TIME; AND

 

(U)              RIGHTS OF ANY VENDOR TO REPURCHASE, AT A DISCOUNT TO THE
ORIGINAL PURCHASE PRICE, ASSETS SOLD BY SUCH VENDOR RESULTING IN INDEBTEDNESS
PERMITTED BY SECTION 8.2(R); PROVIDED THAT ANY SUCH REPURCHASE RIGHT (I) MAY BE
EXERCISED ONLY IF THERE IS A DEFAULT IN PAYMENT OF SUCH INDEBTEDNESS AND
(II) SHALL BE EXPRESSLY (IN WRITING) JUNIOR TO ANY LIENS ON SUCH ASSETS CREATED
PURSUANT TO THE SECURITY DOCUMENTS.

 


8.4.                            FUNDAMENTAL CHANGES.  ENTER INTO ANY MERGER,
CONSOLIDATION OR AMALGAMATION, OR LIQUIDATE, WIND UP OR DISSOLVE ITSELF (OR
SUFFER ANY LIQUIDATION OR DISSOLUTION), OR DISPOSE OF ALL OR SUBSTANTIALLY ALL
OF ITS PROPERTY OR BUSINESS, EXCEPT THAT:


 

(A)              ANY SUBSIDIARY (OTHER THAN THE BORROWER) OF HOLDINGS OR THE
BORROWER MAY BE MERGED OR CONSOLIDATED WITH OR INTO HOLDINGS OR THE BORROWER
(PROVIDED THAT HOLDINGS OR THE BORROWER, AS APPLICABLE,  SHALL BE THE CONTINUING
OR SURVIVING PERSON) OR WITH OR INTO ANY SUBSIDIARY GUARANTOR (PROVIDED THAT A
SUBSIDIARY GUARANTOR SHALL BE THE CONTINUING OR SURVIVING CORPORATION) OR,
SUBJECT TO SECTION 8.8(J), WITH OR INTO ANY FOREIGN SUBSIDIARY OR NON-GUARANTOR
SUBSIDIARY; NOTWITHSTANDING THE FOREGOING, ANY NON-GUARANTOR SUBSIDIARY MAY BE
MERGED OR CONSOLIDATED WITH ANOTHER NON-GUARANTOR SUBSIDIARY WITHOUT LIMITATION;

 

(B)              ANY SUBSIDIARY OF HOLDINGS (OTHER THAN THE BORROWER) MAY
DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE)
(I) TO THE BORROWER OR ANY GUARANTOR OR, SUBJECT TO SECTION 8.8(J), ANY
NON-GUARANTOR SUBSIDIARY OR (II) PURSUANT TO DISPOSITIONS PERMITTED BY CLAUSE
(E) OF SECTION 8.5; NOTWITHSTANDING THE FOREGOING, ANY NON-GUARANTOR SUBSIDIARY
MAY DISPOSE OF ANY OR ALL OF ITS ASSETS (UPON VOLUNTARY LIQUIDATION OR
OTHERWISE) TO ANOTHER NON-GUARANTOR SUBSIDIARY WITHOUT LIMITATION;

 

(C)               ANY SUBSIDIARY (OTHER THAN THE BORROWER) MAY LIQUIDATE, WIND
UP OR DISSOLVE AFTER THE DISPOSITION OF ALL OF ITS ASSETS AS SET FORTH IN
SECTION 8.4(B);

 

(D)              HOLDINGS MAY LIQUIDATE, WIND UP OR DISSOLVE THE PERU
INVESTMENTS; AND

 

91

--------------------------------------------------------------------------------


 

(E)               ANY SUBSIDIARY OF HOLDINGS (OTHER THAN THE BORROWER) MAY BE
MERGED OR CONSOLIDATED WITH ANOTHER PERSON IN ORDER TO EFFECT AN INVESTMENT
PERMITTED BY CLAUSE (K), (L) OR (N) OF SECTION 8.8.

 


8.5.                            DISPOSITION OF PROPERTY.  DISPOSE OF ANY OF ITS
PROPERTY, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR, IN THE CASE OF ANY
SUBSIDIARY, ISSUE OR SELL ANY SHARES OF SUCH SUBSIDIARY’S CAPITAL STOCK TO ANY
PERSON, EXCEPT:


 

(A)              DISPOSITIONS OF OBSOLETE OR WORN OUT PROPERTY IN THE ORDINARY
COURSE OF BUSINESS;

 

(B)              DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;

 

(C)               DISPOSITIONS PERMITTED BY SECTION 8.4(B);

 

(D)              THE SALE OR ISSUANCE OF ANY SUBSIDIARY’S CAPITAL STOCK TO THE
BORROWER OR ANY GUARANTOR;

 

(E)               (I) DISPOSITIONS OF OTHER PROPERTY (OTHER THAN ANY DISPOSITION
OF LESS THAN ALL OF THE CAPITAL STOCK OF ANY SUBSIDIARY THEN OWNED BY THE GROUP
MEMBERS OR ANY DISPOSITION THAT RESULTS IN THE BORROWER CEASING TO BE A WHOLLY
OWNED SUBSIDIARY OF HOLDINGS) OR (II) DISPOSITIONS OF MINORITY INTERESTS IN
JOINT VENTURES OR ANY NON-GUARANTOR SUBSIDIARY, HAVING A FAIR MARKET VALUE (IN
THE AGGREGATE, FOR ALL DISPOSITIONS PURSUANT TO CLAUSES (I) AND (II)) NOT TO
EXCEED $200,000,000 IN THE AGGREGATE FOR ALL SUCH DISPOSITIONS DURING THE PERIOD
COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT, PROVIDED
THAT (A) THE CONSIDERATION RECEIVED IN ANY SUCH DISPOSITION SHALL BE IN AN
AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH PROPERTY, (B) AT LEAST
75% OF THE CONSIDERATION RECEIVED IN ANY SUCH DISPOSITION SHALL BE IN CASH,
PROVIDED THAT (1) THE AMOUNT OF SUCH CONSIDERATION REQUIRED TO BE PAID IN CASH
MAY BE REDUCED TO 50% SO LONG AS THE REMAINING PORTION OF SUCH CONSIDERATION IS
COMPRISED OF DEBT OR EQUITY SECURITIES OF THE ACQUIRING PERSON OR AN AFFILIATE
THEREOF AND (2) THE AMOUNT OF CONSIDERATION RECEIVED FOR DISPOSITIONS OF
PROPERTY HAVING A FAIR MARKET VALUE NOT TO EXCEED $25,000,000 IN THE AGGREGATE
FOR ALL SUCH DISPOSITIONS DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE
THROUGH THE TERM OF THIS AGREEMENT SHALL NOT BE SUBJECT TO THIS CLAUSE (B) OR
CONSIDERED FOR PURPOSES OF DETERMINING COMPLIANCE WITH ANY PORTION OF THIS
CLAUSE (B), (C) THE NET CASH PROCEEDS OF ANY SUCH DISPOSITIONS SHALL BE APPLIED
TO PREPAY TERM LOANS TO THE EXTENT REQUIRED PURSUANT TO SECTION 4.2(C) AND
(D) THE AMOUNT OF CONSIDERATION RECEIVED IN A DISPOSITION OF THE CAPITAL STOCK
OF (X) SCIPLAY BY THE BORROWER (OR AN AFFILIATE THEREOF) TO A PLAYTECH ENTITY
PURSUANT TO AND AS CONTEMPLATED BY THE U.S. INTERNET GAMING JOINT VENTURE
AGREEMENT, AS IN EFFECT ON THE DATE HEREOF, UPON THE OCCURRENCE OF CERTAIN
TERMINATION EVENTS AS SET FORTH THEREIN, (Y) SCIPLAY INTERNATIONAL BY SCIENTIFIC
GAMES GLOBAL GAMING S.À R.L. (OR AN AFFILIATE THEREOF) TO A PLAYTECH ENTITY
PURSUANT TO AND AS CONTEMPLATED BY THE INTERNATIONAL INTERNET GAMING JOINT
VENTURE AGREEMENT, AS IN EFFECT ON THE DATE HEREOF, UPON THE OCCURRENCE OF
CERTAIN TERMINATION EVENTS AS SET FORTH THEREIN OR (Z) ANY OTHER PLAYTECH JOINT
VENTURE BY THE BORROWER (OR AN AFFILIATE THEREOF) TO A PLAYTECH ENTITY PURSUANT
TO AND AS CONTEMPLATED BY ANY PLAYTECH AGREEMENT WITH RESPECT TO SUCH OTHER
PLAYTECH JOINT VENTURE UPON THE

 

92

--------------------------------------------------------------------------------


 

OCCURRENCE OF CERTAIN TERMINATION EVENTS AS SET FORTH THEREIN (1) SHALL BE
EXCLUDED FOR PURPOSES OF DETERMINING COMPLIANCE WITH THE LIMIT ON THE AGGREGATE
FAIR MARKET VALUE OF DISPOSITIONS PERMITTED PURSUANT TO THIS PARAGRAPH (E) AND
(2) SHALL NOT BE REQUIRED TO COMPLY WITH CLAUSE (A) ABOVE TO THE EXTENT THAT THE
AMOUNT OF SUCH CONSIDERATION IS DETERMINED PURSUANT TO SECTION 6.3(C)(I)(A) OF
THE U.S. INTERNET GAMING JOINT VENTURE AGREEMENT OR SECTION 6.3(C)(I)(A) OF THE
INTERNATIONAL INTERNET GAMING JOINT VENTURE AGREEMENT, OR ANY OTHER PROVISION OF
ANY PLAYTECH AGREEMENT WITH TERMS SUBSTANTIALLY SIMILAR TO THOSE SET FORTH IN
THE PROVISIONS OF THE INTERNET J.V. AGREEMENTS REFERRED TO IN THIS CLAUSE
(2) (INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO THE TERMINATION EVENTS IN
RESPECT OF WHICH SUCH PROVISIONS ARE APPLICABLE AND THE EXTENT TO WHICH SUCH
CONSIDERATION MAY BE LESS THAN THE FAIR MARKET VALUE OF SUCH CAPITAL STOCK),
RESPECTIVELY; PROVIDED FURTHER THAT THE FAIR MARKET VALUE OF CAPITAL STOCK
DISPOSED OF PURSUANT TO CLAUSE (Z) ABOVE SHALL NOT EXCEED $25,000,000 IN THE
AGGREGATE;

 

(F)                THE SALE OR ISSUANCE OF ANY NON-GUARANTOR SUBSIDIARY’S
CAPITAL STOCK TO ANY OTHER NON-GUARANTOR SUBSIDIARY IN COMPLIANCE WITH ANY OTHER
APPLICABLE REQUIREMENTS OF THIS AGREEMENT (INCLUDING, TO THE EXTENT APPLICABLE,
SECTIONS 8.8 AND 8.10);

 

(G)               DISPOSITIONS OF THE PERU INVESTMENTS;

 

(H)              LEASES OR SUB-LEASES ENTERED INTO, AS LESSOR, IN THE ORDINARY
COURSE OF BUSINESS, TO THE EXTENT THEY DO NOT MATERIALLY INTERFERE WITH THE
BUSINESS OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY;

 

(I)                  THE SALE, LIQUIDATION OR OTHER DISPOSITION OF CASH
EQUIVALENTS IN THE ORDINARY COURSE OF BUSINESS FOR CONSIDERATION CONSISTING OF
CASH OR CASH EQUIVALENTS;

 

(J)                 DISPOSITIONS OF PROPERTY (OTHER THAN CAPITAL STOCK OF THE
BORROWER) PURSUANT TO AN INVESTMENT PERMITTED BY CLAUSE (I) OF SECTION 8.8;

 

(K)              DISPOSITIONS OF PROPERTY (OTHER THAN CAPITAL STOCK OF THE
BORROWER OR OF ANY SUBSIDIARY GUARANTOR OR DOMESTIC SUBSIDIARY) PURSUANT TO AN
INVESTMENT PERMITTED BY CLAUSE (J) OR (V) OF SECTION 8.8, VALUED AT THE FAIR
MARKET VALUE OF THE PROPERTY SO DISPOSED OF;

 

(L)                  DISPOSITIONS OF ANY INTEREST HELD BY HOLDINGS, THE BORROWER
OR ANY SUBSIDIARY IN ANY ITALIAN CONCESSION VEHICLE TO ANOTHER ITALIAN
CONCESSION VEHICLE IN WHICH HOLDINGS, THE BORROWER OR ANY SUBSIDIARY HAS (OR,
FOLLOWING SUCH TRANSFER, WILL HAVE) AN INTEREST AT LEAST EQUAL TO SUCH INTEREST
BEING TRANSFERRED;

 

(M)          DISPOSITIONS OF PROPERTY (OTHER THAN (I) CAPITAL STOCK OF THE
BORROWER AND (II) LESS THAN ALL THE CAPITAL STOCK OWNED BY THE GROUP MEMBERS OF
ANY OTHER SUBSIDIARY THAT IS A SUBSIDIARY GUARANTOR OR DOMESTIC SUBSIDIARY OR
THAT IS OWNED DIRECTLY BY A LOAN PARTY) PURSUANT TO AN INVESTMENT PERMITTED BY
CLAUSE (K), (L), (N), (T) OR (X) OF SECTION 8.8, VALUED AT THE FAIR MARKET VALUE
OF THE PROPERTY SO DISPOSED OF; PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF
ALL PROPERTY DISPOSED OF PURSUANT TO THIS CLAUSE (M) SHALL NOT EXCEED
$125,000,000 DURING THE TERM OF THIS AGREEMENT; PROVIDED THAT SUCH AGGREGATE
FAIR

 

93

--------------------------------------------------------------------------------


 

MARKET VALUE MAY EXCEED $125,000,000 BY AN AMOUNT EQUAL TO THE AMOUNT THEN
AVAILABLE FOR DISPOSITIONS PURSUANT TO CLAUSE (E) OF THIS SECTION 8.5, WHICH
AVAILABILITY UNDER SUCH CLAUSE (E) SHALL BE REDUCED BY AN AMOUNT EQUAL TO THE
FAIR MARKET VALUE OF THE PROPERTY DISPOSED OF PURSUANT TO THIS PROVISO;

 

(N)              DISPOSITIONS PERMITTED BY SECTION 8.3(U);

 

(O)              THE RACING BUSINESS DISPOSITION;

 

(P)              THE SALE OF ANY OR ALL OF THE CAPITAL STOCK AND/OR THE ISSUANCE
OF ADDITIONAL CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) OF ANY NON-GUARANTOR
SUBSIDIARY THEN OWNED BY ANY GROUP MEMBER TO ANY PERSON, PROVIDED THAT (I) THE
CONSIDERATION RECEIVED IN ANY SUCH SALE OR ISSUANCE SHALL BE IN AN AMOUNT AT
LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH CAPITAL STOCK AT THE TIME OF SUCH
SALE OR ISSUANCE, (II) 100% OF THE CONSIDERATION RECEIVED IN ANY SUCH SALE OR
ISSUANCE SHALL BE IN CASH, AND (III) UNLESS NONE OF THE APPLICABLE SENIOR DEBT
IS THEN OUTSTANDING, WITHIN 60 DAYS FOLLOWING ANY SUCH SALE OR ISSUANCE, (A) AN
AMOUNT EQUAL TO THE LESSER OF (X) SUCH NET CASH PROCEEDS AND (Y) SUCH AMOUNT
THAT CAUSES THE CONSOLIDATED LEVERAGE RATIO AS OF THE LAST DAY OF THE MOST
RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH FINANCIAL STATEMENTS HAVE
BEEN DELIVERED PURSUANT TO SECTION 7.1(A) OR (B), AS APPLICABLE, DETERMINED
AFTER GIVING EFFECT TO SUCH SALE OR ISSUANCE AND THE PREPAYMENT REQUIRED BY THIS
SECTION 8.5(P), TO BE LESS THAN 4.00:1.00 BUT GREATER THAN OR EQUAL TO 3.00:1.00
AND (B) IF ANY NET CASH PROCEEDS REMAIN AFTER GIVING EFFECT TO THE PREPAYMENT
CONTEMPLATED BY CLAUSE (A) ABOVE, AN AMOUNT EQUAL TO THE LESSER OF (X) 75% OF
SUCH NET CASH PROCEEDS AND (Y) SUCH AMOUNT THAT CAUSES THE CONSOLIDATED LEVERAGE
RATIO AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS
FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 7.1(A) OR
(B), AS APPLICABLE, DETERMINED AFTER GIVING EFFECT TO SUCH SALE OR ISSUANCE AND
THE PREPAYMENT REQUIRED BY THIS SECTION 8.5(P), TO BE LESS THAN 3.00:1.00, SHALL
BE APPLIED (1) TOWARD THE PREPAYMENT OF GD EARNOUT NOTES OR (2) RATABLY (BASED
ON THE AGGREGATE PRINCIPAL AMOUNT OF SUCH INDEBTEDNESS THEN OUTSTANDING) TOWARD
THE PREPAYMENT OF 2004 SENIOR SUBORDINATED NOTES AND TERM LOANS AS SET FORTH IN
SECTION 4.2(D) (OR A COMBINATION THEREOF) OR, IF ALL TERM LOANS HAVE BEEN
REPAID, TOWARD THE PREPAYMENT OF ANY OTHER OUTSTANDING SENIOR SECURED
INDEBTEDNESS (OTHER THAN REVOLVING LOANS) OF ANY GROUP MEMBER THAT RANKS PARI
PASSU IN RIGHT OF PAYMENT WITH THE LOANS; PROVIDED THAT NOTWITHSTANDING THE
FOREGOING, NO PREPAYMENT SHALL BE REQUIRED TO BE MADE PURSUANT TO THIS
SECTION 8.5(P) IF THE CONSOLIDATED LEVERAGE RATIO AS OF THE LAST DAY OF THE MOST
RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH FINANCIAL STATEMENTS HAVE
BEEN DELIVERED PURSUANT TO SECTION 7.1(A) OR (B), AS APPLICABLE, DETERMINED
PRIOR TO GIVING EFFECT TO ANY CONTEMPLATED PREPAYMENT REQUIRED BY THIS
SECTION 8.5(P) BUT AFTER GIVING EFFECT TO SUCH SALE OR ISSUANCE, IS LESS THAN
3.00:1.00;

 

(Q)              DISPOSITIONS PURSUANT TO THE TERMS OF ANY INTELLECTUAL PROPERTY
LICENSE AGREEMENT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS REQUIRING
HOLDINGS OR ANY SUBSIDIARY OF HOLDINGS TO ASSIGN BACK TO ANY LICENSOR UNDER ANY
SUCH LICENSE AGREEMENT ANY INTEREST HOLDINGS OR SUCH SUBSIDIARY MAY ACQUIRE FROM
TIME TO TIME IN THE INTELLECTUAL PROPERTY SUBJECT TO SUCH LICENSE AGREEMENT; AND

 

94

--------------------------------------------------------------------------------


 

(R)                 DISPOSITIONS OF INTERESTS HELD BY HOLDINGS, THE BORROWER OR
ANY SUBSIDIARY IN ANY PERSON (OTHER THAN ANY WHOLLY OWNED SUBSIDIARY OF
HOLDINGS) THAT AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF
HOLDINGS FOR WHICH FINANCIAL STATEMENTS HAVE BEEN DELIVERED PURSUANT TO
SECTION 7.1(A) OR (B), AS APPLICABLE, ACCOUNTED FOR LESS THAN $20,000,000 OF
CONSOLIDATED EBITDA FOR THE PERIOD OF FOUR FISCAL QUARTERS THEN ENDED AND WITH
RESPECT TO WHICH A COMPLIANCE EVENT HAS OCCURRED AND IS CONTINUING; PROVIDED
THAT (I) THE CONSIDERATION RECEIVED IN ANY SUCH DISPOSITION SHALL BE IN AN
AMOUNT AT LEAST EQUAL TO THE FAIR MARKET VALUE OF SUCH INTERESTS, (II) 100% OF
THE CONSIDERATION RECEIVED IN SUCH DISPOSITION SHALL BE IN CASH AND (III) 100%
THE NET CASH PROCEEDS SHALL BE APPLIED TOWARD THE PREPAYMENT OF TERM LOANS AS
SET FORTH IN SECTION 4.2(D) OR, IF ALL TERM LOANS HAVE BEEN REPAID, TOWARD THE
PREPAYMENT OF ANY OTHER OUTSTANDING SENIOR SECURED INDEBTEDNESS (OTHER THAN
REVOLVING LOANS) OF ANY GROUP MEMBER THAT RANKS PARI PASSU IN RIGHT OF PAYMENT
WITH THE LOANS.

 

(S)                DISPOSITIONS BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OF
THE CAPITAL STOCK OF SPORTECH PLC; PROVIDED THAT (I) THE CONSIDERATION RECEIVED
IN ANY SUCH DISPOSITION SHALL BE IN AN AMOUNT AT LEAST EQUAL TO THE FAIR MARKET
VALUE OF SUCH CAPITAL STOCK, (II) 100% OF THE CONSIDERATION RECEIVED IN SUCH
DISPOSITION SHALL BE IN CASH AND (III) 100% THE NET CASH PROCEEDS SHALL BE
APPLIED TOWARD THE PREPAYMENT OF TERM LOANS TO THE EXTENT REQUIRED BY
SECTION 4.2(C).

 


8.6.                            RESTRICTED PAYMENTS.  DECLARE OR MAKE ANY
RESTRICTED PAYMENT, EXCEPT THAT:


 

(A)              ANY SUBSIDIARY (INCLUDING THE BORROWER) MAY MAKE RESTRICTED
PAYMENTS TO THE BORROWER OR ANY GUARANTOR;

 

(B)              HOLDINGS MAY REPURCHASE (X) SHARES OF ITS CAPITAL STOCK TO THE
EXTENT THAT SUCH REPURCHASE IS DEEMED TO OCCUR UPON THE EXERCISE OF STOCK
OPTIONS TO ACQUIRE HOLDINGS’S COMMON STOCK OR SIMILAR ARRANGEMENTS TO ACQUIRE
COMMON STOCK; PROVIDED THAT SUCH REPURCHASED CAPITAL STOCK REPRESENT A PORTION
OF THE EXERCISE PRICE THEREOF AND PROVIDED, FURTHER, THAT NO CASH IS EXPENDED
(OR OBLIGATION TO EXPEND CASH, OTHER THAN WITH RESPECT TO RELATED WITHHOLDING
TAXES, IS INCURRED) BY HOLDINGS OR ANY OF ITS SUBSIDIARIES PURSUANT TO THIS
CLAUSE (X), (Y) SHARES OF HOLDINGS’S CAPITAL STOCK HELD BY DIRECTORS, EXECUTIVE
OFFICERS, MEMBERS OF MANAGEMENT OR EMPLOYEES OF HOLDINGS OR ANY OF ITS
SUBSIDIARIES UPON THE DEATH, DISABILITY, RETIREMENT OR TERMINATION OF EMPLOYMENT
OF SUCH DIRECTORS, EXECUTIVE OFFICERS, MEMBERS OF MANAGEMENT OR EMPLOYEES, SO
LONG AS (1) IMMEDIATELY PRIOR TO AND AFTER GIVING EFFECT TO SUCH REPURCHASE, NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING AND (2) THE
AGGREGATE AMOUNT OF CASH EXPENDED BY HOLDINGS PURSUANT TO THIS CLAUSE (Y) DOES
NOT EXCEED $5,000,000 IN ANY FISCAL YEAR OF HOLDINGS AND (Z) SHARES OF
HOLDINGS’S OR ANY OF ITS SUBSIDIARY’S CAPITAL STOCK, SO LONG AS (1) IMMEDIATELY
PRIOR TO, AND AFTER GIVING EFFECT TO SUCH REPURCHASE, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING, (2) HOLDINGS IS IN COMPLIANCE WITH
SECTION 8.1 AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF
HOLDINGS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE AT THE TIME, DETERMINED ON
A PRO FORMA BASIS, (3) AT THE TIME OF THE REPURCHASE (AND AFTER GIVING EFFECT
THERETO), THERE SHALL BE REMAINING AT LEAST $15,000,000 OF AVAILABLE REVOLVING
COMMITMENTS AND (4) THE

 

95

--------------------------------------------------------------------------------


 

AGGREGATE AMOUNT EXPENDED FOR REPURCHASES PURSUANT TO THIS CLAUSE (Z) SHALL NOT
EXCEED AN AMOUNT EQUAL TO THE SUM OF (I) $200,000,000 IN THE AGGREGATE DURING
THE PERIOD COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT
PLUS (II) THE THEN UNUSED PERMITTED EXPENDITURE AMOUNT AT THE TIME OF THE
RELEVANT REPURCHASE; PROVIDED THAT, IF ANY REPURCHASE IS TO BE MADE PURSUANT TO
THIS CLAUSE (Z), SUCH REPURCHASE SHALL NOT BE PERMITTED BASED ON
SUB-CLAUSE (II) ABOVE (THE PERMITTED EXPENDITURE AMOUNT) UNLESS THE CONSOLIDATED
SENIOR DEBT RATIO ON A PRO FORMA BASIS WOULD BE AT LEAST 0.25 BELOW THE LEVEL
REQUIRED BY SECTION 8.1(C) AS OF THE END OF SUCH FISCAL QUARTER;

 

(C)               HOLDINGS MAY MAKE RESTRICTED PAYMENTS PURSUANT TO AND IN
ACCORDANCE WITH THE HEDGE AGREEMENTS PERMITTED BY CLAUSES (C) AND (D) OF
SECTION 8.16; PROVIDED THAT, WITH RESPECT TO THE HEDGE AGREEMENTS PERMITTED BY
CLAUSE (D) OF SECTION 8.16, THE AGGREGATE AMOUNT OF ALL SUCH RESTRICTED PAYMENTS
MINUS CASH RECEIVED FROM COUNTERPARTIES TO SUCH HEDGE AGREEMENTS UPON ENTERING
INTO SUCH HEDGE AGREEMENTS SHALL NOT EXCEED $40,000,000 DURING THE PERIOD
COMMENCING ON THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT;

 

(D)              ANY SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS RATABLY WITH
RESPECT TO ITS CAPITAL STOCK; AND

 

(E)               HOLDINGS MAY MAKE DIVIDEND PAYMENTS PAYABLE SOLELY IN ITS
CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK).

 


8.7.                            PAYMENT BLOCKAGE NOTICE.  GIVE ANY NOTICE TO
BLOCK OR PROHIBIT PAYMENTS IN RESPECT OF ANY SENIOR SUBORDINATED SECURITIES
PURSUANT TO THE SUBORDINATION PROVISIONS THEREOF, EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS.


 


8.8.                            INVESTMENTS.  MAKE ANY ADVANCE, LOAN, EXTENSION
OF CREDIT (BY WAY OF GUARANTY OR OTHERWISE) OR CAPITAL CONTRIBUTION TO, OR
PURCHASE ANY CAPITAL STOCK, BONDS, NOTES, DEBENTURES OR OTHER DEBT SECURITIES
OF, OR ANY ASSETS CONSTITUTING A BUSINESS UNIT OF, OR MAKE ANY OTHER INVESTMENT
IN, ANY PERSON (ALL OF THE FOREGOING, “INVESTMENTS”), EXCEPT:


 

(A)              EXTENSIONS OF TRADE CREDIT IN THE ORDINARY COURSE OF BUSINESS;

 

(B)              INVESTMENTS IN CASH EQUIVALENTS;

 

(C)               GUARANTEE OBLIGATIONS PERMITTED BY SECTION 8.2;

 

(D)              LOANS AND ADVANCES TO EMPLOYEES OF ANY GROUP MEMBER IN THE
ORDINARY COURSE OF BUSINESS (INCLUDING FOR TRAVEL, ENTERTAINMENT AND RELOCATION
EXPENSES) IN AN AGGREGATE AMOUNT FOR ALL GROUP MEMBERS NOT TO EXCEED $2,000,000
AT ANY ONE TIME OUTSTANDING;

 

(E)               INVESTMENTS CONSISTING OF CAPITAL EXPENDITURES OTHERWISE
PERMITTED BY THIS AGREEMENT;

 

(F)                INVESTMENTS OUTSTANDING ON THE EFFECTIVE DATE AND LISTED ON
SCHEDULE 8.8(F);

 

96

--------------------------------------------------------------------------------


 

(G)               INVESTMENTS CONSISTING OF NON-CASH CONSIDERATION RECEIVED BY
HOLDINGS AND ITS SUBSIDIARIES IN CONNECTION WITH ANY DISPOSITION OF ASSETS
PERMITTED UNDER SECTION 8.5(E) IN AN AGGREGATE AMOUNT NOT TO EXCEED $100,000,000
AT ANY ONE TIME OUTSTANDING (DETERMINED WITHOUT REGARD TO ANY WRITE-DOWNS OR
WRITE-OFFS THEREOF);

 

(H)              INVESTMENTS IN ASSETS USEFUL IN THE BUSINESS OF HOLDINGS AND
ITS SUBSIDIARIES (OF THE TYPE DESCRIBED IN THE DEFINITION OF THE TERM
REINVESTMENT NOTICE) MADE BY HOLDINGS OR ANY OF ITS SUBSIDIARIES WITH THE
PROCEEDS OF ANY REINVESTMENT DEFERRED AMOUNT, SUBJECT TO THE LIMITATIONS IN
CLAUSES (J) AND (K) OF THIS SECTION IN THE CASE OF ANY SUCH INVESTMENT IN OR BY
A NON-GUARANTOR SUBSIDIARY WITH ANY SUCH PROCEEDS RECEIVED BY THE BORROWER OR A
GUARANTOR;

 

(I)                  INTERCOMPANY INVESTMENTS BY ANY GROUP MEMBER IN THE
BORROWER OR ANY PERSON THAT, PRIOR TO SUCH INVESTMENT, IS A GUARANTOR; PROVIDED
THAT SUCH INVESTMENTS SHALL BE SUBORDINATED TO THE OBLIGATIONS IN A MANNER
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

 

(J)                 INTERCOMPANY INVESTMENTS BY HOLDINGS OR ANY OF ITS
SUBSIDIARIES IN ANY PERSON, THAT, PRIOR TO SUCH INVESTMENT, IS A NON-GUARANTOR
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, GUARANTEE OBLIGATIONS WITH RESPECT TO
OBLIGATIONS OF ANY SUCH NON-GUARANTOR SUBSIDIARY, LOANS MADE TO ANY SUCH
NON-GUARANTOR SUBSIDIARY AND INVESTMENTS RESULTING FROM MERGERS WITH OR SALES OF
ASSETS TO ANY SUCH NON-GUARANTOR SUBSIDIARY); PROVIDED THAT THE AGGREGATE AMOUNT
OF ALL SUCH INVESTMENTS (INCLUDING, WITHOUT LIMITATION, ALL SUCH GUARANTEE
OBLIGATIONS) MADE BY THE BORROWER AND THE GUARANTORS (EXCLUDING THOSE PERMITTED
BY CLAUSE (K) BELOW) VALUED AT COST WITHOUT GIVING EFFECT TO ANY WRITE-DOWN OR
WRITE-OFF OF ANY SUCH INVESTMENTS, SHALL NOT EXCEED AT ANY TIME OUTSTANDING
DURING THE TERM OF THIS AGREEMENT THE SUM OF (I) $200,000,000, PLUS (II) THE
AMOUNT OF CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) ISSUED BY HOLDINGS IN
EXCHANGE FOR SUCH INVESTMENT, PLUS (III) THE AMOUNT OF CAPITAL STOCK (OTHER THAN
DISQUALIFIED STOCK) OF HOLDINGS AND PERMITTED ADDITIONAL SUBORDINATED DEBT
ISSUED TO FINANCE SUCH INVESTMENT; PROVIDED FURTHER THAT SOLELY FOR PURPOSES OF
DETERMINING COMPLIANCE WITH THE LIMITS SET FORTH IN CLAUSE (I) OF THE FOREGOING
PROVISO, THE AMOUNT OF ANY SUCH INVESTMENT MADE IN A NON-GUARANTOR SUBSIDIARY
SHALL BE EXCLUDED TO THE EXTENT SUCH INVESTMENT IS CONTRIBUTED OR MADE, DIRECTLY
OR INDIRECTLY, TO AN ITALIAN CONCESSION VEHICLE AND USED TO FUND OR SATISFY
ITALIAN CONCESSION OBLIGATIONS OR IS OTHERWISE USED TO FUND OR SATISFY ITALIAN
CONCESSION OBLIGATIONS;

 

(K)              INVESTMENTS CONSISTING OF ACQUISITIONS OF CAPITAL STOCK OR
ASSETS PURSUANT TO A PERMITTED ACQUISITION; PROVIDED THAT (I) THE AGGREGATE
AMOUNT OF ALL SUCH INVESTMENTS IN NON-GUARANTOR SUBSIDIARIES (EXCLUDING THOSE
(1) MADE WITH CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK) OF HOLDINGS AND
(2) FINANCED WITH THE ISSUANCE OF CAPITAL STOCK (OTHER THAN DISQUALIFIED STOCK)
OF HOLDINGS OR PERMITTED ADDITIONAL SUBORDINATED DEBT) SHALL NOT EXCEED
$250,000,000 AT ANY TIME DURING THE PERIOD COMMENCING ON THE EFFECTIVE DATE
THROUGH THE TERM OF THIS AGREEMENT, AND (II) (A) IMMEDIATELY PRIOR TO AND AFTER
GIVING EFFECT TO ANY SUCH INVESTMENT, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE
OCCURRED OR IS CONTINUING, (B) HOLDINGS IS IN COMPLIANCE WITH SECTION 8.1, AS OF
THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH
FINANCIAL STATEMENTS

 

97

--------------------------------------------------------------------------------


 

ARE AVAILABLE AT THE TIME, DETERMINED ON A PRO FORMA BASIS, AND (C) AT THE TIME
OF SUCH INVESTMENT (AND AFTER GIVING EFFECT THERETO), THERE SHALL BE REMAINING
AT LEAST $15,000,000 OF AVAILABLE REVOLVING COMMITMENTS;

 

(L)                  INVESTMENTS IN JOINT VENTURES (OTHER THAN PURSUANT TO
SECTION 8.8(J)) IN AN AGGREGATE AMOUNT (VALUED AT COST, WITHOUT GIVING EFFECT TO
ANY WRITE-DOWN OR WRITE-OFF OF ANY SUCH INVESTMENTS) NOT TO EXCEED $75,000,000;

 

(M)          MINORITY INVESTMENTS IN THE SECURITIES OF ANY TRADE CREDITOR,
WHOLESALER, SUPPLIER OR CUSTOMER RECEIVED PURSUANT TO ANY PLAN OF REORGANIZATION
OR SIMILAR ARRANGEMENT OF SUCH TRADE CREDITOR, WHOLESALER, SUPPLIER OR CUSTOMER,
AS APPLICABLE;

 

(N)              IN ADDITION TO INVESTMENTS OTHERWISE EXPRESSLY PERMITTED BY
THIS SECTION, INVESTMENTS BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN AN AGGREGATE
AMOUNT (VALUED AT COST, WITHOUT GIVING EFFECT TO ANY WRITE-DOWN OR WRITE-OFF OF
ANY SUCH INVESTMENTS) NOT TO EXCEED $25,000,000 DURING THE PERIOD COMMENCING ON
THE EFFECTIVE DATE THROUGH THE TERM OF THIS AGREEMENT;

 

(O)              INVESTMENTS THAT WILL FUND SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN LIABILITIES AS APPROVED BY THE BOARD OF DIRECTORS OF HOLDINGS;

 

(P)              INVESTMENTS MADE BY A DEFERRED COMPENSATION PLAN FOR EMPLOYEES
OF HOLDINGS AND ITS SUBSIDIARIES, TO THE EXTENT FUNDED BY CONTRIBUTIONS TO SUCH
PLAN AND PERMITTED BY THE TERMS THEREOF;

 

(Q)              THE PERU INVESTMENTS;

 

(R)                 TO THE EXTENT CONSTITUTING INVESTMENTS, THE HEDGE AGREEMENTS
PERMITTED BY CLAUSES (C) AND (D) OF SECTION 8.16;

 

(S)                TO THE EXTENT CONSTITUTING INVESTMENTS, THE REPURCHASE BY
HOLDINGS OF ITS CAPITAL STOCK PURSUANT TO CLAUSE (B) OF SECTION 8.6;

 

(T)                 INVESTMENTS TO FUND OR SATISFY ANY ITALIAN CONCESSION
OBLIGATIONS, INCLUDING ANY INVESTMENT IN ANY ITALIAN CONCESSION VEHICLE (OR ITS
EQUITY HOLDERS OR MEMBERS) USED BY OR ON BEHALF OF ANY ITALIAN CONCESSION
VEHICLE (OR ITS EQUITY HOLDERS OR MEMBERS) TO FUND OR SATISFY ANY ITALIAN
CONCESSION OBLIGATIONS;

 

(U)              INVESTMENTS CONSISTING OF ANY DISPOSITION PERMITTED BY CLAUSE
(L) OF SECTION 8.5;

 

(V)              INVESTMENTS BY HOLDINGS OR ANY OF ITS SUBSIDIARIES IN SCIPLAY,
SCIPLAY INTERNATIONAL OR ANY OTHER PLAYTECH JOINT VENTURE (I) IN AN AGGREGATE
AMOUNT (VALUED AT COST, WITHOUT GIVING EFFECT TO ANY WRITE-DOWN OR WRITE-OFF OF
ANY SUCH INVESTMENTS) NOT TO EXCEED $40,000,000 AT ANY TIME AND (II) IN ORDER TO
FUND ANY CAPITAL EXPENDITURES OF SCIPLAY, SCIPLAY INTERNATIONAL OR ANY OTHER
PLAYTECH JOINT VENTURE, AS THE CASE MAY BE, IN RELATION TO CUSTOMER CONTRACTS,
IN AN AGGREGATE AMOUNT (VALUED AT COST, WITHOUT GIVING

 

98

--------------------------------------------------------------------------------


 

EFFECT TO ANY WRITE-DOWN OR WRITE-OFF OF ANY SUCH INVESTMENTS) NOT TO EXCEED
$50,000,000 AT ANY TIME;

 

(W)            INVESTMENTS BY THE BORROWER (OR AN AFFILIATE THEREOF) IN THE
CAPITAL STOCK OF (I) SCIPLAY PURSUANT TO THE PROVISIONS OF THE U.S. INTERNET
GAMING JOINT VENTURE AGREEMENT, AS IN EFFECT ON THE DATE HEREOF, WHICH
CONTEMPLATE THE PURCHASE OF SUCH CAPITAL STOCK FROM A PLAYTECH ENTITY FOLLOWING
THE OCCURRENCE OF CERTAIN TERMINATION EVENTS AS SET FORTH THEREIN, (II) SCIPLAY
INTERNATIONAL PURSUANT TO THE PROVISIONS OF THE INTERNATIONAL INTERNET GAMING
JOINT VENTURE AGREEMENT, AS IN EFFECT ON THE DATE HEREOF,  WHICH CONTEMPLATE THE
PURCHASE OF SUCH CAPITAL STOCK FROM A PLAYTECH ENTITY FOLLOWING THE OCCURRENCE
OF CERTAIN TERMINATION EVENTS AS SET FORTH THEREIN AND (III) ANY OTHER PLAYTECH
JOINT VENTURE PURSUANT TO THE PROVISIONS OF ANY PLAYTECH AGREEMENT WITH RESPECT
TO SUCH OTHER PLAYTECH JOINT VENTURE WHICH CONTEMPLATES THE PURCHASE OF SUCH
CAPITAL STOCK FROM A PLAYTECH ENTITY FOLLOWING THE OCCURRENCE OF CERTAIN
TERMINATION EVENTS AS SET FORTH THEREIN IN AN AGGREGATE AMOUNT (VALUED AT COST,
WITHOUT GIVING EFFECT TO ANY WRITE-DOWN OR WRITE-OFF OF ANY SUCH INVESTMENTS)
FOR ALL INVESTMENTS PURSUANT TO THIS CLAUSE (III) NOT TO EXCEED $25,000,000; AND

 

(X)              INVESTMENTS CONSISTING OF CONSIDERATION RECEIVED FOR THE RACING
BUSINESS DISPOSITION AND INVESTMENTS IN THE GLB BUSINESS AND CSL RETAILER
CONSIGNMENT BUSINESS IN AN AGGREGATE AMOUNT (VALUED AT COST WITHOUT GIVING
EFFECT TO ANY WRITE-DOWN OR WRITE-OFF OF ANY SUCH INVESTMENTS) FOR ALL
INVESTMENTS PURSUANT TO THIS PARAGRAPH (X) NOT TO EXCEED $100,000,000 MINUS THE
AMOUNT OF ANY INDEBTEDNESS INCURRED PURSUANT TO SECTION 8.2(Q) BY ANY GROUP
MEMBER THAT IS CONDUCTING THE GLB BUSINESS OR THE CSL RETAILER CONSIGNMENT
BUSINESS.

 


8.9.                            PAYMENTS AND MODIFICATIONS OF CERTAIN DEBT
INSTRUMENTS.  (A)  (I)  MAKE OR OFFER TO MAKE ANY OPTIONAL OR VOLUNTARY PAYMENT,
PREPAYMENT, REPURCHASE OR REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY
DEFEASE OR SEGREGATE FUNDS WITH RESPECT TO THE PERMITTED ADDITIONAL SENIOR
INDEBTEDNESS OR SENIOR SUBORDINATED SECURITIES; PROVIDED THAT THE BORROWER OR
ANY GUARANTOR MAY MAKE OR OFFER TO MAKE A PAYMENT, PREPAYMENT, REPURCHASE OR
REDEMPTION OF OR OTHERWISE OPTIONALLY OR VOLUNTARILY DEFEASE OR SEGREGATE FUNDS
WITH RESPECT TO (1) THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS TO THE EXTENT
PERMITTED IN CLAUSE (A) OF THE DEFINITION OF THE TERM “PERMITTED ADDITIONAL
SENIOR INDEBTEDNESS”, (2) THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR THE
SENIOR SUBORDINATED SECURITIES SO LONG AS (X) NO DEFAULT OR EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT THEREFROM, (Y) AS OF THE
LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER OF HOLDINGS FOR WHICH
FINANCIAL STATEMENTS ARE AVAILABLE AT THE TIME, THE CONSOLIDATED SENIOR DEBT
RATIO ON A PRO FORMA BASIS WOULD BE AT LEAST 0.25 BELOW THE LEVEL REQUIRED BY
SECTION 8.1(C) AS OF THE END OF SUCH FISCAL QUARTER, AND (Z) AT THE TIME OF SUCH
PAYMENT, PREPAYMENT, REPURCHASE OR REDEMPTION OR SUCH OPTIONAL OR VOLUNTARY
DEFEASANCE OR SEGREGATION OF FUNDS (AND AFTER GIVING EFFECT THERETO), AS
APPLICABLE, THERE SHALL BE REMAINING AT LEAST $15,000,000 OF AVAILABLE REVOLVING
COMMITMENTS, (3) THE CONVERTIBLE SENIOR SUBORDINATED DEBENTURES OR THE SENIOR
SUBORDINATED NOTES, IN EACH CASE WITH THE NET CASH PROCEEDS OF PERMITTED
REFINANCING SECURITIES OR (4) THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR
SENIOR SUBORDINATED SECURITIES (X) IN EACH CASE TO THE EXTENT CONSTITUTING
APPLICABLE SENIOR DEBT, PURSUANT TO AND TO THE EXTENT PERMITTED BY
SECTION 8.2(H) OR SECTION 

 

99

--------------------------------------------------------------------------------



 


8.5(P), AND (Y) IF NONE OF THE APPLICABLE SENIOR DEBT IS THEN OUTSTANDING, WITH
THE NET CASH PROCEEDS RETAINED BY HOLDINGS OR ANY OF ITS SUBSIDIARIES PURSUANT
TO SECTION 8.2(H) OR SECTION 8.5(P), (II) AMEND, MODIFY, WAIVE OR OTHERWISE
CHANGE, OR CONSENT OR AGREE TO ANY AMENDMENT, MODIFICATION, WAIVER OR OTHER
CHANGE TO, ANY OF THE TERMS OF THE PERMITTED ADDITIONAL SENIOR INDEBTEDNESS OR
THE SENIOR SUBORDINATED SECURITIES (OTHER THAN ANY SUCH AMENDMENT, MODIFICATION,
WAIVER OR OTHER CHANGE THAT (A) WOULD EXTEND THE MATURITY OR REDUCE THE AMOUNT
OF ANY PAYMENT OF PRINCIPAL THEREOF OR REDUCE THE RATE OR EXTEND ANY DATE FOR
PAYMENT OF INTEREST THEREON OR WOULD ELIMINATE ANY COVENANT OR MAKE ANY COVENANT
LESS RESTRICTIVE AND (B) DOES NOT INVOLVE THE PAYMENT OF A CONSENT FEE) OR
(III) DESIGNATE ANY INDEBTEDNESS (OTHER THAN OBLIGATIONS OF THE LOAN PARTIES
PURSUANT TO THE LOAN DOCUMENTS) AS “DESIGNATED SENIOR DEBT” (OR ANY OTHER
DEFINED TERM HAVING A SIMILAR PURPOSE) FOR THE PURPOSES OF ANY SENIOR
SUBORDINATED SECURITIES INDENTURE; PROVIDED THAT, NOTWITHSTANDING
CLAUSE (II)(B) ABOVE, THE BORROWER OR ANY GUARANTOR MAY PAY FEES WITH RESPECT TO
ANY AMENDMENT, MODIFICATION, WAIVER OR OTHER CHANGE TO ANY OF THE TERMS OF THE
SENIOR SUBORDINATED SECURITIES SO LONG AS (X) NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT THEREFROM AND (Y) THE AGGREGATE AMOUNT OF ALL SUCH
FEES SO PAID DOES NOT EXCEED $10,000,000.


 


(B)  MAKE ANY CASH PAYMENT IN RESPECT OF THE PRINCIPAL AMOUNT OF ANY CONVERTIBLE
SENIOR SUBORDINATED DEBENTURES THAT ARE CONVERTED, UNLESS (I) IMMEDIATELY PRIOR
TO AND AFTER GIVING EFFECT TO ANY SUCH CASH PAYMENT, NO DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED OR IS CONTINUING, (II) HOLDINGS IS IN COMPLIANCE
WITH SECTION 8.1, AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER
OF HOLDINGS FOR WHICH FINANCIAL STATEMENTS ARE AVAILABLE AT THE TIME, DETERMINED
ON A PRO FORMA BASIS, AND (III) AT THE TIME OF SUCH CASH PAYMENT (AND AFTER
GIVING EFFECT THERETO), THERE SHALL BE REMAINING AT LEAST $15,000,000 OF
AVAILABLE REVOLVING COMMITMENTS.


 


8.10.                     TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY
TRANSACTION, INCLUDING ANY PURCHASE, SALE, LEASE OR EXCHANGE OF PROPERTY, THE
RENDERING OF ANY SERVICE OR THE PAYMENT OF ANY MANAGEMENT, ADVISORY OR SIMILAR
FEES, WITH ANY AFFILIATE (OTHER THAN TRANSACTIONS BETWEEN OR AMONG LOAN PARTIES)
UNLESS SUCH TRANSACTION IS (A) OTHERWISE NOT PROHIBITED BY THIS AGREEMENT, AND
(B) UPON FAIR AND REASONABLE TERMS NO LESS FAVORABLE TO THE RELEVANT GROUP
MEMBER, THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON THAT IS NOT AN AFFILIATE; PROVIDED, HOWEVER, THAT THE PROVISIONS OF
CLAUSE (B) OF THIS SECTION 8.10 SHALL NOT APPLY TO ANY TRANSACTION (I) BETWEEN A
NON-GUARANTOR SUBSIDIARY AND ANY OTHER NON-GUARANTOR SUBSIDIARY AND (II) BETWEEN
A LOAN PARTY AND ANY NON-GUARANTOR SUBSIDIARY TO THE EXTENT SUCH TRANSACTION IS
NO LESS FAVORABLE TO SUCH LOAN PARTY THAN IT WOULD OBTAIN IN A COMPARABLE ARM’S
LENGTH TRANSACTION WITH A PERSON THAT IS NOT AN AFFILIATE.


 


8.11.                     SALES AND LEASEBACKS.  ENTER INTO ANY ARRANGEMENT WITH
ANY PERSON PROVIDING FOR THE LEASING BY ANY GROUP MEMBER OF REAL OR PERSONAL
PROPERTY THAT HAS BEEN OR IS TO BE SOLD OR TRANSFERRED BY SUCH GROUP MEMBER TO
SUCH PERSON OR TO ANY OTHER PERSON TO WHOM FUNDS HAVE BEEN OR ARE TO BE ADVANCED
BY SUCH PERSON ON THE SECURITY OF SUCH PROPERTY OR RENTAL OBLIGATIONS OF SUCH
GROUP MEMBER, OTHER THAN ANY SUCH ARRANGEMENT (A) THAT (I) IF SUCH ARRANGEMENT
IS A CAPITAL LEASE OBLIGATION, IS PERMITTED PURSUANT TO SECTION 8.2(E), (II) THE
CONSIDERATION RECEIVED FROM SUCH ARRANGEMENT IS (A) SOLELY CASH CONSIDERATION TO
THE EXTENT OF THE FAIR MARKET VALUE OF ANY COLLATERAL SO SOLD OR TRANSFERRED, AS
DETERMINED IN GOOD FAITH BY

 

100

--------------------------------------------------------------------------------



 


HOLDINGS’S BOARD OF DIRECTORS AND (B) AT LEAST 75% IN CASH CONSIDERATION TO THE
EXTENT OF THE FAIR MARKET VALUE OF THE PROPERTY (OTHER THAN COLLATERAL) SO SOLD
OR TRANSFERRED, AS DETERMINED IN GOOD FAITH BY HOLDINGS’S BOARD OF DIRECTORS,
PROVIDED THAT PRIOR CONSENT OF THE BOARD OF DIRECTORS SHALL BE OBTAINED IF SUCH
FAIR MARKET VALUE WAS DETERMINED TO BE IN EXCESS OF $1,000,000 AND (III) THE NET
CASH PROCEEDS DERIVED FROM SUCH ARRANGEMENT SHALL BE APPLIED TOWARD THE
PREPAYMENT OF THE TERM LOANS AS SET FORTH IN SECTION 4.2(C), WITHOUT GIVING ANY
REINVESTMENT NOTICE OR (B) BETWEEN A LOAN PARTY AND ANOTHER LOAN PARTY OR
BETWEEN A NON-GUARANTOR SUBSIDIARY AND ANOTHER NON-GUARANTOR SUBSIDIARY.


 


8.12.                        CHANGES IN FISCAL PERIODS.  PERMIT THE FISCAL YEAR
OF HOLDINGS TO END ON A DAY OTHER THAN DECEMBER 31 OR CHANGE HOLDINGS’S METHOD
OF DETERMINING FISCAL QUARTERS.


 


8.13.                        NEGATIVE PLEDGE CLAUSES.  ENTER INTO OR SUFFER TO
EXIST OR BECOME EFFECTIVE ANY AGREEMENT THAT PROHIBITS OR LIMITS THE ABILITY OF
ANY GROUP MEMBER TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, TO SECURE
ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS TO WHICH IT IS A PARTY OTHER THAN
(A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, (B) ANY AGREEMENTS GOVERNING
ANY LIENS OR CAPITAL LEASE OBLIGATIONS OTHERWISE PERMITTED UNDER SECTIONS
8.3(L), (M), (O) AND (S), PROVIDED THAT, IN EACH CASE, ANY PROHIBITION OR
LIMITATION SHALL ONLY BE EFFECTIVE AGAINST THE ASSETS SUBJECT TO THE APPLICABLE
LIEN, (C) TO THE EXTENT EXISTING ON THE EFFECTIVE DATE, CONTRACTS WITH CUSTOMERS
PROHIBITING LIENS ON ANY EQUIPMENT USED IN THE PERFORMANCE OF ANY SUCH CONTRACTS
SET FORTH ON SCHEDULE 8.13(C), (D) TO THE EXTENT EXISTING ON THE EFFECTIVE DATE,
CONTRACTS WITH CUSTOMERS PROHIBITING THE ASSIGNMENT OF SUCH CONTRACTS OR
PROCEEDS OWING THEREUNDER SET FORTH ON SCHEDULE 8.13(D), (E) TO THE EXTENT
CONTRACTS OF THE TYPE DESCRIBED IN CLAUSE (C) OR (D) HEREOF ARE ENTERED INTO
AFTER THE EFFECTIVE DATE, ANY SUCH CONTRACTS (AND ANY RENEWALS THEREOF) SO LONG
AS THE AGGREGATE VALUE OF THE ASSETS SUBJECT TO SUCH PROHIBITIONS, IN EACH CASE
AS SET FORTH ON THE MOST RECENT CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS
CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP, SHALL NOT EXCEED 5% OF THE
AGGREGATE VALUE OF ALL ASSETS SET FORTH ON THE MOST RECENT CONSOLIDATED BALANCE
SHEET OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES IN ACCORDANCE WITH GAAP,
(F) ANY AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS WHICH CONTAIN
CUSTOMARY PROVISIONS RESTRICTING ASSIGNMENTS OF SUCH AGREEMENTS, (G) THE
PROVISIONS OF ANY PLAYTECH AGREEMENT PROHIBITING LIENS ON ANY INTELLECTUAL
PROPERTY RELATING TO ANY CENTRAL MONITORING AND CONTROL SYSTEMS OF ANY GROUP
MEMBER OR ANY JOINT CONTENT OR OTHER INTELLECTUAL PROPERTY THAT IS JOINTLY OWNED
BY ANY PLAYTECH ENTITY AND ANY GROUP MEMBER, IN EACH CASE IN WHICH ANY LOAN
PARTY HAS ANY RIGHTS AND (H) THE PROVISIONS OF THE INTERNET JV AGREEMENTS AND
ANY OTHER PLAYTECH AGREEMENT PROHIBITING LIENS ON ANY OF THE CAPITAL STOCK OF
SCIPLAY, SCIPLAY INTERNATIONAL OR ANY OTHER PLAYTECH JOINT VENTURE IN WHICH ANY
LOAN PARTY HAS ANY RIGHTS.


 


8.14.                        CLAUSES RESTRICTING SUBSIDIARY
DISTRIBUTIONS.  ENTER INTO OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION ON THE ABILITY OF ANY SUBSIDIARY OF HOLDINGS TO
(A) MAKE RESTRICTED PAYMENTS IN RESPECT OF ANY CAPITAL STOCK OF SUCH SUBSIDIARY
HELD BY, OR PAY ANY INDEBTEDNESS OWED TO, HOLDINGS OR ANY OTHER SUBSIDIARY OF
HOLDINGS, (B) MAKE LOANS OR ADVANCES TO, OR OTHER INVESTMENTS IN, HOLDINGS OR
ANY OTHER SUBSIDIARY OF HOLDINGS OR (C) TRANSFER OWNERSHIP OF ANY OF ITS ASSETS
TO HOLDINGS OR ANY OTHER SUBSIDIARY OF HOLDINGS, EXCEPT FOR SUCH ENCUMBRANCES OR
RESTRICTIONS EXISTING UNDER OR BY REASON OF (I) ANY RESTRICTIONS EXISTING UNDER
THE LOAN DOCUMENTS, (II) ANY RESTRICTIONS WITH RESPECT TO A SUBSIDIARY

 

101

--------------------------------------------------------------------------------



 


IMPOSED PURSUANT TO AN AGREEMENT THAT HAS BEEN ENTERED INTO IN CONNECTION WITH
THE DISPOSITION OF ALL OR SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR ASSETS OF
SUCH SUBSIDIARY, (III) ANY RESTRICTIONS IMPOSED BY CUSTOMARY PROVISIONS IN
AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS RESTRICTING THE
ASSIGNMENT THEREOF, (IV) ANY CUSTOMARY RESTRICTIONS IMPOSED BY ANY AGREEMENT
GOVERNING INDEBTEDNESS PERMITTED BY SECTION 8.2(H) OR (N) IF SUCH RESTRICTIONS
APPLY ONLY TO THE SUBSIDIARY INCURRING SUCH INDEBTEDNESS OR ANY OF ITS
SUBSIDIARIES AND (V) ANY RESTRICTIONS IMPOSED BY THE PROVISIONS OF THE INTERNET
JV AGREEMENTS OR ANY OTHER PLAYTECH AGREEMENT RESTRICTING THE TRANSFER OF THE
CAPITAL STOCK OF SCIPLAY, SCIPLAY INTERNATIONAL OR ANY OTHER PLAYTECH JOINT
VENTURE.


 


8.15.                        LINES OF BUSINESS.  ENTER INTO ANY BUSINESS, EITHER
DIRECTLY OR THROUGH ANY SUBSIDIARY, EXCEPT FOR THOSE BUSINESSES IN WHICH
HOLDINGS AND ITS SUBSIDIARIES ARE ENGAGED ON THE DATE OF THIS AGREEMENT OR THAT
ARE REASONABLY RELATED THERETO AND BUSINESS UTILIZING THE SAME OR SIMILAR
TECHNOLOGY.


 


8.16.                        HEDGE AGREEMENTS.  ENTER INTO ANY HEDGE AGREEMENT,
EXCEPT (A) HEDGE AGREEMENTS ENTERED INTO BY HOLDINGS OR THE BORROWER TO HEDGE OR
MITIGATE RISKS TO WHICH HOLDINGS OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER
THAN THOSE IN RESPECT OF CAPITAL STOCK OR THE SENIOR SUBORDINATED SECURITIES),
(B) HEDGE AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR
EXCHANGE INTEREST OR CURRENCY RATES (FROM FIXED TO FLOATING RATES, FROM ONE
FLOATING RATE TO ANOTHER FLOATING RATE OR OTHERWISE) WITH RESPECT TO ANY
INTEREST-BEARING LIABILITY OR INVESTMENT OF HOLDINGS OR ANY SUBSIDIARY
(INCLUDING ANY SENIOR SUBORDINATED SECURITIES); PROVIDED THAT, AT THE TIME OF
AND AFTER GIVING EFFECT TO ANY SUCH HEDGE AGREEMENT, AT LEAST 40% OF
CONSOLIDATED TOTAL DEBT WILL BE COMPRISED OF INDEBTEDNESS EFFECTIVELY BEARING
INTEREST AT A FIXED RATE (TAKING INTO ACCOUNT THE EFFECT OF ALL HEDGE
AGREEMENTS, WHETHER FIXED TO FLOATING OR FLOATING TO FIXED), (C) THE CONVERTIBLE
DEBENTURES OPTIONS TRANSACTIONS, (D) HEDGE AGREEMENTS ENTERED INTO IN ORDER TO
EFFECTIVELY HEDGE OR MITIGATE RISKS ASSOCIATED WITH ANY PERMITTED ADDITIONAL
SUBORDINATED DEBT THAT IS CONVERTIBLE INTO EQUITY INTERESTS OF HOLDINGS, WHICH
HEDGE AGREEMENTS ARE, OTHER THAN WITH RESPECT TO PRICING TERMS, SUBSTANTIALLY
SIMILAR TO THE CONVERTIBLE DEBENTURES OPTIONS TRANSACTIONS AND (E) OTHER HEDGE
AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH HOLDINGS OR ANY
SUBSIDIARY HAS EXPOSURE THAT DO NOT INVOLVE ANY RISK OF PAYMENT REQUIRED TO BE
MADE BY HOLDINGS OR ANY SUBSIDIARY (OTHER THAN ANY UP-FRONT PAYMENT MADE AT THE
TIME SUCH HEDGE AGREEMENT IS ENTERED INTO).


 


SECTION 9.  EVENTS OF DEFAULT


 

If any of the following events shall occur and be continuing:

 

(A)               THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR
REIMBURSEMENT OBLIGATION WHEN DUE IN ACCORDANCE WITH THE TERMS HEREOF; OR THE
BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR REIMBURSEMENT OBLIGATION,
OR ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, WITHIN
FIVE DAYS AFTER ANY SUCH INTEREST OR OTHER AMOUNT BECOMES DUE IN ACCORDANCE WITH
THE TERMS HEREOF; OR

 

(B)              ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY ANY LOAN
PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR THAT IS CONTAINED IN ANY
CERTIFICATE, DOCUMENT OR FINANCIAL OR OTHER STATEMENT FURNISHED BY IT AT ANY
TIME UNDER OR IN CONNECTION WITH THIS

 

102

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY SUCH OTHER LOAN DOCUMENT SHALL PROVE TO HAVE BEEN INACCURATE IN
ANY MATERIAL RESPECT ON OR AS OF THE DATE MADE OR DEEMED MADE; OR

 

(C)               (I)  ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR
PERFORMANCE OF ANY AGREEMENT CONTAINED IN CLAUSE (I) OR (II) OF
SECTION 7.4(A) (WITH RESPECT TO HOLDINGS AND THE BORROWER ONLY), SECTION 7.7(A),
SECTION 7.11 OR SECTION 8 OF THIS AGREEMENT OR SECTIONS 5.5 OR 5.7(B) OF THE
GUARANTEE AND COLLATERAL AGREEMENT OR (II) AN “EVENT OF DEFAULT” UNDER AND AS
DEFINED IN ANY MORTGAGE SHALL HAVE OCCURRED AND BE CONTINUING; OR

 

(D)              ANY LOAN PARTY SHALL DEFAULT IN THE OBSERVANCE OR PERFORMANCE
OF ANY OTHER AGREEMENT CONTAINED IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(OTHER THAN AS PROVIDED IN PARAGRAPHS (A) THROUGH (C) OF THIS SECTION), AND SUCH
DEFAULT SHALL CONTINUE UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE TO THE
BORROWER FROM THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS; OR

 

(E)               ANY GROUP MEMBER (I) DEFAULTS IN MAKING ANY PAYMENT OF ANY
PRINCIPAL OF ANY MATERIAL INDEBTEDNESS (INCLUDING ANY GUARANTEE OBLIGATION, BUT
EXCLUDING THE LOANS) ON THE SCHEDULED OR ORIGINAL DUE DATE WITH RESPECT THERETO;
OR (II) DEFAULTS IN MAKING ANY PAYMENT OF ANY INTEREST ON ANY MATERIAL
INDEBTEDNESS BEYOND THE PERIOD OF GRACE, IF ANY, PROVIDED IN THE INSTRUMENT OR
AGREEMENT UNDER WHICH SUCH MATERIAL INDEBTEDNESS WAS CREATED; OR (III) DEFAULTS
IN THE OBSERVANCE OR PERFORMANCE OF ANY OTHER AGREEMENT OR CONDITION RELATING TO
ANY MATERIAL INDEBTEDNESS OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT SHALL OCCUR OR
CONDITION EXIST, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT OR CONDITION IS TO
CAUSE, OR TO PERMIT THE HOLDER OR BENEFICIARY OF MATERIAL INDEBTEDNESS (OR A
TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR BENEFICIARY) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, MATERIAL INDEBTEDNESS TO BECOME DUE PRIOR TO ITS
STATED MATURITY OR TO BECOME SUBJECT TO A MANDATORY OFFER TO PURCHASE BY THE
OBLIGOR THEREUNDER OR (IN THE CASE OF ANY MATERIAL INDEBTEDNESS CONSTITUTING A
GUARANTEE OBLIGATION) TO BECOME PAYABLE; OR

 

(F)                 (I) ANY GROUP MEMBER SHALL COMMENCE ANY CASE, PROCEEDING OR
OTHER ACTION (A) UNDER ANY EXISTING OR FUTURE LAW OF ANY JURISDICTION, DOMESTIC
OR FOREIGN, RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION OR RELIEF OF
DEBTORS, SEEKING TO HAVE AN ORDER FOR RELIEF ENTERED WITH RESPECT TO IT, OR
SEEKING TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR SEEKING REORGANIZATION,
ARRANGEMENT, ADJUSTMENT, WINDING-UP, LIQUIDATION, DISSOLUTION, COMPOSITION OR
OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS, OR (B) SEEKING APPOINTMENT OF A
RECEIVER, TRUSTEE, CUSTODIAN, CONSERVATOR OR OTHER SIMILAR OFFICIAL FOR IT OR
FOR ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS, OR ANY GROUP MEMBER SHALL MAKE A
GENERAL ASSIGNMENT FOR THE BENEFIT OF ITS CREDITORS; OR (II) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION OF A
NATURE REFERRED TO IN CLAUSE (I) ABOVE THAT (A) RESULTS IN THE ENTRY OF AN ORDER
FOR RELIEF OR ANY SUCH ADJUDICATION OR APPOINTMENT OR (B) REMAINS UNDISMISSED,
UNDISCHARGED OR UNBONDED FOR A PERIOD OF 60 DAYS; OR (III) THERE SHALL BE
COMMENCED AGAINST ANY GROUP MEMBER ANY CASE, PROCEEDING OR OTHER ACTION SEEKING
ISSUANCE OF A WARRANT OF ATTACHMENT, EXECUTION, DISTRAINT OR SIMILAR PROCESS
AGAINST ALL OR ANY SUBSTANTIAL PART OF ITS ASSETS THAT RESULTS IN THE ENTRY OF
AN ORDER FOR ANY SUCH RELIEF THAT SHALL NOT HAVE BEEN VACATED, DISCHARGED, OR
STAYED OR BONDED PENDING APPEAL WITHIN 60 DAYS FROM THE ENTRY THEREOF; OR
(IV) ANY GROUP MEMBER SHALL TAKE ANY

 

103

--------------------------------------------------------------------------------


 

ACTION IN FURTHERANCE OF, OR INDICATING ITS CONSENT TO, APPROVAL OF, OR
ACQUIESCENCE IN, ANY OF THE ACTS SET FORTH IN CLAUSE (I), (II), OR (III) ABOVE;
OR (V) ANY GROUP MEMBER SHALL GENERALLY NOT, OR SHALL BE UNABLE TO, OR SHALL
ADMIT IN WRITING ITS INABILITY TO, PAY ITS DEBTS AS THEY BECOME DUE; OR

 

(G)              (I) ANY PERSON SHALL ENGAGE IN ANY “PROHIBITED TRANSACTION” (AS
DEFINED IN SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE) INVOLVING ANY PLAN,
(II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF ERISA),
WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN IN FAVOR
OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF HOLDINGS, THE BORROWER OR ANY
COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL OCCUR WITH RESPECT
TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE APPOINTED, OR A TRUSTEE
SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY SINGLE EMPLOYER PLAN,
WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY
SINGLE EMPLOYER PLAN SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, OR
(V) HOLDINGS, THE BORROWER OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE
REASONABLE OPINION OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN
CONNECTION WITH A WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A
MULTIEMPLOYER PLAN; AND IN EACH CASE IN CLAUSES (I) THROUGH (V) ABOVE, SUCH
EVENT OR CONDITION, TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY,
WOULD, IN THE REASONABLE JUDGMENT OF THE REQUIRED LENDERS, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR

 

(H)              ONE OR MORE JUDGMENTS OR DECREES SHALL BE ENTERED AGAINST ANY
GROUP MEMBER INVOLVING IN THE AGGREGATE A LIABILITY (NOT PAID OR FULLY COVERED
BY INSURANCE AS TO WHICH THE RELEVANT INSURANCE COMPANY HAS ACKNOWLEDGED
COVERAGE) OF $20,000,000 OR MORE, AND ALL SUCH JUDGMENTS OR DECREES SHALL NOT
HAVE BEEN VACATED, DISCHARGED, STAYED OR BONDED PENDING APPEAL WITHIN 30 DAYS
FROM THE ENTRY THEREOF; OR

 

(I)                  ANY OF THE SECURITY DOCUMENTS SHALL CEASE, FOR ANY REASON,
TO BE IN FULL FORCE AND EFFECT, OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN
PARTY SHALL SO ASSERT, OR ANY LIEN CREATED BY ANY OF THE SECURITY DOCUMENTS
SHALL CEASE TO BE ENFORCEABLE AND OF THE SAME EFFECT AND PRIORITY PURPORTED TO
BE CREATED THEREBY; OR

 

(J)                  THE GUARANTEE CONTAINED IN SECTION 2 OF THE GUARANTEE AND
COLLATERAL AGREEMENT SHALL CEASE, FOR ANY REASON, TO BE IN FULL FORCE AND EFFECT
OR ANY LOAN PARTY OR ANY AFFILIATE OF ANY LOAN PARTY SHALL SO ASSERT; OR

 

(K)               (I) ANY “PERSON” OR “GROUP” (AS SUCH TERMS ARE USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”)) SHALL BECOME, OR OBTAIN RIGHTS (WHETHER BY MEANS OR WARRANTS,
OPTIONS OR OTHERWISE) TO BECOME, THE “BENEFICIAL OWNER” (AS DEFINED IN
RULES 13(D)-3 AND 13(D)-5 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
MORE THAN 35% OF THE OUTSTANDING COMMON STOCK OF HOLDINGS; (II) THE BOARD OF
DIRECTORS OF HOLDINGS SHALL CEASE TO CONSIST OF A MAJORITY OF CONTINUING
DIRECTORS; (III) A SPECIFIED CHANGE OF CONTROL SHALL OCCUR; OR (IV) THE BORROWER
SHALL CEASE TO BE A WHOLLY OWNED SUBSIDIARY OF HOLDINGS; OR

 

104

--------------------------------------------------------------------------------


 

(L)                  ANY SENIOR SUBORDINATED SECURITIES OR THE GUARANTEES
THEREOF SHALL CEASE, FOR ANY REASON, TO BE VALIDLY SUBORDINATED TO THE
OBLIGATIONS, AS PROVIDED IN ANY SENIOR SUBORDINATED SECURITIES INDENTURE, OR ANY
LOAN PARTY, ANY AFFILIATE OF ANY LOAN PARTY, THE TRUSTEE IN RESPECT OF SUCH
SENIOR SUBORDINATED SECURITIES OR THE HOLDERS OF AT LEAST 25% IN AGGREGATE
PRINCIPAL AMOUNT OF SUCH SENIOR SUBORDINATED SECURITIES SHALL SO ASSERT IN
WRITING; OR

 

(M)            ANY GROUP MEMBER DEFAULTS IN THE OBSERVATION OR PERFORMANCE OF
ANY AGREEMENT OR CONDITION CONTAINED IN ONE OR MORE CONTRACTS WITH RESPECT TO
WHICH SECURED SURETY BONDS HAVE BEEN ISSUED RESULTING IN A NOTICE OR NOTICES OF
CLAIMS SUBMITTED UNDER THE SECURED SURETY BONDS AND THE AGGREGATE AMOUNT OF SUCH
CLAIMS EXCEED $20,000,000 AT ANY TIME OUTSTANDING AND SUCH DEFAULTS SHALL EITHER
(X) BE CONTINUING FOR A PERIOD OF 60 DAYS OR MORE OR (Y) HAVE RESULTED IN THE
PROVIDER OF THE RELEVANT SECURED SURETY BONDS TAKING ANY ENFORCEMENT ACTION IN
RESPECT OF THE LIEN SECURING SUCH SECURED SURETY BOND;

 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken:  (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit. 
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents.  After
all such Letters of Credit shall have expired or been fully drawn upon, all
Reimbursement Obligations shall have been satisfied and all other obligations of
the Borrower hereunder and under the other Loan Documents shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to the Borrower (or such other Person as may be lawfully entitled thereto). 
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

105

--------------------------------------------------------------------------------



 


SECTION 10.   THE AGENTS


 


10.1.                        APPOINTMENT.  (A)   EACH LENDER AND ISSUING LENDER
HEREBY IRREVOCABLY DESIGNATES AND APPOINTS EACH AGENT AS THE AGENT OF SUCH
LENDER UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND EACH SUCH LENDER
IRREVOCABLY AUTHORIZES SUCH AGENT, IN SUCH CAPACITY, TO TAKE SUCH ACTION ON ITS
BEHALF UNDER THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
TO EXERCISE SUCH POWERS AND PERFORM SUCH DUTIES AS ARE DELEGATED TO SUCH AGENT
BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH SUCH
ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL THERETO.  NOTWITHSTANDING ANY
PROVISION TO THE CONTRARY ELSEWHERE IN THIS AGREEMENT, NO AGENT SHALL HAVE ANY
DUTIES OR RESPONSIBILITIES, EXCEPT THOSE EXPRESSLY SET FORTH HEREIN, OR ANY
FIDUCIARY RELATIONSHIP WITH ANY LENDER, AND NO IMPLIED COVENANTS, FUNCTIONS,
RESPONSIBILITIES, DUTIES, OBLIGATIONS OR LIABILITIES SHALL BE READ INTO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE EXIST AGAINST ANY AGENT.


 


(B)   THE ISSUING LENDER SHALL ACT ON BEHALF OF THE REVOLVING LENDERS WITH
RESPECT TO LETTERS OF CREDIT ISSUED OR MADE UNDER THIS AGREEMENT AND THE
DOCUMENTS ASSOCIATED THEREWITH.  IT IS UNDERSTOOD AND AGREED THAT THE ISSUING
LENDER (I) SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (X) PROVIDED TO THE
AGENTS IN THIS SECTION 10 WITH RESPECT TO ACTS TAKEN OR OMISSIONS SUFFERED BY
THE ISSUING LENDER IN CONNECTION WITH LETTERS OF CREDIT ISSUED OR MADE UNDER
THIS AGREEMENT AND THE DOCUMENTS ASSOCIATED THEREWITH AS FULLY AS IF THE TERM
“AGENTS”, AS USED IN THIS SECTION 10, INCLUDED THE ISSUING LENDER WITH RESPECT
TO SUCH ACTS OR OMISSIONS AND (Y) AS ADDITIONALLY PROVIDED IN THIS AGREEMENT AND
(II) SHALL HAVE ALL OF THE BENEFITS OF THE PROVISIONS OF SECTION 10.7 AS FULLY
AS IF THE TERM “AGENTS”, AS USED IN SECTION 10.7, INCLUDED THE ISSUING LENDER.


 


10.2.                        DELEGATION OF DUTIES.  EACH AGENT MAY EXECUTE ANY
OF ITS DUTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY OR THROUGH
AGENTS OR ATTORNEYS-IN-FACT AND SHALL BE ENTITLED TO ADVICE OF COUNSEL
CONCERNING ALL MATTERS PERTAINING TO SUCH DUTIES.  EACH AGENT AND ANY SUCH AGENT
OR ATTORNEY-IN-FACT MAY PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS
RIGHTS AND POWERS THROUGH THEIR RESPECTIVE RELATED PARTIES.  NO AGENT SHALL BE
RESPONSIBLE FOR THE NEGLIGENCE OR MISCONDUCT OF ANY AGENTS OR ATTORNEYS-IN-FACT
SELECTED BY IT WITH REASONABLE CARE.


 


10.3.                        EXCULPATORY PROVISIONS.  NEITHER ANY AGENT NOR ANY
OF THEIR RESPECTIVE RELATED PARTIES SHALL BE (I) LIABLE FOR ANY ACTION LAWFULLY
TAKEN OR OMITTED TO BE TAKEN BY IT OR SUCH PERSON UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM ITS OR SUCH PERSON’S OWN GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) OR (II) RESPONSIBLE IN ANY MANNER TO ANY OF
THE LENDERS FOR ANY RECITALS, STATEMENTS, REPRESENTATIONS OR WARRANTIES MADE BY
ANY LOAN PARTY OR ANY OFFICER THEREOF CONTAINED IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR IN ANY CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT
REFERRED TO OR PROVIDED FOR IN, OR RECEIVED BY THE AGENTS UNDER OR IN CONNECTION
WITH, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR FOR THE VALUE, VALIDITY,
EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR FOR ANY FAILURE OF ANY LOAN PARTY A PARTY THERETO TO
PERFORM ITS OBLIGATIONS HEREUNDER OR THEREUNDER.  THE AGENTS SHALL NOT BE UNDER
ANY OBLIGATION TO ANY LENDER TO ASCERTAIN OR TO INQUIRE AS TO THE OBSERVANCE OR
PERFORMANCE OF ANY OF THE AGREEMENTS CONTAINED IN, OR CONDITIONS OF, THIS

 

106

--------------------------------------------------------------------------------



 


AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR TO INSPECT THE PROPERTIES, BOOKS OR
RECORDS OF ANY LOAN PARTY.


 


10.4.                        RELIANCE BY AGENTS.  EACH AGENT SHALL BE ENTITLED
TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY INSTRUMENT, WRITING,
RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELECOPY, TELEX OR
TELETYPE MESSAGE, STATEMENT, ORDER OR OTHER DOCUMENT OR CONVERSATION BELIEVED BY
IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED, SENT OR MADE BY THE PROPER
PERSON OR PERSONS AND UPON ADVICE AND STATEMENTS OF LEGAL COUNSEL (INCLUDING
COUNSEL TO HOLDINGS OR THE BORROWER), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY SUCH AGENT.  THE ADMINISTRATIVE AGENT MAY DEEM AND TREAT THE PAYEE
OF ANY NOTE AS THE OWNER THEREOF FOR ALL PURPOSES UNLESS A WRITTEN NOTICE OF
ASSIGNMENT, NEGOTIATION OR TRANSFER THEREOF SHALL HAVE BEEN FILED WITH THE
ADMINISTRATIVE AGENT.  EACH AGENT SHALL BE FULLY JUSTIFIED IN FAILING OR
REFUSING TO TAKE ANY ACTION UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
UNLESS IT SHALL FIRST RECEIVE SUCH ADVICE OR CONCURRENCE OF THE REQUIRED LENDERS
(OR, IF SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS) AS IT DEEMS APPROPRIATE OR
IT SHALL FIRST BE INDEMNIFIED TO ITS SATISFACTION BY THE LENDERS AGAINST ANY AND
ALL LIABILITY AND EXPENSE THAT MAY BE INCURRED BY IT BY REASON OF TAKING OR
CONTINUING TO TAKE ANY SUCH ACTION.  THE AGENTS SHALL IN ALL CASES BE FULLY
PROTECTED IN ACTING, OR IN REFRAINING FROM ACTING, UNDER THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS IN ACCORDANCE WITH A REQUEST OF THE REQUIRED LENDERS (OR,
IF SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS), AND SUCH REQUEST AND ANY ACTION
TAKEN OR FAILURE TO ACT PURSUANT THERETO SHALL BE BINDING UPON ALL THE LENDERS
AND ALL FUTURE HOLDERS OF THE LOANS.


 


10.5.                        NOTICE OF DEFAULT.  NO AGENT SHALL BE DEEMED TO
HAVE KNOWLEDGE OR NOTICE OF THE OCCURRENCE OF ANY DEFAULT OR EVENT OF DEFAULT
HEREUNDER UNLESS SUCH AGENT HAS RECEIVED NOTICE FROM A LENDER OR THE BORROWER
REFERRING TO THIS AGREEMENT, DESCRIBING SUCH DEFAULT OR EVENT OF DEFAULT AND
STATING THAT SUCH NOTICE IS A “NOTICE OF DEFAULT.”  IN THE EVENT THAT THE
ADMINISTRATIVE AGENT RECEIVES SUCH A NOTICE, THE ADMINISTRATIVE AGENT SHALL GIVE
NOTICE THEREOF TO THE LENDERS.  THE ADMINISTRATIVE AGENT SHALL TAKE SUCH ACTION
WITH RESPECT TO SUCH DEFAULT OR EVENT OF DEFAULT AS SHALL BE REASONABLY DIRECTED
BY THE REQUIRED LENDERS (OR, IF SO SPECIFIED BY THIS AGREEMENT, ALL LENDERS OR
ANY OTHER INSTRUCTING GROUP OF LENDERS SPECIFIED BY THIS AGREEMENT); PROVIDED
THAT UNLESS AND UNTIL THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED SUCH
DIRECTIONS, THE ADMINISTRATIVE AGENT MAY (BUT SHALL NOT BE OBLIGATED TO) TAKE
SUCH ACTION, OR REFRAIN FROM TAKING SUCH ACTION, WITH RESPECT TO SUCH DEFAULT OR
EVENT OF DEFAULT AS IT SHALL DEEM ADVISABLE IN THE BEST INTERESTS OF THE
LENDERS.


 


10.6.                        NON-RELIANCE ON AGENTS AND OTHER LENDERS.  EACH
LENDER EXPRESSLY ACKNOWLEDGES THAT NEITHER THE AGENTS NOR ANY OF THEIR
RESPECTIVE RELATED PARTIES HAVE MADE ANY REPRESENTATIONS OR WARRANTIES TO IT AND
THAT NO ACT BY ANY AGENT HEREAFTER TAKEN, INCLUDING ANY REVIEW OF THE AFFAIRS OF
A LOAN PARTY OR ANY AFFILIATE OF A LOAN PARTY, SHALL BE DEEMED TO CONSTITUTE ANY
REPRESENTATION OR WARRANTY BY ANY AGENT TO ANY LENDER.  EACH LENDER REPRESENTS
TO THE AGENTS THAT IT HAS, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR
ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN APPRAISAL OF AND INVESTIGATION INTO THE BUSINESS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE
LOAN PARTIES AND THEIR AFFILIATES AND MADE ITS OWN DECISION TO MAKE ITS LOANS
HEREUNDER AND ENTER INTO THIS AGREEMENT.  EACH LENDER ALSO REPRESENTS THAT IT
WILL, INDEPENDENTLY AND WITHOUT RELIANCE UPON ANY AGENT OR ANY OTHER LENDER, AND
BASED ON SUCH

 

107

--------------------------------------------------------------------------------



 


DOCUMENTS AND INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO
MAKE ITS OWN CREDIT ANALYSIS, APPRAISALS AND DECISIONS IN TAKING OR NOT TAKING
ACTION UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND TO MAKE SUCH
INVESTIGATION AS IT DEEMS NECESSARY TO INFORM ITSELF AS TO THE BUSINESS,
OPERATIONS, PROPERTY, FINANCIAL AND OTHER CONDITION AND CREDITWORTHINESS OF THE
LOAN PARTIES AND THEIR AFFILIATES.  EXCEPT FOR NOTICES, REPORTS AND OTHER
DOCUMENTS EXPRESSLY REQUIRED TO BE FURNISHED TO THE LENDERS BY THE
ADMINISTRATIVE AGENT HEREUNDER, THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY
OR RESPONSIBILITY TO PROVIDE ANY LENDER WITH ANY CREDIT OR OTHER INFORMATION
CONCERNING THE BUSINESS, OPERATIONS, PROPERTY, CONDITION (FINANCIAL OR
OTHERWISE), PROSPECTS OR CREDITWORTHINESS OF ANY LOAN PARTY OR ANY AFFILIATE OF
A LOAN PARTY THAT MAY COME INTO THE POSSESSION OF THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES.


 


10.7.                        INDEMNIFICATION.  THE LENDERS AGREE TO INDEMNIFY
EACH AGENT IN ITS CAPACITY AS SUCH (TO THE EXTENT NOT REIMBURSED BY THE BORROWER
AND WITHOUT LIMITING THE OBLIGATION OF THE BORROWER TO DO SO), RATABLY ACCORDING
TO THEIR RESPECTIVE AGGREGATE EXPOSURE PERCENTAGES IN EFFECT ON THE DATE ON
WHICH INDEMNIFICATION IS SOUGHT UNDER THIS SECTION (OR, IF INDEMNIFICATION IS
SOUGHT AFTER THE DATE UPON WHICH THE COMMITMENTS SHALL HAVE TERMINATED AND THE
LOANS SHALL HAVE BEEN PAID IN FULL, RATABLY IN ACCORDANCE WITH SUCH AGGREGATE
EXPOSURE PERCENTAGES IMMEDIATELY PRIOR TO SUCH DATE), FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES OR DISBURSEMENTS OF ANY KIND WHATSOEVER THAT MAY AT ANY
TIME (WHETHER BEFORE OR AFTER THE PAYMENT OF THE LOANS) BE IMPOSED ON, INCURRED
BY OR ASSERTED AGAINST SUCH AGENT IN ANY WAY RELATING TO OR ARISING OUT OF, THE
COMMITMENTS, THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY DOCUMENTS
CONTEMPLATED BY OR REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY OR ANY ACTION TAKEN OR OMITTED BY SUCH AGENT
UNDER OR IN CONNECTION WITH ANY OF THE FOREGOING; PROVIDED THAT NO LENDER SHALL
BE LIABLE FOR THE PAYMENT OF ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS THAT ARE FOUND BY A FINAL AND NONAPPEALABLE DECISION OF A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH AGENT’S GROSS NEGLIGENCE, BAD
FAITH OR WILLFUL MISCONDUCT.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.


 


10.8.                        AGENT IN ITS INDIVIDUAL CAPACITY.  EACH AGENT AND
ITS AFFILIATES MAY MAKE LOANS TO, ACCEPT DEPOSITS FROM AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH ANY LOAN PARTY AS THOUGH SUCH AGENT WERE NOT AN
AGENT.  WITH RESPECT TO ITS LOANS MADE OR RENEWED BY IT AND WITH RESPECT TO ANY
LETTER OF CREDIT ISSUED OR PARTICIPATED IN BY IT, EACH AGENT SHALL HAVE THE SAME
RIGHTS AND POWERS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AS ANY
LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT AN AGENT, AND THE TERMS
“LENDER” AND “LENDERS” SHALL INCLUDE EACH AGENT IN ITS INDIVIDUAL CAPACITY.


 


10.9.                        SUCCESSOR ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE
AGENT MAY RESIGN AS ADMINISTRATIVE AGENT AT ANY TIME UPON NOTICE TO THE LENDERS,
THE ISSUING LENDERS AND THE BORROWER AND MAY BE REMOVED AT ANY TIME BY THE
REQUIRED LENDERS. UPON THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, THE REQUIRED LENDERS SHALL
APPOINT A SUCCESSOR AGENT FOR THE LENDERS, WHICH SUCCESSOR AGENT SHALL (UNLESS
AN EVENT OF DEFAULT UNDER SECTION 9(A) OR SECTION 9(F) WITH RESPECT TO THE
BORROWER SHALL HAVE OCCURRED AND BE CONTINUING) BE SUBJECT TO APPROVAL BY THE
BORROWER (WHICH APPROVAL SHALL

 

108

--------------------------------------------------------------------------------



 


NOT BE UNREASONABLY WITHHELD OR DELAYED), WHEREUPON SUCH SUCCESSOR AGENT SHALL
SUCCEED TO THE RIGHTS, POWERS AND DUTIES OF THE ADMINISTRATIVE AGENT, AND THE
TERM “ADMINISTRATIVE AGENT” SHALL MEAN SUCH SUCCESSOR AGENT EFFECTIVE UPON SUCH
APPOINTMENT AND APPROVAL, AND THE FORMER ADMINISTRATIVE AGENT’S RIGHTS, POWERS
AND DUTIES AS ADMINISTRATIVE AGENT SHALL BE TERMINATED, WITHOUT ANY OTHER OR
FURTHER ACT OR DEED ON THE PART OF SUCH FORMER ADMINISTRATIVE AGENT OR ANY OF
THE PARTIES TO THIS AGREEMENT OR ANY HOLDERS OF THE LOANS.  IF NO SUCCESSOR
AGENT HAS ACCEPTED APPOINTMENT AS ADMINISTRATIVE AGENT BY THE DATE THAT IS 30
DAYS FOLLOWING A RETIRING ADMINISTRATIVE AGENT’S NOTICE OF RESIGNATION, THE
RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF THE LENDERS AND THE ISSUING
LENDERS, APPOINT A SUCCESSOR AGENT, WHICH AGENT SHALL BE A BANK ORGANIZED AND
DOING BUSINESS UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF, SUBJECT
TO SUPERVISION OR EXAMINATION BY ANY FEDERAL OR STATE AUTHORITY AND HAVING A
TOTAL SHAREHOLDER EQUITY AGGREGATING AT LEAST $1,000,000,000 OR AN AFFILIATE OF
ANY SUCH BANK.  UPON THE ACCEPTANCE OF ITS APPOINTMENT AS ADMINISTRATIVE AGENT
HEREUNDER BY A SUCCESSOR, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH
ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING ADMINISTRATIVE
AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES
AND OBLIGATIONS HEREUNDER.  THE FEES PAYABLE BY THE BORROWER TO A SUCCESSOR
ADMINISTRATIVE AGENT SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR
UNLESS OTHERWISE AGREED BETWEEN THE BORROWER AND SUCH SUCCESSOR.  AFTER ANY
RETIRING ADMINISTRATIVE AGENT’S RESIGNATION OR REMOVAL AS ADMINISTRATIVE AGENT,
THE PROVISIONS OF THIS SECTION 10 AND SECTION 11.5 SHALL INURE TO ITS BENEFIT
AND THE BENEFIT OF ITS AGENTS AND THEIR RESPECTIVE RELATED PARTIES AS TO ANY
ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM WHILE IT WAS ACTING UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


10.10.                  AGENTS GENERALLY.  EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NO AGENT SHALL HAVE ANY DUTIES OR RESPONSIBILITIES HEREUNDER IN ITS CAPACITY AS
SUCH.


 


10.11.                  LEAD ARRANGERS AND SYNDICATION AGENTS.  EACH OF THE LEAD
ARRANGERS AND THE SYNDICATION AGENTS, IN ITS CAPACITY AS SUCH, SHALL HAVE NO
DUTIES OR RESPONSIBILITIES, AND SHALL INCUR NO LIABILITY, UNDER THIS AGREEMENT
AND OTHER LOAN DOCUMENTS.


 


SECTION 11.  MISCELLANEOUS


 


11.1.                        AMENDMENTS AND WAIVERS.  (A)  NEITHER THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, NOR ANY TERMS HEREOF OR THEREOF MAY BE
AMENDED, SUPPLEMENTED OR MODIFIED EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
THIS SECTION 11.1; PROVIDED THAT INCREMENTAL AMENDMENTS PURSUANT TO AND IN
COMPLIANCE WITH SECTION 4.17 SHALL NOT BE SUBJECT TO THIS SECTION 11.1. THE
REQUIRED LENDERS AND EACH LOAN PARTY TO THE RELEVANT LOAN DOCUMENT MAY, OR, WITH
THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE ADMINISTRATIVE AGENT AND EACH
LOAN PARTY TO THE RELEVANT LOAN DOCUMENT MAY, FROM TIME TO TIME, (A) ENTER INTO
WRITTEN AMENDMENTS, CONSENTS, SUPPLEMENTS OR MODIFICATIONS HERETO AND TO THE
OTHER LOAN DOCUMENTS FOR THE PURPOSE OF ADDING ANY PROVISIONS TO THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS OR CHANGING IN ANY MANNER THE RIGHTS OF THE LENDERS
OR OF THE LOAN PARTIES HEREUNDER OR THEREUNDER OR (B) WAIVE, ON SUCH TERMS AND
CONDITIONS AS THE REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY
BE, MAY SPECIFY IN SUCH INSTRUMENT, ANY OF THE REQUIREMENTS OF THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR ANY DEFAULT OR EVENT OF DEFAULT AND ITS
CONSEQUENCES; PROVIDED, HOWEVER, THAT NO SUCH WAIVER AND NO SUCH AMENDMENT,
SUPPLEMENT OR MODIFICATION SHALL (I) FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR
L/C DISBURSEMENT OR EXTEND THE FINAL SCHEDULED DATE OF MATURITY OF ANY

 

109

--------------------------------------------------------------------------------



 


LOAN, EXTEND THE SCHEDULED DATE OF ANY AMORTIZATION PAYMENT IN RESPECT OF ANY
TERM LOAN, EXTEND THE REQUIRED DATE OF REIMBURSEMENT OF ANY L/C DISBURSEMENT,
REDUCE THE STATED RATE OF ANY INTEREST OR FEE PAYABLE HEREUNDER (EXCEPT (X) IN
CONNECTION WITH THE WAIVER OF APPLICABILITY OF ANY POST-DEFAULT INCREASE IN
INTEREST RATES, WHICH WAIVER SHALL BE EFFECTIVE WITH THE CONSENT OF THE MAJORITY
FACILITY LENDERS OF EACH ADVERSELY AFFECTED FACILITY AND (Y) THAT ANY AMENDMENT
OR MODIFICATION OF DEFINED TERMS USED IN THE FINANCIAL COVENANTS IN THIS
AGREEMENT SHALL NOT CONSTITUTE A REDUCTION IN THE RATE OF INTEREST OR FEES FOR
PURPOSES OF THIS CLAUSE (I)) OR EXTEND THE SCHEDULED DATE OF ANY PAYMENT
THEREOF, OR INCREASE THE AMOUNT OR EXTEND THE EXPIRATION DATE OF ANY LENDER’S
REVOLVING COMMITMENT UNDER EITHER REVOLVING FACILITY, IN EACH CASE WITHOUT THE
WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED THAT THIS
CLAUSE (I) SHALL NOT APPLY TO ANY AMENDMENT, MODIFICATION OR WAIVER OF THE
CONVERTIBLE DEBENTURES CONDITIONS, SUBORDINATED NOTES CONDITIONS OR LIQUIDITY
CONDITION; (II) ELIMINATE OR REDUCE THE VOTING RIGHTS OF ANY LENDER UNDER THIS
SECTION 11.1 WITHOUT THE WRITTEN CONSENT OF SUCH LENDER; (III) REDUCE ANY
PERCENTAGE SPECIFIED IN THE DEFINITION OF REQUIRED LENDERS OR ANY OTHER
PROVISION OF ANY LOAN DOCUMENT (OTHER THAN THE DEFINITION OF MAJORITY FACILITY
LENDERS OR SUPER MAJORITY FACILITY LENDERS) SPECIFYING THE NUMBER OR PERCENTAGE
OF LENDERS REQUIRED TO WAIVE, MODIFY OR AMEND ANY RIGHTS THEREUNDER OR MAKE ANY
DETERMINATION OR GRANT ANY CONSENT THEREUNDER, CONSENT TO THE ASSIGNMENT OR
TRANSFER BY THE BORROWER OF ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, RELEASE ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL OR RELEASE ANY MATERIAL GUARANTEE UNDER THE GUARANTEE AND COLLATERAL
AGREEMENT OR LIMIT THE APPLICABLE LOAN PARTY’S LIABILITY IN RESPECT OF SUCH
GUARANTEE, IN EACH CASE WITHOUT THE WRITTEN CONSENT OF ALL LENDERS; (IV) AMEND,
MODIFY OR WAIVE ANY CONDITION PRECEDENT TO ANY EXTENSION OF CREDIT UNDER A
REVOLVING FACILITY SET FORTH IN SECTION 6.2 (INCLUDING IN CONNECTION WITH ANY
WAIVER OF AN EXISTING DEFAULT OR EVENT OF DEFAULT) WITHOUT THE WRITTEN CONSENT
OF THE MAJORITY FACILITY LENDERS WITH RESPECT TO SUCH REVOLVING FACILITY;
(V) AMEND, MODIFY OR WAIVE THE PRO RATA REQUIREMENTS OF SECTION 4.8(A), (B) OR
(C) WITHOUT THE WRITTEN CONSENT OF EACH LENDER ADVERSELY AFFECTED THEREBY;
(VI) REDUCE THE AMOUNT OF NET CASH PROCEEDS REQUIRED TO BE APPLIED TO PREPAY
TERM LOANS UNDER THIS AGREEMENT WITHOUT THE WRITTEN CONSENT OF THE MAJORITY
FACILITY LENDERS WITH RESPECT TO THE TERM FACILITY; (VII) REDUCE THE PERCENTAGE
SPECIFIED IN THE DEFINITION OF MAJORITY FACILITY LENDERS OR SUPER MAJORITY
FACILITY LENDERS WITH RESPECT TO ANY FACILITY WITHOUT THE WRITTEN CONSENT OF ALL
LENDERS UNDER SUCH FACILITY; (VIII) AMEND, MODIFY OR WAIVE ANY PROVISION OF
SECTION 10 WITHOUT THE WRITTEN CONSENT OF EACH AGENT ADVERSELY AFFECTED THEREBY;
(IX) AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTION 3.3 OR 3.4 WITHOUT THE
WRITTEN CONSENT OF THE SWINGLINE LENDER; (X) AMEND, MODIFY OR WAIVE THE
CONVERTIBLE DEBENTURES CONDITIONS, SUBORDINATED NOTES CONDITIONS OR LIQUIDITY
CONDITION IN A MANNER THAT AFFECTS ANY FACILITY, IN EACH CASE WITHOUT THE
WRITTEN CONSENT OF THE SUPER MAJORITY FACILITY LENDERS IN RESPECT OF SUCH
FACILITY, (XI) CHANGE ANY PROVISIONS OF ANY LOAN DOCUMENT IN A MANNER THAT BY
ITS TERMS ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS
HOLDING LOANS OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS OF ANY OTHER
CLASS, WITHOUT THE WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF
THE OUTSTANDING LOANS AND UNUSED COMMITMENTS OF EACH AFFECTED CLASS; OR
(XII) AMEND, MODIFY OR WAIVE ANY PROVISION OF SECTIONS 3.7 TO 3.14 WITHOUT THE
WRITTEN CONSENT OF EACH ISSUING LENDER; PROVIDED, FURTHER, THAT ANY WAIVER,
AMENDMENT OR MODIFICATION OF THIS AGREEMENT THAT BY ITS TERMS AFFECTS THE RIGHTS
OR DUTIES UNDER THIS AGREEMENT OF ONE CLASS OF LENDERS (BUT NOT OTHER CLASSES)
MAY BE EFFECTED BY AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
BORROWER AND THE REQUISITE PERCENTAGE IN INTEREST OF THE AFFECTED CLASS OF
LENDERS THAT WOULD BE REQUIRED TO CONSENT THERETO UNDER THIS SECTION IF SUCH
CLASS OF

 

110

--------------------------------------------------------------------------------


 


LENDERS WERE THE ONLY CLASS OF LENDERS HEREUNDER AT THE TIME (A “CLASS VOTE”). 
ANY SUCH WAIVER AND ANY SUCH AMENDMENT, SUPPLEMENT OR MODIFICATION SHALL APPLY
EQUALLY TO EACH OF THE AFFECTED LENDERS AND SHALL BE BINDING UPON THE LOAN
PARTIES, THE LENDERS, THE AGENTS AND ALL FUTURE HOLDERS OF THE LOANS; PROVIDED
THAT NO SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR
DUTIES OF THE ADMINISTRATIVE AGENT, THE ISSUING LENDER OR THE SWINGLINE LENDER
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING
LENDER OR THE SWINGLINE LENDER, AS THE CASE MAY BE.  IN THE CASE OF ANY WAIVER,
THE LOAN PARTIES, THE LENDERS AND THE AGENTS SHALL BE RESTORED TO THEIR FORMER
POSITIONS AND RIGHTS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, AND ANY
DEFAULT OR EVENT OF DEFAULT WAIVED SHALL BE DEEMED TO BE CURED AND NOT
CONTINUING; BUT NO SUCH WAIVER SHALL EXTEND TO ANY SUBSEQUENT OR OTHER DEFAULT
OR EVENT OF DEFAULT, OR IMPAIR ANY RIGHT CONSEQUENT THEREON.  NOTWITHSTANDING
THE FOREGOING, ANY PROVISION OF THIS AGREEMENT MAY BE AMENDED BY AN AGREEMENT IN
WRITING ENTERED INTO BY HOLDINGS, THE BORROWER, THE REQUIRED LENDERS AND THE
ADMINISTRATIVE AGENT (AND, IF THEIR RIGHTS OR OBLIGATIONS ARE AFFECTED THEREBY,
EACH ISSUING LENDER AND THE SWINGLINE LENDER) IF (I) BY THE TERMS OF SUCH
AGREEMENT THE COMMITMENT OF EACH LENDER NOT CONSENTING TO THE AMENDMENT PROVIDED
FOR THEREIN SHALL TERMINATE UPON THE EFFECTIVENESS OF SUCH AMENDMENT AND (II) AT
THE TIME SUCH AMENDMENT BECOMES EFFECTIVE, EACH LENDER NOT CONSENTING THERETO
RECEIVES PAYMENT IN FULL OF THE PRINCIPAL OF AND INTEREST ACCRUED ON EACH LOAN
MADE BY IT AND ALL OTHER AMOUNTS OWING TO IT OR ACCRUED FOR ITS ACCOUNT UNDER
THIS AGREEMENT.


 


(B)  IN CONNECTION WITH ANY PROPOSED AMENDMENT, MODIFICATION, WAIVER OR
TERMINATION (A “PROPOSED CHANGE”) REQUIRING THE CONSENT OF ALL LENDERS OR ALL
LENDERS DIRECTLY AFFECTED THEREBY, IF THE CONSENT OF THE REQUIRED LENDERS (IN
THE CASE OF A PROPOSED CHANGE AFFECTING ALL LENDERS OR ALL LENDERS DIRECTLY
AFFECTED THEREBY, NOT LIMITED TO A PARTICULAR CLASS) OR THE MAJORITY FACILITY
LENDERS (IN THE CASE OF A PROPOSED CHANGE AFFECTING ALL LENDERS OR ALL DIRECTLY
AFFECTED LENDERS OF A PARTICULAR CLASS), TO SUCH PROPOSED CHANGE IS OBTAINED,
THE BORROWER SHALL BE PERMITTED TO REPLACE ANY LENDER WHOSE CONSENT IS REQUIRED
BUT IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NOT OBTAINED BEING
REFERRED TO AS A “NON-CONSENTING LENDER”).  THE BORROWER MAY, AT ITS SOLE
EXPENSE AND EFFORT, UPON NOTICE TO SUCH NON-CONSENTING LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH NON-CONSENTING LENDER TO ASSIGN AND DELEGATE
(IT BEING UNDERSTOOD THAT ALL SUCH NON-CONSENTING LENDERS HAVE GRANTED HEREBY TO
THE ADMINISTRATIVE AGENT POWER OF ATTORNEY TO ASSIGN AND DELEGATE ON THEIR
BEHALF PURSUANT TO THIS AGREEMENT), WITHOUT RECOURSE (IN ACCORDANCE WITH AND
SUBJECT TO THE RESTRICTIONS CONTAINED IN SECTION 11.6), ALL ITS INTERESTS,
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (OR, WITH RESPECT TO A CLASS VOTE,
AT THE OPTION OF THE BORROWER, ALL SUCH LENDER’S INTERESTS, RIGHTS AND
OBLIGATIONS WITH RESPECT TO THE RESPECTIVE CLASS OF LOANS) TO AN ASSIGNEE THAT
SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER
ACCEPTS SUCH ASSIGNMENT); PROVIDED THAT (I) THE LENDER THAT IS ACTING AS THE
ADMINISTRATIVE AGENT IS NOT A NON-CONSENTING LENDER, (II) THE BORROWER SHALL
HAVE RECEIVED THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, WHICH
CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (III) SUCH NON-CONSENTING LENDER
SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO (X) AT PAR, ALL LOANS AND
PARTICIPATIONS IN LC DISBURSEMENTS BEING ASSIGNED, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE (OTHER THAN ANY FEE PAYABLE PURSUANT
TO SECTION 4.11) TO IT WITH RESPECT THERETO FROM, THE ASSIGNEE (TO THE EXTENT OF
SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) AND (Y) ALL OTHER
AMOUNTS OWING HEREUNDER TO SUCH NON-CONSENTING LENDER, FROM THE BORROWER (IT
BEING UNDERSTOOD THAT, THE BORROWER SHALL BE LIABLE TO SUCH NON-CONSENTING
LENDER UNDER SECTION 4.11

 

111

--------------------------------------------------------------------------------


 


IF ANY EUROCURRENCY LOAN OWING TO SUCH NON-CONSENTING LENDER SHALL BE PURCHASED
OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD RELATING THERETO), (IV) THE
BORROWER OR SUCH ASSIGNEE SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
PROCESSING AND RECORDATION FEE SPECIFIED IN SECTION 11.6(B)(II)(D) AND (V) ANY
SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL HAVE AGAINST THE
NON-CONSENTING LENDER. NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
AGREEMENT, THE RETURN OF THE NOTE HELD BY SUCH NON-CONSENTING LENDER IS NOT A
CONDITION TO THE EFFECTIVENESS OF ANY ASSIGNMENT PURSUANT TO THIS
SECTION 11.1(B).


 


(C)  NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED (OR AMENDED
AND RESTATED) WITH THE WRITTEN CONSENT OF THE REQUIRED LENDERS, THE
ADMINISTRATIVE AGENT AND THE BORROWER (I) TO ADD ONE OR MORE ADDITIONAL CREDIT
FACILITIES TO THIS AGREEMENT AND TO PERMIT THE EXTENSIONS OF CREDIT FROM TIME TO
TIME OUTSTANDING THEREUNDER AND THE ACCRUED INTEREST AND FEES IN RESPECT THEREOF
TO SHARE RATABLY IN THE BENEFITS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
WITH THE TERM LOANS AND REVOLVING EXTENSIONS OF CREDIT AND THE ACCRUED INTEREST
AND FEES IN RESPECT THEREOF AND (II) TO INCLUDE APPROPRIATELY THE LENDERS
HOLDING SUCH CREDIT FACILITIES IN ANY DETERMINATION OF THE REQUIRED LENDERS,
MAJORITY FACILITY LENDERS AND (IF APPLICABLE) SUPER MAJORITY FACILITY LENDERS.


 


(D)  IN ADDITION, NOTWITHSTANDING THE FOREGOING, THIS AGREEMENT MAY BE AMENDED
WITH THE WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE BORROWER AND THE
LENDERS PROVIDING THE RELEVANT REPLACEMENT TERM LOANS (AS DEFINED BELOW) TO
PERMIT THE REFINANCING OF ALL OUTSTANDING TERM LOANS (“REFINANCED TERM LOANS”)
WITH A REPLACEMENT TERM LOAN TRANCHE HEREUNDER (“REPLACEMENT TERM LOANS”),
PROVIDED THAT (I) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REPLACEMENT TERM LOANS
SHALL NOT EXCEED THE AGGREGATE PRINCIPAL AMOUNT OF SUCH REFINANCED TERM LOANS,
(II) THE APPLICABLE MARGIN FOR SUCH REPLACEMENT TERM LOANS SHALL NOT BE HIGHER
THAN THE APPLICABLE MARGIN FOR SUCH REFINANCED TERM LOANS, (III) THE WEIGHTED
AVERAGE LIFE TO MATURITY OF SUCH REPLACEMENT TERM LOANS SHALL NOT BE SHORTER
THAN THE WEIGHTED AVERAGE LIFE TO MATURITY OF SUCH REFINANCED TERM LOANS AT THE
TIME OF SUCH REFINANCING AND (IV) ALL OTHER TERMS APPLICABLE TO SUCH REPLACEMENT
TERM LOANS SHALL BE SUBSTANTIALLY IDENTICAL TO, OR LESS FAVORABLE TO THE LENDERS
PROVIDING SUCH REPLACEMENT TERM LOANS THAN, THOSE APPLICABLE TO SUCH REFINANCED
TERM LOANS, EXCEPT TO THE EXTENT NECESSARY TO PROVIDE FOR COVENANTS AND OTHER
TERMS APPLICABLE TO ANY PERIOD AFTER THE LATEST FINAL MATURITY OF THE TERM LOANS
IN EFFECT IMMEDIATELY PRIOR TO SUCH REFINANCING.


 


11.2.        NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND SUBJECT TO
PARAGRAPH (B) BELOW), ALL NOTICES, REQUESTS AND DEMANDS TO OR UPON THE
RESPECTIVE PARTIES HERETO TO BE EFFECTIVE SHALL BE IN WRITING (INCLUDING BY
TELECOPY), AND, UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, SHALL BE DEEMED TO
HAVE BEEN DULY GIVEN OR MADE WHEN DELIVERED, OR THREE BUSINESS DAYS AFTER BEING
DEPOSITED IN THE MAIL, POSTAGE PREPAID, OR, IN THE CASE OF TELECOPY NOTICE, WHEN
RECEIVED, ADDRESSED AS FOLLOWS IN THE CASE OF HOLDINGS, THE BORROWER AND THE
AGENTS, AND AS SET FORTH IN AN ADMINISTRATIVE QUESTIONNAIRE DELIVERED TO THE
ADMINISTRATIVE AGENT IN THE CASE OF THE LENDERS, OR TO SUCH OTHER ADDRESS AS MAY
BE HEREAFTER NOTIFIED BY THE RESPECTIVE PARTIES HERETO:


 

(I)      TO HOLDINGS OR THE BORROWER AT 750 LEXINGTON AVENUE, NEW YORK, NY
10022, ATTENTION OF ROBERT C. BECKER (TELECOPY NO. (212) 754-2372);

 

112

--------------------------------------------------------------------------------


 

(II)     IF TO THE ADMINISTRATIVE AGENT, TO JPMORGAN CHASE BANK, N.A.,
1111 FANNIN, 10TH FLOOR, HOUSTON, TX  77002, ATTENTION OF LOAN AND AGENCY
SERVICES GROUP (TELECOPY NO. (713) 750-2892), WITH A COPY TO (A) JPMORGAN CHASE
BANK, N.A., 277 PARK AVENUE, 2ND FLOOR, NEW YORK, NY 10172, ATTENTION OF RALPH
TOTOONCHIE (TELECOPY NO. (917) 463-0120) AND (B) IN THE CASE OF A MULTICURRENCY
REVOLVING LOAN DENOMINATED IN A FOREIGN CURRENCY, J. P. MORGAN EUROPE LIMITED,
125 LONDON WALL, LONDON EC2Y 5AJ, ATTENTION OF AGENCY DEPARTMENT, 9TH FLOOR
(TELECOPY NO. 44 207 777 2360) (TELEPHONE NO. 44 207 777 0976);

 

(III)    IF TO JPMORGAN CHASE BANK, N.A., AS ISSUING LENDER, TO 4 NEW YORK
PLAZA, 4TH FLOOR, NEW YORK, NY 10004, ATTENTION OF DAVID GUGLIOTTA (TELECOPY
NO. (212) 623-0806), WITH A COPY TO JPMORGAN CHASE BANK, N.A., 277 PARK AVENUE,
2ND FLOOR, NEW YORK, NEW YORK 10172, ATTENTION OF RALPH TOTOONCHIE (TELECOPY
NO. (917) 463-0120);

 

(IV)    IF TO THE SWINGLINE LENDER, TO JPMORGAN CHASE BANK, N.A., 1111 FANNIN,
10TH FLOOR, HOUSTON, TX  77002, ATTENTION OF LOAN AND AGENCY SERVICES GROUP
(TELECOPY NO.: (713) 750-2892), WITH A COPY TO JPMORGAN CHASE BANK, N.A., 277
PARK AVENUE, 3RD FLOOR, NEW YORK, NY 10172, ATTENTION OF DONALD SHOKRIAN
(TELECOPY NO.: (646) 534-0574); AND

 

(V)     IF TO ANY OTHER LENDER OR ISSUING LENDER, TO IT AT ITS ADDRESS (OR
TELECOPY NUMBER) SET FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE;

 

provided that any notice, request or demand to or upon any Agent, any Issuing
Lender or the Lenders shall not be effective until received.

 


(B)   NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO SECTIONS 2, 3 AND 4 UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE
AGENT AND THE APPLICABLE LENDER.  THE ADMINISTRATIVE AGENT, HOLDINGS OR THE
BORROWER MAY, IN THEIR DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


11.3.        NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE TO EXERCISE AND NO
DELAY IN EXERCISING, ON THE PART OF ANY AGENT OR ANY LENDER, ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS SHALL OPERATE AS
A WAIVER THEREOF; NOR SHALL ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, REMEDY,
POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR
THE EXERCISE OF ANY OTHER RIGHT, REMEDY, POWER OR PRIVILEGE.  THE RIGHTS,
REMEDIES, POWERS AND PRIVILEGES HEREIN PROVIDED ARE CUMULATIVE AND NOT EXCLUSIVE
OF ANY RIGHTS, REMEDIES, POWERS AND PRIVILEGES THAT WOULD OTHERWISE BE PROVIDED
BY LAW.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT OR CONSENT TO ANY
DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE
SAME SHALL BE PERMITTED BY SECTION 11.1, AND THEN SUCH WAIVER OR CONSENT SHALL
BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE PURPOSE FOR WHICH GIVEN. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE MAKING OF A LOAN OR
ISSUANCE OF A

 

113

--------------------------------------------------------------------------------


 


LETTER OF CREDIT SHALL NOT BE CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS
OF WHETHER THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY ISSUING LENDER MAY HAVE
HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT THE TIME.


 


11.4.        SURVIVAL.  ALL REPRESENTATIONS AND WARRANTIES MADE BY THE LOAN
PARTIES IN THE LOAN DOCUMENTS AND IN THE CERTIFICATES OR OTHER INSTRUMENTS 
DELIVERED IN CONNECTION WITH OR PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN RELIED UPON BY THE OTHER PARTIES
HERETO AND SHALL SURVIVE THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS AND
THE MAKING OF ANY LOANS AND ISSUANCE OF ANY LETTERS OF CREDIT, REGARDLESS OF ANY
INVESTIGATION MADE BY ANY SUCH OTHER PARTY OR ON ITS BEHALF AND NOTWITHSTANDING
THAT THE ADMINISTRATIVE AGENT, ANY ISSUING LENDER OR ANY LENDER MAY HAVE HAD
NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR WARRANTY AT
THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN FULL FORCE AND
EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY LOAN OR ANY
FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING AND UNPAID
OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS HAVE NOT
EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 4.9, 4.10, 4.11, 11.5,
11.12(E) AND SECTION 10 SHALL SURVIVE AND REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE
REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT
AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION
HEREOF.


 


11.5.        PAYMENT OF EXPENSES AND TAXES.  THE BORROWER AGREES (A) TO PAY OR
REIMBURSE THE ADMINISTRATIVE AGENT AND THE LEAD ARRANGER AND THEIR RESPECTIVE
AFFILIATES FOR ALL THEIR RESPECTIVE REASONABLE OUT-OF-POCKET COSTS AND EXPENSES
INCURRED IN CONNECTION WITH THE DEVELOPMENT, PREPARATION AND EXECUTION OF, AND
ANY AMENDMENT, SUPPLEMENT OR MODIFICATION TO, THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND ANY OTHER DOCUMENTS PREPARED IN CONNECTION HEREWITH OR THEREWITH,
AND THE CONSUMMATION AND ADMINISTRATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
AND THEREBY, INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO SUCH
AGENT AND FILING AND RECORDING FEES AND EXPENSES, WITH STATEMENTS WITH RESPECT
TO THE FOREGOING TO BE SUBMITTED TO THE BORROWER PRIOR TO THE EFFECTIVE DATE (IN
THE CASE OF AMOUNTS TO BE PAID ON THE EFFECTIVE DATE) AND FROM TIME TO TIME
THEREAFTER (NOT LESS FREQUENTLY THAN QUARTERLY, IF ACCRUED AND UNBILLED FEES
EXCEED $15,000) AS SUCH AGENT SHALL DEEM APPROPRIATE, (B) TO PAY OR REIMBURSE
EACH LENDER, ISSUING LENDER AND AGENT AND THEIR RESPECTIVE AFFILIATES FOR ALL
ITS COSTS AND REASONABLE EXPENSES INCURRED IN CONNECTION WITH THE ENFORCEMENT OR
PRESERVATION OF ANY RIGHTS UNDER THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SUCH OTHER DOCUMENTS (IN EACH CASE INCLUDING ALL COSTS AND REASONABLE
EXPENSES INCURRED IN CONNECTION WITH ANY WORK-OUT, RESTRUCTURING, FORBEARANCE OR
WAIVER PROVIDING RELIEF TO THE LOAN PARTIES), INCLUDING THE FEES AND
DISBURSEMENTS OF COUNSEL (INCLUDING THE ALLOCATED FEES AND EXPENSES OF IN-HOUSE
COUNSEL) TO EACH LENDER AND ISSUING LENDER AND OF COUNSEL TO SUCH AGENT,
PROVIDED THAT, THE FEES AND DISBURSEMENTS OF COUNSEL TO ANY SUCH LENDER SHALL
ONLY BE PAID OR REIMBURSED TO THE EXTENT INCURRED IN CONNECTION WITH A DEFAULT
OR AN EVENT OF DEFAULT, (C) TO PAY, INDEMNIFY, AND HOLD EACH LENDER, ISSUING
LENDER AND AGENT AND THEIR RESPECTIVE AFFILIATES HARMLESS FROM, ANY AND ALL
RECORDING AND FILING FEES AND ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, STAMP, EXCISE AND OTHER TAXES, IF ANY, THAT
MAY BE PAYABLE OR DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND
DELIVERY OF, OR CONSUMMATION OR ADMINISTRATION OF ANY OF THE TRANSACTIONS
CONTEMPLATED BY, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER
OR CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND
ANY SUCH OTHER

 

114

--------------------------------------------------------------------------------


 


DOCUMENTS, (D) TO PAY OR REIMBURSE EACH ISSUING LENDER FOR ALL ITS REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE CONVERSION OF
ANY MULTICURRENCY LETTER OF CREDIT DENOMINATED IN A FOREIGN CURRENCY PURSUANT TO
THE TERMS OF THIS AGREEMENT, AND (E) TO PAY, INDEMNIFY, AND HOLD EACH LENDER,
ISSUING LENDER AND AGENT AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES, AGENTS, TRUSTEES, ADVISORS AND CONTROLLING PERSONS (EACH, AN
“INDEMNITEE”) HARMLESS FROM AND AGAINST ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (WITHOUT REGARD TO
WHETHER OR NOT SUCH INDEMNITEE IS A PARTY HERETO AND IRRESPECTIVE OF WHETHER ANY
OF THE FOREGOING IS INITIATED BY A LOAN PARTY OR BY A THIRD PARTY), WITH RESPECT
TO THE EXECUTION, DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS AND ANY SUCH OTHER DOCUMENTS, INCLUDING ANY
OF THE FOREGOING RELATING TO THE USE OF PROCEEDS OF THE LOANS OR THE VIOLATION
OF, NONCOMPLIANCE WITH OR LIABILITY UNDER, ANY ENVIRONMENTAL LAW APPLICABLE TO
THE OPERATIONS OR CURRENT OR FORMER PROPERTIES OF ANY GROUP MEMBER OR ANY OF THE
PROPERTIES AND THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL IN CONNECTION
WITH CLAIMS, ACTIONS, INVESTIGATIONS, LITIGATION, OR PROCEEDINGS BY ANY
INDEMNITEE AGAINST ANY LOAN PARTY UNDER ANY LOAN DOCUMENT (ALL THE FOREGOING IN
THIS CLAUSE (E), COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), PROVIDED THAT THE
BORROWER SHALL HAVE NO OBLIGATION HEREUNDER TO ANY INDEMNITEE WITH RESPECT TO
INDEMNIFIED LIABILITIES TO THE EXTENT SUCH INDEMNIFIED LIABILITIES ARE FOUND BY
A FINAL AND NONAPPEALABLE DECISION OF A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH
INDEMNITEE.  WITHOUT LIMITING THE FOREGOING, AND TO THE EXTENT PERMITTED BY
APPLICABLE LAW, HOLDINGS AND THE BORROWER AGREE NOT TO ASSERT AND TO CAUSE THEIR
SUBSIDIARIES NOT TO ASSERT, AND HEREBY WAIVE AND AGREE TO CAUSE THEIR
SUBSIDIARIES TO WAIVE, ALL RIGHTS FOR CONTRIBUTION OR ANY OTHER RIGHTS OF
RECOVERY WITH RESPECT TO ALL CLAIMS, DEMANDS, PENALTIES, FINES, LIABILITIES,
SETTLEMENTS, DAMAGES, COSTS AND EXPENSES OF WHATEVER KIND OR NATURE, ARISING
UNDER OR RELATED TO ENVIRONMENTAL LAWS, THAT ANY OF THEM MAY HAVE BY STATUTE OR
OTHERWISE AGAINST ANY INDEMNITEE, EXCEPT TO THE EXTENT RESULTING FROM THE GROSS
NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  ALL AMOUNTS DUE
UNDER THIS SECTION 11.5 SHALL BE PAYABLE NOT LATER THAN TEN DAYS AFTER WRITTEN
DEMAND THEREFOR.  STATEMENTS PAYABLE BY THE BORROWER PURSUANT TO THIS
SECTION 11.5 SHALL BE SUBMITTED TO ROBERT C. BECKER (TELEPHONE NO.:  (212)
754-2233 AND TELECOPY NO:  (212) 754-2372), AT THE ADDRESS OF THE BORROWER SET
FORTH IN SECTION 11.2, OR TO SUCH OTHER PERSON OR ADDRESS AS MAY BE HEREAFTER
DESIGNATED BY THE BORROWER IN A WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT.  THE
AGREEMENTS IN THIS SECTION 11.5 SHALL SURVIVE REPAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


 


11.6.        SUCCESSORS AND ASSIGNS.  (A)   THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
ANY ISSUING LENDER THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE
BORROWER MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS
HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED
ASSIGNMENT OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND
VOID) AND (II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR
OBLIGATIONS HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS
AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON
(OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF ANY ISSUING LENDER THAT ISSUES ANY
LETTER OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY

 

115

--------------------------------------------------------------------------------


 


CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE ADMINISTRATIVE AGENT,
THE ISSUING LENDERS AND THE LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR
CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B)  (I)  SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A)    the Borrower; provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee; and

 

(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.

 

(II)     ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A)    no assignment may be made to an Ineligible Assignee;

 

(B)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 or, in the case of Term Loans, $1,000,000, unless the Borrower and
the Administrative Agent otherwise consent; provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
and Approved Funds shall be aggregated for purposes of determining compliance
with such minimum assignment amount;

 

(C)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (C) shall not be construed to prohibit the assignment of
a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Facility;

 

(D)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 to be paid by the assignor or assignee; and

 

(E)     the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

For purposes of this Section 11.6, the term “Approved Fund” has the following
meaning:

 

116

--------------------------------------------------------------------------------


 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by, or has
as its principal investment advisor, a Lender, an Affiliate of a Lender or an
entity or an Affiliate of an entity that administers or manages a Lender or is
the principal investment advisor of a Lender.

 

(III)    SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO
PARAGRAPH (B)(IV) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ASSUMPTION, SHALL HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS
AGREEMENT, AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE
INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE
TO BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10, 4.11, 11.5 AND 11.12(E)). 
ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS
AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 11.6 SHALL BE TREATED FOR
PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A PARTICIPATION IN SUCH
RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF THIS SECTION.

 

(IV)    THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES IN THE CITY OF NEW YORK A COPY OF
EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE
RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF,
AND PRINCIPAL AMOUNT OF THE LOANS AND L/C OBLIGATIONS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND EACH OF THE BORROWER, THE ADMINISTRATIVE
AGENT, THE ISSUING LENDER AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER, ANY ISSUING LENDER
AND ANY LENDER AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.

 

(V)     UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION EXECUTED
BY AN ASSIGNING LENDER AND AN ASSIGNEE, THE ASSIGNEE’S COMPLETED ADMINISTRATIVE
QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL ALREADY BE A LENDER HEREUNDER), THE
PROCESSING AND RECORDATION FEE REFERRED TO IN PARAGRAPH (B) OF THIS SECTION AND
ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY PARAGRAPH (B) OF THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS BEEN RECORDED IN
THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (C) THE BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING LENDERS AND THE OTHER

 

117

--------------------------------------------------------------------------------


 


LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
(D) SUCH LENDER SHALL KEEP A LIST ON ITS BOOKS AND RECORDS OF SUCH
PARTICIPANTS.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH
A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO
ENFORCE THE LOAN DOCUMENTS AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THE LOAN DOCUMENTS; PROVIDED THAT SUCH AGREEMENT OR
INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER (1) THAT REQUIRES
THE CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY PURSUANT TO THE PROVISO TO
THE SECOND SENTENCE OF SECTION 11.1 AND (2) DIRECTLY AFFECTS SUCH PARTICIPANT. 
SUBJECT TO PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 4.9, 4.10 AND 4.11 TO
THE SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY
ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED
BY LAW, EACH PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 11.7
AS THOUGH IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 11.7(A) AS THOUGH IT WERE A LENDER.


 

(II)     A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT
UNDER SECTION 4.9 OR 4.10 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A NON-U.S. LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 4.10 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 4.10 AS THOUGH
IT WERE A LENDER.

 


(D)   ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE ADMINISTRATIVE
AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR ANY PORTION OF
ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING
ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE BANK, AND
THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY
SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(E)   NOTWITHSTANDING THE FOREGOING, ANY CONDUIT LENDER MAY ASSIGN ANY OR ALL OF
THE LOANS IT MAY HAVE FUNDED HEREUNDER TO ITS DESIGNATING LENDER WITHOUT THE
CONSENT OF THE BORROWER OR THE ADMINISTRATIVE AGENT AND WITHOUT REGARD TO THE
LIMITATIONS SET FORTH IN SECTION 11.6(B).  THE BORROWER, EACH LENDER AND EACH
AGENT HEREBY CONFIRM THAT THEY WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR
JOIN ANY OTHER PERSON IN INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY
STATE BANKRUPTCY OR SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN
FULL OF THE LATEST MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER;
PROVIDED, HOWEVER, THAT EACH LENDER DESIGNATING ANY CONDUIT LENDER HEREBY AGREES
TO INDEMNIFY, SAVE AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST,
DAMAGE OR EXPENSE ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING
AGAINST SUCH CONDUIT LENDER DURING SUCH PERIOD OF FORBEARANCE.


 


11.7.        ADJUSTMENTS; SET-OFF.  (A)   EXCEPT TO THE EXTENT THAT THIS
AGREEMENT EXPRESSLY PROVIDES FOR PAYMENTS TO BE ALLOCATED TO A PARTICULAR LENDER
OR TO THE LENDERS UNDER A PARTICULAR FACILITY, IF ANY LENDER (A “BENEFITTED
LENDER”) SHALL, AT ANY TIME AFTER THE LOANS AND

 

118

--------------------------------------------------------------------------------


 


OTHER AMOUNTS PAYABLE HEREUNDER SHALL IMMEDIATELY BECOME DUE AND PAYABLE
PURSUANT TO SECTION 9, RECEIVE ANY PAYMENT OF ALL OR PART OF THE OBLIGATIONS
OWING TO IT, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY
OR INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE
REFERRED TO IN SECTION 9(F), OR OTHERWISE), IN A GREATER PROPORTION THAN ANY
SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT
OF THE OBLIGATIONS OWING TO SUCH OTHER LENDER, SUCH BENEFITTED LENDER SHALL
PURCHASE FOR CASH FROM THE OTHER LENDERS A PARTICIPATING INTEREST IN SUCH
PORTION OF THE OBLIGATIONS OWING TO EACH SUCH OTHER LENDER, OR SHALL PROVIDE
SUCH OTHER LENDERS WITH THE BENEFITS OF ANY SUCH COLLATERAL, AS SHALL BE
NECESSARY TO CAUSE SUCH BENEFITTED LENDER TO SHARE THE EXCESS PAYMENT OR
BENEFITS OF SUCH COLLATERAL RATABLY WITH EACH OF THE LENDERS; PROVIDED, HOWEVER,
THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS THEREAFTER
RECOVERED FROM SUCH BENEFITTED LENDER, SUCH PURCHASE SHALL BE RESCINDED, AND THE
PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH RECOVERY, BUT
WITHOUT INTEREST.


 


(B)   IN ADDITION TO ANY RIGHTS AND REMEDIES OF THE LENDERS PROVIDED BY LAW,
EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR NOTICE TO THE BORROWER, ANY SUCH
NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND PAYABLE BY THE BORROWER
HEREUNDER (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), TO SET
OFF AND APPROPRIATE AND APPLY AGAINST SUCH AMOUNT ANY AND ALL DEPOSITS (GENERAL
OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL), IN ANY CURRENCY, AND ANY
OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER
DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME
HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR AGENCY THEREOF TO OR FOR THE
CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER AGREES PROMPTLY TO NOTIFY
THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY SUCH SETOFF AND APPLICATION
MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT
AFFECT THE VALIDITY OF SUCH SETOFF AND APPLICATION.


 


11.8.        COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED BY ONE OR MORE OF THE
PARTIES TO THIS AGREEMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS, AND ALL OF
SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED SIGNATURE PAGE OF THIS AGREEMENT BY
FACSIMILE TRANSMISSION SHALL BE EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED
COUNTERPART HEREOF.  A SET OF THE COPIES OF THIS AGREEMENT SIGNED BY ALL THE
PARTIES SHALL BE LODGED WITH THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


11.9.        SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS PROHIBITED
OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR UNENFORCEABILITY WITHOUT
INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


11.10.      INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE ENTIRE AGREEMENT OF THE BORROWER, THE AGENTS AND THE LENDERS WITH RESPECT TO
THE SUBJECT MATTER HEREOF AND THEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY ANY AGENT OR ANY LENDER RELATIVE TO THE SUBJECT
MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN THE OTHER LOAN
DOCUMENTS.

 

119

--------------------------------------------------------------------------------


 


11.11.      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


 


11.12.      SUBMISSION TO JURISDICTION; WAIVERS.  EACH OF HOLDINGS AND THE
BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY:


 

(A)     SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

 

(B)     CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE
OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM
THE SAME;

 

(C)     AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO IT AT ITS ADDRESS SET
FORTH IN SECTION 11.2 OR AT SUCH OTHER ADDRESS OF WHICH THE ADMINISTRATIVE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT HERETO;

 

(D)     AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION; AND

 

(E)     WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY
HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED TO IN THIS
SECTION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

 


11.13.      ACKNOWLEDGMENTS.  EACH OF HOLDINGS AND THE BORROWER HEREBY
ACKNOWLEDGES THAT:


 

(A)     IT HAS BEEN ADVISED BY COUNSEL IN THE NEGOTIATION, EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

 

(B)     NO AGENT, ISSUING LENDER OR LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH
OR DUTY TO HOLDINGS OR THE BORROWER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE
AGENTS, THE ISSUING LENDER AND LENDERS, ON ONE HAND, AND HOLDINGS AND THE
BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT
OF DEBTOR AND CREDITOR; AND

 

120

--------------------------------------------------------------------------------


 

(C)     NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN DOCUMENTS OR
OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY AMONG THE
LENDERS OR AMONG HOLDINGS AND THE BORROWER AND THE LENDERS.

 


11.14.      RELEASES OF GUARANTEES AND LIENS.  (A)  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT, THE ADMINISTRATIVE
AGENT IS HEREBY IRREVOCABLY AUTHORIZED BY EACH LENDER (WITHOUT REQUIREMENT OF
NOTICE TO OR CONSENT OF ANY LENDER EXCEPT AS EXPRESSLY REQUIRED BY SECTION 11.1)
TO TAKE ANY ACTION REQUESTED BY THE BORROWER HAVING THE EFFECT OF RELEASING ANY
COLLATERAL OR GUARANTEE OBLIGATIONS (I) TO THE EXTENT NECESSARY TO PERMIT
CONSUMMATION OF ANY TRANSACTION NOT PROHIBITED BY ANY LOAN DOCUMENT OR THAT HAS
BEEN CONSENTED TO IN ACCORDANCE WITH SECTION 11.1 OR (II) UNDER THE
CIRCUMSTANCES DESCRIBED IN PARAGRAPH (B) BELOW.


 


(B)   AT SUCH TIME AS THE LOANS, THE REIMBURSEMENT OBLIGATIONS AND THE OTHER
OBLIGATIONS UNDER THE LOAN DOCUMENTS (OTHER THAN OBLIGATIONS UNDER OR IN RESPECT
OF HEDGE AGREEMENTS) SHALL HAVE BEEN PAID IN FULL, THE COMMITMENTS HAVE BEEN
TERMINATED AND NO LETTERS OF CREDIT SHALL BE OUTSTANDING, THE COLLATERAL SHALL
BE RELEASED FROM THE LIENS CREATED BY THE SECURITY DOCUMENTS, AND THE SECURITY
DOCUMENTS AND ALL OBLIGATIONS (OTHER THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH
TERMINATION) OF THE ADMINISTRATIVE AGENT AND EACH LOAN PARTY UNDER THE SECURITY
DOCUMENTS SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE
OF ANY ACT BY ANY PERSON.


 


11.15.      CONFIDENTIALITY.  EACH AGENT, ISSUING LENDER AND LENDER AGREES TO
KEEP CONFIDENTIAL ALL NON-PUBLIC INFORMATION PROVIDED TO IT BY ANY LOAN PARTY
PURSUANT TO THIS AGREEMENT THAT IS DESIGNATED BY SUCH LOAN PARTY AS
CONFIDENTIAL; PROVIDED THAT NOTHING HEREIN SHALL PREVENT ANY AGENT, ISSUING
LENDER OR ANY LENDER FROM DISCLOSING ANY SUCH INFORMATION (A) TO ANY AGENT, ANY
OTHER LENDER OR ANY LENDER AFFILIATE, (B) SUBJECT TO AN AGREEMENT TO COMPLY WITH
THE PROVISIONS OF THIS SECTION, TO ANY PLEDGEE REFERRED TO IN SECTION 11.6(D) OR
ANY ACTUAL OR PROSPECTIVE TRANSFEREE OR ANY DIRECT OR INDIRECT COUNTERPARTY TO
ANY HEDGE AGREEMENT (OR ANY PROFESSIONAL ADVISOR TO SUCH COUNTERPARTY), (C) TO
ITS EMPLOYEES, DIRECTORS, AGENTS, ATTORNEYS, ACCOUNTANTS AND OTHER PROFESSIONAL
ADVISORS OR THOSE OF ANY OF ITS AFFILIATES, (D) UPON THE REQUEST OR DEMAND OF
ANY GOVERNMENTAL AUTHORITY, (E) IN RESPONSE TO ANY ORDER OF ANY COURT OR OTHER
GOVERNMENTAL AUTHORITY OR AS MAY OTHERWISE BE REQUIRED PURSUANT TO ANY
REQUIREMENT OF LAW, (F) IF REQUESTED OR REQUIRED TO DO SO IN CONNECTION WITH ANY
LITIGATION OR SIMILAR PROCEEDING, (G) THAT HAS BEEN PUBLICLY DISCLOSED, (H) TO
THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS OR ANY SIMILAR ORGANIZATION
OR ANY NATIONALLY RECOGNIZED RATING AGENCY THAT REQUIRES ACCESS TO INFORMATION
ABOUT A LENDER’S INVESTMENT PORTFOLIO IN CONNECTION WITH RATINGS ISSUED WITH
RESPECT TO SUCH LENDER, OR (I) IN CONNECTION WITH THE EXERCISE OF ANY REMEDY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.  ANY PERSON REQUIRED TO MAINTAIN THE
CONFIDENTIALITY OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED
TO HAVE COMPLIED WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE
SAME DEGREE OF CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH
PERSON WOULD ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


11.16.      WAIVERS OF JURY TRIAL.  HOLDINGS, THE BORROWER, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR

 

121

--------------------------------------------------------------------------------


 


PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.


 


11.17.      [RESERVED]


 


11.18.      CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN ONE
CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT
WHICH, IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT
JURISDICTION, THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)   THE OBLIGATIONS OF THE BORROWER IN RESPECT OF ANY SUM DUE TO ANY PARTY
HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, THE BORROWER AGREES, AS A
SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWER
CONTAINED IN THIS SECTION 11.18 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


 

11.19.      Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

122

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

--------------------------------------------------------------------------------